Exhibit 10.1

 

 

CREDIT AGREEMENT

Dated as of July 31, 2018

among

TPG PACE ENERGY INTERMEDIATE LLC,

as Holdings

MAGNOLIA OIL & GAS OPERATING LLC

as the Borrower,

The Several Lenders

from Time to Time Parties Hereto,

CITIBANK, N.A.,

as Administrative Agent, Collateral Agent,

Swingline Lender, an Issuing Bank and a Lender,

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

and

BANK OF AMERICA, N.A.,

BMO HARRIS BANK N.A.,

BANK OF NOVA SCOTIA, HOUSTON BRANCH

and

SOCIETE GENERALE

as Documentation Agents

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES INC.,

JPMORGAN CHASE BANK, N.A.,

and

CREDIT SUISSE SECURITIES (USA) LLC

as Lead Arrangers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1

 

DEFINITIONS

 

Section 1.1

 

Defined Terms

     3  

Section 1.2

 

Other Interpretive Provisions

     52  

Section 1.3

 

Accounting Terms

     53  

Section 1.4

 

Rounding

     54  

Section 1.5

 

References to Agreements, Laws, Etc.

     54  

Section 1.6

 

Times of Day

     54  

Section 1.7

 

Timing of Payment or Performance

     54  

Section 1.8

 

Currency Equivalents Generally

     54  

Section 1.9

 

Classification of Loans and Borrowings

     55  

Section 1.10

 

Hedging Requirements Generally

     55  

Section 1.11

 

Certain Determinations

     55  

Section 1.12

 

Pro Forma and Other Calculations

     55  

Section 1.13

 

LIBOR Discontinuation

     59   ARTICLE 2

 

AMOUNT AND TERMS OF CREDIT

 

Section 2.1

 

Commitments

     59  

Section 2.2

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     61  

Section 2.3

 

Notice of Borrowing

     61  

Section 2.4

 

Disbursement of Funds

     62  

Section 2.5

 

Repayment of Loans; Evidence of Debt

     62  

Section 2.6

 

Conversions and Continuations

     63  

Section 2.7

 

Pro Rata Borrowings

     64  

Section 2.8

 

Interest

     64  

Section 2.9

 

Interest Periods

     65  

Section 2.10

 

Increased Costs, Illegality, Etc.

     66  

Section 2.11

 

Compensation

     67  

Section 2.12

 

Change of Lending Office

     67  

Section 2.13

 

Notice of Certain Costs

     68  

Section 2.14

 

Borrowing Base

     68  

Section 2.15

 

Defaulting Lenders

     71  

Section 2.16

 

Increase of Total Commitment

     73  

Section 2.17

 

Extension Offers

     74   ARTICLE 3

 

LETTERS OF CREDIT

 

Section 3.1

 

Letters of Credit

     76  

Section 3.2

 

Letter of Credit Applications

     77  

Section 3.3

 

Letter of Credit Participations

     78  

Section 3.4

 

Agreement to Repay Letter of Credit Drawings

     79  

Section 3.5

 

New or Successor Issuing Bank

     81  

Section 3.6

 

Role of Issuing Bank

     82  

 

i



--------------------------------------------------------------------------------

Section 3.7

 

Cash Collateral

     82  

Section 3.8

 

Applicability of ISP and UCP

     83  

Section 3.9

 

Conflict with Issuer Documents

     83  

Section 3.10

 

Letters of Credit Issued for Restricted Subsidiaries

     83  

Section 3.11

 

Increased Costs

     83   ARTICLE 4

 

FEES; COMMITMENTS

 

Section 4.1

 

Fees

     84  

Section 4.2

 

Voluntary Reduction of Commitments

     84  

Section 4.3

 

Mandatory Termination of Commitments

     85   ARTICLE 5

 

PAYMENTS

 

Section 5.1

 

Voluntary Prepayments

     86  

Section 5.2

 

Mandatory Prepayments

     86  

Section 5.3

 

Method and Place of Payment

     88  

Section 5.4

 

Net Payments

     88  

Section 5.5

 

Computations of Interest and Fees

     92  

Section 5.6

 

Limit on Rate of Interest

     92   ARTICLE 6

 

CONDITIONS PRECEDENT TO EFFECTIVENESS AND INITIAL BORROWING

 

ARTICLE 7

 

CONDITIONS PRECEDENT TO ALL SUBSEQUENT CREDIT EVENTS

 

ARTICLE 8

 

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

Section 8.1

 

Corporate Status

     97  

Section 8.2

 

Corporate Power and Authority; Enforceability

     97  

Section 8.3

 

No Violation

     98  

Section 8.4

 

Litigation

     98  

Section 8.5

 

Margin Regulations

     98  

Section 8.6

 

Governmental Approvals

     98  

Section 8.7

 

Investment Company Act

     98  

Section 8.8

 

True and Complete Disclosure

     98  

Section 8.9

 

Tax Matters

     99  

Section 8.10

 

Compliance with ERISA

     99  

Section 8.11

 

Subsidiaries

     99  

Section 8.12

 

Intellectual Property

     100  

Section 8.13

 

Environmental Laws

     100  

Section 8.14

 

Properties

     100  

Section 8.15

 

Solvency

     101  

Section 8.16

 

Accounts

     101  

Section 8.17

 

Gas Imbalances, Prepayments

     101  

Section 8.18

 

Marketing of Production

     101  

Section 8.19

 

Hedge Agreements

     101  

 

ii



--------------------------------------------------------------------------------

Section 8.20

 

PATRIOT Act; OFAC

     101  

Section 8.21

 

No Material Adverse Effect

     101  

Section 8.22

 

Well Bores

     102  

Section 8.23

 

Effective Date Financials

     102  

Section 8.24

 

Security Documents

     102   ARTICLE 9

 

AFFIRMATIVE COVENANTS

 

Section 9.1

 

Information Covenants

     103  

Section 9.2

 

Books, Records and Inspections

     106  

Section 9.3

 

Maintenance of Insurance

     107  

Section 9.4

 

Payment of Taxes

     107  

Section 9.5

 

Consolidated Corporate Franchises

     107  

Section 9.6

 

Compliance with Statutes, Regulations, Etc.

     108  

Section 9.7

 

ERISA

     108  

Section 9.8

 

Maintenance of Properties

     108  

Section 9.9

 

Transactions with Affiliates

     109  

Section 9.10

 

End of Fiscal Years; Fiscal Quarters

     112  

Section 9.11

 

Additional Guarantors, Grantors and Collateral

     112  

Section 9.12

 

Use of Proceeds

     113  

Section 9.13

 

Further Assurances

     113  

Section 9.14

 

Reserve Reports

     114  

Section 9.15

 

Change in Business

     116  

Section 9.16

 

Title Information

     116  

Section 9.17

 

Holdings Covenant

     116  

Section 9.18

 

Accounts

     118  

Section 9.19

 

Post-Closing Items

     118   ARTICLE 10

 

NEGATIVE COVENANTS

 

Section 10.1

 

Limitation on Indebtedness

     118  

Section 10.2

 

Limitation on Liens

     123  

Section 10.3

 

Limitation on Fundamental Changes

     126  

Section 10.4

 

Limitation on Sale of Assets

     128  

Section 10.5

 

Limitation on Investments

     130  

Section 10.6

 

Limitation on Restricted Payments

     134  

Section 10.7

 

Limitations on Debt Payments and Amendments

     138  

Section 10.8

 

Negative Pledge Agreements

     139  

Section 10.9

 

Limitation on Subsidiary Distributions

     141  

Section 10.10

 

Hedge Agreements

     142  

Section 10.11

 

Financial Performance Covenants

     143   ARTICLE 11

 

EVENTS OF DEFAULT

 

Section 11.1

 

Payments

     144  

Section 11.2

 

Representations, Etc.

     144  

Section 11.3

 

Covenants

     144  

Section 11.4

 

Default Under Other Agreements

     144  

 

iii



--------------------------------------------------------------------------------

Section 11.5

 

Bankruptcy, Etc.

     145  

Section 11.6

 

ERISA

     145  

Section 11.7

 

Guarantee

     145  

Section 11.8

 

Security Documents

     145  

Section 11.9

 

Judgments

     146  

Section 11.10

 

Change of Control

     146  

Section 11.11

 

Application of Proceeds

     146  

Section 11.12

 

Equity Cure

     147   ARTICLE 12

 

THE AGENTS

 

Section 12.1

 

Appointment

     149  

Section 12.2

 

Delegation of Duties

     149  

Section 12.3

 

Exculpatory Provisions

     149  

Section 12.4

 

Reliance by Agents

     150  

Section 12.5

 

Notice of Default

     150  

Section 12.6

 

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

     151  

Section 12.7

 

Indemnification

     151  

Section 12.8

 

Agents in Its Individual Capacities

     152  

Section 12.9

 

Successor Agents

     152  

Section 12.10

 

Withholding Tax

     153  

Section 12.11

 

Security Documents and Collateral Agent under Security Documents and Guarantee

     153  

Section 12.12

 

Right to Realize on Collateral and Enforce Guarantee

     154  

Section 12.13

 

Administrative Agent May File Proofs of Claim

     155   ARTICLE 13

 

MISCELLANEOUS

 

Section 13.1

 

Amendments, Waivers and Releases

     155  

Section 13.2

 

Notices

     158  

Section 13.3

 

No Waiver; Cumulative Remedies

     159  

Section 13.4

 

Survival of Representations and Warranties

     159  

Section 13.5

 

Payment of Expenses; Indemnification

     159  

Section 13.6

 

Successors and Assigns; Participations and Assignments

     161  

Section 13.7

 

Replacements of Lenders under Certain Circumstances

     165  

Section 13.8

 

Adjustments; Set-off

     166  

Section 13.9

 

Counterparts

     167  

Section 13.10

 

Severability

     167  

Section 13.11

 

Integration

     167  

Section 13.12

 

GOVERNING LAW

     167  

Section 13.13

 

Submission to Jurisdiction; Waivers

     168  

Section 13.14

 

Acknowledgments

     168  

Section 13.15

 

WAIVERS OF JURY TRIAL

     169  

Section 13.16

 

Confidentiality

     169  

Section 13.17

 

Release of Collateral and Guarantee Obligations

     170  

Section 13.18

 

USA PATRIOT Act

     171  

Section 13.19

 

Payments Set Aside

     171  

Section 13.20

 

Reinstatement

     172  

Section 13.21

 

Disposition of Proceeds

     172  

Section 13.22

 

Collateral Matters; Hedge Agreements

     172  

Section 13.23

 

Agency of the Borrower for the Other Credit Parties

     172  

Section 13.24

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     172  

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A   Form of Reserve Report Certificate Exhibit B   Form of Notice of
Borrowing Exhibit C   Form of Guarantee Exhibit D   Form of Mortgage/Deed of
Trust Exhibit E   Form of Collateral Agreement Exhibit F   Form of Second Lien
Intercreditor Agreement Exhibit G   Form of Assignment and Assumption Exhibit
H-1   Form of Promissory Note (Loan) Exhibit H-2   Form of Promissory Note
(Swingline Loan) Exhibit I   Form of Intercompany Note Exhibit J   Form of
Solvency Certificate Exhibit K-1   Form of Non-Bank Tax Certificate (Non-U.S.
Non-Partnership Lenders) Exhibit K-2   Form of Non-Bank Tax Certificate
(Non-U.S. Partnership Lenders) Exhibit K-3   Form of Non-Bank Tax Certificate
(Non-U.S. Non-Partnership Participants) Exhibit K-4   Form of Non-Bank Tax
Certificate (Non-U.S. Partnership Participants) Schedule 1.1(a)   Commitments
Schedule 1.1(b)   Excluded Equity Interests Schedule 1.1(c)   Effective Date
Subsidiary Guarantors Schedule 8.4   Litigation Schedule 8.11   Subsidiaries
Schedule 8.14   Properties Schedule 8.16   Accounts Schedule 8.17   Effective
Date Gas Imbalance Schedule 8.18   Effective Date Marketing Agreements Schedule
8.19   Effective Date Hedge Agreements Schedule 9.9   Effective Date Affiliate
Transactions Schedule 10.1   Effective Date Indebtedness Schedule 10.2(d)  
Effective Date Liens Schedule 10.5(d)   Effective Date Investments Schedule 10.8
  Effective Date Negative Pledge Agreements Schedule 13.2   Notice Addresses

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of July 31, 2018, among TPG Pace Energy Intermediate
LLC, a Delaware limited liability company (to be renamed Magnolia Oil & Gas
Intermediate LLC on or around the Effective Date after giving effect to the
Transactions) (“Holdings”), Magnolia Oil & Gas Operating LLC, a Delaware limited
liability company (f/k/a TPG Pace Energy Operating LLC) (the “Borrower”), the
banks, financial institutions and other lending institutions from time to time
parties as lenders hereto (each a “Lender” and, collectively, the “Lenders”),
Citibank, N.A., as Administrative Agent and Collateral Agent for the Lenders, as
the Swingline Lender and an Issuing Bank, and each other Issuing Bank from time
to time party hereto.

WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of
March 20, 2018 (including the schedules and exhibits thereto and as amended,
supplemented or otherwise modified from time to time, the “Purchase and Sale
Agreement”) among TPG Pace Energy Parent LLC, a Delaware limited liability
company (to be renamed Magnolia Oil & Gas Parent LLC on or about the Effective
Date after giving effect to the Transactions) (“Opco Parent”), EnerVest Energy
Institutional Fund XI-A, L.P., a Delaware limited partnership (“EV XI-A”),
EnerVest Energy Institutional Fund XI-WI, L.P., a Delaware limited partnership
(“EV XI-WI”), EnerVest Holdings, L.P., a Texas limited partnership (“EV H”) and
EnerVest Wachovia Co-Investment Partnership, L.P., a Delaware limited
partnership (the “Co-Invest Seller” and, together with EV XI-A, EV XI-WI and EV
H, the “Giddings Sellers”), the Borrower will, among other things, directly or
indirectly acquire (the “Giddings Acquisition”) certain oil and gas assets from
the Giddings Sellers, as more fully described in the Purchase and Sale Agreement
(the “Giddings Acquired Business”);

WHEREAS, pursuant to that certain Contribution and Merger Agreement, dated as of
March 20, 2018 (including the schedules and exhibits thereto and as amended,
supplemented or otherwise modified from time to time, the “Contribution
Agreement” and, together with the Purchase and Sale Agreement, the “Acquisition
Agreements”), among Opco Parent, TPG Pace Energy Holdings Corp. (to be renamed
Magnolia Oil & Gas Corporation on or about the Effective Date after giving
effect to the Transactions) (“Parent”), the Ironwood Sellers (as defined below),
EnerVest Energy Institutional Fund XIV-2A, L.P., a Delaware limited partnership
(“EV XIV-2A”), EnerVest Energy Institutional Fund XIV-C, L.P., a Delaware
limited partnership (“EV XIV-C”), EnerVest Energy Institutional Fund XIV-3A,
L.P., a Delaware limited partnership (“EV XIV-3A” and, together with the
Ironwood Sellers, EV XIV-2A and EV XIV-C, the “South Texas Contributors” and,
together with the Giddings Sellers, the “Sellers”), the Borrower will, among
other things, directly or indirectly acquire, including, through a series of
mergers whereby one or more wholly owned domestic subsidiaries of the South
Texas Contributors are merged with and into the Borrower in accordance with the
Contribution Agreement, as applicable (the “South Texas Contribution” and,
together with the Giddings Acquisition, the “Acquisition”) certain oil and gas
assets from the South Texas Contributors (the “South Texas Contributed Business”
and, together with the Giddings Acquired Business, the “Acquired Business”), as
more fully described in the Contribution Agreement;

WHEREAS, pursuant to that certain Membership Interest Purchase Agreement, dated
as of March 20, 2018 (including the schedules and exhibits thereto and as
amended, supplemented or otherwise modified from time to time, the “MIPA”) among
Opco Parent, EV XIV-C, EnerVest Energy Institutional Fund XIV-A, L.P., a
Delaware limited partnership (“EV XIV-A”) and EnerVest Energy Institutional Fund
XIV-WIC, L.P., a Delaware limited partnership (“EV XIV-WIC” and, together with
EV XIV-C, EV XIV-A, the “Ironwood Sellers”), the Borrower will, among other
things, directly or indirectly acquire (the “Ironwood Acquisition”) certain
membership interests (the “Ironwood Acquired Interests”) in Ironwood Eagle Ford
Midstream, LLC, a Texas limited liability company (“Ironwood”), as more fully
described in the MIPA;



--------------------------------------------------------------------------------

WHEREAS, it is intended that, on or prior to the Effective Date, Parent shall
have privately placed its common stock with certain qualified institutional
buyers and accredited investors resulting in gross proceeds of up to
$355,000,000 (the “PIPE Offering”);

WHEREAS, to fund, among other things, part of the Acquisition, following the
closing of the Offer (as defined in the Contribution Agreement), the PIPE
Offering and the payment of the Parent Stockholder Redemption Amount (as defined
in the Contribution Agreement) and on or prior to the Effective Date, it is
intended that Parent will contribute, directly or indirectly, the entire amount
of cash that Parent owns to the Borrower (such amount, the “Contributed
Amount”);

WHEREAS, in connection with the foregoing, (a) the Borrower has requested that
(i) on the Effective Date, the Lenders provide Loans to the Borrower in an
aggregate principal amount of up to $385,000,000 (the “Effective Date Loans”)
and (ii) at any time and from time to time after the Effective Date and prior to
the Maturity Date, the Lenders provide Loans to the Borrower subject to the
Available Commitment, (b) the Borrower has requested that each Issuing Bank
issue Letters of Credit (subject to the Available Commitment) at any time and
from time to time prior to the L/C Maturity Date, in an aggregate Stated Amount
at any time outstanding not to exceed $100,000,000 and (c) the Borrower has
requested that the Swingline Lender extend credit in the form of Swingline Loans
(subject to the Available Commitment) at any time and from time to time prior to
the Swingline Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $25,000,000;

WHEREAS, the Borrower will issue an aggregate principal amount of senior
unsecured notes generating up to $400,000,000 in gross proceeds in a Rule 144A
or other placement;

WHEREAS, the net proceeds of the Effective Date Loans, together with the Senior
Notes and the net proceeds of the Contributed Amount (together with Parent
Class A Common Stock, Parent Class B Common Stock and Company Units (each, as
defined in the Contribution Agreement)), will be used on the Effective Date for
(a) the payment of consideration to the Sellers pursuant to the terms and
conditions of the Acquisition Agreements and the MIPA and the other payments
contemplated by the Acquisition Agreements and the MIPA, including the payment
of any Parent Stockholder Redemption Amount, (b) the payment of the Transaction
Expenses and (c) working capital and other general corporate purposes of the
Borrower and its Subsidiaries and Letters of Credit may be issued on the
Effective Date to backstop or replace existing letters of credit of the Acquired
Business and its affiliates and for other general corporate purposes.

WHEREAS, following the Effective Date, (a) the proceeds of the Loans will be
used by the Borrower for the acquisition, development and exploration of Oil and
Gas Properties and for working capital and other general corporate purposes of
the Borrower and its Subsidiaries (including, without limitation, Permitted
Acquisitions, Investments and other transactions permitted hereunder) and
(b) Letters of Credit will be used by the Borrower and its Restricted
Subsidiaries for general corporate purposes and to support deposits required
under purchase agreements pursuant to which the Borrower or one or more
Subsidiaries may acquire Oil and Gas Properties; and

WHEREAS, the Lenders, the Swingline Lender and the Issuing Banks are willing to
make available to the Borrower such revolving credit, swingline and letter of
credit facilities upon the terms and subject to the conditions set forth herein;
and

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

2



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS.

Section 1.1 Defined Terms.

As used herein, the following terms shall have the meanings specified below:

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus  1⁄2 of 1.0%, (b) the Prime Rate in
effect on such day and (c) the LIBOR Rate for a one (1)-month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.0%, provided that, for the avoidance of doubt, the LIBOR
Rate for any day shall be based on the rate appearing on the applicable
Bloomberg screen page (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day; provided, that if ABR shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or such LIBOR Rate shall take effect at the opening of
business on the day specified in the public announcement of such change in the
Prime Rate, the Federal Funds Effective Rate or such LIBOR Rate, respectively.

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Acquired Business” shall have the meaning provided in the recitals to this
Agreement.

“Acceptable Counterparty” shall mean (i) any Person identified in writing to the
Administrative Agent that has a rating for its long-term unsecured and non
credit-enhanced debt obligations of BBB- or higher by Standard & Poor’s or Fitch
Ratings Ltd or Baa3 or higher by Moody’s or a comparable rating from an
internationally recognized credit rating agency (or has a credit support
provider which has such a rating) or (ii) any other Person reasonably acceptable
to the Administrative Agent.

“Acquisition” shall have the meaning provided in the recitals to this Agreement.

“Acquisition Agreement” shall have the meaning provided in the recitals to this
Agreement.

“Additional Lender” shall have the meaning provided in Section 2.16(a).

“Adjusted Total Commitment” shall mean, at any time, the Total Commitment less
the aggregate amount of Commitments of all Defaulting Lenders.

“Administrative Agent” shall mean Citibank, N.A., as the administrative agent
for the Lenders under this Agreement and the other Credit Documents, or any
successor administrative agent appointed in accordance with the provisions of
Section 12.9.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders.

“Administrative Questionnaire” shall mean, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling” and
“controlled” shall have meanings correlative thereto.

 

3



--------------------------------------------------------------------------------

“Agent-Related Party” shall mean, with respect to any Agent, its Affiliates and
the officers, directors, employees, agents, attorney-in-fact, partners, trustees
and advisors of such Agent and of such Agent’s Affiliates.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall mean this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount, upfront fees, a
LIBOR Rate or ABR floor, or other fees paid ratably to all lenders of such
Indebtedness, in each case, incurred or payable by the Credit Parties generally
to all the lenders of such Indebtedness; provided that (a) original issue
discount and upfront fees shall be equated to interest rate assuming a four
(4)-year life to maturity (or, if less, the stated life to maturity at the time
of its incurrence of the applicable Indebtedness), and (b) “All-In Yield” shall
not include arrangement fees, structuring fees, commitment fees, underwriting
fees, success fees, ticking fees, consent or amendment fees and any similar fees
(regardless of whether shared with, or paid to, in whole or in part, any or all
lenders) and any other fees not paid ratably to all lenders of such
Indebtedness.

“Applicable Equity Amount” shall mean, at any time (the “Applicable Equity
Amount Reference Time”), an amount equal to, without duplication,

(a) the amount of any capital contributions made in cash or Permitted
Investments to, or any proceeds of an equity issuance received by, the Borrower
during the period from and including the Business Day immediately following the
Effective Date through and including the Applicable Equity Amount Reference
Time, in each case including proceeds from the issuance of Equity Interests of
any direct or indirect parent of the Borrower, but excluding all proceeds from
the issuance of Disqualified Stock and the Contributed Amount;

minus

(b) the sum, without duplication, of:

(i) the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary pursuant to Section 10.5(h)(ii)(C) and
Section 10.5(j)(ii)(C) after the Effective Date, and prior to the Applicable
Equity Amount Reference Time;

(ii) the aggregate amount of any Restricted Payments made by the Borrower
pursuant to Section 10.6(m) after the Effective Date, and prior to the
Applicable Equity Amount Reference Time; and

(iii) the aggregate amount of prepayments, repurchases, redemptions and
defeasances made by the Borrower or any Restricted Subsidiary pursuant to
Section 10.7(a)(iv) after the Effective Date and prior to the Applicable Equity
Amount Reference Time.

 

4



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, for any day, with respect to any ABR Loan or
LIBOR Loan, as the case may be, the rate per annum set forth in the grid below
based upon the Borrowing Base Utilization Percentage in effect on such day:

 

Borrowing Base Utilization Grid

Borrowing Base Utilization Percentage

   X < 25%   

25% £ X

< 50%

  

50% £ X

< 75%

  

75% £ X

< 90%

   X ³ 90%

LIBOR Loans

   1.75%    2.00%    2.25%    2.50%    2.75%

ABR Loans

   0.75%    1.00%    1.25%    1.50%    1.75%

Commitment Fee Rate

   0.375%    0.375%    0.375%    0.50%    0.50%

Each change in the Commitment Fee Rate or Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.

“Approved Petroleum Engineers” shall mean (a) Netherland, Sewell & Associates,
Inc., (b) Ryder Scott Company, L.P., (c) W. D. Van Gonten & Co. Petroleum
Engineering, (d) Cawley, Gillespie & Associates, Inc. and (e) at the Borrower’s
option, any other independent petroleum engineers selected by the Borrower and
reasonably acceptable to the Administrative Agent.

“Assignment and Assumption” shall mean an assignment and acceptance
substantially in the form of Exhibit G or such other form as may be approved by
the Administrative Agent.

“Attorney Costs” shall mean all reasonable and documented fees, expenses and
disbursements of any law firm or other external legal counsel.

“Authorized Officer” shall mean as to any Person, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Chief Accounting Officer, the Controller, the Treasurer, the Assistant or Vice
Treasurer, the Vice President-Finance, the General Counsel and any manager,
managing member or general partner, in each case, of such Person, and any other
senior officer designated as such in writing to the Administrative Agent by such
Person. Any document delivered hereunder that is signed by an Authorized Officer
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of the Borrower or any other Credit Party and such Authorized Officer shall
be conclusively presumed to have acted on behalf of such Person.

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(b).

“Available Commitment” shall mean, at any time, (a) the Loan Limit at such time
minus (b) the aggregate Total Exposures of all Lenders at such time.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

5



--------------------------------------------------------------------------------

“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time in accordance with the
terms of this Agreement.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“Basket” shall mean any amount, threshold, exception or value (including any
Fixed Basket and Non-Fixed Basket) permitted or prescribed with respect to any
Lien, Indebtedness, Disposition, Investment, Restricted Payment, transaction,
action, judgment or amount under any provision in this Agreement or any other
Credit Document.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“benefited Lender” shall have the meaning provided in Section 13.8(a).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America (or any successor).

“Board of Directors” shall mean, as to any Person, the board of directors or
other governing body of such Person, or if such Person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning provided in the introductory paragraph hereto.

“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of LIBOR Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Loans).

“Borrowing Base” shall mean, at any time, an amount equal to the amount
determined in accordance with Section 2.14, as the same may be adjusted from
time to time pursuant to the provisions thereof and/or pursuant to Section 9.16.
As of the Effective Date, the Borrowing Base shall be deemed to be equal to
$550,000,000.

“Borrowing Base Properties” shall mean the Oil and Gas Properties of the Credit
Parties (other than Holdings) included in the Initial Reserve Report and
thereafter in the Reserve Report most recently delivered pursuant to
Section 9.14.

“Borrowing Base Reduction Debt” shall mean Permitted Additional Debt issued or
incurred by a Credit Party in accordance with Section 10.1(p) (excluding
$100,000,000 of additional Indebtedness issued or incurred under
Section 10.1(p)).

“Borrowing Base Utilization Percentage” shall mean, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the aggregate
Total Exposures of all Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

6



--------------------------------------------------------------------------------

“Borrowing Base Value” shall mean, with respect to any Oil and Gas Property of a
Credit Party or any Hedge Agreement in respect of commodities, the value
attributed to such asset in connection with the most recent determination of the
Borrowing Base.

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City or Houston, Texas are authorized
by law or other governmental actions to close, and, if such day relates to
(a) any interest rate settings as to a LIBOR Loan, (b) any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan, or
(c) any other dealings pursuant to this Agreement in respect of any such LIBOR
Loan, such day shall be a day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that any lease that would be
characterized as an operating lease in accordance with GAAP on the Effective
Date (whether or not such operating lease was in effect on such date) shall
continue to be accounted for as an operating lease (and not as a Capitalized
Lease) for purposes of this Agreement regardless of any change in GAAP following
the Effective Date that would otherwise require such lease to be
re-characterized (on a prospective or retroactive basis or otherwise) as a
Capitalized Lease.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of such Person and its
Restricted Subsidiaries.

“Captive Insurance Subsidiary” shall mean any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Collateral” shall have the meaning provided in Section 3.7(c).

“Cash Collateralization” shall have a correlative meaning to the term “Cash
Collateralize”.

“Cash Collateralize” shall have the meaning provided in Section 3.7(c).

“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Borrower or any of the Borrower’s Restricted Subsidiaries in
connection with cash management services for collections, other Cash Management
Services and for operating, payroll and trust accounts of such Person, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, lockbox services, stop payment services and wire
transfer services.

“Cash Management Bank” shall mean any Person that either (a) at the time it
provides Cash Management Services, (b) on the Effective Date or (c) at any time
after it has provided any Cash Management Services, is a Lender or an Agent or
an Affiliate of a Lender or an Agent.

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

 

7



--------------------------------------------------------------------------------

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreement.

“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Effective Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation, implementation or
application thereof by any Governmental Authority after the Effective Date or
(c) compliance by any Lender with any guideline, request, directive or order
enacted or promulgated after the Effective Date by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law); provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority) and all guidelines, requests, directives, orders, rules and
regulations adopted, enacted or promulgated in connection therewith shall be
deemed to have gone into effect after the Effective Date regardless of the date
adopted, enacted or promulgated and shall be included as a Change in Law but
solely for such costs that would have been included if they would have otherwise
been imposed under clauses (a)(ii) and (c) of Section 2.10 or Section 3.11 and
only to the extent a Lender is imposing applicable increased costs or costs in
connection with capital adequacy requirements similar to those described in
clauses (a)(ii) and (c) of Section 2.10 or Section 3.11 generally on other
borrowers of comparable loans under United States reserve based credit
facilities under credit agreements having similar reimbursement provisions.

“Change of Control” shall mean and be deemed to have occurred if:

(a) the Borrower shall cease to be a direct Wholly owned Subsidiary of Holdings
(or any successor);

(b) Holdings shall cease to be a direct Wholly owned Subsidiary of Opco Parent
(or any successor);

(c) Parent shall cease to (i) be the managing member of Opco Parent or
(ii) have, in its capacity as the managing member of Opco Parent, the power to
exercise control over and direct the management policies and decisions of Opco
Parent;

(d) any Person or Persons constituting a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) (excluding (i) any employee
benefit plan of such Person or “group” and its Subsidiaries and any Person
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan, (ii) one or more Permitted Holders, whether individually or as a
group, (iii) any “group” which includes any one or more of the Permitted Holders
(the Permitted Holders in such “group”, the “Group Members”) if such Group
Members collectively are the record holders of Equity Interests representing
more than fifty percent (50%) of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of Parent that are beneficially
owned by such “group” in the aggregate or (iv) any

 

8



--------------------------------------------------------------------------------

corporation or other Person owned, directly or indirectly, by the holders of the
issued and outstanding Equity Interests of Parent in substantially the same
proportions as their ownership of such Equity Interests in Parent) shall become
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 of the Exchange
Act), directly or indirectly, of Equity Interests representing more than forty
percent (40%) of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of Parent and the percentage of the aggregate
ordinary voting power so held is greater than the percentage of the aggregate
ordinary voting power represented by the Equity Interests of Parent beneficially
owned, directly or indirectly, in the aggregate by the Permitted Holders, unless
the Permitted Holders have, at such time, the right or the ability by voting
power, contract or otherwise to elect or designate for election at least a
majority of the Board of Directors of Holdings or the Borrower; or

(e) a “Change of Control” (as defined in the documentation governing the Senior
Unsecured Notes or any Permitted Refinancing Indebtedness incurred in respect
thereof), in each case to the extent then constituting Material Indebtedness
shall have occurred.

“Class” shall mean (i) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, original issue
discount or similar fees paid or payable in connection with such Commitments or
Loans, or differences in tax treatment (e.g., “fungibility”)); provided that
such Commitments or Loans may be designated in writing by the Administrative
Agent, the Borrower and Lenders holding such Commitments or Loans as a separate
Class from other Commitments or Loans that have the same terms and conditions
and (ii) with respect to Lenders, those of such Lenders that have Commitments or
Loans of a particular Class.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall have the meaning provided for such term in each of the
Security Documents and shall include any and all assets securing or intended to
secure any or all of the Obligations; provided that with respect to any
Mortgages, “Collateral”, as defined herein, shall include “Mortgaged Property”
as defined therein.

“Collateral Agent” shall mean Citibank, N.A., as collateral agent under the
Security Documents, or any successor collateral agent appointed in accordance
with the provisions of Section 12.9.

“Collateral Agreement” shall mean the Collateral Agreement, dated as of July 31,
2018, by and among the Borrower, the other Grantors party thereto and the
Collateral Agent, for the benefit of the Secured Parties, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms, substantially in the form of Exhibit E hereto.

“Collateral Coverage Minimum” shall mean that the Mortgaged Properties shall
represent (a) from the date that is ninety (90) days following the Effective
Date until the date that is one hundred twenty (120) days following the
Effective Date, at least 50% of the PV-9 of the Credit Parties’ total Proved
Reserves and (b) from the date that is one hundred twenty (120) days after the
Effective Date and thereafter, at least 85% of the PV-9 of the Credit Parties’
total Proved Reserves, in each case, included either in the Initial Reserve
Report or in the most recent Reserve Report delivered pursuant to Section 9.14;
provided that such timeline set forth above may be extended with the consent of
the Administrative Agent (such consent not to be unreasonably withheld, delayed,
denied or conditioned).

“Commitment” shall mean, (a) with respect to each Lender that is a Lender on the
Effective Date, the amount set forth opposite such Lender’s name on Schedule
1.1(a) as such Lender’s “Commitment” and (b) in the case of any Lender that
becomes a Lender after the Effective Date, the amount specified as such

 

9



--------------------------------------------------------------------------------

Lender’s “Commitment” in the Assignment and Assumption pursuant to which such
Lender assumed a portion of the Total Commitment, in each case as the same may
be changed from time to time pursuant to the terms of this Agreement. The
aggregate amount of the Commitments as of the Effective Date is $1,000,000,000.

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

“Commitment Fee Rate” shall mean, for any day, with respect to the Available
Commitment on such day, the applicable rate per annum set forth next to the row
heading “Commitment Fee Rate” in the definition of “Applicable Margin” and based
upon the Borrowing Base Utilization Percentage in effect on such day.

“Commitment Percentage” shall mean, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; provided that at any time when the Total
Commitment shall have been terminated, each Lender’s Commitment Percentage shall
be the percentage obtained by dividing (i) such Lender’s Total Exposure at such
time by (ii) the aggregate Total Exposures of all Lenders at such time (with
such Total Exposure, and the component thereof, calculated using any applicable
Lender’s Commitment Percentage immediately prior to the termination of the Total
Commitment).

“Commodity Account” shall have the meaning assigned to such term in the UCC.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Confidential Information” shall have the meaning provided in Section 13.16.

“Consolidated Current Assets” shall mean, as of any date of determination,
without duplication, the sum of (a) all amounts that would, in conformity with
GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date, plus (b) the Available Commitment as of such date,
but excluding (i) all non-cash assets under ASC 815, (ii) the current portion of
current and deferred income tax assets, and (iii) assets to the extent resulting
from non-cash gains required under ASC 410, plus (c) to the extent not
constituting current assets, any marketable securities, treasury bonds and
bills, certificates of deposit, investments in money market funds and commercial
paper of the Borrower and its Restricted Subsidiaries as of such date.

“Consolidated Current Liabilities” shall mean, as of any date of determination,
without duplication, the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries on such date, but excluding, without duplication, (a) all non-cash
obligations under ASC 815, (b) the current portion of current and deferred
income tax liabilities or any amounts payable as tax distributions in accordance
with Section 10.6(f)(i) or (ii), (c) the current portion of any Loans and other
long-term liabilities (including, without limitation, Hedging Obligations), (d)
liabilities resulting from the current maturity of the RBL Facility, the Senior
Unsecured Notes or other Indebtedness for borrowed money, (e) the current
portion of interest, (f) liabilities in respect of unpaid earn-outs and accrued
litigation settlement costs, (g) current liabilities consisting of deferred
revenue, (h) any non-cash liabilities recorded in connection with stock-based or
similar incentive-based compensation awards or arrangements, (i) liabilities to
the extent resulting from non-cash losses or charges required under ASC 410 and
(j) any non-cash liabilities recorded in connection with the assumption of
gathering or firm transportation contracts under ASC 805.

 

10



--------------------------------------------------------------------------------

“Consolidated Current Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Current Assets to (b) Consolidated Current
Liabilities; provided that the Consolidated Current Ratio shall be determined
for the relevant Test Period on a Pro Forma Basis.

“Consolidated Depreciation, Depletion and Amortization Expense” shall mean, with
respect to any Person for any period, the total amount of depreciation,
depletion and amortization expense of such Person and its Restricted
Subsidiaries, including the amortization of deferred financing fees, debt
issuance costs, and commissions, fees and expenses and amortization of
Capitalized Software Expenditures and amortization of unrecognized prior service
costs and actuarial gains and losses to pensions and other post-employment
benefits of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDAX” shall mean, with respect to any Person for any period,
the Consolidated Net Income of such Person and its Restricted Subsidiaries for
such period:

(a) increased (without duplication) by the following, in each case (other than
in the case of clauses (a)(vii), (a)(viii), (a)(xi) and (a)(xiii)) to the extent
deducted (and not added back) in determining Consolidated Net Income for such
period:

(i) provision for taxes based on income or profits or capital, including,
federal, state, franchise, excise, property and similar taxes and foreign
withholding taxes (including (i) any future taxes or other levies which replace
or are intended to be in lieu of such taxes and any penalties and interest
related to such taxes or arising from tax examinations and (ii) the amount of
distributions actually made to any Parent Entity in respect of such period in
accordance with Section 10.6(f)(i) or (ii) and the net tax expense associated
with any adjustments made pursuant to clauses (a) through (u) of the definition
of Consolidated Net Income), plus

(ii) Fixed Charges for such period (including (x) bank fees and other deferred
financing fees and (y) costs of surety bonds in connection with financing
activities), plus amounts excluded from Consolidated Interest Expense as set
forth in clauses (i)(q) through (y) in the definition of Consolidated Interest
Expense, plus

(iii) Consolidated Depreciation, Depletion and Amortization Expense for such
period, plus

(iv) any other non-cash charges, including any write-offs or write-downs
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (1) the Borrower may determine not to add back such non-cash
charge in the current period and (2) to the extent the Borrower does decide to
add back such non-cash charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDAX to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period),
plus

(v) the amount of any reductions in arriving at Net Income resulting from the
application of Accounting Standards Codification Topic No. 810, Consolidation,
plus

(vi) the amount of management, monitoring, consulting, transaction, advisory and
other fees (including termination fees) and indemnities and expenses paid or
accrued in such period to the extent permitted under Section 9.9, plus

 

11



--------------------------------------------------------------------------------

(vii) the amount of “run rate” net cost savings, synergies and operating expense
reductions related to (x) the Transactions that are reasonably identifiable and
projected by the Borrower in good faith to result from (and are reasonably
attributable to (in the good faith determination of the Borrower)) actions that
have been taken or committed to be taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) within eighteen (18) months after the Effective
Date and (y) acquisitions, Investments, Dispositions, discontinuance of
activities or operations or other Specified Transactions (including, for the
avoidance of doubt, acquisitions or Investments occurring prior to the Effective
Date), restructurings, cost savings initiatives, operational changes and other
initiatives that are reasonably identifiable and projected by the Borrower in
good faith to result from (and are reasonably attributable to (in the good faith
determination of the Borrower)) actions taken or committed to be taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of the Borrower) no later than eighteen
(18) months after such acquisition, Investment, Disposition or other Specified
Transaction, restructuring, cost savings initiative, operational change or other
initiative (or undertaken or implemented prior to consummation of the
acquisition or other applicable transaction) (including any actions taken on or
prior to the Effective Date), in each case for foregoing clauses (x) and (y),
calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of the period for
which Consolidated EBITDAX is being determined and if such cost savings,
operating expense reductions and synergies were realized during the entirety of
such period, net of the amount of actual benefits realized during such period
from such action (it is understood and agreed that “run rate” means the full
recurring benefit for a period that is associated with any action taken or with
respect to which substantial steps have been taken or are expected to be taken
or committed to be taken within the timeframe described above) (which
adjustments may be incremental to (but not duplicative of) pro forma cost
savings, synergies or operating expense reduction adjustments made pursuant to
Section 1.12), plus

(viii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDAX or Consolidated Net Income
in any period to the extent non-cash gains relating to such income were deducted
in the calculation of Consolidated EBITDAX pursuant to paragraph (b) below for
any previous period and not added back, plus

(ix) any costs or expenses incurred pursuant to any management equity plan,
stock option plan or any other management or employee benefit plan, agreement or
any stock subscription or stockholders agreement, to the extent that such costs
or expenses are funded with cash proceeds contributed to the capital of such
Person or net cash proceeds of an issuance of Equity Interests of such Person
(other than Disqualified Stock), plus

(x) any net loss from disposed, abandoned or discontinued operations (excluding
held-for-sale discontinued operations until actually disposed of), plus

(xi) the amount of net cost savings and net cash flow effect of revenue
enhancements related to executed and enforceable new agreements or amendments to
existing agreements with customers and/or vendors projected by the Borrower in
good faith to be realized as a result of such new agreements or amendments, net
of the amount of actual benefits realized during such period; provided that
(A) such cost savings or revenue enhancements are reasonably identifiable and
factually supportable and (B) such actions have been taken or are to be taken
within twelve (12) months after the date of determination to take such action,
plus

(xii) exploration expenses or costs (to the extent the Borrower adopts the
successful efforts method of accounting), plus

 

12



--------------------------------------------------------------------------------

(xiii) adjustments consistent with Regulation S-X of the Securities Act or
contained in a quality of earnings report made available to the Administrative
Agent conducted by financial advisors (which are either nationally recognized or
reasonably acceptable to the Administrative Agent (it being understood and
agreed that any of the “Big Four” accounting firms are acceptable)), plus

(xiv) adjustments, exclusions and add-backs identified in the Sponsor Model;
plus

(xv) the amount of any non-cash interest expense of non-wholly owned
Subsidiaries attributable to minority Equity Interests of third parties; and

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains increasing Consolidated Net Income for such period, excluding
any non-cash gains that represent the reversal of an accrual or reserve for any
anticipated cash charges in any prior period (other than any such accrual or
reserve that has been added back to Consolidated Net Income in calculating
Consolidated EBITDAX in accordance with this definition), plus

(ii) any non-cash gains with respect to cash actually received in a prior period
unless such cash did not increase Consolidated EBITDAX in such prior period,
plus

(iii) any net income from disposed, abandoned or discontinued operations
(excluding held-for-sale discontinued operations until actually disposed of).

For the avoidance of doubt, Consolidated EBITDAX shall be calculated, including
pro forma adjustments, in accordance with Section 1.12.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

(i) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of obligations under Hedge Agreements or other derivative instruments
pursuant to GAAP), (d) the interest component of obligations under Capitalized
Leases, and (e) net payments, if any, made (less net payments, if any,
received), pursuant to interest rate Hedge Agreements with respect to
Indebtedness, and excluding (q) any prepayment premium or penalty, (r) annual
agency fees paid to the administrative agents and collateral agents under any
credit facilities or other debt instruments or document, (s) costs associated
with Hedge Agreements and breakage costs in respect of Hedge Agreements related
to interest rates, (t) any expense resulting from the discounting of any
Indebtedness in connection with the application of recapitalization accounting
or, if applicable, recapitalization or purchase accounting in connection with
the Transactions or any acquisition (or purchase of assets), (u) penalties and
interest relating to taxes and any other fees related to the Transactions or any
acquisitions (or purchases of assets) after the Effective Date, (v) any
“additional interest” with respect to any securities, (w) amortization or
expensing of deferred financing fees, amendment and consent fees, debt issuance
costs, commissions, fees and expenses, (x) any amortization or expensing of
bridge, commitment and other financing fees and any other

 

13



--------------------------------------------------------------------------------

fees related to the Transactions or related to any acquisitions (or purchases of
assets) after the Effective Date and (y) any accretion of accrued interest on
discounted liabilities (other than Indebtedness except to the extent arising
from the application of purchase or recapitalization accounting); plus

(ii) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(iii) interest income of such Person and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on obligations in respect of
Capitalized Leases shall be deemed to accrue at an interest rate reasonably
determined by such Person to be the rate of interest implicit in such
obligations in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication:

(a) any net after-tax effect of extraordinary, non-recurring or unusual gains,
losses, charges or expenses or losses, charges or expenses relating to any
strategic initiatives (including multi-year strategic initiatives), Transaction
Expenses, restructuring costs and reserves, duplicative running costs,
relocation costs, expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, Public
Company Costs, facility consolidation and closing costs, severance costs and
expenses, one-time compensation charges, costs relating to pre-opening, opening,
closing and consolidation costs for facilities, signing, retention or completion
bonuses, executive recruiting and retention costs, costs incurred in connection
with any strategic initiatives, transition costs, costs incurred in connection
with non-ordinary course product and intellectual property development, costs
incurred in connection with acquisitions (or purchases of assets) prior to or
after the Effective Date (including integration costs), other business
optimization expenses (including costs and expenses relating to business
optimization programs, tax savings and optimization initiatives, and new systems
design, retention charges, system establishment costs (including information
technology systems) and implementation costs and project start-up costs),
operating expenses attributable to the implementation of cost-savings
initiatives, consulting fees and curtailments and modifications to pension and
post-retirement employee benefit plans shall be excluded; provided that the
aggregate amount of restructuring costs and reserves and similar charges
excluded pursuant to this clause (a) shall not exceed 25% of Consolidated Net
Income for such period;

(b) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
whether effected through a cumulative effect adjustment or a retroactive
application, in each case in accordance with GAAP, shall be excluded;

(c) any net after-tax effect of gains or losses on disposal, abandonment
(including asset retirement costs) or discontinuance of disposed, abandoned or
discontinued operations, as applicable, shall be excluded; provided that any
exclusion for the discontinuance of discontinued operations held for sale shall
be at the option of the Borrower pending the consummation of such sale;

(d) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person other than
in the ordinary course of business, as determined in good faith by the Borrower,
shall be excluded;

 

14



--------------------------------------------------------------------------------

(e) the Net Income for such period of any Person that is an Unrestricted
Subsidiary shall be excluded; provided that Consolidated Net Income of a Person
shall be increased by the amount of dividends or distributions or other payments
that are actually paid in cash or Permitted Investments (or to the extent
converted into cash or Permitted Investments) to such Person or a Restricted
Subsidiary thereof in respect of such period;

(f) [reserved];

(g) effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP attributable to the
application of recapitalization accounting or purchase accounting, as the case
may be, in relation to the Transactions or any consummated acquisition, joint
venture or similar investment permitted under this Agreement consummated prior
to or after the Effective Date or the amortization or write-off or write-down of
any amounts thereof, net of taxes, shall be excluded;

(h) any net after-tax effect of income (loss) from the early extinguishment or
conversion of (a) Indebtedness, (b) Hedge Agreements or (c) other derivative
instruments shall be excluded;

(i) any impairment charge or asset write-off or write-down in each case,
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP,
and any impairment charges, asset write-offs or write-down, including ceiling
test write-downs, on Oil and Gas Properties under GAAP or SEC guidelines shall
be excluded;

(j) (a) any equity based or non-cash compensation charge or expense, including
any such charge or expense arising from grants of stock appreciation, equity
incentive programs or similar rights, stock options, restricted stock or other
rights to, and any cash charges associated with the rollover, acceleration or
payout of, Equity Interests by management of such Person or of a Restricted
Subsidiary or any Parent Entity, (b) non-cash compensation expense resulting
from the application of Accounting Standards Codification Topic No. 718,
Compensation—Stock Compensation or Accounting Standards Codification Topic
505-50, Equity-Based Payments to Non-Employees, and (c) any income (loss)
attributable to deferred compensation plans or trusts;

(k) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Disposition or other transfer, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the
syndication and incurrence of any securities or credit facilities), issuance of
Equity Interests (including by any direct or indirect parent of the Borrower),
recapitalization, refinancing transaction or amendment or modification of any
debt instrument (including any amendment or other modification of any securities
and any credit facilities) and including, in each case, any such transaction
whether consummated on, after or prior to the Effective Date and any such
transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful or consummated (including, for the avoidance
of doubt, the effects of expensing all transaction related expenses in
accordance with Accounting Standards Codification Topic No. 805, Business
Combinations), shall be excluded;

(l) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with the entry into or
termination of any Hedge Agreements shall be excluded;

(m) accruals and reserves that are established or adjusted within twelve
(12) months after the Effective Date that are so required to be established or
adjusted as a result of the Transactions (or within twelve (12) months after the
closing of any acquisition that are so required to be established as a result of
such acquisition) in accordance with GAAP shall be excluded;

 

15



--------------------------------------------------------------------------------

(n) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as such Person has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within three hundred sixty-five
(365) days of the date of such determination (net of any amount so added back in
any prior period to the extent not so reimbursed within the applicable 365-day
period), shall be excluded;

(o) [reserved];

(p) any noncash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation-Stock Compensation
or Accounting Standards Codification Topic No. 505-50, Equity-Based Payments to
Non-Employees, shall be excluded;

(q) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded;

(r) (i) the non-cash portion of “straight-line” rent expense shall be excluded
and (ii) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included;

(s) without duplication, an amount equal to the amount of distributions actually
made to any parent or equity holder of such Person in respect of income taxes
for of such period in accordance with Section 10.6(f)(i) or (ii) shall be
included as an expense as though such amounts had been paid as income taxes
directly by such Person for such period;

(t) non-cash charges for deferred tax asset valuation allowances shall be
excluded (except to the extent reversing a previously recognized increase to net
income);

(u) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from Hedge Agreements and the application of Accounting Standards Codification
Topic No. 815, Derivatives and Hedging;

(ii)any net unrealized gain or loss (after any offset) resulting in such period
from currency transaction or translation gains or losses including those related
to currency remeasurements of Indebtedness (including any net loss or gain
resulting from (A) Hedge Agreements for currency exchange risk and (B) resulting
from intercompany indebtedness) and any other foreign currency transaction or
translation gains and losses, to the extent such gain or losses are non-cash
items;

(iii)any adjustments resulting from the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation; and

(iv)earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments.

 

16



--------------------------------------------------------------------------------

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, Investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement.

“Consolidated Total Assets” shall mean the total assets of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the most recent consolidated balance sheet of the Borrower
(and, in the case of any determination relating to any incurrence of
Indebtedness or any Investment or other acquisition, on a Pro Forma Basis
including any property or assets being acquired in connection therewith).

“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of (without duplication) the aggregate principal amount of Indebtedness of
the Borrower and its Restricted Subsidiaries outstanding on such date, in an
amount that would be reflected on a consolidated balance sheet (excluding the
notes thereto) prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of recapitalization or purchase accounting in
connection with the Transactions, any Permitted Acquisition, Investment or any
other acquisition permitted hereunder), consisting only of Indebtedness for
borrowed money, obligations in respect of Capitalized Leases, and debt
obligations evidenced by bonds, notes, debentures, promissory notes or similar
instruments (including, for the avoidance of doubt, deferred purchase price
obligations that would be reflected as debt on a consolidated balance sheet
(excluding the notes thereto) prepared as of such date on a consolidated basis
in accordance with GAAP, to the extent such deferred purchase price obligations
are then due and payable), and any obligations in respect of drawn letters of
credit (which have not been reimbursed within two (2) Business Days after such
amount is drawn); provided that Consolidated Total Debt shall not include
Indebtedness in respect of obligations under Hedge Agreements (but shall include
unpaid termination payments under Hedge Agreements) minus (b) (i) the aggregate
amount of Unrestricted Cash on such date and (ii) to the extent included in such
Indebtedness, undrawn (or if drawn, to the extent cash collateralized or not
reimbursed within two (2) Business Days after such amount is drawn) letters of
credit, bank guarantees and performance or similar bonds.

“Consolidated Total Debt to EBITDAX Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Total Debt as of the last day of
the most recent Test Period to (b) Consolidated EBITDAX of the Borrower for such
Test Period; provided that the Consolidated Total Debt to EBITDAX Ratio shall be
determined for the relevant Test Period on a Pro Forma Basis.

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Contributed Amount” shall have the meaning provided in the recitals to this
Agreement.

“Contribution Agreement” shall have the meaning provided in the recitals to this
Agreement.

“Control Agreement” shall mean a control agreement, in form and substance
reasonably satisfactory to the Administrative Agent, providing for the
Administrative Agent’s exclusive control of a Deposit Account or Securities
Account, as applicable, after notice of an Event of Default, executed and
delivered by the Borrower or another Credit Party, as applicable, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account), in each case at which such relevant
account is maintained.

“Control Agreement Delivery Date” shall have the meaning provided in
Section 9.19(a).

 

17



--------------------------------------------------------------------------------

“Controlled Investment Affiliate” shall mean, as to any Person, any other
Person, other than any Sponsor, which directly or indirectly is in control of,
is controlled by, or is under common control with such Person and is organized
by such Person (or any Person controlling such Person) primarily for making
direct or indirect equity or debt investments in the Borrower and/or other
companies.

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, each Letter of Credit, any promissory notes issued by the Borrower
under this Agreement, any Extension Amendment, any Incremental Agreement and any
intercreditor agreement with respect to the RBL Facility entered into on or
after the Effective Date to which the Collateral Agent is party.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance, renewal or extension of a Letter of
Credit.

“Credit Party” shall mean each of the Borrower and the Guarantors.

“Cure Amount” shall have the meaning provided in Section 11.12(a).

“Cure Deadline” shall have the meaning provided in Section 11.12(a).

“Cure Right” shall have the meaning provided in Section 11.12(a).

“Customary Intercreditor Agreement” means any of (a) an intercreditor agreement
substantially in the form of Exhibit F, together with any changes thereto which
are reasonably acceptable to the Borrower and the Administrative Agent, (b) a
customary intercreditor agreement in form and substance reasonably acceptable to
the Administrative Agent and the Borrower, which agreement shall provide that
the Liens on the Collateral securing such Indebtedness shall rank junior in
priority to the Liens on the Collateral securing the Obligations under this
Agreement, in each case with such modifications thereto as the Administrative
Agent and/or the Collateral Agent and the Borrower may agree or (c) a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Borrower, which agreement shall provide that the
Liens on the Collateral securing such Indebtedness shall rank in equal priority
to the Liens on the Collateral securing the Obligations under this Agreement
(but without regard to the control of remedies), in each case with such
modifications thereto as the Administrative Agent and/or the Collateral Agent
and the Borrower may agree. Notwithstanding the foregoing, in the case of clause
(c), such agreement shall be posted to the Lenders not less than three
(3) Business Days before execution thereof and, if the Required Lenders shall
not have objected in writing within three (3) Business Days after posting, then
the Required Lenders shall be deemed to have agreed that the Administrative
Agent’s and/or Collateral Agent’s entry into such intercreditor agreement is
reasonable and to have consented to such intercreditor agreement and to the
Administrative Agent’s and/or Collateral Agent’s execution thereof.

“Debt Fund Affiliate” shall mean any Affiliate of the Sponsor that is a bona
fide diversified debt fund that is not (a) a natural person or (b) Holdings, the
Borrower or a Subsidiary of the Borrower.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(c).

“Defaulting Lender” shall mean any Lender whose acts or failures to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.

“Deposit Account” shall have the meaning assigned to such term in the UCC.

 

18



--------------------------------------------------------------------------------

“Dispose” or “Disposed of” shall have a correlative meaning to the defined term
of “Disposition”.

“Disposition” shall have the meaning provided in Section 10.4.

“Disqualified Institution” shall mean any competitor of the Borrower and its
Subsidiaries and any Affiliate of such competitor (other than their respective
financial investors that are not operating companies and other than any
Affiliate that is a bona fide diversified debt fund that invests in newly issued
syndicated loans), identified in writing from time to time by the Borrower or
the Sponsor to the Administrative Agent (together with any Affiliates thereof
that are reasonably identifiable on the basis of their names (other than any
such competitors’ respective financial investors that are not operating
companies and other than any Affiliate that is a bona fide diversified debt fund
that invests in newly issued syndicated loans); provided that no updates to the
Disqualified Institution list shall be deemed to retroactively disqualify any
parties that have previously acquired an assignment or participation or entered
into a trade for either of the foregoing in respect of the Loans from continuing
to hold or vote such previously acquired assignments and participations on the
terms set forth herein for Lenders that are not Disqualified Institutions.
Supplements to the list of Disqualified Institutions shall not be effective
until after at least one (1) Business Day following receipt thereof by the
Administrative Agent from the Borrower or the Sponsor, as applicable. The list
of Disqualified Institutions shall be made available to any Lender upon request
to the Administrative Agent, subject to customary confidentiality requirements.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation, scheduled
redemption or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations (other than (i) contingent indemnification
obligations as to which no claim has been asserted and (ii) Obligations under
Secured Hedge Agreements and Secured Cash Management Agreements) and the
termination of the Commitments and (to the extent not cash collateralized or
backstopped in a manner reasonably acceptable to the Issuing Bank) outstanding
Letters of Credit, (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests and other than as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations (other
than (i) contingent indemnification obligations as to which no claim has been
asserted and (ii) Obligations under Secured Hedge Agreements and Secured Cash
Management Agreements) and the termination of the Commitments and (to the extent
not cash collateralized or backstopped in a matter feasible acceptable to the
Issuing Bank) outstanding Letters of Credit, (c) provides for the scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in the case of each of clauses (a), (b), (c) and
(d), prior to the date that is ninety-one (91) days after the Latest Maturity
Date at the time of issuance of such Equity Interests; provided, that if such
Equity Interests are issued pursuant to any plan for the benefit of future,
current or former employees, directors, officers, members of management or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Borrower (or any direct or indirect parent thereof) or
its Subsidiaries or by any such plan to such employees, directors, officers,
members of management or consultants (or their respective Controlled Investment
Affiliates or Immediate Family Members), such Equity Interests shall not
constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such
employee’s, director’s, officer’s, management member’s or consultant’s
termination, death or disability; provided, further, that any Equity Interests
held by any future, current or former employee, director, officer, member of
management or consultant (or their respective Controlled Investment Affiliates
or Immediate Family Members) of the

 

19



--------------------------------------------------------------------------------

Borrower, any of its Restricted Subsidiaries, any of its direct or indirect
parent companies or any other entity in which the Borrower or a Restricted
Subsidiary has an Investment and is designated in good faith as an “affiliate”
by the Board of Directors (or the compensation committee thereof), in each case
pursuant to any stock subscription or shareholders’ agreement, management equity
plan or stock option plan or any other management or employee benefit plan or
agreement shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s, director’s, officer’s, management member’s or consultant’s
termination, death or disability.

“Distressed Person” shall have the meaning provided in the definition of
“Lender-Related Distress Event”.

“Dollars” and “$” shall mean dollars in lawful currency of the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.

“Draw Limit” shall have the meaning provided in Section 2.14(h).

“Drawing” shall have the meaning provided in Section 3.4(b).

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean July 31, 2018.

“Effective Date Financials” shall have the meaning provided in Section 6(d)(iv).

“Effective Date Loans” shall have the meaning provided in the recitals to this
Agreement.

“Engineering Reports” shall have the meaning provided in Section 2.14(c)(i).

“Environmental Claims” shall mean any and all written actions, suits, orders,
decrees, demands, demand letters, claims, liens, notices of noncompliance,
violation or proceedings arising under or based upon any Environmental Law or
any permit issued, or any approval given, under any such Environmental Law
(hereinafter, “Claims”), including, without limitation, (i) any and all Claims
by any Governmental Authority for enforcement, cleanup, removal, response,
remedial or other actions or damages pursuant to any applicable Environmental
Law and (ii) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
regarding the presence, release or threatened release of Hazardous Materials or
arising from alleged injury or threat of injury to health or safety (to the
extent relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.

 

20



--------------------------------------------------------------------------------

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and common law now or hereafter
in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing, excluding any debt security that is convertible or
exchangeable into any Equity Interests (provided that any instrument evidencing
Indebtedness convertible or exchangeable into Equity Interests, whether or not
such debt securities include any right of participation with Equity Interests,
shall not be deemed to be Equity Interests unless and until such instrument is
so converted or exchanged, except, solely for purposes of a pledge of Equity
Interests in connection with this Agreement, to the extent such instrument could
be treated as “stock” of a CFC for purposes of Treasury Regulation
Section 1.956-2(c)(2)).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) of the Code.

“ERISA Event” shall mean (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the failure of
the Borrower or any ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Plan; (d) a failure to satisfy the minimum funding standard under
Section 412 of the Code or Section 302 of ERISA, or the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard, in each case with respect to a Plan,
whether or not waived, or a failure to make any required contribution to a
Multiemployer Plan; (e) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is insolvent within the meaning of Title IV of ERISA or that is in
endangered or critical status, within the meaning of Section 305 of ERISA;
(f) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, respectively,
or the commencement of proceedings by the PBGC to terminate a Plan; (g) the
appointment of a trustee to administer, any Plan; (h) the imposition of any
liability under Title IV of ERISA, including the imposition of a lien under
Section 412 or 430(k) of the Code or Section 303 or 4068 of ERISA on any
property (or rights to property, whether real or personal) of the Borrower or
any ERISA Affiliate, but excluding PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate; (i) a
determination that any Plan is, or is expected to be, in “at-risk” status
(within the meaning of Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of
the Code) or (j) the occurrence of a non-exempt prohibited transaction with
respect to any Plan maintained or contributed to by any Borrower (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which could result
in material liability to the Borrower, except in each of (a)—(j) with respect to
Foreign Plans.

 

21



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” shall mean the lawful single currency unit of the Participating Member
States.

“Event of Default” shall have the meaning provided in Article 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Exchange Rate” shall mean on any day with respect to any currency (other than
Dollars), the rate at which such currency may be exchanged into any other
currency (including Dollars), as set forth at approximately 11:00 a.m. (London
time) on such day on the applicable Bloomberg screen page for such currency. In
the event that such rate does not appear on any applicable Bloomberg screen
page, the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed by the
Administrative Agent and the Borrower, or, in the absence of such agreement,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 11:00 a.m., local time, on such date for the purchase of the relevant
currency for delivery two (2) Business Days later.

“Excluded Accounts” shall mean (a) Deposit Accounts constituting (and the
balance of which consists solely of funds set aside in connection with) payroll
accounts and accounts dedicated to the payment of accrued employee benefits,
medical, dental and employee benefits claims to employees of any Credit Party or
Restricted Subsidiary, (b) Deposit Accounts, Securities Accounts and Commodity
Accounts containing cash or other property with a maximum average value of less
than $3,750,000 individually; provided, that no Deposit Account, Securities
Account or Commodity Accounts shall be an Excluded Account pursuant to this
clause (b) if it has a value of more than $1,500,000 for a continuous period of
sixty (60) days; provided, further, that the aggregate value of the Deposit
Accounts, Securities Accounts and Commodity Accounts described in this clause
(b) must be less than $15,000,000 at all times, (c) Deposit Accounts which are
used solely as an escrow account or as a fiduciary or trust account or other
account that is contractually obligated to be segregated from the other assets
of the Credit Parties, in each case, for the benefit of unaffiliated third
parties, (d) operator suspense accounts relating to oil and gas production to
satisfy royalty and working interest obligations owed to third persons, (e) cash
collateral accounts subject to Permitted Liens and (f) “zero balance” accounts.

“Excluded Assets” shall have the meaning assigned to such term in the Collateral
Agreement.

“Excluded Contribution Asset” means any asset that is used or useful in, or
Equity Interests of any Person engaged in, the Oil and Gas Business, in each
case, received by the Borrower since the Effective Date from (a) the issuance or
sale (other than to a Subsidiary of the Borrower or to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of the Borrower) of its Qualified Equity Interests (or the Qualified
Equity Interests of any direct or indirect parent of the Borrower to the extent
contributed as common equity to the Borrower) and/or (b) contributions to its
common equity, in each case, only to the extent designated as an Excluded
Contribution Asset in a certificate of the Borrower delivered to the
Administrative Agent within sixty (60) days after the date such capital
contributions are made or the date such Qualified Equity Interests are sold, as
the case may be.

 

22



--------------------------------------------------------------------------------

“Excluded Equity Interests” shall mean (a) any Equity Interests with respect to
which, in the reasonable judgment of the Administrative Agent and the Borrower,
the cost or other consequences of pledging such Equity Interests in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom, (b) solely in the case
of any pledge of Equity Interests of any Foreign Subsidiary or FSHCO (in each
case, that is a direct Wholly owned Subsidiary of the Borrower or a Grantor) to
secure the Obligations, any Equity Interest that is Voting Stock of such Foreign
Subsidiary or FSHCO in excess of 65% of the Voting Stock of such Subsidiary,
(c) any Equity Interests to the extent the pledge thereof would be prohibited by
any Requirement of Law, (d) in the case of (i) any Equity Interests of any
Subsidiary to the extent the pledge of such Equity Interests is prohibited by
Contractual Requirements existing on the Effective Date or at the time such
Subsidiary is acquired (provided that such Contractual Requirements have not
been entered into in contemplation of such Subsidiary being acquired) or
(ii) any Equity Interests of any Subsidiary that is not a Wholly owned
Subsidiary at the time such Subsidiary becomes a Subsidiary, any Equity
Interests of each such Subsidiary described in clause (i) or (ii) to the extent
(A) that a pledge thereof to secure the Obligations is prohibited by any
applicable Contractual Requirement (including, for the avoidance of doubt,
applicable Organization Documents) (other than customary non-assignment
provisions which are ineffective under the UCC or other applicable Requirements
of Law), (B) any Contractual Requirement prohibits such a pledge without the
consent of any other party; provided that this clause (B) shall not apply if
(1) such other party is a Credit Party or a Wholly owned Subsidiary or
(2) consent has been obtained to consummate such pledge (it being understood
that the foregoing shall not be deemed to obligate the Borrower or any
Subsidiary to obtain any such consent)) and for so long as such Contractual
Requirement or replacement or renewal thereof is in effect, or (C) a pledge
thereof to secure the Obligations would give any other party (other than a
Credit Party or a Wholly owned Subsidiary) to any Contractual Requirement
governing such Equity Interests the right to terminate its obligations
thereunder (other than customary non-assignment provisions that are ineffective
under the UCC or other applicable Requirement of Law), (e) the Equity Interests
of any Immaterial Subsidiary (unless a security interest in such Immaterial
Subsidiary’s Equity Interests may be perfected by filing an “all assets” UCC
financing statement) and any Unrestricted Subsidiary, (f) the Equity Interests
of any Subsidiary of a Foreign Subsidiary or FSHCO, (g) any Equity Interests of
any Subsidiary to the extent that the pledge of such Equity Interests would
result in materially adverse tax consequences to the Borrower, any Parent Entity
or any Subsidiary of the Borrower as reasonably determined by the Borrower in
consultation with the Administrative Agent (such consultation limited to the tax
consequences of such pledge of such Equity Interests), (h) any Equity Interests
set forth on Schedule 1.1(b) which have been identified on or prior to the
Effective Date in writing to the Administrative Agent by an Authorized Officer
of the Borrower and agreed to by the Administrative Agent and (i) Margin Stock.

“Excluded Subsidiary” shall mean (a) each Immaterial Subsidiary, for so long as
any such Subsidiary constitutes an Immaterial Subsidiary pursuant to the terms
hereof, (b) each Domestic Subsidiary that is not a Wholly owned Subsidiary (for
so long as such Subsidiary remains a non-wholly owned Restricted Subsidiary),
(c) each Domestic Subsidiary that is prohibited by any applicable Contractual
Requirement (including, for the avoidance of doubt, applicable Organization
Documents) (not entered into in contemplation of such Subsidiary becoming a
Restricted Subsidiary) or Requirement of Law from guaranteeing or granting Liens
to secure the Obligations on the Effective Date or at the time such Subsidiary
becomes a Restricted Subsidiary (and for so long as such restriction or any
replacement or renewal thereof is in effect and was not entered into in
contemplation of such Subsidiary becoming a Restricted Subsidiary) or that would
require consent, approval, license or authorization of a Governmental Authority
to guarantee or grant Liens to secure the Obligations on the Effective Date or
at the time such Subsidiary becomes a Restricted Subsidiary (unless such
consent, approval, license or authorization has been received), (d) any Foreign
Subsidiary, (e) any Domestic Subsidiary that is (i) a FSHCO or (ii) owned
directly or indirectly by a CFC or a FSHCO, (f) each other Domestic Subsidiary
acquired pursuant to a Permitted Acquisition or other Investment permitted
hereunder financed with Indebtedness of the type incurred pursuant to
Section 10.1(k) and each Restricted Subsidiary thereof that guarantees such
Indebtedness to the extent and so long

 

23



--------------------------------------------------------------------------------

as the financing documentation relating to such Permitted Acquisition to which
such Restricted Subsidiary is a party prohibits such Restricted Subsidiary from
guaranteeing or granting a Lien on any of its assets to secure the Obligations,
(g) any other Domestic Subsidiary with respect to which, (x) in the reasonable
judgment of the Administrative Agent and the Borrower, the cost or other
consequences of providing a Guarantee of or granting Liens to secure the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom or (y) providing such a Guarantee or granting such Liens would
result in materially adverse tax consequences to the Borrower, any Parent Entity
or any of the Borrower’s Subsidiaries as reasonably determined by the Borrower
in consultation with the Administrative Agent (such consultation limited to the
tax consequences of such Guarantee), (h) each Unrestricted Subsidiary, (i) each
Captive Insurance Subsidiary, (j) each not-for-profit Subsidiary; and (k) any
special purpose vehicle or receivables subsidiary.

“Excluded Swap Obligation” shall mean with respect to any Guarantor or Parent
Entity Guarantor, any Hedging Obligation if, and to the extent that, and only
for so long as, all or a portion of the guarantee of such Guarantor or Parent
Entity Guarantor of, or the grant by such Guarantor or Parent Entity Guarantor
(if applicable) of a security interest to secure, as applicable, such Hedging
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) or any
other applicable Requirement of Law.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
(i) Taxes imposed on or measured by its net income (however denominated, and
including (for the avoidance of doubt) any backup withholding in respect thereof
under Section 3406 of the Code or any similar provision of state, local or
foreign law), branch profits Taxes and franchise Taxes imposed on it, in each
case by a jurisdiction (including any political subdivision thereof) as a result
of such recipient being organized in, having its principal office in, or in the
case of any Lender, having its applicable lending office in, such jurisdiction,
or as a result of any other present or former connection with such jurisdiction
(other than any such connection arising solely from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document), (ii) U.S. federal
withholding Tax imposed on any payment by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document that is required to be
imposed on amounts payable to or for the account of a Lender (including any
Issuing Bank and any Swingline Lender) pursuant to laws in force at the time
(a) such Lender acquires an interest in a Loan, Letter of Credit or Commitment,
other than to the extent such Lender is an assignee pursuant to a request by the
Borrower under Section 13.7, or (b) such Lender designates a new lending office,
except, in each case, to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of a new lending office (or
assignment), to receive additional amounts or indemnification payments from any
Credit Party with respect to such withholding Tax pursuant to Section 5.4, (iii)
any Tax attributable to the Administrative Agent’s, any Lender’s or any other
recipient’s failure to comply with Section 5.4(d), (e), (h) or (i), and (iv) any
Tax imposed under FATCA.

“Existing Class” shall mean a Class of Existing Commitments and related Existing
Loans.

“Existing Commitment” shall mean, with respect to a Class of Commitments, the
Commitments of such Class at the time a Loan Extension Request is made.

“Existing Loans” shall mean, with respect to a Class of Loans, the Loans of such
Class at the time a Loan Extension Request is made.

 

24



--------------------------------------------------------------------------------

“Expected Cure Amount” shall have the meaning provided in Section 11.12(a)(ii).

“Extended Class” shall mean a Class of Extended Commitments and related Extended
Loans.

“Extended Commitments” shall mean, with respect to a Class of Commitments, all
or the portion of such Class extended pursuant to Section 2.17, as applicable.

“Extended Loans” shall mean, with respect to a Class of Loans, all or the
portion of such Class of Loans extended pursuant to Section 2.17, as applicable.

“Extending Lender” shall have the meaning provided in Section 2.17(b).

“Extension Amendment” shall have the meaning provided in Section 2.17(c).

“Extension Election” shall have the meaning provided in Section 2.17(b).

“Extension Minimum Condition” shall mean a condition to consummating any
extension of a minimum amount (to be determined and specified in the relevant
Loan Extension Request, in the Borrower’s sole discretion) of any or all
applicable Classes to be submitted for extension.

“Extension Series” shall have the meaning provided in Section 2.17(a).

“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as determined by the Borrower in good
faith.

“Farm-In Agreement” shall mean an agreement whereby a Person agrees to pay all
or a share of the drilling, completion or other expenses of one or more
exploratory or development wells (which agreement may be subject to a maximum
payment obligation, after which expenses are shared in accordance with the
working or participation interests therein or in accordance with the agreement
of the parties) or perform the drilling, completion or other operation on such
well or wells as all or a part of the consideration provided in exchange for an
ownership interest in an Oil and Gas Property.

“Farm-Out Agreement” shall mean a Farm-In Agreement, viewed from the standpoint
of the party that transfers an ownership interest to another.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices included in or adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
entered into in connection with the implementation of the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System on such day, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York or, if such rate is not so published
for any date that is a Business Day, the Federal Funds Effective Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) of the quotations for such day for such transactions received by
the Administrative Agent from three Federal Funds brokers of recognized standing
selected by it; provided, that if the Federal Funds Effective Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

25



--------------------------------------------------------------------------------

“Financial Officer” of any Person shall mean the Chief Financial Officer, Chief
Accounting Officer, principal accounting officer, Controller, Treasurer or
Assistant Treasurer of such Person.

“Financial Incurrence Test” shall have the meaning provided in Section 1.12(f).

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Section 10.11.

“Fixed Basket” shall have the meaning provided in Section 1.12(f).

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of, without duplication:

(a) Consolidated Interest Expense of such Person for such period;

(b) all cash dividends or other cash distributions paid (excluding items
eliminated in consolidation) on any series of Preferred Stock during such
period; and

(c) all cash dividends or other cash distributions paid (excluding items
eliminated in consolidation) on any series of Disqualified Stock during such
period.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

“FSHCO” shall mean any Domestic Subsidiary (including a disregarded entity for
U.S. federal income tax purposes) that owns no material assets other than the
Equity Interests and/or Indebtedness of one or more Foreign Subsidiaries that
are CFCs (held directly or through Subsidiaries).

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

26



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, including
a central bank or stock exchange (including any supra-national bodies such as
the European Union or the European Central Bank).

“Granting Lender” shall have the meaning provided in Section 13.6(g).

“Grantors” shall mean, except to the extent released therefrom in accordance
with the terms hereof, Holdings and each Domestic Subsidiary listed on Schedule
1.1(c) that becomes a party to the Collateral Agreement on the Effective Date
and each other Domestic Subsidiary (other than an Excluded Subsidiary (except to
the extent provided below)) that becomes a party to the Collateral Agreement
after the Effective Date pursuant to Section 9.11 or otherwise; provided that,
for the avoidance of doubt, the Borrower in its sole discretion may cause any
Restricted Subsidiary or other Person that is not required to be a Grantor
hereunder or pursuant to the Security Documents to provide Collateral by causing
such Restricted Subsidiary or other Person to execute a joinder to the
Collateral Agreement and such Restricted Subsidiary or other Person shall be
Grantor and Credit Party for all purposes hereunder except to the extent
released from the Collateral Agreement in accordance with the terms hereof.

“Guarantee” shall mean, collectively, the guarantee made by any Guarantor in
favor of the Collateral Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit C.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain financial condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness or (d) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guarantee Obligations” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Effective Date or entered into in connection with any acquisition or Disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the Indebtedness
in respect of which such Guarantee Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

“Guarantors” shall mean Holdings and each Domestic Subsidiary listed on Schedule
1.1(c) that becomes a party to the Guarantee on the Effective Date (except to
the extent released therefrom in accordance with the terms hereof) and each
other Domestic Subsidiary (other than an Excluded Subsidiary (except to the
extent provided below)) that becomes a party to the Guarantee after the
Effective Date pursuant to Section 9.11 or otherwise; provided that, for the
avoidance of doubt, the Borrower in its sole discretion may cause any Restricted
Subsidiary or other Person that is not required to be a Guarantor hereunder or
pursuant to the Security Documents to provide a guarantee by causing such
Restricted Subsidiary or other Person to execute a guarantee and such Restricted
Subsidiary shall be Guarantor and Credit Party for all purposes hereunder except
to the extent released from such guarantee in accordance with the terms hereof.
Notwithstanding the foregoing, the terms “Guarantor” and “Credit Party” shall
not include any Parent Entity (other than Holdings) that guarantees the
Obligations.

 

27



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
natural gas or natural gas liquids, radioactive materials, friable asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas and
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances”, “hazardous waste”, “hazardous materials”,
“extremely hazardous waste”, “restricted hazardous waste”, “toxic substances”,
“toxic pollutants”, “contaminants”, or “pollutants”, or words of similar import,
under any applicable Environmental Law or that would otherwise reasonably be
expected to result in liability under any applicable Environmental Law.

“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, future contracts, equity
or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, total
return swap, credit spread transaction, repurchase transaction, reserve
repurchase transaction, securities lending transaction, weather index
transaction, spot contracts, fixed-price physical delivery contracts, whether or
not exchange traded, or any other similar transactions or any combination of any
of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. Notwithstanding the
foregoing, agreements or obligations to physically sell any commodity at any
index-based price shall not be considered Hedge Agreements.

“Hedge Bank” shall mean (a) any Person (other than the Borrower or any of its
Subsidiaries) that (x) at the time it enters into a Hedge Agreement is a Lender,
Lead Arranger or Agent or an Affiliate of a Lender. Lead Arranger or Agent, or
(y) at any time after it enters into a Hedge Agreement it becomes a Lender, Lead
Arranger or Agent or an Affiliate of a Lender, Lead Arranger or Agent or (b) any
Person (other than the Borrower or any of its Subsidiaries) that at the time it
enters into a Hedge Agreement is an Acceptable Counterparty.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedge Agreements.

“Highest Lawful Rate” shall mean, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.

“Holdings” shall have the meaning provided in the preamble to this Agreement.

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

 

28



--------------------------------------------------------------------------------

“Immaterial Subsidiary” shall mean any Subsidiary that is not a Material
Subsidiary.

“Immediate Family Members” shall mean with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Increasing Lender” shall have the meaning provided in Section 2.16(a).

“Incremental Agreement” shall have the meaning provided in Section 2.16(c).

“Incremental Increase” shall have the meaning provided in Section 2.16(a).

“Indebtedness” of any Person shall mean the following, if and only to the extent
(other than with respect to clause (g) below) the same would constitute
indebtedness or a liability in accordance with GAAP, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (c) the deferred purchase price of assets or services that
in accordance with GAAP would be required to be shown as a liability on the
balance sheet of such Person (other than (i) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (ii) obligations resulting under firm transportation contracts or
take or pay contracts), (d) the face amount of all letters of credit issued for
the account of such Person and, without duplication, all drafts drawn
thereunder, (e) the principal component of all obligations in respect of
Capitalized Leases of such Person, (f) net Hedging Obligations of such Person,
(g) all indebtedness (excluding prepaid interest thereon) of any other Person
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (h) the amount of all obligations
of such Person with respect to the redemption, repayment or other repurchase in
respect of Disqualified Stock (excluding accrued dividends that have not
increased the liquidation preference of such Disqualified Stock), (i) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment and
(j) without duplication, all Guarantee Obligations of such Person in respect of
the items described in clauses (a) through (i) above; provided that Indebtedness
shall not include (i) trade and other ordinary-course payables and accrued
expenses, (ii) deferred or prepaid revenues, (iii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller, (iv) in the case of the
Borrower and its Restricted Subsidiaries, (A) all intercompany Indebtedness
having a term not exceeding three hundred sixty-four (364) days (inclusive of
any roll-over or extensions of terms) and (B) intercompany liabilities in
connection with the cash management, tax and accounting operations of the
Borrower and the Restricted Subsidiaries, (v) obligations under any Acquisition
Agreement or the MIPA and any other agreements or instruments contemplated
thereby, in each case, as amended, restated supplemented or otherwise modified
from time to time, (vi) Production Payments and Reserve Sales, (vii) in-kind
obligations relating to net oil, natural gas liquids or natural gas balancing
positions arising in the ordinary course of business, (viii) any obligation in
respect of a Farm-In Agreement or similar arrangement whereby such Person agrees
to pay all or a share of the drilling, completion or other expenses of an
exploratory or development well (which agreement may be subject to a maximum
payment obligation, after which expenses are shared in accordance with the
working or participation interest therein or in accordance with the agreement of
the parties) or perform the drilling, completion or other operation on such well
in exchange for an ownership interest in an oil or gas property, and (ix) any
Guarantee Obligations incurred in the ordinary course of business to the extent
not guaranteeing Indebtedness.

 

29



--------------------------------------------------------------------------------

For purposes hereof, the amount of any net Hedging Obligations on any date shall
be deemed to be the Swap Termination Value thereof as of such date. The amount
of Indebtedness of any Person for purposes of clause (g) above shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” shall have the meaning provided in Section 13.5(b).

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document other than (a) Excluded Taxes and (b) Other
Taxes.

“Indemnitees” shall have the meaning provided in Section 13.5(b).

“Independent Assets or Operations” means, with respect to any Parent Entity,
that Parent Entity’s total assets, revenues, income from continuing operations
before income taxes and cash flows from operating activities (excluding in each
case amounts related to its investment in the Borrower and the Restricted
Subsidiaries), determined in accordance with GAAP and as shown on the most
recent balance sheet of such Parent Entity, is more than 3.0% of such Parent
Entity’s corresponding consolidated amount.

“Industry Investment” shall mean Investments and/or expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the Oil and Gas Business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of Oil and Gas
Business jointly with third parties, including: (1) ownership interests
(directly or through equity) in oil and gas properties or gathering,
transportation, processing, or related systems and (2) Investments and/or
expenditures in the form of or pursuant to operating agreements, processing
agreements, Farm In Agreements, Farm Out Agreements, development agreements,
area of mutual interest agreements, unitization agreements, pooling
arrangements, joint bidding agreements, service contracts, joint venture
agreements, partnership agreements (whether general or limited), and other
similar agreements (including for limited liability companies) with third
parties.

“Information” shall have the meaning provided in Section 8.8(a).

“Initial Loans” shall have the meaning provided in Section 2.1(a)(i).

“Initial Maturity Date” shall mean July 31, 2023, or, if such date is not a
Business Day, the Business Day immediately following such anniversary.

“Initial Reserve Report” shall mean the reserve engineers’ report with respect
to the Acquired Business of Cawley, Gillespie & Associates, Inc. as of
December 31, 2017.

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit I.

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

“Interim Redetermination” shall have the meaning provided in Section 2.14(b).

“Interim Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to an Interim Redetermination becomes
effective as provided in Section 2.14.

 

30



--------------------------------------------------------------------------------

“Investment” shall have the meaning provided in Section 10.5.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other rating agency selected by the Borrower.

“IRS” shall have the meaning provided in Section 5.4(e)(i).

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the applicable Issuing Bank and the Borrower (or any Restricted
Subsidiary) or in favor of the applicable Issuing Bank and relating to such
Letter of Credit.

“Issuing Bank” shall mean (a) Citibank, N.A. and any of its Affiliates,
(b) JPMorgan Chase Bank, N.A. and any of its Affiliates, and (c) if requested by
the Borrower and reasonably acceptable to the Administrative Agent, any other
Person who is a Lender at the time of such request and who accepts such
appointment (it being understood that, if any such Person ceases to be a Lender
hereunder, such Person will remain an Issuing Bank with respect to any Letter of
Credit issued by such Person that remained outstanding as of the date such
Person ceased to be a Lender). References herein and in the other Credit
Documents to an Issuing Bank shall be deemed to refer to the Issuing Bank in
respect of the applicable Letter of Credit or to all Issuing Banks, as the
context requires. Any Lender may, from time to time, become an Issuing Bank
under this Agreement with the protections and rights afforded to Issuing Banks
hereunder by executing a joinder, in a form reasonably satisfactory to (and
acknowledged and accepted by) the Administrative Agent and the Borrower,
indicating such Lender’s “Maximum Letter of Credit Commitment” and upon the
execution and delivery of any such joinder, such Lender shall be an Issuing Bank
for all purposes hereof.

“Junior Debt” shall have the meaning provided in Section 10.7(a).

“Junior Liens” shall mean Liens on the Collateral (other than Liens securing the
Obligations) that are subordinated to the Liens granted under the Credit
Documents pursuant to a Customary Intercreditor Agreement (it being understood
that Junior Liens are not required to be pari passu with other Junior Liens, and
that Indebtedness secured by Junior Liens may have Liens that are senior in
priority to, or pari passu with, or junior in priority to, other Liens
constituting Junior Liens).

“Last Borrowing Base Hedge Reduction” shall have the meaning provided in
Section 2.14(f).

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Class of Commitments or Loans that is
outstanding hereunder on such date of determination.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.

“L/C Maturity Date” shall mean the date that is five (5) Business Days prior to
the Maturity Date.

 

31



--------------------------------------------------------------------------------

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“L/C Participant” shall have the meaning provided in Section 3.3(a).

“L/C Participation” shall have the meaning provided in Section 3.3(a).

“LCT Election” shall have the meaning provided in Section 1.12(i).

“LCT Test Date” shall have the meaning provided in Section 1.12(i).

“Lead Arrangers” shall mean Citigroup Global Markets Inc., Deutsche Bank
Securities Inc., JPMorgan Chase Bank, N.A., and Credit Suisse Securities (USA)
LLC, each in its capacity as a lead arranger in respect of the RBL Facility.

“Lender” shall have the meaning provided in the preamble to this Agreement.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender. For avoidance of doubt, each Additional Lender shall be deemed a
“Lender” for purposes of this Agreement and each other Credit Document.

“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or participations in Letters of
Credit or Swingline Loans, which refusal or failure is not cured within two
(2) Business Days after the date of such refusal or failure; (ii) the failure of
any Lender to pay over to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder within two (2) Business Days of the date when due, unless the subject
of a good faith dispute; (iii) a Lender has notified the Borrower or the
Administrative Agent that it does not intend or expect to comply with any of its
funding obligations or has made a public statement to that effect with respect
to its funding obligations under the RBL Facility, (iv) the failure by a Lender
to confirm in a manner reasonably satisfactory to the Administrative Agent that
it will comply with its obligations under the RBL Facility, which failure is not
cured after the date of such failure, (v) a Distressed Person has admitted in
writing that it is insolvent or such Distressed Person becomes subject to a
Lender-Related Distress Event or (vi) a Lender has, or has a direct or indirect
parent company that has, become the subject of a Bail-In Action.

“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any Equity Interests in any Lender or any Person that directly or
indirectly controls such Lender by a Governmental Authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

32



--------------------------------------------------------------------------------

“Letter of Credit” shall have the meaning provided in Section 3.1.

“Letter of Credit Application” shall have the meaning provided in
Section 3.2(a).

“Letter of Credit Commitment” shall mean $100,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the principal amount of any Unpaid Drawings in respect of which
such Lender has made (or is required to have made) payments to the applicable
Issuing Bank pursuant to Section 3.4(a) at such time and (b) such Lender’s
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the applicable
Issuing Bank pursuant to Section 3.4(a)) minus the amount of cash or deposit
account balances held by the Administrative Agent to Cash Collateralize
outstanding Letters of Credit and Unpaid Drawings under Section 3.7.

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate principal amount of all Unpaid Drawings in respect
of all Letters of Credit.

“Leverage Ratio Covenant” shall mean the covenant of the Borrower set forth in
Section 10.11(a).

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate (other than an ABR Loan bearing interest by
reference to the LIBOR Rate by virtue of clause (c) of the definition of ABR).

“LIBOR Rate” shall mean, for any Interest Period with respect to any Borrowing
of a LIBOR Loan, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the applicable Bloomberg screen page
that displays such rate (or, in the event that such rate does not appear on a
Bloomberg screen page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion; in each case, the “Screen Rate”) at
approximately 11:00 A.M. London time, two (2) Business Days prior to the
commencement of such Interest Period; provided, that with respect to any
Interest Period for which there is no corresponding Screen Rate, then the “LIBOR
Rate” for such Interest Period shall be (a) a successor or alternative index
rate as the Administrative Agent (but not, for the avoidance of doubt, any other
Lender) and the Borrower may reasonably determine, so long as the Administrative
Agent shall not have received within five (5) Business Days of the date on which
the Administrative Agent provides notice of such alternate rate of interest to
the Lenders, a written notice from the Majority Lenders stating that such
Majority Lenders object to such determination or (b) absent such mutual
selection by the Borrower and the Administrative Agent, a comparable successor
or alternative interbank rate for deposits in Dollars that is, at such time,
broadly accepted as the prevailing market practice for syndicated loans of this
type in lieu of the “LIBOR Rate” as reasonably determined by the Administrative
Agent and the Borrower; provided, further if the LIBOR Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

33



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset, (a) any mortgage, preferred
mortgage, deed of trust, lien, notice of claim of lien, hypothecation, pledge,
charge, security interest or similar encumbrance in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset or
(c) Production Payments and Reserve Sales and the like payable out of Oil and
Gas Properties; provided that in no event shall an operating lease be deemed to
be a Lien.

“Limited Condition Transaction” shall mean any (a) Permitted Acquisition or
other Investment or similar transaction (whether by merger, amalgamation,
consolidation or other business combination or the acquisition of capital stock
or otherwise), (b) any redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness and (c) any Restricted Payment requiring
irrevocable notice in advance thereof (other than any Restricted Payment in
respect of common Equity Interests to the Sponsor that is not to be concurrently
made to all other holders of such common Equity Interests).

“Liquidity” shall mean, as of any date of determination, the sum of (a) the
Available Commitment on such date (if positive) and (b) the aggregate amount of
Unrestricted Cash of the Borrower and the Restricted Subsidiaries at such date.

“Loan” shall mean any Initial Loan, Extended Loan or Swingline Loan made by any
Lender hereunder.

“Loan Extension Request” shall have the meaning provided in Section 2.17(a).

“Loan Limit” shall mean, at any time, the least of (a) the Total Commitment at
such time, (b) the Borrowing Base at such time (including as it may be reduced
pursuant to Section 2.14(h)) and (c) the Draw Limit.

“Loan Limit Deficiency” occurs if, at any time, the aggregate Total Exposure of
all Lenders exceeds the Loan Limit then in effect. The amount of the Loan Limit
Deficiency is the amount by which the aggregate Total Exposure of all Lenders
exceeds the Loan Limit then in effect.

“Majority Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the Adjusted Total Commitment at such date, or (b) if the
Total Commitment has been terminated or for the purposes of acceleration
pursuant to Article 11, Non-Defaulting Lenders having or holding a majority of
the outstanding principal amount of the Loans, the Swingline Exposure and Letter
of Credit Exposure (excluding the Loans, Swingline Exposure and Letter of Credit
Exposure of Defaulting Lenders) in the aggregate at such date.

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).

“Margin Stock” shall have the meaning assigned to such terms in Regulation U.

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Restricted Subsidiaries, taken as a whole, that, individually or in the
aggregate, would materially adversely affect (a) the ability of the Borrower and
the other Credit Parties, taken as a whole, to perform their payment obligations
under the Credit Documents or (b) the rights and remedies of the Agents and the
Lenders under the Credit Documents; provided, that, to the extent that any
Specified Representation made on, or as of, the Effective Date (or a date prior
thereto) is qualified by or subject to Material Adverse Effect, “Material
Adverse Effect” shall mean “Material Adverse Effect” as defined in the
applicable Acquisition Agreements for purposes of such representations and
warranties.

 

34



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Restricted Subsidiary in an
aggregate principal amount exceeding $75,000,000.

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations and determined as if references to the Borrower and its Restricted
Subsidiaries in the definition of “Consolidated Total Assets” were references to
such Restricted Subsidiary and its Subsidiaries) at the last day of the Test
Period were equal to or greater than 5.0% of Consolidated Total Assets at such
date or (b) whose revenues (when combined with the revenues of such Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) during such Test
Period were equal to or greater than 5.0% of the consolidated revenues of the
Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Effective Date, Restricted Subsidiaries that are not Material
Subsidiaries have, in the aggregate, (i) total assets (when combined with the
assets of such Restricted Subsidiary’s Subsidiaries, after eliminating
intercompany obligations and determined as if references to the Borrower and its
Restricted Subsidiaries in the definition of “Consolidated Total Assets” were
references to such Restricted Subsidiary and its Subsidiaries) at the last day
of such Test Period equal to or greater than 10.0% of Consolidated Total Assets
at such date or (ii) revenues (when combined with the revenues of such
Subsidiary’s Subsidiaries, after eliminating intercompany obligations) during
such Test Period equal to or greater than 10.0% of the consolidated revenues of
the Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP, then the Borrower shall, on the date on
which financial statements for such fiscal quarter are delivered pursuant to
this Agreement, designate in writing to the Administrative Agent one or more of
such Restricted Subsidiaries as “Material Subsidiaries”.

“Maturity Date” shall mean, as to the applicable Loan, the Initial Maturity
Date, any maturity date related to any Extension Series of Extended Commitments,
or the Swingline Maturity Date, as applicable.

“Maximum Letter of Credit Commitment” shall mean with respect to each Issuing
Bank, the amount set forth opposite such Issuing Bank’s name in Schedule 1.1(a)
hereto, as such schedule may be amended or modified from time to time by the
Borrower, each Issuing Bank affected by such amendment or modification thereto
and by the Administrative Agent.

“Minimum Borrowing Amount” shall mean, with respect to any Borrowing of Loans,
$500,000 (or, if less, the entire remaining Commitments at the time of such
Borrowing).

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Equity Interests.

“MIPA” shall have the meaning provided in the recitals to this Agreement.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed, assignment of as-extracted collateral, fixture filing or other security
document entered into by the owner of a Mortgaged Property and the Collateral
Agent for the benefit of the Secured Parties in respect of that Mortgaged
Property, substantially in the form of Exhibit D (with such changes thereto as
may be necessary to account for local law matters) or otherwise in such form as
agreed between the Borrower and the Collateral Agent.

 

35



--------------------------------------------------------------------------------

“Mortgaged Property” shall mean, each parcel of real estate and improvements
thereto, and assets integral to oil and gas production located therein owned by
a Credit Party with respect to which a Mortgage has been granted. However,
notwithstanding any provision in this Agreement, any Mortgage, or any other
Security Document to the contrary, in no event shall any Building (as defined in
the applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulation) be included in the
definition of “Mortgaged Property” and no Building or Manufactured (Mobile) Home
shall be encumbered by any Mortgage. As used herein, “Flood Insurance
Regulations” shall mean (i) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statue
thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending 42 USC
4001, et seq.), as the same may be amended or recodified from time to time,
(iv) the Flood Insurance Reform Act of 2004 and (v) the Biggert Waters Flood
Reform Act of 2012 and, in each case, any regulations promulgated thereunder.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Necessary Cure Amount” shall have the meaning provided in Section 11.12(a)(ii).

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“New Borrowing Base Notice” shall have the meaning provided in Section 2.14(d).

“Non-Bank Tax Certificate” means a certificate substantially in the form of
Exhibit K-1, K-2, K-3 or K-4, as applicable.

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).

“Non-Fixed Basket” shall have the meaning provided in Section 1.12(f).

“Non-U.S. Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined by
Section 7701(a)(30) of the Code.

“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3(a) and substantially in the form of Exhibit B or such
other form as shall be approved by the Administrative Agent (acting reasonably).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit or under any Secured Cash
Management Agreement or Secured Hedge Agreement, in each case, entered into with
the Borrower or any of its Restricted Subsidiaries, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter

 

36



--------------------------------------------------------------------------------

arising and including interest and fees that accrue after the commencement by or
against any Credit Party or any Affiliate thereof in any proceeding under any
bankruptcy or insolvency law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Credit Parties under the Credit Documents (and any of their
Restricted Subsidiaries to the extent they have obligations under the Credit
Documents) include the obligation (including Guarantee Obligations) to pay
principal, interest, charges, expenses, fees, Attorney Costs, indemnities and
other amounts payable by any Credit Party under any Credit Document.
Notwithstanding the foregoing, (a) Excluded Swap Obligations shall not
constitute Obligations, (b) the obligations of the Borrower or any Restricted
Subsidiary under any Secured Hedge Agreement and under any Secured Cash
Management Agreement that has been secured at the option of the Borrower (such
option shall be deemed exercised as reflected in the documents related to any
such Secured Hedge Agreement or Secured Cash Management Agreement among the
Borrower and the applicable Hedge Bank or Cash Management Bank) shall be secured
and guaranteed pursuant to the Security Documents and the Guarantee only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed and (c) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement and the other Credit Documents shall not
require the consent of the holders of Hedging Obligations under Secured Hedge
Agreements or of the holders of Cash Management Obligations under Secured Cash
Management Agreements.

“OFAC” shall have the meaning provided in Section 8.20.

“Oil and Gas Business” shall mean:

(a) the business of acquiring, exploring, exploiting, developing, producing,
operating and disposing of interests in oil, natural gas, natural gas liquids,
liquefied natural gas and other Hydrocarbons and mineral properties or products
produced in association with any of the foregoing;

(b) the business of gathering, marketing, distributing, treating, processing,
storing, refining, selling and transporting of any production from such
interests or properties and products produced in association therewith; and the
marketing of oil, natural gas, other Hydrocarbons and minerals obtained from
unrelated Persons; and

(c) any business or activity relating to, arising from, or necessary,
appropriate, incidental or ancillary to the activities described in the
foregoing clauses (a) and (b) of this definition.

“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests,
(c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests, (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests, (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests, (f) all tenements, hereditaments, appurtenances and properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all properties, rights, titles, interests and estates
described or referred to above, including any and all property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment, rental equipment or other personal property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including

 

37



--------------------------------------------------------------------------------

any and all oil wells, gas wells, injection wells or other wells, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, gas processing plants and pipeline systems and
any related infrastructure to any thereof, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

“Ongoing Hedges” shall have the meaning provided in Section 10.10(a).

“Opco Guarantee” shall mean the Guarantee, dated as of July 31, 2018, by and
among Opco Parent and the Collateral Agent.

“Opco Parent” shall have the meaning provided in the recitals to this Agreement.

“Organization Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary, intangible, recording, filing or similar Taxes arising from any
payment made hereunder or made under any other Credit Document or from the
execution or delivery of, registration or enforcement of, consummation or
administration of, or otherwise with respect to, this Agreement or any other
Credit Document; provided that such term shall not include any of the foregoing
Taxes (i) that result from an assignment, grant of a participation pursuant to
Section 13.6(c) or transfer or assignment to or designation of a new lending
office or other office for receiving payments under any Credit Document
(“Assignment Taxes”) to the extent such Assignment Taxes are imposed as a result
of a connection between the assignor/participating Lender and/or the
assignee/Participant and the taxing jurisdiction (other than a connection
arising solely from any Credit Documents or any transactions contemplated
thereunder), except to the extent that any such action described in this proviso
is requested or required by the Borrower pursuant to Section 13.7, or
(ii) Excluded Taxes.

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
or the applicable Issuing Bank, as the case may be, in accordance with banking
industry rules on interbank compensation.

“Parent” shall have the meaning provided in the recitals to this Agreement.

“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as a partnership) of Holdings and/or the
Borrower, as applicable.

“Parent Entity Guarantor” shall mean (a) Parent in its capacity as guarantor
under the Parent Guarantee and/or (b) Opco Parent in its capacity as guarantor
under the Opco Guarantee, as applicable.

 

38



--------------------------------------------------------------------------------

“Parent Guarantee” shall mean the Guarantee, dated as of July 31, 2018, by and
among Parent and the Collateral Agent.

“Participant” shall have the meaning provided in Section 13.6(c)(i).

“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).

“Participating Member States” shall mean, together, each member state of the
European Union that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Union relating to the Economic and
Monetary Union (as amended or re-enacted from time to time).

“PATRIOT Act” shall have the meaning provided in Section 13.18.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets (including any
assets constituting a business unit, line of business or division) or Equity
Interests, so long as (a) if such acquisition involves the acquisition of Equity
Interests of a Person that upon such acquisition would become a Subsidiary, such
acquisition shall result in the issuer of such Equity Interests becoming a
Restricted Subsidiary and, to the extent required by Section 9.11, a Guarantor;
(b) such acquisition shall result in the Collateral Agent, for the benefit of
the Secured Parties, being granted a security interest in any Equity Interests
or any assets so acquired to the extent required by Section 9.11; (c)
immediately after giving effect to such acquisition, no Event of Default
pursuant to Section 11.1 or 11.5 shall have occurred and be continuing; and
(d) immediately after giving effect to such acquisition, the Borrower and its
Restricted Subsidiaries shall be in compliance with Section 9.15.

“Permitted Additional Debt” shall mean any unsecured senior, senior
subordinated, Junior Lien or subordinated loans or notes issued by the Borrower
or a Grantor, (a) the terms of which do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligation prior to the 91st day after the
Latest Maturity Date as in effect on the date of determination (other than
(i) customary offers to purchase upon a change of control, AHYDO payments, asset
sale or casualty or condemnation event and customary acceleration rights after
an event of default and (ii) Indebtedness incurred pursuant to a customary
bridge facility if the Indebtedness pursuant to such customary bridge facility
converts at maturity to Indebtedness which does not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation (except to the extent
permitted pursuant to clause (i)) prior to the 91st day after the Latest
Maturity Date as in effect on the date of determination), (b) if such
Indebtedness is subordinated in right of payment to the Obligations, the terms
of such Indebtedness provide for customary subordination of such Indebtedness to
the Obligations and (c) no Subsidiary of the Borrower (other than a Guarantor)
is an obligor under such Indebtedness.

“Permitted Holders” shall mean any of (i) the Sponsor; (ii) EnerVest, Ltd. and
any of its successors, Affiliates and funds or partnerships managed or advised
by it or any of its Affiliates; and (iii) officers, directors, employees and
other members of management of the Borrower (or any of its Parent Entities,
including Parent) or any of its Restricted Subsidiaries who are or become
holders of Equity Interests of the Borrower (or any Parent Entity, including
Parent) (and their Controlled Investment Affiliates and Immediate Family
Members); provided that for purposes of the definition of “Change of Control”
the Persons described in clause (iii) above shall not constitute Permitted
Holders at any time they hold voting power equal to or more than fifty percent
(50%) of all Equity Interests collectively and beneficially held by the Persons
described in clauses (i) through (iii) above.

 

39



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(1) Dollars;

(2) (a) Euros, Yen, Canadian Dollars, Pound Sterling or any national currency of
any Participating Member State of the EMU; or

(b)in the case of any Foreign Subsidiary or any jurisdiction in which the
Borrower or its Restricted Subsidiaries conducts business, such local currencies
held by it from time to time in the ordinary course of business and not for
speculation;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of thirty-six (36) months
or less from the date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of thirty-six (36) months or less from the date of acquisition,
demand deposits, bankers’ acceptances with maturities not exceeding three
(3) years and overnight bank deposits, in each case with any domestic or foreign
commercial bank having capital and surplus of not less than $250,000,000 in the
case of U.S. banks and $100,000,000 (or the Dollar equivalent as of the date of
determination) in the case of non-U.S. banks (any such bank in the forgoing an
“Approved Bank”);

(5) repurchase obligations for underlying securities of the types described in
clauses (3) and (4) above or clauses (7) and (8) below entered into with any
financial institution or recognized securities dealer meeting the qualifications
specified in clause (4) above;

(6) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation by, a corporation (other than structured
investment vehicles and other than corporations used in structured financing
transactions) rated A-2 (or the equivalent thereof) or better rated at least P-2
by Moody’s or at least A-2 by S&P or P-2 (or the equivalent thereof) or better
by Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency selected by the Issuer Borrower) and in each case maturing within
thirty-six (36) months after the date of acquisition thereof;

(7) marketable short-term money market and similar liquid funds having a rating
of at least P-2 (or the equivalent thereof) or A-2 (or the equivalent thereof)
from either Moody’s or S&P, respectively (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency selected by the Borrower);

(8) readily marketable direct obligations issued or fully guaranteed by (i) any
state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof or (ii) any foreign government or any
political subdivision or public instrumentality thereof; provided, that each
such readily marketable direct obligation shall have an Investment Grade Rating
from either Moody’s or S&P or Moody’s (or the equivalent thereof) (or, if at any
time neither Moody’s nor S&P or Moody’s (or the equivalent thereof) shall be
rating such obligations, an equivalent rating from another nationally recognized
statistical rating agency selected by the Borrower) with maturities of
thirty-six (36) months or less from the date of acquisition;

 

40



--------------------------------------------------------------------------------

(9) Investments with average maturities of thirty-six (36) months or less from
the date of acquisition in money market funds rated AAA-(or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency selected by the Borrower);

(10) investment funds investing substantially all of their assets in securities
of the types de-scribed in clauses (1) through (9) above; and

(11) solely with respect to any Captive Insurance Subsidiary, any Investment in
connection with its provision of insurance, which Investment is permitted to be
made in accordance with applicable law, rule, regulation or order or that is
required or approved by any regulatory authority having jurisdiction over such
Captive Insurance Subsidiary or its business, as applicable.

In the case of Investments by any Foreign Subsidiary or Investments made in a
country outside the United States, Permitted Investments shall also include
(i) investments of the type and maturity described in clauses (1) through (7)
and clauses (8)(i) and (9) above of foreign obligors, which Investments or
obligors (or the parents of such obligors) have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies and
(ii) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (1) through (11) and in this paragraph.

Notwithstanding the foregoing, Permitted Investments shall include amounts
denominated in currencies other than those set forth in clauses (1) and (2)
above; provided that such amounts are converted into any currency listed in
clause (1) or (2) above as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

“Permitted Liens” shall mean:

(a) Liens for Taxes, assessments or governmental charges or claims not yet
overdue for a period of more than thirty (30) days or that are being contested
in good faith and by appropriate proceedings for which appropriate reserves have
been established to the extent required by and in accordance with GAAP (or in
the case of any Foreign Subsidiary, the comparable accounting principles in the
relevant jurisdiction), or for property taxes on property that the Borrower or
one of its Subsidiaries has determined to abandon if the sole recourse for such
tax, assessment, charge or claim is to such property;

(b) Liens in respect of property or assets of the Borrower or any of the
Restricted Subsidiaries imposed by law, such as landlords’, vendors’,
suppliers’, carriers’, warehousemen’s, repairmen’s, construction contractors’,
workers’ and mechanics’ Liens and other similar Liens arising in the ordinary
course of business or incidental to the exploration, development, operation or
maintenance of Oil and Gas Properties, in each case so long as such Liens arise
in the ordinary course of business and do not individually or in the aggregate
have a Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.9;

(d) Liens incurred or pledges or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, old age
pension, public liability obligations or similar legislation, and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations, or to secure (or secure the Liens
securing) liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank

 

41



--------------------------------------------------------------------------------

guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower or any Subsidiary;

(e) deposits and other Liens securing (or securing the bonds or similar
instruments securing) the performance of tenders, statutory obligations,
plugging and abandonment obligations, surety, stay, customs and appeal bonds,
bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (including letters of credit
issued in lieu of such bonds or to support the issuance thereof) incurred in the
ordinary course of business or in a manner consistent with past practice,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business, or otherwise constituting Investments
permitted by Section 10.5;

(f) ground leases, subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located;

(g) easements, rights-of-way, restrictive covenants, licenses, restrictions
(including zoning restrictions), title defects, exceptions, deficiencies or
irregularities in title, encroachments, protrusions, servitudes, permits,
conditions and covenants and other similar charges or encumbrances (including in
any rights-of-way or other property of the Borrower or its Restricted
Subsidiaries for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil or other
minerals or timber, and other like purposes, or for joint or common use of real
estate, rights of way, facilities and equipment) not interfering in any material
respect with the business of the Borrower and its Restricted Subsidiaries, taken
as a whole;

(h) (i) any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease, liens reserved in oil, gas or other Hydrocarbons, minerals,
leases for bonus, royalty or rental payments and for compliance with the terms
of such lease and (ii) any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under any lease, sublease, license or sublicense entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business or
otherwise permitted by this Agreement;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued for
the account of the Borrower or any of its Restricted Subsidiaries; provided that
such Lien secures only the obligations of the Borrower or such Restricted
Subsidiaries in respect of such letter of credit or bankers’ acceptance to the
extent permitted under Section 10.1;

(k) leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

(l) Liens arising from precautionary UCC financing statement or similar filings
made in respect of operating leases entered into by the Borrower or any of its
Restricted Subsidiaries;

(m) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts, commodity
trading accounts or other brokerage accounts of the Borrower and the Restricted
Subsidiaries held at such banks or financial institutions, as the case may be,
in the ordinary course of business;

 

42



--------------------------------------------------------------------------------

(n) Liens which arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, Farm-Out Agreements, Farm-In Agreements, division orders,
contracts for the sale, transportation or exchange of oil and natural gas,
unitization and pooling declarations and agreements, area of mutual interest
agreements, overriding royalty agreements, marketing agreements, processing
agreements, net profits agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual or
customary in the Oil and Gas Business and are for claims which are not
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP; provided that any such Lien referred to
in this clause does not materially impair the use of the property covered by
such Lien for the purposes for which such property is held by the Borrower or
any Restricted Subsidiary;

(o) Liens on pipelines and pipeline facilities that arise by operation of law or
other like Liens arising by operation of law in the ordinary course of business
and incident to the exploration, development, operation and maintenance of Oil
and Gas Properties;

(p) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;

(q) Liens on equipment of the Borrower or any Restricted Subsidiary granted in
the ordinary course of business to the Borrower or such Restricted Subsidiary’s
client at which such equipment is located;

(r) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(s) Liens on Equity Interests in joint ventures; provided that any such Lien is
in favor of a creditor of such joint venture and such creditor is not an
Affiliate of any partner to such joint venture; and

(t) Liens on Permitted Investments that are earmarked to be used to satisfy or
discharge Indebtedness; provided that (x) such Permitted Investments are
deposited into an account from which payment is to be made, directly or
indirectly, to the Person or Persons holding the Indebtedness that is to be
satisfied or discharged, (y) such Liens extend solely to the account in which
such Permitted Investments are deposited and are solely in favor of the Person
or Persons holding the Indebtedness (or any agent or trustee for such Person or
Persons) that is to be satisfied or discharged and (z) the satisfaction or
discharge of such Indebtedness is permitted hereunder.

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon and other amounts paid in connection with
the defeasance or discharge of such Indebtedness plus other amounts paid
(including any tender premium) and fees and expenses incurred in connection with
such Refinancing plus

 

43



--------------------------------------------------------------------------------

an amount equal to any existing commitment unutilized and letters of credit
undrawn thereunder, (B) if the Indebtedness being Refinanced is Indebtedness
permitted by Section 10.1(c), 10.1(i) or 10.1(k), the direct and contingent
obligors with respect to such Permitted Refinancing Indebtedness immediately
prior to such Refinancing are not changed as a result of such Refinancing
(except that a Credit Party may be added as an additional obligor), (C) other
than with respect to a Refinancing in respect of Indebtedness permitted pursuant
to Section 10.1(h), such Permitted Refinancing Indebtedness shall have a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Refinanced Indebtedness, (D) if the Indebtedness being
Refinanced is Indebtedness permitted by Sections 10.1(c), (i) or (k), the terms
and conditions of any such Permitted Refinancing Indebtedness, taken as a whole,
are not materially less favorable to the Lenders than the terms and conditions
of the Refinanced Indebtedness being Refinanced (including, if applicable, as to
collateral priority and subordination, but excluding as to interest rates, fees,
floors, funding discounts and redemption or prepayment premiums) or are
customary for similar Indebtedness in light of current market conditions;
provided that a certificate of an Authorized Officer of the Borrower delivered
to the Administrative Agent at least three (3) Business Days prior to the
incurrence or issuance of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement and (E) if the Refinanced Indebtedness is subordinated in
right of payment or security such Permitted Refinancing Indebtedness shall be
subordinated on terms no less favorable to the Secured Parties. Notwithstanding
the foregoing, Permitted Refinancing Indebtedness in respect of Permitted
Additional Debt must constitute Permitted Additional Debt.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six (6) plan years maintained for or contributed to by (or
to which there is or was an obligation to contribute or to make payments to) the
Borrower or an ERISA Affiliate.

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Citibank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by Citibank, N.A. in connection with extensions of credit to
debtors).

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant or calculation of any ratio hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.12.

“Proceeding” shall have the meaning provided in Section 12.7.

 

44



--------------------------------------------------------------------------------

“Production Payments and Reserve Sales” shall mean the grant or transfer by the
Borrower or any of its Restricted Subsidiaries to any Person of a royalty,
overriding royalty, net profits interest, production payment (whether volumetric
or Dollar-denominated), partnership or other interest in Oil and Gas Properties,
reserves or the right to receive all or a portion of the production or the
proceeds from the sale of production attributable to such properties where the
holder of such interest has recourse solely to such production or proceeds of
production, subject to the obligation of the grantor or transferor to operate
and maintain, or cause the subject interests to be operated and maintained, in a
reasonably prudent manner or other customary standard or subject to the
obligation of the grantor or transferor to indemnify for environmental, title or
other matters customary in the Oil and Gas Business, including any such grants
or transfers.

“Projections” shall mean financial estimates, forecasts and other
forward-looking information prepared by or on behalf of the Borrower or any of
its representatives and that have been made available to any Lenders or the
Administrative Agent on or prior to the Effective Date in connection with the
Transactions or the other transactions contemplated hereby.

“Proposed Acquisition” shall have the meaning provided in Section 10.10(a).

“Proposed Borrowing Base” shall have the meaning provided in Section 2.14(c)(i).

“Proposed Borrowing Base Notice” shall have the meaning provided in
Section 2.14(c)(ii).

“Proved Developed Producing Reserves” shall mean oil and gas mineral interests
that, in accordance with Petroleum Industry Standards, are classified as both
“Proved Reserves” and “Developed Producing Reserves.”

“Proved Developed Reserves” shall mean oil and gas mineral interests that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and one of the following: (a) “Developed Producing Reserves” or (b)
“Developed Non-Producing Reserves.”

“Proved Reserves” shall mean oil and gas mineral interests that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and
one of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves”.

“Proxy Statement” shall mean the Definitive Proxy Statement on Schedule 14A of
Parent to be filed with the SEC in connection with the Acquisition.

“Public Company Costs” shall mean costs relating to compliance with the
Sarbanes-Oxley Act of 2002, as amended, and other expenses arising out of or
incidental to being a public reporting company, including costs, fees and
expenses (including legal, accounting and other professional fees) relating to
compliance with provisions of the Securities Act and the Exchange Act, the rules
of national securities exchange companies with listed equity securities,
directors’ compensation, fees and expense reimbursement shareholder meetings and
reports to shareholders, directors’ and officers’ insurance and other executive
costs, legal and other professional fees, and listing fees.

“PV-9” shall mean, with respect to any Proved Reserves expected to be produced
from any Borrowing Base Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower’s and the
Credit Parties’ collective interests in such reserves during the remaining
expected economic lives of such reserves, calculated in accordance with the most
recent Bank Price Deck provided to the Borrower by the Administrative Agent
pursuant to Section 2.14(i).

“Qualified Equity Interests” shall mean any Equity Interests of Holdings or the
Borrower or any Parent Entity other than Disqualified Stock.

 

45



--------------------------------------------------------------------------------

“RBL Facility” shall mean this Agreement and the Commitments and the extensions
of credit made hereunder.

“Redetermination Date” shall mean, with respect to any Scheduled Redetermination
or any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.14(d).

“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.”

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Related Indemnified Person” shall mean, with respect to an Indemnitee, (1) any
controlling Person or controlled Affiliate of such Indemnitee, (2) the
respective directors, officers, or employees of such Indemnitee or any of its
controlling Persons or controlled Affiliates and (3) the respective agents and
representatives of such Indemnitee or any of its controlling Persons or
controlled Affiliates, in the case of this clause (3), acting at the
instructions of such Indemnitee, controlling Person or such controlled
Affiliate.

“Replaced Loans” shall have the meaning provided in Section 13.1(f).

“Replacement Loans” shall have the meaning provided in Section 13.1(f).

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA and
the regulations thereunder, other than any event as to which the thirty (30)-day
notice period has been waived.

“Required Cash Collateral Amount” shall have the meaning provided in
Section 3.7(c).

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding at least 66% of the Adjusted Total Commitment at such date or (b) if the
Total Commitment has been terminated, Non-Defaulting Lenders having or holding
at least 66% of the outstanding principal amount of the Loans, the Swingline
Exposure and Letter of Credit Exposure (excluding the Loans, Swingline Exposure
and Letter of Credit Exposure of Defaulting Lenders) in the aggregate at such
date.

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

 

46



--------------------------------------------------------------------------------

“Reserve Report” shall mean the Initial Reserve Report and any other subsequent
report, in form reasonably satisfactory to the Administrative Agent, setting
forth, as of each June 30th or December 31st (or such other date in the event of
certain Interim Redeterminations) the Proved Reserves and the Proved Developed
Reserves attributable to the Borrowing Base Properties of the Borrower and the
Credit Parties, together with a projection of the rate of production and future
net revenues, operating expenses (including production taxes and ad valorem
expenses) and capital expenditures with respect thereto as of such date, based
upon the most recent Bank Price Deck provided to the Borrower by the
Administrative Agent pursuant to Section 2.14(i); provided that in connection
with any Interim Redeterminations of the Borrowing Base pursuant to the last
sentence of Section 2.14(b), (i.e., as a result of the Borrower having acquired
Oil and Gas Properties with Proved Reserves which are to be Borrowing Base
Properties having a PV-9 (calculated at the time of acquisition) in excess of
5.0% of the Borrowing Base in effect immediately prior to such acquisition), the
Borrower shall be required, for purposes of updating the Reserve Report, to set
forth only such additional Proved Reserves and related information as are the
subject of such acquisition. For the avoidance of doubt all Reserve Reports,
including those delivered in connection with any redetermination, may be
prepared internally by petroleum engineers that are employees of the Borrower,
any Restricted Subsidiaries thereof, the Sellers or any of each of their
respective Affiliates (subject to any applicable audit requirement set forth in
Section 9.14(a)).

“Reserve Report Certificate” shall mean a certificate of an Authorized Officer
in substantially the form of Exhibit A certifying as to the matters set forth in
Section 9.14(c).

“Restricted Payments” shall have the meaning provided in Section 10.6.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“S&P” shall mean S&P Global Ratings or any successor thereto.

“Sanctions” shall have the meaning provided in Section 8.20.

“Scheduled Redetermination” shall have the meaning provided in Section 2.14(b).

“Scheduled Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.14.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Cash Management Agreement” shall mean any agreement related to Cash
Management Services by and between the Borrower or any of its Restricted
Subsidiaries and any Cash Management Bank.

“Secured Hedge Agreement” shall mean any Hedge Agreement by and between the
Borrower or any of its Restricted Subsidiaries and any Hedge Bank.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Issuing Bank, each Lender, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is a party to any
Secured Cash Management Agreement and each sub-agent pursuant to Section 12.2
appointed by the Administrative Agent with respect to matters relating to the
Credit Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Securities Account” shall have the meaning assigned to such term in the UCC.

 

47



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Documents” shall mean, collectively, (a) the Collateral Agreement,
(b) the Mortgages, (c) the Control Agreements and (d) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.11 or 9.13 or pursuant to any other such Security Documents or
otherwise to secure or perfect the security interest in any or all of the
Obligations.

“Sellers” shall have the meaning provided in the recitals to this Agreement.

“Senior Unsecured Notes” shall mean $400,000,000 in aggregate principal amount
of the Borrower’s Senior Notes due 2026, issued pursuant to the Senior Unsecured
Notes Indenture.

“Senior Unsecured Notes Indenture” shall mean the Indenture, dated as of
July 31, 2018, under which the Senior Unsecured Notes were issued, among the
Borrower and the trustee named therein from time to time, as amended, restated,
supplemented or otherwise modified from time to time.

“Solvent” shall mean, with respect to any Person on any date of determination,
that on such date (a) the fair value of the assets of such Person and its
Subsidiaries, on a consolidated basis, exceeds their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of such Person and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) such Person and its Subsidiaries, on a consolidated basis, are able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such liabilities become absolute and matured and (d) such Person and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. The amount
of any contingent liability at any time shall be computed as the amount that
would reasonably be expected to become an actual and matured liability.

“Specified Acquisition Agreement Representations” shall mean the representations
and warranties made by the Sellers or with respect to the Acquired Business in
the Acquisition Agreements as are material to the interests of the Lenders, but
only to the extent that the Borrower (or any of its Affiliates) has the right
(taking into account any applicable cure provisions), pursuant to the applicable
Acquisition Agreement, to terminate the obligations of the Borrower (or its
Affiliates) under such Acquisition Agreement or decline to consummate either
Acquisition, in each case, in accordance with the terms thereof as a result of a
breach of such representations and warranties.

“Specified Existing Commitment” shall mean any Existing Commitments belonging to
a Specified Existing Commitment Class.

“Specified Existing Commitment Class” shall have the meaning provided in
Section 2.17(a).

“Specified Representations” shall mean the representations and warranties with
respect to the Borrower set forth in Sections 8.1 (to the extent relating to the
existence of the Borrower and the Guarantors), 8.2, 8.3(c), 8.5, 8.7, 8.15 and
(with respect to the first and third sentences thereof only) 8.20 of this
Agreement and in Section 3.02(c) of the Collateral Agreement.

“Specified Subsidiary” shall mean, at any date of determination any Restricted
Subsidiary (i) whose total assets (determined as if references to the Borrower
and its Restricted Subsidiaries in the definition of “Consolidated Total Assets”
were references to such Restricted Subsidiary) at the last day of the applicable
Test Period were equal to or greater than 15.0% of Consolidated Total Assets at
such date, or (ii) whose revenues during such Test Period were equal to or
greater than 15.0% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

 

48



--------------------------------------------------------------------------------

“Specified Transaction” shall mean (a) solely for the purposes of determining
the applicable cash balance, any contribution of capital, including as a result
of an equity issuance, to the Borrower, in each case, in connection with an
acquisition or Investment, (b) any designation of operations or assets of the
Borrower or a Restricted Subsidiary as discontinued operations (as defined under
GAAP) (excluding held-for-sale discontinued operations until actually disposed
of), (c) any Investment that results in a Person becoming a Restricted
Subsidiary, (d) any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary in compliance with this Agreement, (e) any purchase or
other acquisition of a business of any Person, of assets constituting a business
unit, line of business or division of any Person or the purchase or acquisition
of any material Oil and Gas Properties (as determined by the Borrower in good
faith), (f) any Disposition (i) that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Borrower or (ii) of a business, business unit, line of
business or division of the Borrower or a Restricted Subsidiary or material Oil
and Gas Properties (as determined by the Borrower in good faith) or (g) any
Restricted Payment that by the terms of this Agreement requires a financial
ratio to be calculated on a Pro Forma Basis.

“Sponsor” shall mean TPG Capital, L.P. and any of their respective successors,
Affiliates and funds or partnerships managed or advised by any of them or any of
their respective Affiliates but not including, however, any portfolio company of
any of the foregoing.

“Sponsor Model” shall mean the financial model delivered to the Administrative
Agent on February 23, 2018 (together with any updates or modifications thereto
reasonably agreed by the Lead Arrangers).

“SPV” shall have the meaning provided in Section 13.6(g).

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

“Subagent” shall have the meaning provided in Section 12.2.

“Subsidiary” shall mean, with respect to any Person: (1) any corporation,
association, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50.0% of the
total voting power of shares of Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, members of
management or trustees thereof is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof; and (2) any partnership,
joint venture, limited liability company or similar entity of which: (a) more
than 50.0% of the capital accounts, distribution rights, total equity and voting
interests or general or limited partnership interests, as applicable, are owned
or controlled, directly or indirectly, by such Person or one or more of the
other Subsidiaries of that Person or a combination thereof whether in the form
of membership, general, special or limited partnership or otherwise, and
(b) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Subsidiary Guarantor” shall mean each Subsidiary that is a Guarantor.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary”.

 

49



--------------------------------------------------------------------------------

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Successor Holdings” shall have the meaning provided in Section 9.17(b).

“Swap” shall mean a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value” shall mean, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

“Swingline Commitment” shall mean the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.1 in an aggregate principal amount at any
one time outstanding not to exceed $25,000,000.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Lender at any time shall equal its Commitment Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” shall mean Citibank, N.A., in its capacity as the lender of
Swingline Loans hereunder.

“Swingline Loan” shall have the meaning provided in Section 2.1(b).

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five (5) Business Days prior to the Initial Maturity Date.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Termination Date” shall mean the earlier to occur of (a) the Maturity Date and
(b) the date on which the Total Commitment shall have terminated.

“Test Period” shall mean (subject to Section 1.12(a)), as of any date of
determination, the four consecutive fiscal quarters of the Borrower then last
ended and for which financial statements have been delivered to the
Administrative Agent in accordance with clause (a) or (b) of Section 9.1.

“Total Commitment” shall mean the sum of the Commitments of the Lenders.

“Total Exposure” shall mean, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Loans of such Lender then outstanding,
(b) such Lender’s Letter of Credit Exposure at such time and (c) such Lender’s
Swingline Exposure at such time.

 

50



--------------------------------------------------------------------------------

“Transaction Agreements” means, collectively, (i) the Acquisition Agreements,
(ii) the MIPA, (iii) the Registration Rights Agreement, dated as of the
Effective Date, among Parent and each of the stockholders of Parent whose name
appears on the signature pages thereof and any person who becomes a party
thereto, (iv) the Services Agreement, dated as of the Effective Date, among
Parent, the Borrower and EnerVest Operating L.L.C., (v) the Non-Competition
Agreement, dated as of the Effective Date, among Parent and EnerVest Ltd., (vi)
the Subscription Agreements, dated as of March 20, 2018, between Parent and
certain qualified institutional buyers and accredited investors, and (vii) the
Stockholder Agreement, dated as of the Effective Date, among Parent, TPG Pace
Energy Sponsor, LLC and certain affiliates of EnerVest Ltd., in each case as in
effect on the date hereof.

“Transaction Expenses” means any fees, expenses, costs or charges incurred or
paid by the Permitted Holders, any Parent Entity, the Borrower or any Restricted
Subsidiary in connection with the Transactions, whether prior to, on or after
the Effective Date, including expenses in connection with the initial public
offering of Parent’s stock.

“Transactions” means the transactions contemplated by the Acquisition Agreements
and the MIPA, the issuance of the Senior Unsecured Notes and borrowings under
this Agreement, the payment of the Transaction Expenses and transactions related
or incidental to, or in connection with, such transactions.

“Transferee” shall have the meaning provided in Section 13.6(e).

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereof, exceeds the Fair Market Value of the assets allocable thereto.

“Uniform Customs” shall mean, with respect to any Letter of Credit, the Uniform
Customs and Practice for Documentary Credits as approved by the International
Chamber of Commerce, commencing on July 1, 2007 (or such later version thereof
as may be in effect at the time of issuance).

“United States” and “U.S.” shall mean the United States of America.

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Cash” shall mean cash or Permitted Investments of the Borrower or
any of its Restricted Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of the Borrower or any of its Restricted
Subsidiaries.

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Effective Date if, at such time or promptly
thereafter, the Borrower designates such Subsidiary as an “Unrestricted
Subsidiary” in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary designated as an Unrestricted Subsidiary by the Borrower in a written
notice to the Administrative Agent; provided that in the case of each of clauses
(a) and (b), (i) such designation shall be deemed to be an Investment (or
reduction in an outstanding Investment, in the case of a designation of an
Unrestricted Subsidiary as a Restricted Subsidiary) on the date of such
designation in an amount equal to the Fair Market Value of the Borrower’s
investment therein on such date and such designation shall be permitted only to
the extent such Investment is permitted under Section 10.5 on the date of such
designation, (ii) in the case

 

51



--------------------------------------------------------------------------------

of clause (b), such designation shall be deemed to be a Disposition pursuant to
which the provisions of Section 2.14(g) will apply to the extent contemplated
thereby and (iii) no Default or Event of Default would result from such
designation immediately after giving effect thereto and (c) each Subsidiary of
an Unrestricted Subsidiary. No Subsidiary may be designated as an Unrestricted
Subsidiary if, after such designation, it would be a “Restricted Subsidiary” for
the purpose of any Permitted Additional Debt, the Senior Unsecured Notes or any
Permitted Refinancing Indebtedness in respect of any of the foregoing, in each
case, to the extent applicable. The Borrower may, by written notice to the
Administrative Agent, re-designate any Unrestricted Subsidiary as a Restricted
Subsidiary (each, a “Subsidiary Redesignation”), and thereafter, such Subsidiary
shall no longer constitute an Unrestricted Subsidiary, but only if (A) to the
extent such Subsidiary has outstanding Indebtedness on the date of such
designation, immediately after giving effect to such designation, the Borrower
shall be in compliance with the Leverage Ratio Covenant on a Pro Forma Basis and
(B) no Default or Event of Default would result from such Subsidiary
Redesignation.

“U.S. Lender” shall mean any Lender that is a “United States person” within the
meaning of Section 7701(a)(30).

“Volumetric Production Payments” shall mean production payment obligations
recorded as deferred revenue in accordance with GAAP, together with all
undertakings and obligations in connection therewith.

“Voting Stock” shall mean, with respect to any Person, such Person’s Equity
Interests having the right to vote for the election of directors of such Person
under ordinary circumstances.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided that the effects of
any prepayments made on such Indebtedness shall be disregarded in making such
calculation.

“Wholly owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly owned Subsidiary of such person.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Credit Document, unless otherwise specified herein or in such other
Credit Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

 

52



--------------------------------------------------------------------------------

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

(h) Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

(i) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(j) The word “will” shall be construed to have the same meaning as the word
“shall”.

(k) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(l) The principal amount of any non-interest bearing Indebtedness or other
discount security constituting Indebtedness at any date shall be the principal
amount thereof that would be shown on a balance sheet of the Borrower dated such
date prepared in accordance with GAAP.

Section 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) unless the
Borrower has requested an amendment pursuant to the definition of “GAAP” with
respect to the treatment of operating leases and Capital Leases under GAAP and
until such amendment has become effective, all obligations of any Person that
are or would have been treated as operating leases

 

53



--------------------------------------------------------------------------------

for purposes of GAAP prior to the issuance by the Financial Accounting Standards
Board on February 25, 2016 of an Accounting Standards Update (the “ASU”) shall
continue to be accounted for as operating leases for purposes of all financial
definitions and calculations for purpose of this Agreement (whether or not such
operating lease obligations were in effect on such date) notwithstanding the
fact that such obligations are required in accordance with the ASU (on a
prospective or retroactive basis or otherwise) to be treated as obligations with
respect to Capital Leases in the financial statements to be delivered pursuant
to Section 9.1.

Section 1.4 Rounding. Any financial ratios required to be maintained or complied
with by the Borrower pursuant to this Agreement (or required to be satisfied in
order for a specific action to be permitted under this Agreement) shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

Section 1.5 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to organizational documents, agreements
(including the Credit Documents) and other Contractual Requirements shall be
deemed to include all subsequent amendments, restatements, amendment and
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, amendment and restatements,
extensions, supplements and other modifications are permitted by any Credit
Document and (b) references to any Requirement of Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Requirement of Law.

Section 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City (daylight saving or standard,
as applicable).

Section 1.7 Timing of Payment or Performance. When the payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.

Section 1.8 Currency Equivalents Generally.

(a) For purposes of any determination under Article 9, Article 10 (other than
Section 10.11) or Article 11 or any determination under any other provision of
this Agreement requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the Exchange Rate then in
effect on the date of such determination; provided, however, that (x) for
purposes of determining compliance with Article 10 with respect to the amount of
any Indebtedness, Investment, Disposition, Restricted Payment or payment under
Section 10.7 in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is incurred or
Disposition, Restricted Payment or payment under Section 10.7 is made, (y) for
purposes of determining compliance with any Dollar-denominated restriction on
the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt (provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such Refinancing,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such Refinanced Indebtedness does not exceed
(i) the principal

 

54



--------------------------------------------------------------------------------

amount of such Indebtedness being Refinanced plus (ii) the aggregate amount of
fees, underwriting discounts, premiums (including tender premiums) and other
costs and expenses (including original issue discount, upfront fees or similar
fees) incurred in connection with such refinancing) and (z) for the avoidance of
doubt, the foregoing provisions of this Section 1.8 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition, Restricted Payment or payment under
Section 10.7 may be made at any time under such Sections. For purposes of
Section 10.11, amounts in currencies other than Dollars shall be translated into
Dollars at the applicable exchange rates used in preparing the most recently
delivered financial statements pursuant to Section 9.1(a) or (b).

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.

Section 1.9 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Extended
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Extended Loan”).

Section 1.10 Hedging Requirements Generally. For purposes of any determination
with respect to compliance with Sections 8.19 or 10.10 or any other calculation
under or requirement of this Agreement in respect of hedging shall be calculated
separately for crude, gas and natural gas liquid.

Section 1.11 Certain Determinations. For purposes of determining compliance with
any of the covenants set forth in Article 9 or Article 10 (including in
connection with the Incremental Increase), but subject to any limitation
expressly set forth therein, as applicable, at any time (whether at the time of
incurrence or thereafter), any Lien, Investment, Indebtedness, Disposition,
Restricted Payment, Affiliate transaction, prepayment, redemption or the
consummation of any other transaction meets the criteria of one, or more than
one, of the categories permitted pursuant to Article 9 or Article 10 (including
in connection with any Incremental Increase), as applicable, the Borrower shall,
in its sole discretion, determine under which category such Lien, Investment,
Indebtedness, Asset Sale, Restricted Payment, Affiliate transaction, prepayment,
redemption or the consummation of any other transaction (or, in each case, any
portion thereof) is permitted.

Section 1.12 Pro Forma and Other Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Consolidated Total Debt to EBITDAX Ratio and the Consolidated
Current Ratio shall be calculated in the manner prescribed by this Section 1.12;
provided, that notwithstanding anything to the contrary in clause (b), (c) or
(d) of this Section 1.12, when calculating the Consolidated Total Debt to
EBITDAX Ratio or the Consolidated Current Ratio, as applicable, for purposes of
Section 10.11 (other than for the purpose of determining pro forma compliance
with Section 10.11), the events described in this Section 1.12 that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect. In addition, whenever a financial ratio or test is to be calculated on a
Pro Forma Basis, the reference to the “Test Period” for purposes of calculating
such financial ratio or test shall be deemed to be a reference to, and shall be
based on, the most recently ended Test Period for which internal financial
statements of the Borrower (or applicable Parent Entity, as applicable) are
available (as determined in good faith by the Borrower).

(b) For purposes of calculating any financial ratio or test or compliance with
any covenant determined by reference to Consolidated EBITDAX (or Consolidated
Total Assets), Specified

 

55



--------------------------------------------------------------------------------

Transactions (with any incurrence or repayment of any Indebtedness in connection
therewith to be subject to clause (d) of this Section 1.12) that have been made
(i) during the applicable Test Period or (ii) if applicable as described in
clause (a) above, subsequent to such Test Period and prior to or simultaneously
with the event for which the calculation of any such ratio is made, shall be
calculated on a Pro Forma Basis assuming that all such Specified Transactions
(and any increase or decrease in Consolidated EBITDAX and the component
financial definitions used therein attributable to any Specified Transaction)
had occurred on the first day of the applicable Test Period (or, in the case of
Consolidated Total Assets, on the last day of the applicable Test Period). If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any of its Restricted Subsidiaries since the beginning
of such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.12, then such financial ratio or
test (or Consolidated Total Assets) shall be calculated to give pro forma effect
thereto in accordance with this Section 1.12; provided that with respect to any
pro forma calculations to be made in connection with any acquisition or
investment in respect of which financial statements for the relevant target are
not available for the same Test Period for which internal financial statements
of the Borrower are available, the Borrower shall determine such pro forma
calculations on the basis of the available financial statements (even if for
differing periods) or such other basis as determined on a commercially
reasonable basis by the Borrower.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, for the avoidance of doubt,
the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to result from, or relating
to, any Specified Transaction (including the Transactions and, for the avoidance
of doubt, acquisitions and investments occurring prior to the Effective Date)
which is being given pro forma effect that have been realized or are expected to
be realized and for which the actions necessary to realize such cost savings,
operating expense reductions and synergies are taken, committed to be taken or
with respect to which substantial steps have been taken or are expected to be
taken (in the good faith determination of the Borrower) (calculated on a Pro
Forma Basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such period) and “run-rate” means the full recurring benefit for a
period that is associated with any action taken, committed to be taken or with
respect to which substantial steps have been taken or are expected to be taken
(including any savings expected to result from the elimination of a public
target’s Public Company Costs) net of the amount of actual benefits realized
during such period from such actions; provided that (A) such amounts are
reasonably identifiable (in the good faith determination of the Borrower), (B)
such actions are taken, committed to be taken or with respect to which
substantial steps have been taken or are expected to be taken no later than
eighteen (18) months after the date of such Specified Transaction (or actions
undertaken or implemented prior to the consummation of the Specified
Transaction), (C) no amounts shall be added pursuant to this clause (c) to the
extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDAX (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period and (D) it is
understood and agreed that subject to compliance with the other provisions of
Section 1.12(c), amounts to be included in pro forma calculations pursuant to
this Section 1.12 may be included in Test Periods in which the Specified
Transaction to which such amounts related is no longer being given pro forma
effect pursuant to Section 1.12(b).

(d) In the event that (w) the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement, discharge, defeasance or extinguishment) any Indebtedness
(other than Indebtedness incurred or repaid under any revolving credit facility
unless such Indebtedness has been permanently repaid and not replaced), (x) the
Borrower or any Restricted Subsidiary issues, repurchases or redeems
Disqualified Stock or (y) any

 

56



--------------------------------------------------------------------------------

Restricted Subsidiary issues, repurchases or redeems Preferred Stock, (i) during
the applicable Test Period or (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then such financial ratio or test shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness or such
issuance, refinancing or redemption of Disqualified Stock or Preferred Stock to
the extent required, as if the same had occurred on the last day of the
applicable Test Period.

(e) Notwithstanding anything to the contrary in this Section 1.12 or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into, at the election of the Borrower, no pro forma effect shall be
given to any discontinued operations (and the Consolidated EBITDAX or
Consolidated Total Assets attributable to any such Person, business, assets or
operations shall not be excluded for any purposes hereunder) until such
disposition shall have been consummated.

(f) Notwithstanding anything in this Agreement or any Credit Document to the
contrary, in the event any Lien, Indebtedness, Disposition, Investment,
Restricted Payment, transaction, action, judgment or amount under any provision
in this Agreement or any other Credit Document (or any portion thereof) meets
the criteria of one or more than one of the categories of permitted Baskets
under this Agreement (including within any defined terms), including any Fixed
Basket or Non-Fixed Basket, as applicable, the Borrower shall be permitted, in
its sole discretion, at the time of incurrence to divide and classify and to
later, at any time and from time to time, re-divide and re-classify (including
to re-classify utilization of any Fixed Basket as being incurred under any
Non-Fixed Basket or other Fixed Basket or utilization of any Non-Fixed Basket as
being incurred under any Fixed Basket or other Non-Fixed Basket) on one or more
occasions (based on circumstances existing on the date of any such re-division
and re-classification) any such Lien, Indebtedness, Disposition, Investment,
Restricted Payment, transaction, action, judgment or amount, in whole or in
part, among one or more than one applicable Baskets under this Agreement (in the
case of re-classification or re-division, so long as the amount so re-classified
or re-divided is permitted at the time of such re-classification or re-division
to be incurred pursuant to the applicable Basket into which such amount is
re-classified or re-divided at such time). For the avoidance of doubt, the
amount of any Lien, Indebtedness, Disposition, Investment, Restricted Payment,
transaction, action, judgment or other amount that shall be allocated to each
such Basket shall be determined by the Borrower at the time of such division,
classification, re-division or re-classification, as applicable. For all
purposes hereunder, (x) “Fixed Basket” shall mean any Basket that is subject to
a fixed-Dollar limit (including Baskets based on a percentage of Consolidated
EBITDAX or Consolidated Total Assets) and (y) “Non-Fixed Basket” shall mean any
Basket that is subject to compliance with a financial ratio or test (including
any Basket requiring compliance with the Leverage Ratio Covenant on a Pro Forma
Basis) (any such ratio or test, a “Financial Incurrence Test”).

(g) Notwithstanding anything in this Agreement or any Credit Document to the
contrary, with respect to any amounts incurred, or transactions entered into or
consummated, in reliance on a Fixed Basket substantially concurrently with any
amounts incurred or transactions entered into (or consummated) in reliance on a
Non-Fixed Basket, it is understood and agreed that such amounts incurred in
reliance on any applicable Fixed Basket (and any cash proceeds thereof) shall be
disregarded in the calculation of the financial ratio or test applicable to the
Non-Fixed Basket in connection with such substantially concurrent incurrence;
provided that full pro forma effect shall be given to all applicable and related
transactions (including the use of proceeds of all applicable Indebtedness
incurred and any repayments, repurchases and redemptions of Indebtedness) and
all other adjustments as to which pro forma effect may be given under this
Section 1.12.

 

57



--------------------------------------------------------------------------------

(h) If any Lien, Indebtedness, Disposition, Investment, Restricted Payment,
transaction, action, judgment or amount (or any portion thereof) is incurred,
issued, taken or consummated in reliance on any Basket which is to be measured
as of the date of such incurrence, issuance or consummation by reference to a
percentage of Consolidated EBITDAX or Consolidated Total Assets as of such date,
then the Credit Parties shall not be deemed to be in violation of this Agreement
if such Lien, Indebtedness, Disposition, Investment, Restricted Payment,
transaction, action, judgment or amount, would exceed such Basket if calculated
based on the Consolidated EBITDAX or Consolidated Total Assets, as applicable,
as of a later date (including the date of any Refinancing).

(i) Notwithstanding anything in this Agreement or any Credit Document to the
contrary, when (a) calculating any applicable Financial Incurrence Test, the
amount or availability under any Basket, (b) determining (x) compliance with any
provision of this Agreement which requires that no Default or Event of Default
(or any type of Default or Event of Default) has occurred, is continuing or
would result therefrom, (y) compliance with any provision of this Agreement
which requires compliance with any representations and warranties set forth or
referenced herein or (z) the satisfaction of any other conditions precedent to
the making of dispositions, acquisitions and investments, the incurrence or
issuance of Indebtedness, Disqualified Stock or Preferred Stock, the incurrence
of Liens, repayments of Indebtedness, the making of Restricted Payments and/or
the designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary, in each case under the foregoing clauses (a) and (b), in connection
with the incurrence of any Limited Condition Transaction, the date of
determination of such Financial Incurrence Test, availability under any Basket
or other provisions, determination of whether any Default or Event of Default
(or any type of Default or Event of Default) has occurred, is continuing or
would result therefrom, determination of compliance with any representations or
warranties or the satisfaction of any other conditions shall, at the option of
the Borrower (in its sole discretion) (the Borrower’s election to exercise such
option, an “LCT Election,” which LCT Election may be in respect of one or more
of clauses (a), (b)(x), (b)(y) and (b)(z) above), be deemed to be the date the
definitive agreements (or other relevant definitive documentation) for such
Limited Condition Transaction are entered into (or, in the case of (x) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, the date on which notice with respect to such Limited Condition
Transactions is sent or (y) any Restricted Payment, the date of declaration
thereof) (such date, the “LCT Test Date”). If, after giving pro forma effect to
the Limited Condition Transaction, any Indebtedness or other transaction in
connection therewith and any actions or transactions related thereto and any
related pro forma adjustments, the Borrower or any of its Restricted
Subsidiaries would have been permitted to take such actions or consummate such
transactions on the relevant LCT Test Date in compliance with such Baskets or
other provisions (and any related requirements and conditions), such provisions
(and any related requirements and conditions) shall be deemed to have been
complied with (or satisfied) for all purposes; provided, that (A) if financial
statements for one or more subsequent fiscal quarters shall have become
available, the Borrower may elect, in its sole discretion, to re-determine
availability under such Baskets or other provisions on the basis of such
financial statements, in which case, such date of redetermination shall
thereafter be deemed to be the applicable LCT Test Date for purposes of such
Baskets or other provisions, (B) if the Borrowing Base shall have been
subsequently re-determined or adjusted, the Borrower may elect, in its sole
discretion, to re-determine availability under such Baskets or other provisions
on the basis of such redetermined or adjusted Borrowing Base, in which case,
such date of redetermination shall thereafter be deemed to be the applicable LCT
Test Date for purposes of such Baskets or other provisions, and (C) compliance
with such Baskets or other provisions (and any related requirements and
conditions) shall not be determined or tested at any time after the applicable
LCT Test Date for such Limited Condition Transaction, any Indebtedness or other
transaction incurred in connection therewith and any actions or transactions
related thereto (unless, for the avoidance of doubt, otherwise elected by the
Borrower in its sole discretion in accordance with the foregoing clause (A)).

(j) For the avoidance of doubt, if the Borrower has made an LCT Election, (1) if
any of the ratios, tests or baskets for which compliance was determined or
tested as of the LCT Test Date would at any time after the LCT Test Date have
been exceeded or otherwise failed to have been complied with as

 

58



--------------------------------------------------------------------------------

a result of fluctuations in any such Financial Incurrence Test or Basket,
including due to fluctuations in the Borrowing Base, Consolidated EBITDAX or
Consolidated Total Assets of the Borrower or the Person subject to such Limited
Condition Transaction, such baskets, tests or ratios will not be deemed to have
been exceeded or failed to have been complied with as a result of such
fluctuations, (2) if any related requirements and conditions (including as to
the absence of any (or any type of) continuing Default or Event of Default and
satisfaction of any representations and warranties) for which compliance or
satisfaction was determined or tested as of the LCT Test Date would at any time
after the LCT Test Date not have been complied with or satisfied (including due
to the occurrence or continuation of any Default or Event of Default, failure to
satisfy any representations and warranties or any re-determination or adjustment
of the Borrowing Base), such requirements and conditions will not be deemed to
have been failed to be complied with or satisfied (and such Default or Event of
Default shall be deemed not to have occurred or be continuing and such
representations and warranties shall be deemed to have been satisfied) and
(3) in calculating the availability under any Financial Incurrence Test or
Basket in connection with any action or transaction following the relevant LCT
Test Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the date that the definitive agreement or date for
redemption, purchase or repayment specified in an irrevocable notice or
declaration for such Limited Condition Transaction is terminated, expires or
passes, as applicable, without consummation of such Limited Condition
Transaction, any such Financial Incurrence Test or Basket (excluding, for the
avoidance of doubt, any calculation, determination or re-determination of the
Borrowing Base) shall be determined or tested giving pro forma effect to such
Limited Condition Transaction and any actions or transactions related thereto.

Section 1.13 LIBOR Discontinuation. Notwithstanding anything to the contrary
contained in this Agreement or the other Credit Documents, this Agreement and
the other Credit Documents may be amended to replace the LIBOR Rate with (a) a
successor or alternative index rate as the Administrative Agent (but not, for
the avoidance of doubt, any other Lender) and the Borrower may reasonably
determine, so long as the Administrative Agent shall not have received within
five (5) Business Days of the date on which the Administrative Agent provides
notice of such alternate rate of interest to the Lenders, a written notice from
the Majority Lenders stating that such Majority Lenders object to such
determination or (b) absent such mutual selection by the Borrower and the
Administrative Agent, a comparable successor or alternative interbank rate for
deposits in Dollars that is, at such time, broadly accepted as the prevailing
market practice for syndicated leveraged loans of this type in lieu of the
“LIBOR Rate” as reasonably determined by the Administrative Agent; provided that
(i) any such successor or alternative rate shall be applied by the
Administrative Agent in a manner consistent with market practice and (ii) to the
extent such market practice is not administratively feasible for the
Administrative Agent, such successor or alternative rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent in
consultation with the Borrower.

ARTICLE 2

AMOUNT AND TERMS OF CREDIT

Section 2.1 Commitments.

(a) (i) Subject to and upon the terms and conditions herein set forth, each
Lender severally, but not jointly, agrees to make a loan or loans denominated in
Dollars (each an “Initial Loan” and, collectively, the “Initial Loans”) to the
Borrower, which Loans (i) shall be made at any time and from time to time on and
after the Effective Date and prior to the Termination Date, (ii) may, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
ABR Loans or LIBOR Loans; provided that all Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Loans of the same Type, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, (iv) shall not, for any
Lender at any time, after giving effect

 

59



--------------------------------------------------------------------------------

thereto and to the application of the proceeds thereof, result in such Lender’s
Total Exposure at such time exceeding such Lender’s Commitment Percentage at
such time of the Loan Limit, (v) shall not, after giving effect thereto and to
the application of the proceeds thereof, result in the aggregate amount of all
Lenders’ Total Exposures at such time exceeding the Loan Limit and (vi) in the
case of the Effective Date Loans made on the Effective Date, shall not exceed
$385,000,000 in aggregate principal amount (for the avoidance of doubt, no Loans
other than the Effective Date Loans shall be made on the Effective Date).

(ii) Each Lender may at its option make any LIBOR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (ii) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.10 shall apply).

(b) Subject to and upon the terms and conditions herein set forth, the Swingline
Lender in its individual capacity agrees, at any time and from time to time on
and after the Effective Date and prior to the Swingline Maturity Date, to make a
loan or loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”)
to the Borrower in Dollars, which Swingline Loans (i) shall be ABR Loans,
(ii) shall have the benefit of the provisions of Section 2.1(c), (iii) shall not
exceed at any time outstanding the Swingline Commitment, (iv) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Lenders’ Total Exposure at such time
exceeding the Loan Limit then in effect and (v) may be repaid and reborrowed in
accordance with the provisions hereof. Each outstanding Swingline Loan shall be
repaid in full on the earlier of (a) five (5) Business Days after such Swingline
Loan is initially borrowed and (b) the Swingline Maturity Date; provided, that
on each date a Loan is borrowed, the Borrower shall repay all Swingline Loans
then outstanding and the proceeds of any such Loans shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding. The Swingline
Lender shall not make any Swingline Loan after receiving a written notice from
the Borrower or the Administrative Agent stating that an Event of Default exists
and is continuing until such time as the Swingline Lender shall have received
written notice of (i) rescission of all such notices from the party or parties
originally delivering such notice or (ii) the waiver of such Event of Default in
accordance with the provisions of Section 13.1.

(c) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to each Lender that all then-outstanding Swingline Loans shall be funded
with a Borrowing of Loans, in which case Loans constituting ABR Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by each Lender pro rata based on each Lender’s Commitment
Percentage, and the proceeds thereof shall be applied directly to the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans. Each
Lender hereby irrevocably agrees to make such Loans upon one (1) Business Day’s
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Article 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing, (v) any reduction in the
Total Commitment after any such Swingline Loans were made or (vi) any other
event, circumstance or condition whatsoever, whether or not similar to the
foregoing. In the event that, in the sole judgment of each Swingline Lender, any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including as a result of the commencement of a proceeding under the
Bankruptcy Code in respect of the Borrower), each Lender hereby agrees that it
shall forthwith purchase from the Swingline Lender (without recourse or
warranty)

 

60



--------------------------------------------------------------------------------

such participation of the outstanding Swingline Loans as shall be necessary to
cause the Lenders to share in such Swingline Loans ratably based upon their
respective Commitment Percentages; provided that all principal and interest
payable on such Swingline Loans shall be for the account of the Swingline Lender
until the date the respective participation is purchased and, to the extent
attributable to the purchased participation, shall be payable to such Lender
purchasing same from and after such date of purchase.

Section 2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing shall be in a minimum amount of at
least the Minimum Borrowing Amount for such Type of Loans and in a multiple of
$100,000 in excess thereof and Swingline Loans shall be in a minimum amount of
$100,000 and in a multiple of $10,000 in excess thereof (except that Mandatory
Borrowings shall be made in the amounts required by Section 2.1(c) and Loans to
reimburse the applicable Issuing Bank with respect to any Unpaid Drawing shall
be made in the amounts required by Section 3.3 or Section 3.4, as applicable).
More than one Borrowing may be incurred on any date; provided, that at no time
shall there be outstanding more than ten Borrowings of LIBOR Loans under this
Agreement.

Section 2.3 Notice of Borrowing.

(a) Whenever the Borrower desires to incur Loans (other than Swingline Loans,
Mandatory Borrowings or borrowings to repay Unpaid Drawings), the Borrower shall
give the Administrative Agent at the Administrative Agent’s Office, (i) prior to
1:00 p.m. (New York City time) at least three (3) Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
Loans if such Loans are to be initially LIBOR Loans (or prior to 12:00 p.m. noon
(New York City time) three (3) Business Days prior written notice in the case of
a Borrowing of Loans to be made on the Effective Date initially as LIBOR Loans)
and (ii) written notice (or telephonic notice promptly confirmed in writing)
prior to 11:00 a.m. (New York City time) on the date of each Borrowing of Loans
that are to be ABR Loans. Such notice (together with each notice of a Borrowing
of Swingline Loans pursuant to Section 2.3(b), a “Notice of Borrowing”) shall
specify (A) the aggregate principal amount of the Loans to be made pursuant to
such Borrowing, (B) the date of the Borrowing (which shall be a Business Day)
and (C) whether the respective Borrowing shall consist of ABR Loans and/or LIBOR
Loans and, if LIBOR Loans, the Interest Period to be initially applicable
thereto (if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration). The Administrative
Agent shall promptly give each Lender written notice (or telephonic notice
promptly confirmed in writing) of each proposed Borrowing of Loans, of such
Lender’s Commitment Percentage thereof and of the other matters covered by the
related Notice of Borrowing.

(b) Whenever the Borrower desires to incur Swingline Loans hereunder, it shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Swingline Loans prior to 3:00 p.m.
(New York City time) on the date of such Borrowing. Each such notice shall
specify (i) the aggregate principal amount of the Swingline Loans to be made
pursuant to such Borrowing and (ii) the date of Borrowing (which shall be a
Business Day). The Administrative Agent shall promptly give the Swingline Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Swingline Loans and of the other matters covered by the
related Notice of Borrowing.

(c) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(c), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

(d) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

 

61



--------------------------------------------------------------------------------

(e) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

Section 2.4 Disbursement of Funds.

(a) No later than 1:00 p.m. (New York City time) on the date specified in each
Notice of Borrowing (including Mandatory Borrowings), each Lender will make
available its pro rata portion of each Borrowing requested to be made on such
date in the manner provided below; provided that on the Effective Date, such
funds shall be made available by 10:00 a.m. (New York City time) or such earlier
time as may be agreed among the Lenders, the Borrower and the Administrative
Agent for the purpose of consummating the Transactions; provided, further, that
all Swingline Loans shall be made available in the full amount thereof by the
Swingline Lender no later than 3:30 p.m. (New York City time) on the date
requested.

(b) Each Lender shall make available all amounts it is to fund to the Borrower
under any Borrowing in immediately available funds to the Administrative Agent
at the Administrative Agent’s Office in Dollars, and the Administrative Agent
will (except in the case of Mandatory Borrowings and Borrowings to repay Unpaid
Drawings) make available to the Borrower, by depositing or wiring to an account
as designated by the Borrower in the Borrowing Notice to the Administrative
Agent the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing (or, with respect to an ABR Loan, the date of such Borrowing
prior to 1:00 p.m. (New York City time)) that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in Dollars. The Administrative
Agent shall also be entitled to recover from such Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

Section 2.5 Repayment of Loans; Evidence of Debt.

(a) The Borrower agrees to repay to the Administrative Agent, for the benefit of
the applicable Lenders, on the earlier of (X) the Termination Date and (Y) (i)
on the Initial Maturity Date, the then outstanding Initial Loans, (ii) on the
relevant maturity date for any Extended Class, all then outstanding Extended
Loans in respect of such Extension Series and (iii) on the Swingline Maturity
Date, the then outstanding Swingline Loans.

 

62



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office from time to time, including the amounts of principal and interest
payable and paid to such lending office from time to time under this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b)(iv), and a subaccount for each Lender, in
which Register and subaccounts (taken together) shall be recorded (i) the amount
of each Loan made hereunder (whether such Loan is an Initial Loan, an Extended
Loan or Swingline Loan, as applicable), the Type of each Loan made and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender or
the Swingline Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(d) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement. In the event of any
inconsistency between the Register and the Lender’s accounts described in
Section 2.5(b), the Register shall control.

Section 2.6 Conversions and Continuations.

(a) Subject to the penultimate sentence of this clause (a), (i) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least the Minimum Borrowing Amount (and in multiples of $100,000 in excess
thereof) of the outstanding principal amount of Loans of one Type into a
Borrowing or Borrowings of another Type and (ii) the Borrower shall have the
option on any Business Day to continue the outstanding principal amount of any
LIBOR Loans as LIBOR Loans for an additional Interest Period; provided that
(A) no partial conversion of LIBOR Loans shall reduce the outstanding principal
amount of LIBOR Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (B) ABR Loans may not be converted into LIBOR Loans if
an Event of Default is in existence on the date of the conversion and the
Administrative Agent has or the Majority Lenders have determined in its or their
sole discretion not to permit such conversion, (C) LIBOR Loans may not be
continued as LIBOR Loans for an additional Interest Period if an Event of
Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Majority Lenders have determined in its or their
sole discretion not to permit such continuation, and (D) Borrowings resulting
from conversions pursuant to this Section 2.6 shall be limited in number as
provided in Section 2.2. Each such conversion or continuation shall be effected
by the Borrower by giving the Administrative Agent at the Administrative Agent’s
Office prior to 2:00 p.m. (New York City time) at least (1) three (3) Business
Days’, in the case of a continuation of or conversion to LIBOR Loans or (2) the
date of conversion, in the case of a conversion into ABR Loans, prior written
notice (or telephonic notice promptly confirmed in writing) (each, a “Notice of
Conversion or Continuation”) specifying the Loans to be so converted or
continued, the Type of Loans to be converted into or continued and, if such
Loans are to be converted into or continued as LIBOR Loans, the Interest Period
to be initially applicable thereto (if no Interest Period is selected, the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s
duration). The Administrative Agent shall give each applicable Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Loans.

 

63



--------------------------------------------------------------------------------

(b) If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Majority
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a) above,
the Borrower shall be deemed to have elected to continue such Borrowing of LIBOR
Loans into a Borrowing of LIBOR Loans having an interest period of one
(1) month, effective as of the expiration date of such current Interest Period.

(c) Notwithstanding anything to the contrary herein, the Borrower may deliver a
Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Loan subject to an
interest rate Hedge Agreement as LIBOR Loans for each Interest Period until the
expiration of the term of such applicable Hedge Agreement; provided that any
Notice of Conversion or Continuation delivered pursuant to this Section 2.6(c)
shall include a schedule attaching the relevant interest rate Hedge Agreement or
related trade confirmation.

Section 2.7 Pro Rata Borrowings. Each Borrowing of Initial Loans under this
Agreement shall be made by the Lenders pro rata on the basis of their then
applicable Commitment Percentages with respect to the applicable Class. Each
Borrowing of Extended Loans under this Agreement shall be granted by the Lenders
of the relevant Extension Series thereof pro rata on the basis of their
then-applicable Extended Commitments for the applicable Extension Series. It is
understood that (a) no Lender shall be responsible for any default by any other
Lender in its obligation to make Loans hereunder and that each Lender severally
but not jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.

Section 2.8 Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the ABR, in each case, in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the relevant LIBOR Rate, in each case, in effect from time to time.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
other amount payable under the Credit Documents (including, without limitation,
interest payable thereon and premium, if any) shall not be paid when due
(whether at stated maturity, by acceleration or otherwise), such overdue amount
(other than with respect to any such amount payable to a Defaulting Lender)
shall bear interest at a rate per annum that is (the “Default Rate”) (A) in the
case of overdue principal, the rate that would otherwise be applicable thereto
plus 2.0%, (B) in the case of any overdue interest, to the extent permitted by
applicable Requirements of Law, the rate described in Section 2.8(a) plus 2.0%
from and including the date of such non-payment to the date on which such amount
is paid in full (after as well as before judgment) and (C) in the case of any
overdue amount not specified in subclause (A) or (B) above, a rate per annum
equal to the rate per annum otherwise payable at such time on ABR Loans.

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan

 

64



--------------------------------------------------------------------------------

that is repaid on the same date on which it is made shall bear interest for one
day. Except as provided below, interest shall be payable (i) in respect of each
ABR Loan, quarterly in arrears on the last Business Day of each March, June,
September and December, (ii) in respect of each LIBOR Loan, on the last day of
each Interest Period applicable thereto and, in the case of an Interest Period
in excess of three (3) months, on each date occurring at three (3)-month
intervals after the first day of such Interest Period, (iii) in respect of each
Loan, (A) on any prepayment (on the amount prepaid), (B) at maturity (whether by
acceleration or otherwise) and (C) after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

Section 2.9 Interest Periods. At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of LIBOR Loans in accordance
with Section 2.6(a), the Borrower shall give the Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) of the Interest
Period applicable to such Borrowing, which Interest Period shall, at the option
of the Borrower be (i) a one-, two-, three- or six- or (if available to all the
Lenders making such LIBOR Loans as determined by such Lenders in good faith
based on prevailing market conditions) a twelve (12)-month period or (ii) any
period shorter than one (1) month (if available to all the Lenders making such
LIBOR Loans as determined by such Lenders in good faith based on prevailing
market conditions) as requested by the Borrower.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day, but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the Maturity Date.

 

65



--------------------------------------------------------------------------------

Section 2.10 Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the Majority Lenders
or (y) in the case of clauses (ii) and (iii) below, any Lender, shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period that
(A) deposits in the principal amounts of the Loans comprising such LIBOR
Borrowing are not generally available in the relevant market or (B) by reason of
any changes arising on or after the Effective Date affecting the interbank LIBOR
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR Rate; or

(ii) that a Change in Law occurring at any time after the Effective Date shall
(A) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender, (B) subject any Lender
to any Tax (other than (i) Indemnified Taxes or Other Taxes indemnifiable under
Section 5.4, or (ii) Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or (C) impose on any Lender or the
London interbank market any other condition, cost or expense (in each case,
other than Taxes) affecting this Agreement or LIBOR Loans made by such Lender,
which results in the cost to such Lender of making, converting into, continuing
or maintaining LIBOR Loans or participating in Letters of Credit (in each case
hereunder) increasing by an amount which such Lender reasonably deems material
or the amounts received or receivable by such Lender hereunder with respect to
the foregoing shall be reduced; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);

then, and in any such event, such Lenders (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion given by the Borrower with respect to LIBOR Loans that have not
yet been incurred shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lender, promptly (but no later
than fifteen (15) days) after receipt of written demand therefor such additional
amounts as shall be required to compensate such Lender for such increased costs
or reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by applicable
Requirements of Law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR
Loan affected pursuant to Section 2.10(a)(iii) shall) either if the affected
LIBOR Loan is then being made pursuant to a Borrowing, cancel

 

66



--------------------------------------------------------------------------------

such Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or (iii) or if the affected LIBOR Loan
is then outstanding, upon at least three (3) Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan; provided that if more than one Lender are affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).

(c) If, after the Effective Date, any Change in Law relating to capital adequacy
or liquidity requirements of any Lender or compliance by any Lender or its
parent with any Change in Law relating to capital adequacy or liquidity
requirements occurring after the Effective Date, has or would have the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent could have achieved but for
such Change in Law (taking into consideration such Lender’s or its parent’s
policies with respect to capital adequacy or liquidity requirements), then from
time to time, promptly (but in any event no later than fifteen (15) days) after
written demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any applicable Requirement of Law as in effect on the Effective
Date. Each Lender, upon determining in good faith that any additional amounts
will be payable pursuant to this Section 2.10(c), will give prompt written
notice thereof to the Borrower, which notice shall set forth in reasonable
detail the basis of the calculation of such additional amounts, although the
failure to give any such notice shall not, subject to Section 2.13, release or
diminish the Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.

Section 2.11 Compensation. If (a) any payment of principal of any LIBOR Loan is
made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such LIBOR Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Article 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan on the date specified in a Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall after the Borrower’s receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent (within fifteen
(15) days after such request) for the account of such Lender any amounts
required to compensate such Lender for any additional losses, costs or expenses
that such Lender may reasonably incur as a result of such payment, failure to
convert, failure to continue or failure to prepay, including any loss, cost or
expense (excluding loss of anticipated profits) actually incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such LIBOR Loan.

Section 2.12 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(c), 3.11 or 5.4 with respect to such Lender, it will, if
requested by the Borrower use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided that such designation does not cause such
Lender or its lending office to suffer any economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10, 3.11 or 5.4.

 

67



--------------------------------------------------------------------------------

Section 2.13 Notice of Certain Costs. Notwithstanding anything in this Agreement
to the contrary, to the extent any notice required by Section 2.10, 2.11 or 5.4
is given by any Lender more than one hundred eighty (180) days after such Lender
has knowledge (or should have had knowledge) of the occurrence of the event
giving rise to the additional cost, reduction in amounts, loss, Tax or other
additional amounts described in such Sections, such Lender shall not be entitled
to compensation under Section 2.10, 2.11 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the 181st day prior to the giving of
such notice to the Borrower; provided that if the circumstance giving rise to
such claim is retroactive, then such one hundred eighty (180)-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.14 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $550,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to
Section 2.14(b), (e), (f), (g), and (h) and Section 9.16.

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.14 (a “Scheduled
Redetermination”), and, subject to Section 2.14(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders on April 1st and October 1st of each
year (or as promptly as possible thereafter); provided that the first Scheduled
Redetermination shall occur no earlier than November 1, 2018. In addition, the
Borrower may at any time (including prior to the first Scheduled Redetermination
date), by notifying the Administrative Agent thereof not more than twice during
any period of twelve (12) consecutive calendar months, and the Administrative
Agent, following the first Scheduled Redetermination date on or about
November 1, 2018, may, at the direction of the Required Lenders, by notifying
the Borrower thereof, one time during any period of twelve (12) consecutive
calendar months (provided that such limitation shall not apply to any
redetermination requested by the Borrower in connection with any Incremental
Increase pursuant to Section 2.16), in each case, elect to cause the Borrowing
Base to be redetermined between Scheduled Redeterminations (an “Interim
Redetermination”) in accordance with this Section 2.14. In addition to, and not
including and/or limited by the annual Interim Redeterminations allowed above,
the Borrower may, by notifying the Administrative Agent thereof, at any time
between Scheduled Redeterminations, request additional Interim Redeterminations
of the Borrowing Base in the event it acquires Oil and Gas Properties with
Proved Reserves which are to be Borrowing Base Properties having a PV-9
(calculated at the time of acquisition) in excess of 5.0% of the Borrowing Base
in effect immediately prior to such acquisition; provided that for purposes of
the foregoing, the designation of an Unrestricted Subsidiary owning Oil and Gas
Properties with Proved Reserves as a Restricted Subsidiary shall be deemed to
constitute an acquisition by the Borrower of Oil and Gas Properties with Proved
Reserves.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the Reserve Report Certificate, and (B) such other reports,
data and supplemental information, including the information provided pursuant
to Section 9.14(c), as may, from time to time, be reasonably requested by the
Required Lenders (the Reserve Report, such Reserve Report Certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall in good faith propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including the status of title information with respect to the
Borrowing Base Properties as described in the Engineering Reports and the
existence of any Hedge Agreements or any other Indebtedness) as the
Administrative Agent deems appropriate in good faith in accordance with its
usual and customary oil and gas lending criteria as they exist at the particular
time.

 

68



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination, (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.14(a) and (c) in a timely manner, then on or
before the March 15th and September 15th of such year following the date of
delivery or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 9.14(a) and (c) in a timely manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.14(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all Non-Defaulting
Lenders in each such Lender’s sole discretion and consistent with each such
Lender’s normal and customary oil and gas lending criteria as they exist at the
particular time as provided in this Section 2.14(c)(iii) and any Proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in effect
must be approved or be deemed to have been approved by Lenders constituting at
least the Required Lenders in each such Lender’s sole discretion and consistent
with each such Lender’s normal and customary oil and gas lending criteria as
they exist at the particular time as provided in this Section 2.14(c)(iii). Upon
receipt of the Proposed Borrowing Base Notice, each Lender shall have fifteen
(15) days to agree with the Proposed Borrowing Base or disagree with the
Proposed Borrowing Base by proposing an alternate Borrowing Base. If at the end
of such fifteen (15)-day period, any Lender has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be an approval of the Proposed Borrowing Base. If, at the end of such fifteen
(15)-day period, all Non-Defaulting Lenders, in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.14(d). If, however,
at the end of such fifteen (15)-day period, all Non-Defaulting Lenders or the
Required Lenders, as applicable, have not approved or deemed to have approved,
as aforesaid, then the Administrative Agent shall promptly thereafter poll the
Lenders to ascertain the highest Borrowing Base then acceptable to all
Non-Defaulting Lenders (in the case of any increase to the Borrowing Base) or a
number of Lenders sufficient to constitute the Required Lenders (in any other
case) and such amount shall become the new Borrowing Base, effective on the date
specified in Section 2.14(d).

(d) Effectiveness of a Redetermined Borrowing Base. Subject to Section 2.14(h),
after a redetermined Borrowing Base is approved or is deemed to have been
approved by all Non-Defaulting Lenders or the Required Lenders, as applicable,
pursuant to Section 2.14(c)(iii), the Administrative Agent shall promptly
thereafter notify the Borrower and the Lenders of the amount of the redetermined
Borrowing Base (the “New Borrowing Base Notice”), and such amount shall become
the new Borrowing Base, effective and applicable to the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders:

 

69



--------------------------------------------------------------------------------

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.14(a) and (c) in a timely and complete manner,
on the April 1st or October 1st, as applicable, following such notice, or (B) if
the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Sections 9.14(a) and (c) in
a timely and complete manner, then on the Business Day next succeeding delivery
of such New Borrowing Base Notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such New Borrowing Base Notice.

Subject to Section 2.14(i), such amount shall then become the Borrowing Base
until the next Scheduled Redetermination Date, the next Interim Redetermination
Date or the next adjustment to the Borrowing Base under Section 2.14(e), (f),
(g) or (h) or Section 9.16, whichever occurs first. Notwithstanding the
foregoing, no Scheduled Redetermination or Interim Redetermination shall become
effective until the New Borrowing Base Notice related thereto is received by the
Borrower in accordance with Section 13.2.

(e) Reduction of Borrowing Base Upon Incurrence of Borrowing Base Reduction
Debt. Upon the issuance or incurrence of any Borrowing Base Reduction Debt
(other than any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness, but (subject to the parenthetical set forth in the definition of
“Borrowing Base Reduction Debt”) only to the extent that the aggregate principal
amount of Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness does not result in an increase in the principal amount thereof
above (i) the principal amount originally incurred or issued up to the original
principal amount of the Refinanced Indebtedness plus (ii) any additional amounts
payable in connection with such refinancing, including any accrued interest,
premiums (including reasonable tender premiums), defeasance costs, fees and
other expenses), the Borrowing Base then in effect shall be reduced by an amount
equal to the product of 0.25 multiplied by the stated principal amount of such
Borrowing Base Reduction Debt (without regard to any original issue discount),
and the Borrowing Base as so reduced shall become the new Borrowing Base
immediately upon the date of such issuance or incurrence, effective and
applicable to the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders on such date until the next redetermination or modification thereof
hereunder.

(f) Reduction of Borrowing Base Upon Termination of Hedge Positions. If the
Borrower or any Restricted Subsidiary shall terminate or create any off-setting
positions in respect of any commodity hedge positions (whether evidenced by a
floor, put or Hedge Agreement) upon which (i) the Lenders relied in determining
the Borrowing Base and (ii) since the later of (A) the last redetermination date
and (B) the last adjustment made pursuant to this clause (f) (the later of
(A) and (B), the “Last Borrowing Base Hedge Reduction”), the Borrowing Base
Value of such terminated and/or offsetting positions (after taking into account
any other Hedge Agreement executed since the Last Borrowing Base Hedge
Reduction, including those executed substantially concurrently with the taking
of any such action) exceeds 5.0% of the then-effective Borrowing Base, then, the
Required Lenders shall have the right to adjust the Borrowing Base in an amount
equal to the Borrowing Base Value, if any, attributable to such terminated or
off-setting hedge positions in the calculation of the then-effective Borrowing
Base (after taking into account any other Hedge Agreement executed since the
Last Borrowing Base Hedge Reduction, including those executed substantially
concurrently with the taking of any such action) and (if the Required Lenders in
fact make any such adjustment) the Administrative Agent shall promptly notify
the Borrower in writing of the Borrowing Base Value, if any, attributable to
such hedge positions in the calculation of the then-effective Borrowing Base and
upon receipt of such notice, the Borrowing Base shall be simultaneously reduced
by such amount.

 

70



--------------------------------------------------------------------------------

(g) Reduction of Borrowing Base Upon Asset Dispositions. If (i) the Borrower or
one of the other Credit Parties Disposes of Oil and Gas Properties or Disposes
of any Equity Interests in any Restricted Subsidiary or Minority Investment
owning Oil and Gas Properties, (ii) such Disposition described in clause
(i) involves Borrowing Base Properties included in the most recently delivered
Reserve Report and (iii) the aggregate Borrowing Base Value of all such
Borrowing Base Properties Disposed of since the later of (A) the last
redetermination date and (B) the last adjustment of the Borrowing Base made
pursuant to this Section 2.14(g) exceeds 5.0% of the then-effective Borrowing
Base, then, after the Administrative Agent has received the notice required to
be delivered by the Borrower pursuant to Section 10.4(b) or Section 10.6(i), no
later than two (2) Business Days after the date of consummation of any such
Disposition, the Required Lenders shall have the right to adjust the Borrowing
Base in an amount equal to the Borrowing Base Value, if any, attributable to
such Disposed of Borrowing Base Properties in the calculation of the
then-effective Borrowing Base and, if the Required Lenders in fact make any such
adjustment, the Administrative Agent shall promptly notify the Borrower in
writing of the Borrowing Base Value, if any, attributable to such Disposed of
Borrowing Base Properties in the calculation of the then-effective Borrowing
Base and upon receipt of such notice, the Borrowing Base shall be simultaneously
reduced by such amount. For the purposes of this Section 2.14(g) a “Disposition”
of Oil and Gas Properties shall be deemed to include the designation of a
Restricted Subsidiary owning Oil and Gas Properties as an Unrestricted
Subsidiary and the Disposition or other transfer of Oil and Gas Properties or
the Equity Interests in any Restricted Subsidiary or Minority Investment owning
Oil and Gas Properties to an Unrestricted Subsidiary.

(h) Borrower’s Right to Elect Reduced Borrowing Base. Within three (3) Business
Days of its receipt of a New Borrowing Base Notice, the Borrower may provide
written notice to the Administrative Agent and the Lenders that specifies for
the period from the effective date of the New Borrowing Base Notice until the
next succeeding Scheduled Redetermination Date, the Borrowing Base will be a
lesser amount than the amount set forth in such New Borrowing Base Notice,
whereupon such specified lesser amount (the “Draw Limit”) will become the new
Borrowing Base. The Borrower’s notice under this Section 2.14(h) shall be
irrevocable, but without prejudice to its rights to initiate Interim
Redeterminations.

(i) Administrative Agent Data. The Administrative Agent hereby agrees to
provide, promptly, and in any event within three (3) Business Days, following
its receipt of a request by the Borrower, an updated Bank Price Deck. In
addition, the Administrative Agent and the Lenders agree, upon request, to meet
with the Borrower to discuss their evaluation of the reservoir engineering of
the Oil and Gas Properties included in the Reserve Report and their respective
methodologies for valuing such properties and the other factors considered in
calculating the Borrowing Base.

Section 2.15 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to

Section 4.1(a);

(b) The Commitment and Total Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Majority Lenders or the
Required Lenders or all Non-Defaulting Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 13.1); provided that (i) any waiver, amendment or modification requiring
the consent of all Lenders pursuant to Section 13.1 (other than
Section 13.1(a)(B)(x)) or requiring the consent of each affected Lender pursuant
to Section 13.1(a)(B)(i) or (ix) shall require the consent of such Defaulting
Lender (which for the avoidance of doubt would include any change to the
Maturity Date applicable to such

 

71



--------------------------------------------------------------------------------

Defaulting Lender, decreasing or forgiving any principal or interest due to such
Defaulting Lender, any decrease of any interest rate applicable to Loans made by
such Defaulting Lender (other than the waiving of post-default interest rates)
and any increase in or extension of such Defaulting Lender’s Commitment) and
(ii) any redetermination, whether an increase, decrease or affirmation, of the
Borrowing Base shall occur without the participation of a Defaulting Lender, but
the Commitment (i.e., the Commitment Percentage of the Borrowing Base) of a
Defaulting Lender may not be increased without the consent of such Defaulting
Lender;

(c) If any Swingline Exposure or Letter of Credit Exposure exists at the time a
Lender becomes a Defaulting Lender, then (i) all or any part of such Swingline
Exposure and Letter of Credit Exposure of such Defaulting Lender will, subject
to the limitation in the first proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitment
Percentages; provided that (A) each Non-Defaulting Lender’s Total Exposure may
not in any event exceed the Commitment Percentage of the Loan Limit of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(B) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Banks or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender, (ii) to the extent that all or any portion (the “unreallocated portion”)
of the Defaulting Lender’s Swingline Exposure or Letter of Credit Exposure
cannot, or can only partially, be so reallocated to Non-Defaulting Lenders,
whether by reason of the first proviso in Section 2.15(c)(i) or otherwise, the
Borrower shall within two (2) Business Days following notice by the
Administrative Agent (x) first, prepay such Swingline Exposure and (y) second,
Cash Collateralize for the benefit of the applicable Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above), in accordance with the procedures set forth in Section 3.7
for so long as such Letter of Credit Exposure is outstanding, (iii) if the
Borrower Cash Collateralizes any portion of such Defaulting Lender’s Letter of
Credit Exposure pursuant to this Section 2.15(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 4.1(b)
with respect to such Defaulting Lender’s Letter of Credit Exposure during the
period such Defaulting Lender’s Letter of Credit Exposure is Cash Collateralized
(and such fees shall be payable to the Issuing Banks), (iv) if the Letter of
Credit Exposure of the Non-Defaulting Lenders is reallocated pursuant to this
Section 2.15(c), then the Letter of Credit Fees payable for the account of the
Lenders pursuant to Section 4.1(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Commitment Percentages and the Borrower shall not be
required to pay any Swingline Loan fees (if any) or Letter of Credit Fees to the
Defaulting Lender pursuant to Section 4.1(b) with respect to such Defaulting
Lender’s Letter of Credit Exposure during the period that such Defaulting
Lender’s Letter of Credit Exposure is reallocated, or (v) if any Defaulting
Lender’s Letter of Credit Exposure is neither Cash Collateralized nor
reallocated pursuant to this Section 2.15(c), then, without prejudice to any
rights or remedies of any Issuing Bank or any Lender hereunder, all Letter of
Credit Fees payable under Section 4.1(b) with respect to such Defaulting
Lender’s Letter of Credit Exposure shall be payable to such Issuing Bank until
such Letter of Credit Exposure is Cash Collateralized and/or reallocated;

(d) So long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Bank will be required to
issue any new Letter of Credit or amend any outstanding Letter of Credit to
increase the Stated Amount thereof, alter the drawing terms thereunder or extend
the expiry date thereof, unless each Issuing Bank is reasonably satisfied that
any exposure that would result from the exposure to such Defaulting Lender is
eliminated or fully covered by the Commitments of the Non-Defaulting Lenders or
by Cash Collateralization or a combination thereof in accordance with clause
(c) above or otherwise in a manner reasonably satisfactory to such Issuing Bank,
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.15(c)(i) (and Defaulting Lenders
shall not participate therein);

 

72



--------------------------------------------------------------------------------

(e) If the Borrower, the Administrative Agent, the Swingline Lender and each
Issuing Bank agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon, as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender and any applicable Cash Collateral shall be promptly
returned to the Borrower and any Letter of Credit Exposure of such Lender
reallocated pursuant to Section 2.15(c) shall be reallocated back to such
Lender; provided that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender; and

(f) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 11 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to each Issuing Bank and the Swingline Lender
hereunder; third, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders, each Issuing Bank or the Swingline Lender as a result of
any final judgment of a court of competent jurisdiction obtained by any Lender,
such Issuing Bank or the Swingline Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any final judgment
of a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and seventh, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans or Unpaid Drawings,
such payment shall be applied solely to pay the relevant Loans of, and Unpaid
Drawings owed to, the relevant Non-Defaulting Lenders on a pro rata basis prior
to being applied in the manner set forth in this Section 2.15(f). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to Section 3.7 shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

Section 2.16 Increase of Total Commitment.

(a) Subject to the conditions set forth in Section 2.16(b), the Borrower may
increase the Total Commitment then in effect (any such increase an “Incremental
Increase”) by increasing the Commitment of a Lender (an “Increasing Lender”) or
by causing a Person that at such time is not a Lender to become a Lender (an
“Additional Lender”).

(b) Any increase in the Total Commitment shall be subject to the following
additional conditions:

 

73



--------------------------------------------------------------------------------

(i) such increase shall not be less than $10,000,000 (and increments of
$1,000,000 above that minimum) unless the Administrative Agent otherwise
consents;

(ii) no Event of Default shall have occurred and be continuing immediately after
giving effect to such increase;

(iii) no Lender’s Commitment may be increased without the consent of such Lender
and no Issuing Bank’s Maximum Letter of Credit Commitment may be increased
without the consent of such Issuing Bank;

(iv) the maturity date of such increase shall be the same as the Maturity Date;

(v) for the avoidance of doubt, such increase shall be subject to the Borrowing
Base (which may, subject to and in accordance with Section 2.14(b), be
redetermined at the Borrower’s option immediately after giving effect to any
acquisition of Borrowing Base Properties);

(vi) the increase shall be on the exact same terms and pursuant to the exact
same documentation applicable to this Agreement (other than with respect to any
arrangement, structuring, upfront or other fees or discounts payable in
connection with such Incremental Increase) (provided that the Applicable Margin
of the RBL Facility shall be increased to be consistent with that for such
Incremental Increases); and

(vii) the Borrower may seek commitments in respect of an Incremental Increase,
in its sole discretion, from either existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) or from
additional banks, financial institutions or other institutional lenders or
investors who will become Lenders hereunder with the consent of the
Administrative Agent, each Swingline Lender and each Issuing Bank (in each case,
such consent not to be unreasonably withheld, delayed, conditioned or denied).

(c) Any increase in the Total Commitment shall be implemented using customary
documentation (any such documentation, an “Incremental Agreement”). Each of the
parties hereto hereby agrees that this Agreement and the other Credit Documents
may be amended pursuant to an Incremental Agreement, without the consent of
Lenders other than the Lenders providing such Incremental Increase, to the
extent necessary to (i) reflect the existence and terms of an Incremental
Increase and (ii) address technical issues relating to funding and payments, and
the Required Lenders hereby expressly authorize the Administrative Agent to
enter into any such Incremental Agreement.

Section 2.17 Extension Offers.

(a) The Borrower may, at any time and from time to time request that all or a
portion of the Commitments and related Loans of a given Class be amended to
extend the scheduled Maturity Date thereof and to provide for other terms
consistent with this Section 2.17. In order to establish an Extended Class, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders under the applicable Existing Class)
(each, a “Loan Extension Request”) setting forth the proposed terms of the
Extended Class to be established, which shall (x) be identical as offered to
each Lender under such Existing Class (including as to the proposed interest
rates and fees payable, but excluding any arrangement, structuring or other
similar fees payable in connection therewith that are not generally shared with
all relevant Lenders) and offered pro rata to each Lender under such Existing
Class and (y) be identical to the Commitments and Loans under the Existing
Class from which such Extended Class is to be amended (the “Specified Existing
Commitment Class”), except that: (i) the fees with respect to the Extended
Commitments of any Extended Class may be different than the fees for

 

74



--------------------------------------------------------------------------------

the Commitments of such Existing Class, in each case to the extent provided in
the applicable Extension Amendment, (ii) the yield with respect to the Extended
Loans of any Extended Class (whether in the form of interest rate margin,
upfront fees, original issue discount or otherwise) may be different than the
yield for the Loans of such Existing Class, in each case, to the extent provided
in the applicable Extension Amendment; (iii) the Extension Amendment may provide
for other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Class); provided that
(A) in no event shall the final Maturity Date of any Extended Class of a given
Extension Series at the time of establishment thereof be earlier than the
Maturity Date of the Existing Class, (B) all documentation in respect of such
Extension Amendment shall be consistent with the foregoing and (C) any Extended
Loans of an Extended Class may participate on a pro rata basis or less than or
greater than pro rata basis in any voluntary repayments or prepayments of
principal of the Loans hereunder and on a pro rata basis or less than a pro rata
basis (but not greater than a pro rata basis) in any mandatory repayments or
prepayments of Loans hereunder, in each case as specified in the respective Loan
Extension Request. Any Class of Loans and Commitments amended pursuant to any
Loan Extension Request shall be designated a series (each, an “Extension
Series”) of Extended Commitments and Extended Loans for all purposes of this
Agreement; provided that any Extended Commitments and Extended Loans amended
from an Existing Class may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to an Existing Class. Each request for an Extension Series
of Extended Commitments and Extended Loans proposed to be incurred under this
Section 2.17 shall be in an aggregate principal amount that is not less than
$10,000,000 (it being understood that the actual principal amount thereof
provided by the applicable Lenders may be lower than such minimum amount) and
the Borrower may impose an Extension Minimum Condition with respect to any Loan
Extension Request, which may be waived by the Borrower in its sole discretion.

(b) The Borrower shall provide the applicable Loan Extension Request at least
five (5) Business Days (or such shorter period as may be agreed by the
Administrative Agent) prior to the date on which Lenders under the Existing
Class are requested to respond, and shall agree to such procedures, if any, as
may be established by, or acceptable to, the Administrative Agent and the
Borrower, in each case acting reasonably to accomplish the purposes of this
Section 2.17. No Lender shall have any obligation to agree to have any of its
Commitments and Loans of any Existing Class amended into an Extended
Class pursuant to any Loan Extension Request. Any Lender holding a Commitment or
Loan under an Existing Class (each, an “Extending Lender”) wishing to have all
or a portion of its Commitments and Loans under the Existing Class subject to
such Loan Extension Request amended into Extended Commitments and Extended Loans
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Loan Extension Request of the amount of its
Commitments and Loans under the Existing Class, which it has elected to request
be amended into an Extended Class (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Commitments and Loans under the Existing Class in
respect of which applicable Lenders shall have accepted the relevant Loan
Extension Request exceeds the amount of Extended Commitments and Extended Loans
requested to be extended pursuant to the Loan Extension Request, Commitments and
Loans subject to Extension Elections shall be amended to Extended Commitments
and Extended Loans on a pro rata basis (subject to rounding by the
Administrative Agent) based on the aggregate principal amount of Commitments and
Loans included in each such Extension Election. Notwithstanding the conversion
of any Existing Commitment into an Extended Commitment, such Extended Commitment
shall be treated identically to all Existing Commitments of the Specified
Existing Commitment Class for purposes of the obligations of a Lender in respect
of Swingline Loans under Section 2.1(c) and Letters of Credit under Article 3,
except that the applicable Extension Amendment may provide that the Swingline
Maturity Date and/or the last day for issuing Letters of Credit may be extended
and the related obligations to make Swingline Loans and issue Letters of Credit
may be continued (pursuant to mechanics to be specified in the applicable
Extension Amendment) so long as the applicable Swingline Lender and/or the
applicable Issuing

 

75



--------------------------------------------------------------------------------

Bank, as applicable, have consented to such extensions. For the avoidance of
doubt, neither the Swingline Maturity Date and/or the last day for issuing
Letters of Credit may be extended (and the related obligations to make Swingline
Loans or issue Letters of Credit may not be continued) without the express
consent of the Swingline Lender or applicable Issuing Bank, as applicable.

(c) Extended Commitments and Extended Loans shall be established pursuant to an
amendment (each, a “Extension Amendment”) to this Agreement among the Borrower,
the Administrative Agent and each Extending Lender providing an Extended
Commitment and Extended Loan thereunder (and the Swingline Lender and Issuing
Bank, if applicable), which shall be consistent with the provisions set forth in
Sections 2.17(a) and (b) above (but which shall not require the consent of any
other Lender). The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension Amendment. Each of the parties hereto hereby
agrees that this Agreement and the other Credit Documents may be amended
pursuant to an Extension Amendment, without the consent of any other Lenders, to
the extent (but only to the extent) necessary to (i) reflect the existence and
terms of the Extended Commitment and Extended Loans incurred pursuant thereto,
(ii) modify the prepayments set forth in Section 5.2 to reflect the existence of
the Extended Commitments and Extended Loans and the application of prepayments
with respect thereto, (iii) address technical issues relating to funding and
payments and (iv) effect such other amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the reasonable opinion
of the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.17, and the Lenders hereby expressly authorize the Administrative
Agent to enter into any such Extension Amendment. Notwithstanding the other
provisions of this Agreement, no Extension Amendment shall be effective unless
(i) all Letter of Credit Exposure will be covered on terms reasonably acceptable
to the Issuing Bank, (ii) all Swingline Exposure will be covered on terms
reasonably acceptable to the Swingline Lender and (iii) the Available Commitment
shall not exceed the Borrowing Base.

(d) No conversion of Commitments and Loans pursuant to any extension in
accordance with this Section 2.17 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.

ARTICLE 3

LETTERS OF CREDIT

Section 3.1 Letters of Credit.

(a) Subject to and upon the terms and conditions herein set forth, at any time
and from time to time on and after the Effective Date and prior to the L/C
Maturity Date, each Issuing Bank, severally, and not jointly, agrees, in
reliance upon the agreements of the Lenders set forth in this Article 3, to
issue upon the request of the Borrower and for the direct or indirect benefit of
the Borrower and the Restricted Subsidiaries, a letter of credit or letters of
credit (the “Letters of Credit” and each, a “Letter of Credit”) in such form and
with such Issuer Documents as may be approved by the applicable Issuing Bank in
its reasonable discretion; provided that the Borrower shall be a co-applicant
of, and jointly and severally liable with respect to, each Letter of Credit
issued for the account of a Restricted Subsidiary.

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the Letters of Credit Outstanding at such
time, would exceed the Letter of Credit Commitment then in effect, (ii) no
Letter of Credit shall be issued the Stated Amount of which would cause the
aggregate amount of all Lenders’ Total Exposures at such time to exceed the Loan
Limit then in effect, (iii) each Letter of Credit shall have an expiration date
occurring no later than one (1) year after the date of issuance or such longer
period of time as may be agreed by the applicable Issuing Bank, unless otherwise
agreed upon by the Administrative Agent and the applicable Issuing Bank or as
provided under Section 3.2(b); provided that any Letter of Credit may provide
for automatic renewal thereof for

 

76



--------------------------------------------------------------------------------

additional periods of up to twelve (12) months or such longer period of time as
may be agreed upon by the applicable Issuing Bank, subject to the provisions of
Section 3.2(b); provided, further, that in no event shall such expiration date
occur later than the L/C Maturity Date unless arrangements which are reasonably
satisfactory to the applicable Issuing Bank to Cash Collateralize (or backstop)
such Letter of Credit have been made, (iv) no Letter of Credit shall be issued
if it would be illegal under any applicable Requirement of Law for the
beneficiary of the Letter of Credit to have a Letter of Credit issued in its
favor, (v) no Letter of Credit shall be issued by an Issuing Bank after it has
received a written notice from any Credit Party or the Administrative Agent or
the Majority Lenders stating that a Default or Event of Default has occurred and
is continuing until such time as such Issuing Bank shall have received a written
notice (A) of rescission of such notice from the party or parties originally
delivering such notice, (B) of the waiver of such Default or Event of Default in
accordance with the provisions of Section 13.1 or (C) that such Default or Event
of Default is no longer continuing, (vi) no Issuing Bank shall have an
obligation to issue a Letter of Credit in a Stated Amount which, when added to
the outstanding Letters of Credit issues by such Issuing Bank, would exceed such
Issuing Bank’s Maximum Letter of Credit Commitment, and (vii) without the
consent of the applicable Issuing Bank, no Letter of Credit shall be issued in
any currency other than Dollars.

(c) Upon at least one (1) Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent and the
applicable Issuing Bank (which notice the Administrative Agent shall promptly
transmit to each of the applicable Lenders), the Borrower shall have the right,
on any day, permanently to terminate or reduce the Letter of Credit Commitment
in whole or in part; provided that, after giving effect to such termination or
reduction, the Letters of Credit Outstanding shall not exceed the Letter of
Credit Commitment.

Section 3.2 Letter of Credit Applications.

(a) Whenever the Borrower desires that a Letter of Credit be issued, amended or
renewed for its account on its own behalf, or on behalf of its Restricted
Subsidiaries, the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Administrative
Agent a Letter of Credit application, amendment request or any such document as
may be approved by the applicable Issuing Bank (each, a “Letter of Credit
Application”). Upon receipt of any Letter of Credit Application or amendment
request, (A) the applicable Issuing Bank will use its best efforts to process
such Letter of Credit Application on the Business Day on which such Letter of
Credit Application is received, provided that such Letter of Credit Application
is received no later than 12:00 p.m. (New York City time) on such Business Day,
or (B) otherwise, the first Business Day next succeeding receipt of such Letter
of Credit Application. No Issuing Bank shall issue any Letters of Credit unless
such Issuing Bank shall have received notice from the Administrative Agent that
the conditions to such issuance have been met.

(b) If the Borrower so requests in any applicable Letter of Credit Application,
the applicable Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve (12)-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve
(12)-month period to be agreed upon at the time such Letter of Credit is issued.
Unless otherwise directed by the applicable Issuing Bank, the Borrower shall not
be required to make a specific request to such Issuing Bank for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the L/C Maturity Date; provided, however, that such Issuing
Bank shall not permit any such extension if (i) such Issuing Bank has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of

 

77



--------------------------------------------------------------------------------

Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (b) of Section 3.1 or otherwise), or (ii) it has
received notice (which may be by telephone or in writing) on or before the day
that is five (5) Business Days before the Non-Extension Notice Date from the
Administrative Agent that one or more of the applicable conditions specified in
Article 7 are not then satisfied, and in each such case directing such Issuing
Bank not to permit such extension.

(c) Each Issuing Bank (other than the Administrative Agent or any of its
Affiliates) shall, at least once each week, provide the Administrative Agent
with a list of all Letters of Credit issued by it that are outstanding at such
time; provided that, upon written request from the Administrative Agent, such
Issuing Bank shall thereafter notify the Administrative Agent in writing on each
Business Day of all Letters of Credit issued on the prior Business Day by such
Issuing Bank.

Section 3.3 Letter of Credit Participations.

(a) Immediately upon the issuance by an Issuing Bank of any Letter of Credit,
such Issuing Bank shall be deemed to have sold and transferred to each Lender
(each such Lender, in its capacity under this Section 3.3, an “L/C
Participant”), and each such L/C Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Bank, without
recourse or warranty, an undivided interest and participation (each an “L/C
Participation”), to the extent of such L/C Participant’s Commitment Percentage,
in each Letter of Credit, each substitute therefor, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto.

(b) In determining whether to pay under any Letter of Credit, the relevant
Issuing Bank shall have no obligation relative to the L/C Participants other
than to confirm that (i) any documents required to be delivered under such
Letter of Credit have been delivered, (ii) such Issuing Bank has examined the
documents with reasonable care and (iii) the documents appear to comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by the relevant Issuing Bank under or in connection with any Letter
of Credit issued by it, if taken or omitted in the absence of gross negligence
or willful misconduct (as finally determined by a court of competent
jurisdiction), shall not create for such Issuing Bank any resulting liability.

(c) In the event that an Issuing Bank makes any payment under any Letter of
Credit issued by it and the Borrower shall not have repaid such amount in full
to such Issuing Bank pursuant to Section 3.4(a), such Issuing Bank shall
promptly notify the Administrative Agent and each L/C Participant of such
failure, and each such L/C Participant shall promptly and unconditionally pay to
the Administrative Agent for the account of such Issuing Bank, the amount of
such L/C Participant’s Commitment Percentage of such unreimbursed payment in
Dollars and in immediately available funds. Each L/C Participant shall make
available to the Administrative Agent for the account of the relevant Issuing
Bank such L/C Participant’s Commitment Percentage of the amount of such payment
no later than 1:00 p.m. (New York City time) on the first Business Day after the
date notified by such Issuing Bank in immediately available funds. If and to the
extent such L/C Participant shall not have so made its Commitment Percentage of
the amount of such payment available to the Administrative Agent for the account
of the relevant Issuing Bank, such L/C Participant agrees to pay to the
Administrative Agent for the account of such Issuing Bank, forthwith on demand,
such amount, together with interest thereon for each day from such date until
the date such amount is paid to the Administrative Agent for the account of such
Issuing Bank at a rate per annum equal to the Overnight Rate from time to time
then in effect, plus any administrative, processing or similar fees customarily
charged by such Issuing Bank in connection with the foregoing. The failure of
any L/C Participant to make available to the Administrative Agent for the
account of any Issuing Bank its Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent for the account of

 

78



--------------------------------------------------------------------------------

such Issuing Bank its Commitment Percentage of any payment under such Letter of
Credit on the date required, as specified above, but no L/C Participant shall be
responsible for the failure of any other L/C Participant to make available to
the Administrative Agent such other L/C Participant’s Commitment Percentage of
any such payment.

(d) Whenever an Issuing Bank receives a payment in respect of an unpaid
reimbursement obligation as to which the Administrative Agent has received for
the account of such Issuing Bank any payments from the L/C Participants pursuant
to clause (c) above, such Issuing Bank shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each L/C Participant that has
paid its Commitment Percentage of such reimbursement obligation, in Dollars and
in immediately available funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
principal amount so paid in respect of such reimbursement obligation and
interest thereon accruing after the purchase of the respective L/C
Participations at the Overnight Rate.

(e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of an Issuing Bank with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including under any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower or any other Person (including an L/C Participant) may have at any time
against a beneficiary named in a Letter of Credit, any transferee of any Letter
of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Issuing Bank, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower and the beneficiary named in any such Letter of
Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default; or

(vi) any other event, condition of circumstance, whether or not similar to the
foregoing.

Section 3.4 Agreement to Repay Letter of Credit Drawings.

(a) The Borrower hereby agrees to reimburse the relevant Issuing Bank by making
payment in Dollars or to the Administrative Agent for the account of such
Issuing Bank (whether with its own funds or with proceeds of the Loans) in
immediately available funds, for any payment or disbursement made by such
Issuing Bank under any Letter of Credit issued by it (each such amount so paid
until reimbursed, an “Unpaid Drawing”) within one (1) Business Day following the
date on which such Issuing

 

79



--------------------------------------------------------------------------------

Bank provides written notice to the Borrower of such payment or disbursement
(such required date for reimbursement on such Business Day (the “Reimbursement
Date”)), with interest on the amount so paid or disbursed by such Issuing Bank,
from and including the date of such payment or disbursement to but excluding the
Reimbursement Date, at the per annum rate for each day equal to the rate
described in Section 2.8(a); provided that, notwithstanding anything contained
in this Agreement to the contrary, with respect to any Letter of Credit,
(i) unless the Borrower shall have notified the Administrative Agent and such
Issuing Bank prior to 11:00 a.m. (New York City time) on the Reimbursement Date
that the Borrower intends to reimburse such Issuing Bank for the amount of such
drawing with funds other than the proceeds of Loans, the Borrower shall be
deemed to have given a Notice of Borrowing requesting that the Lenders make
Loans (which shall be ABR Loans) on the Reimbursement Date in an amount equal to
the amount at such drawing, and (ii) the Administrative Agent shall promptly
notify each L/C Participant of such drawing and the amount of its Loan to be
made in respect thereof, and each L/C Participant shall be irrevocably obligated
to make a Loan to the Borrower in the manner deemed to have been requested in
the amount of its Commitment Percentage of the applicable Unpaid Drawing by
12:00 noon (New York City time) on such Reimbursement Date by making the amount
of such Loan available to the Administrative Agent. Such Loans made in respect
of such Unpaid Drawing on such Reimbursement Date shall be made without regard
to the Minimum Borrowing Amount and without regard to the satisfaction of the
conditions set forth in Article 7. The Administrative Agent shall use the
proceeds of such Loans solely for purpose of reimbursing the relevant Issuing
Bank for the related Unpaid Drawing. In the event that the Borrower fails to
Cash Collateralize any Letter of Credit that is outstanding on the L/C Maturity
Date, the full amount of the Letters of Credit Outstanding in respect of such
Letter of Credit shall be deemed to be an Unpaid Drawing subject to the
provisions of this Section 3.4 except that such Issuing Bank shall hold the
proceeds received from the Lenders as contemplated above as cash collateral for
such Letter of Credit to reimburse any Drawing under such Letter of Credit and
shall use such proceeds first, to reimburse itself for any Drawings made in
respect of such Letter of Credit following the L/C Maturity Date, second, to the
extent such Letter of Credit expires or is returned undrawn while any such cash
collateral remains, to the repayment of obligations in respect of any Loans that
have not paid at such time and third, to the Borrower or as otherwise directed
by a court of competent jurisdiction. Nothing in this Section 3.4(a) shall
affect the Borrower’s obligation to repay all outstanding Loans when due in
accordance with the terms of this Agreement.

(b) The obligations of the Borrower under this Section 3.4 to reimburse the
relevant Issuing Bank with respect to Unpaid Drawings (including, in each case,
interest thereon) shall be absolute, unconditional and irrevocable under any and
all circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against such
Issuing Bank, the Administrative Agent or any Lender (including in its capacity
as an L/C Participant), including any defense based upon (i) the failure of any
drawing under a Letter of Credit (each a “Drawing”) to conform to the terms of
the Letter of Credit, (ii) any non-application or misapplication by the
beneficiary of the proceeds of such Drawing, (iii) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (iv) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect or (v) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 3.4, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; provided that the foregoing shall not be
construed to excuse the relevant Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The Borrower agrees that any action taken or omitted to
be taken by an Issuing Bank under or in connection with any Letter of Credit or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct (as finally determined by a court of competent jurisdiction),
shall be binding on the Borrower

 

80



--------------------------------------------------------------------------------

and shall not result in any liability of such Issuing Bank to the Borrower;
provided that the foregoing shall not be construed to excuse such Issuing Bank
from liability to the Borrower to the extent of any direct damages suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care,
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof as determined by a final and non-appealable
judgment of a court of competent jurisdiction. In furtherance of the foregoing,
the parties hereto agree that, with respect to documents presented which appear
on their face to be in compliance with the terms of a Letter of Credit, the
Issuing Bank that issued such Letter of Credit may in its sole discretion either
accept or make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit (unless the
Borrower shall consent to payment thereon not withstanding such lack of strict
compliance).

Section 3.5 New or Successor Issuing Bank.

(a) Any Issuing Bank may resign as an Issuing Bank upon thirty (30) days’ prior
written notice to the Administrative Agent, the Lenders and the Borrower. The
Borrower may replace any Issuing Bank for any reason upon written notice to such
Issuing Bank and the Administrative Agent and may add Issuing Banks at any time
upon notice to the Administrative Agent. If an Issuing Bank shall resign or be
replaced, or if the Borrower shall decide to add a new Issuing Bank under this
Agreement, then the Borrower may appoint from among the Lenders (who have agreed
to act as successor issuer of Letters of Credit or a new Issuing Bank) a
successor issuer of Letters of Credit or a new Issuing Bank, as the case may be,
or, with the consent of the Administrative Agent (such consent not to be
unreasonably withheld) and such new Issuing Bank, another successor or new
issuer of Letters of Credit, whereupon such successor issuer shall succeed to
the rights, powers and duties of the replaced or resigning Issuing Bank under
this Agreement and the other Credit Documents, or such new issuer of Letters of
Credit shall be granted the rights, powers and duties of an Issuing Bank
hereunder, and the term “Issuing Bank” shall mean such successor or such new
issuer of Letters of Credit effective upon such appointment. The acceptance of
any appointment as an Issuing Bank hereunder whether as a successor issuer or
new issuer of Letters of Credit in accordance with this Agreement, shall be
evidenced by an agreement entered into by such new or successor issuer of
Letters of Credit, in a form reasonably satisfactory to the Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
such new or successor issuer of Letters of Credit shall become an “Issuing Bank”
hereunder. After the resignation or replacement of an Issuing Bank hereunder,
the resigning or replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Credit Documents with respect to Letters of Credit
issued by it prior to such resignation or replacement, but shall not be required
to issue additional Letters of Credit. In connection with any resignation or
replacement pursuant to this clause (a) (but, in case of any such resignation,
only to the extent that a successor issuer of Letters of Credit shall have been
appointed), either (i) the Borrower, the resigning or replaced Issuing Bank and
the successor issuer of Letters of Credit shall arrange to have any outstanding
Letters of Credit issued by the resigning or replaced Issuing Bank replaced with
Letters of Credit issued by the successor issuer of Letters of Credit or
(ii) the Borrower shall cause the successor issuer of Letters of Credit, if such
successor issuer is reasonably satisfactory to the replaced or resigning Issuing
Bank, to issue “back-stop” Letters of Credit naming the resigning or replaced
Issuing Bank as beneficiary for each outstanding Letter of Credit issued by the
resigning or replaced Issuing Bank, which new Letters of Credit shall have a
Stated Amount equal to the Letters of Credit being back-stopped and the sole
requirement for drawing on such new Letters of Credit shall be a drawing on the
corresponding back- stopped Letters of Credit. After any resigning or replaced
Issuing Bank’s resignation or replacement as Issuing Bank, the provisions of
this Agreement relating to an Issuing Bank shall inure to its benefit as to any
actions taken or omitted to be taken by it (A) while it was an Issuing Bank
under this Agreement or (B) at any time with respect to Letters of Credit issued
by such Issuing Bank.

 

81



--------------------------------------------------------------------------------

(b) To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit (including
any obligations related to the payment of fees or the reimbursement or funding
of amounts drawn), except that the Borrower, the resigning or replaced Issuing
Bank and the successor issuer of Letters of Credit shall have the obligations
regarding outstanding Letters of Credit described in clause (a) above.

Section 3.6 Role of Issuing Bank. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no Issuing Bank shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Banks,
the Administrative Agent, any of their respective affiliates nor any
correspondent, participant or assignee of any Issuing Bank shall be liable to
any Lender for (a) any action taken or omitted in connection herewith at the
request or with the approval of the Majority Lenders, (b) any action taken or
omitted in the absence of gross negligence or willful misconduct or (c) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the Issuing Banks, the Administrative
Agent, any of their respective affiliates nor any correspondent, participant or
assignee of any Issuing Bank shall be liable or responsible for any of the
matters described in Section 3.3(e); provided that anything in such Section to
the contrary notwithstanding, the Borrower may have a claim against an Issuing
Bank, and such Issuing Bank may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
Issuing Bank’s willful misconduct or gross negligence (as finally determined by
a court of competent jurisdiction) or such Issuing Bank’s unlawful failure (as
finally determined by a court of competent jurisdiction) to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, any Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no Issuing Bank shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

Section 3.7 Cash Collateral.

(a) Upon the request of the Majority Lenders if, as of the L/C Maturity Date,
there are any Letters of Credit Outstanding, the Borrower shall immediately Cash
Collateralize the then Letters of Credit Outstanding.

(b) If any Event of Default shall occur and be continuing, the Majority Lenders
may require that the L/C Obligations be Cash Collateralized; provided that, upon
the occurrence of an Event of Default referred to in Section 11.5 with respect
to the Borrower, the Borrower shall immediately Cash Collateralize the Letters
of Credit then outstanding and no notice or request by or consent from the
Majority Lenders shall be required.

(c) For purposes of this Agreement, “Cash Collateralize” shall mean to
(i) pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the Issuing Banks and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) in an amount

 

82



--------------------------------------------------------------------------------

equal to the amount of the Letters of Credit Outstanding required to be Cash
Collateralized (the “Required Cash Collateral Amount”) or (ii) if the relevant
Issuing Bank benefiting from such collateral shall agree in its reasonable
discretion, other forms of credit support (including any backstop letter of
credit) in a face amount equal to 105% of the Required Cash Collateral Amount
from an issuer reasonably satisfactory to such Issuing Bank, in each case under
clause (i) and (ii) above pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the relevant Issuing
Bank (which documents are hereby consented to by the Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks and the L/C
Participants, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Such cash Collateral shall
be maintained in blocked, interest bearing deposit accounts established by and
in the name of the Borrower, but under the “control” (as defined in
Section 9-104 of the UCC) of the Administrative Agent.

Section 3.8 Applicability of ISP and UCP. Unless otherwise expressly agreed to
by the relevant Issuing Bank and the Borrower when a Letter of Credit is issued
(a) the rules of the ISP or the Uniform Customs and Practice for Documentary
Credits shall apply to each standby Letter of Credit and (b) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.

Section 3.9 Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

Section 3.10 Letters of Credit Issued for Restricted Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse the relevant Issuing
Bank hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted Subsidiaries inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Restricted Subsidiaries.

Section 3.11 Increased Costs. If, after the Effective Date, the adoption of any
Change in Law shall either (a) impose, modify or make applicable any reserve,
deposit, capital adequacy or similar requirement against Letters of Credit
issued by any Issuing Bank, or any L/C Participant’s L/C Participation therein,
or (b) impose on any Issuing Bank or any L/C Participant any other conditions,
costs or expenses affecting its obligations under this Agreement in respect of
Letters of Credit or L/C Participations therein or any Letter of Credit or such
L/C Participant’s L/C Participation therein, and the result of any of the
foregoing is to increase the cost to such Issuing Bank or such L/C Participant
of issuing, maintaining or participating in any Letter of Credit, or to reduce
the amount of any sum received or receivable by such Issuing Bank or such L/C
Participant hereunder (other than (i) Taxes indemnifiable under Section 5.4, or
(ii) Excluded Taxes) in respect of Letters of Credit or L/C Participations
therein, then, promptly (and in any event no later than fifteen (15) days) after
receipt of written demand to the Borrower by such Issuing Bank or such L/C
Participant, as the case may be (a copy of which notice shall be sent by such
Issuing Bank or such L/C Participant to the Administrative Agent), the Borrower
shall pay to such Issuing Bank or such L/C Participant such additional amount or
amounts as will compensate such Issuing Bank or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that no
Issuing Bank or L/C Participant shall be entitled to such compensation as a
result of such Person’s compliance with, or pursuant to any request or directive
to comply with, any such Requirement of Law as in effect on the Effective Date.
A certificate submitted to the Borrower by the relevant Issuing Bank or an L/C
Participant, as the case may be (a copy of which certificate shall be sent by
such Issuing Bank or such L/C Participant to the Administrative Agent), setting
forth in reasonable detail the basis for the determination of such additional
amount or amounts necessary to compensate such Issuing Bank or such L/C
Participant as aforesaid shall be conclusive and binding on the Borrower absent
clearly demonstrable error.

 

83



--------------------------------------------------------------------------------

ARTICLE 4

FEES; COMMITMENTS.

Section 4.1 Fees.

(a) The Borrower agrees to pay to the Administrative Agent in Dollars, for the
account of each Lender (in each case pro rata according to the respective
Commitment Percentages of the Lenders), a commitment fee (the “Commitment Fee”)
for each day from the Effective Date until but excluding the Termination Date.
Each Commitment Fee shall be payable by the Borrower quarterly in arrears on the
last Business Day of each March, June, September and December (for the three
(3)-month period (or portion thereof) ended on such day for which no payment has
been received) and on the Termination Date (for the period ended on such date
for which no payment has been received pursuant to clause (i) above), and shall
be computed for each day during such period at a rate per annum equal to the
Commitment Fee Rate in effect on such day on the Available Commitment (assuming
for this purpose that there is no reference to “Swingline Exposure” in the
definition of Total Exposure) in effect on such day.

(b) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from the date of issuance of such Letter of Credit
until the termination or expiration date of such Letter of Credit computed at
the per annum rate for each day equal to the Applicable Margin for LIBOR Loans
on the average daily Stated Amount of such Letter of Credit. Such Letter of
Credit Fees shall be due and payable (i) quarterly in arrears on the last
Business Day of each March, June, September and December and (ii) on the
Termination Date (for the period for which no payment has been received pursuant
to clause (i) above).

(c) The Borrower agrees to pay to each Issuing Bank a fee in respect of each
Letter of Credit issued by it (the “Fronting Fee”), for the period from the date
of issuance of such Letter of Credit to the termination or expiration date of
such Letter of Credit, computed at the rate for each day equal to 0.125% per
annum (or such other amount as may be agreed in a separate writing between the
Borrower and the relevant Issuing Bank) on the average daily Stated Amount of
such Letter of Credit (or at such other rate per annum as agreed in writing
between the Borrower and the relevant Issuing Bank). Such Fronting Fees shall be
due and payable by the Borrower (i) quarterly in arrears on the last Business
Day of each March, June, September and December and (ii) on the Termination Date
(for the period for which no payment has been received pursuant to clause
(i) above).

(d) The Borrower agrees to pay directly to each Issuing Bank upon each issuance
of, drawing under, and/or amendment of, a Letter of Credit issued by it such
amount as the relevant Issuing Bank and the Borrower shall have agreed upon for
issuances of, drawings under or amendments of, letters of credit issued by it.

(e) The Borrower agrees to pay to the Administrative Agent the administrative
agent fees in the amounts and on the dates as set forth in writing from time to
time between the Administrative Agent and the Borrower.

Section 4.2 Voluntary Reduction of Commitments.

(a) Upon at least two (2) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent at the
Administrative Agent’s Office (which

 

84



--------------------------------------------------------------------------------

notice the Administrative Agent shall promptly transmit to each of the Lenders),
the Borrower shall have the right, without premium or penalty, on any day,
permanently to terminate or reduce the Commitments of any Class, as determined
by the Borrower, in whole or in part; provided that (a) with respect to the
Commitments, any such termination or reduction shall apply proportionately and
permanently to reduce the Commitments of each of the Lenders of such Class,
except that, notwithstanding the foregoing, (1) the Borrower may allocate any
termination or reduction of Commitments among Classes of Commitments either
(A) ratably among Classes or (B) first to the Commitments with respect to any
Existing Commitments and second to any Extended Commitments and (2) in
connection with the establishment on any date of any Extended Commitments
pursuant to Section 2.17, (i) the Existing Commitments of each Lender providing
any such Extended Commitments on such date shall be reduced in an amount equal
to the amount of Specified Existing Commitments so extended on such date by such
Lender and (ii) the Existing Commitments of any Lender not providing such
Extended Commitments shall be reduced, solely to the extent elected to be
reduced by the Borrower pursuant to Section 2.17, among the Class or Classes of
Commitments elected by the Borrower (provided that (x) after giving effect to
any such reduction and to the repayment of any Loans made on such date, the
Total Exposure of any such Lender does not exceed the Commitment of such Lender
(such Total Exposure and Commitment in the case of an Extending Lender being
determined for purposes of this proviso, for the avoidance of doubt, exclusive
of such Extending Lender’s Extended Commitment and any exposure in respect
thereof) and (y) for the avoidance of doubt, any such repayment of Loans
contemplated by the preceding clause (x) shall be made in compliance with the
requirements of Section 5.3(a) with respect to the ratable allocation of
payments hereunder, with such allocation being determined after giving effect to
any conversion pursuant to Section 2.17 of Existing Commitments and Existing
Loans into Extended Commitments and Extended Loans respectively, and prior to
any reduction being made to the Commitment of any other Lender), (b) any partial
reduction pursuant to this Section 4.2 shall be in the amount of at least
$1,000,000 and (c) after giving effect to such termination or reduction and to
any prepayments of Loans or cancellation or Cash Collateralization of Letters of
Credit made on the date thereof in accordance with this Agreement, the aggregate
amount of the Lenders’ Total Exposures shall not exceed the Loan Limit.

(b) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two (2) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.15(f) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Issuing
Bank, the Swingline Lender or any Lender may have against such Defaulting
Lender.

Notwithstanding anything to the contrary contained in this Agreement, any such
notice of commitment termination pursuant to Section 4.2 may state that it is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

Section 4.3 Mandatory Termination of Commitments.

(a) The Total Commitment shall terminate at 5:00 p.m. (New York City time) on
the Termination Date.

(b) The Swingline Commitment shall terminate at 5:00 p.m. (New York City time)
on the earlier of (x) the Swingline Maturity Date and (y) the Termination Date.

 

85



--------------------------------------------------------------------------------

ARTICLE 5

PAYMENTS.

Section 5.1 Voluntary Prepayments. The Borrower shall have the right to prepay
Loans and Swingline Loans, in each case, without premium or penalty, in whole or
in part from time to time on the following terms and conditions:

(a) the Borrower shall give the Administrative Agent at the Administrative
Agent’s Office written notice (or telephonic notice promptly confirmed in
writing) of its intent to make such prepayment, the amount of such prepayment
and (in the case of LIBOR Loans) the specific Borrowing(s) being prepaid, which
notice shall be given by the Borrower no later than 1:00 p.m. (New York City
time) (i) in the case of LIBOR Loans, two (2) Business Days prior to and (ii) in
the case of ABR Loans on the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders;

(b) each partial prepayment of (i) LIBOR Loans shall be in a minimum amount of
$500,000 and in multiples of $100,000 in excess thereof or a lesser amount to
the extent such lesser amount represents the entire aggregate outstanding LIBOR
Loans at such time, and (ii) any ABR Loans shall be in a minimum amount of
$500,000 and in multiples of $100,000 in excess thereof or a lesser amount to
the extent such lesser amount represents the entire aggregate outstanding ABR
Loans at such time; provided that no partial prepayment of LIBOR Loans made
pursuant to a single Borrowing shall reduce the outstanding LIBOR Loans made
pursuant to such Borrowing to an amount less than the applicable Minimum
Borrowing Amount for such LIBOR Loans; and

(c) any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrower with the applicable provisions of Section 2.11.

Each such notice shall specify the date and amount of such prepayment and the
Type and Class of Loans to be prepaid. At the Borrower’s election in connection
with any prepayment pursuant to this Section 5.1, such prepayment shall not be
applied to any Loans of a Defaulting Lender.

Notwithstanding anything to the contrary contained in this Agreement, any such
notice of prepayment pursuant to Section 5.1 may state that it is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

Section 5.2 Mandatory Prepayments.

(a) Repayment following Optional Reduction of Commitments. If, after giving
effect to any termination or reduction of the Commitments pursuant to
Section 4.2(a), a Loan Limit Deficiency exists, then the Borrower shall on the
same Business Day (i) prepay the Swingline Loans and, after all Swingline Loans
have been paid in full, the remaining Loans on the date of such termination or
reduction in an aggregate principal amount equal to such Loan Limit Deficiency
and (ii) if any Loan Limit Deficiency remains after prepaying all of the Loans
as a result of any Letter of Credit Exposure, pay to the Administrative Agent on
behalf of the Issuing Banks and the L/C Participants an amount in cash or
otherwise Cash Collateralize an amount equal to such Loan Limit Deficiency as
provided in Section 3.7.

(b) Repayment of Loans Following Redetermination or Adjustment of Borrowing
Base.

 

86



--------------------------------------------------------------------------------

(i) Upon any redetermination of the Borrowing Base in accordance with
Section 2.14(b), if a Loan Limit Deficiency exists, then the Borrower shall,
within ten (10) Business Days after its receipt of a New Borrowing Base Notice
indicating such Loan Limit Deficiency, inform the Administrative Agent that it
intends to take one or more of the following actions: (A) within thirty
(30) days following such election prepay the Loans in an aggregate principal
amount equal to such Loan Limit Deficiency, (B) prepay the Loans in six
(6) equal monthly installments, commencing on the 30th day following such
election with each payment being equal to l/6th of the aggregate principal
amount of such Loan Limit Deficiency (as such Loan Limit Deficiency may be
reduced during such six (6)-month period as a result of any Borrowing Base
redetermination or other adjustment to the Borrowing Base described in this
Agreement), (C) within thirty (30) days following such election, provide
additional Oil and Gas Properties (accompanied by reasonably acceptable
engineering reports) not evaluated in the most recently delivered Reserve Report
(which shall become Mortgaged Properties within the time period prescribed by
Section 9.11(d) regardless of whether the Collateral Coverage Minimum is then
satisfied) or other Collateral reasonably acceptable to the Administrative Agent
having a Borrowing Base Value (as proposed by the Administrative Agent and
approved by the Required Lenders in good faith in accordance with their
respective usual and customary oil and gas lending criteria as they exist at the
particular time) sufficient, after giving effect to any other actions taken
pursuant to this Section 5.2(b)(i) to eliminate any such Loan Limit Deficiency,
or (D) undertake a combination of clauses (A), (B), and (C); provided that if,
because of Letter of Credit Exposure, a Loan Limit Deficiency remains after
prepaying all of the Loans, the Borrower shall Cash Collateralize such remaining
Loan Limit Deficiency as provided in Section 3.7; provided further, that any
Loan Limit Deficiency must be cured on or prior to the Termination Date.

(ii) Upon any adjustment to the Borrowing Base pursuant to Section 2.14(e), (f),
(g) or (h) or Section 9.16, if a Loan Limit Deficiency exists, then the Borrower
shall (A) prepay the Loans in an aggregate principal amount equal to such Loan
Limit Deficiency and (B) if any Loan Limit Deficiency remains after prepaying
all of the Loans as a result of any Letter of Credit Exposure, Cash
Collateralize such Loan Limit Deficiency as provided in Section 3.7. The
Borrower shall be obligated to make such prepayment and/or deposit of cash
collateral no later than three (3) Business Days following the date it receives
written notice from the Administrative Agent of the adjustment of the Borrowing
Base and the resulting Loan Limit Deficiency; provided that all payments
required to be made pursuant to this clause (ii) must be made on or prior to the
Termination Date.

(c) Application to Loans. With respect to each prepayment of Loans elected under
Section 5.1 or required by Section 5.2, the Borrower may designate (i) the Types
and Class of Loans that are to be prepaid and the specific Borrowing(s) being
repaid and (ii) the Loans to be prepaid; provided that (A) each prepayment of
any Loans made pursuant to a Borrowing shall be applied pro rata among such
Loans, and (B) notwithstanding the provisions of the preceding clause (A), no
prepayment of Loans shall be applied to the Loans of any Defaulting Lender
unless otherwise agreed to in writing by the Borrower. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

(d) LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan, other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit, on behalf of the
Borrower, with the Administrative Agent an amount equal to the amount of the
LIBOR Loan to be prepaid and such LIBOR Loan shall be repaid on the last day of
the Interest Period therefor in the required amount. Such deposit shall be held
by the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then customary rate for accounts of such type. The Borrower hereby grants to
the Administrative Agent, for the benefit of the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Such deposit shall constitute cash collateral for the LIBOR Loans to
be so prepaid; provided that the Borrower may at any time direct that such
deposit be applied to make the applicable payment required pursuant to this
Section 5.2.

 

87



--------------------------------------------------------------------------------

(e) Application of Proceeds. The application of proceeds pursuant to this
Section 5.2 shall not reduce the aggregate amount of Commitments under the RBL
Facility and amounts prepaid may be reborrowed subject to the Available
Commitment.

Section 5.3 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto or the Issuing Banks or the Swingline Lender
entitled thereto, as the case may be, not later than 2:00 p.m. (New York City
time), in each case, on the date when due and shall be made in immediately
available funds at the Administrative Agent’s Office or at such other office as
the Administrative Agent shall specify for such purpose by notice to the
Borrower, it being understood that written or facsimile notice by the Borrower
to the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account. All repayments or
prepayments of any Loans (whether of principal, interest or otherwise) hereunder
and all other payments under each Credit Document shall be made in Dollars. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) or, otherwise, on the next Business Day in the sole
discretion of the Administrative Agent) like funds relating to the payment of
principal or interest or fees ratably to the Lenders or the Issuing Banks, as
applicable, entitled thereto.

(b) For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. (New York City time) shall be
deemed to have been made on the next succeeding Business Day in the sole
discretion of the Administrative Agent. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

Section 5.4 Net Payments.

(a) Any and all payments made by or on behalf of the Borrower or any Guarantor
under this Agreement or any other Credit Document shall be made free and clear
of, and without deduction or withholding for or on account of, any Taxes;
provided that if the Borrower, any Guarantor or the Administrative Agent (such
applicable Person, the “applicable withholding agent”) shall be required by
applicable Requirements of Law to deduct or withhold any Taxes from such
payments, then (i) the applicable withholding agent shall make such deductions
or withholdings as are reasonably determined by the applicable withholding agent
to be required by any applicable Requirement of Law, (ii) the applicable
withholding agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Requirements of
Law, and (iii) to the extent withholding or deduction is required to be made on
account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower or
such Guarantor shall be increased as necessary so that after all required
deductions and withholdings of Indemnified Taxes or Other Taxes have been made
(including deductions or withholdings of Indemnified Taxes or Other Taxes
applicable to additional sums payable under this Section 5.4) the Administrative
Agent, the Collateral Agent, or the applicable Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. After any payment of Taxes by any Credit
Party or the Administrative Agent to a Governmental Authority as

 

88



--------------------------------------------------------------------------------

provided in this Section 5.4, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by law to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

(b) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable Requirements of Law, or at the option of the
Administrative Agent timely reimburse it for, any Other Taxes (whether or not
such Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority).

(c) The Borrower shall indemnify and hold harmless the Administrative Agent, the
Collateral Agent and each Lender within fifteen (15) Business Days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
payable or paid by the Administrative Agent, the Collateral Agent or such
Lender, as the case may be (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section 5.4), and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender, the Administrative Agent or the
Collateral Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error and shall constitute a required notice
for purposes of Section 2.13.

(d) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Credit
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by any Credit Party pursuant to any Credit Document or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction. In addition, any Lender, if requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(e) Without limiting the generality of Section 5.4(d), each Non-U.S. Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so:

(i) deliver to the Borrower and the Administrative Agent, on or prior to the
date on which such Lender becomes a Lender under this Agreement, two copies of
(A) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service (“IRS”)
Form W-8BEN or Form W-8BEN-E (or any applicable successor form) (together with a
Non-Bank Tax Certificate) representing that such Non-U.S. Lender is not a bank
for purposes of Section 881(c)(3)(A) of the Code, is not a “10-percent
shareholder” (within the meaning of Section 881(c)(3)(B) of the Code) of the
Borrower or Opco Parent, is not a CFC described in Section 881(c)(3)(C) of the
Code) and the interest payments in question are not effectively connected with
the conduct by such Lender of a trade or business within the United States), (B)
IRS Form W-8BEN, Form W-8BEN-E, or Form W-8ECI (or any applicable successor
form), in each case properly completed and duly executed by such Non-U.S. Lender
claiming

 

89



--------------------------------------------------------------------------------

complete exemption from, or reduced rate of, U.S. federal withholding tax on
payments by the Borrower under this Agreement, (C) IRS Form W-8IMY (or any
applicable successor form) and all necessary attachments (including the forms
described in clauses (A) and (B) above, provided that if the Non-U.S. Lender is
a partnership and not a participating Lender, and one or more of the partners is
claiming portfolio interest treatment, a Non-Bank Tax Certificate may be
provided by such Non-U.S. Lender on behalf of such partners) or (D) any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made;
provided, however, that such other form and supplementary documentation
described in this clause (D) (other than forms and documentation also described
in clauses (A), (B), or (C)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender; and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) (A) promptly
after such form or certification expires or becomes obsolete, invalid or
inaccurate in any respect, (B) promptly after the occurrence of any change in
the Non-U.S. Lender’s circumstances requiring a change in the most recent form
previously delivered by it to the Borrower and the Administrative Agent, and
(C) from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent, or promptly notify in writing the Borrower and the
Administrative Agent of such Non-U.S. Lender’s legal inability to do so.

Each Person that shall become a Participant pursuant to Section 13.6 or a Lender
pursuant to Section 13.6 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 5.4(e), Section 5.4(h) and Section 5.4(i); provided that in the case of
a Participant such Participant shall furnish all such required forms and
statements to the Person from which the related participation shall have been
purchased.

In addition, each Agent shall deliver to the Borrower (x)(I) prior to the date
on which the first payment by the Borrower is due hereunder or (II) prior to the
first date on or after the date on which such Agent becomes a successor Agent
pursuant to Section 12.9 on which payment by the Borrower is due hereunder, as
applicable, two copies of either (i) a properly completed and executed IRS Form
W-9 certifying its exemption from U.S. Federal backup withholding or (ii) a
properly completed and executed IRS Form W-8ECI (with respect to any payments to
be received on its own behalf) and IRS Form W-8IMY (certifying that it is either
a “qualified intermediary” within the meaning of Treasury Regulation
Section 1.1441-1(e)(5) that has assumed primary withholding obligations under
the Code, including Chapters 3 and 4 of the Code, or a “U.S. branch” within the
meaning of Treasury Regulation Section 1.1441-1(b)(2)(iv) that is treated as a
U.S. person for purposes of withholding obligations under the Code) (with
respect to any payments received by the Agent on the account of others), and
(y) on or before the date on which any such previously delivered documentation
expires or becomes obsolete or invalid, after the occurrence of any event
requiring a change in the most recent documentation previously delivered by it
to the Borrower, and from time to time if reasonably requested by the Borrower,
two further copies of such documentation (or prompt notification in writing of
its legal inability to do so).

(f) If any Lender, the Administrative Agent or the Collateral Agent, as
applicable, determines, in its sole discretion exercised in good faith, that it
has received a refund of an Indemnified Tax or Other Tax for which it has been
indemnified pursuant to this Section 5.4 (including by the payment of additional
amounts pursuant to this Section 5.4), then the Lender, the Administrative Agent
or the Collateral Agent, as the case may be, shall reimburse the Borrower or
such Guarantor for such amount (net of all reasonable out-of-pocket expenses of
such Lender, the Administrative Agent or the Collateral Agent, as the case may
be, and without interest other than any interest received thereon from the
relevant Governmental

 

90



--------------------------------------------------------------------------------

Authority with respect to such refund) as the Lender, Administrative Agent or
the Collateral Agent, as the case may be, determines in its sole discretion
exercised in good faith to be the proportion of the refund as will leave it,
after such reimbursement, in no better or worse net after-Tax position (taking
into account expenses or any taxes imposed on the refund) than it would have
been in if the payment had not been required; provided that the Borrower or such
Guarantor, upon the request of the Lender, the Administrative Agent or the
Collateral Agent, agrees to repay the amount paid over to the Borrower or such
Guarantor (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender, the Administrative Agent or the
Collateral Agent in the event the Lender, the Administrative Agent or the
Collateral Agent is required to repay such refund to such Governmental
Authority. In such event, such Lender, the Administrative Agent or the
Collateral Agent, as the case may be, shall, at the Borrower’s request, provide
the Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant Governmental
Authority (provided that such Lender, the Administrative Agent or the Collateral
Agent may delete any information therein that it deems confidential). A Lender,
the Administrative Agent or the Collateral Agent shall claim any refund that it
determines is available to it, unless it concludes in its sole discretion that
it would be adversely affected by making such a claim. No Lender nor the
Administrative Agent nor the Collateral Agent shall be obliged to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Credit Party in connection with this clause (f) or any
other provision of this Section 5.4.

(g) If the Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Credit Party has paid additional
amounts or indemnification payments, each Lender or Agent, as the case may be,
shall use reasonable efforts to cooperate with the Borrower as the Borrower may
reasonably request in challenging such Tax. The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such Person in connection with any request made by the Borrower pursuant to
this Section 5.4(g). Nothing in this Section 5.4(g) shall obligate any Lender or
Agent to take any action that such Person, in its sole judgment, determines may
result in a material detriment to such Person.

(h) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
two IRS Forms W-9 (or substitute or successor form), properly completed and duly
executed, certifying that such U.S. Lender is exempt from United States federal
backup withholding (i) on or prior to the Effective Date (or on or prior to the
date it becomes a party to this Agreement), (ii) on or before the date that such
form expires or becomes obsolete, invalid or inaccurate in any respect,
(iii) after the occurrence of a change in the U.S. Lender’s circumstances
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent, and (iv) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent.

(i) If a payment made to any Lender or any Agent under this Agreement or any
other Credit Document would be subject to U.S. federal withholding tax imposed
by FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 5.4(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

91



--------------------------------------------------------------------------------

(j) For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes any Issuing Bank and any Swingline Lender and the term
“applicable law” or “Requirement of Law” includes FATCA.

(k) The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

Section 5.5 Computations of Interest and Fees.

(a) Except as provided in the next succeeding sentence, Interest on LIBOR Loans
and ABR Loans shall be calculated on the basis of a three hundred sixty
(360)-day year for the actual days elapsed. Interest on ABR Loans in respect of
which the rate of interest is calculated on the basis of the Administrative
Agent’s prime rate and interest on overdue interest shall be calculated on the
basis of a three hundred sixty-five (365)- (or three hundred sixty-six (366)-,
as the case may be) day year for the actual days elapsed.

(b) Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a three hundred sixty (360)-day year for the actual
days elapsed.

Section 5.6 Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect to
any of the Obligations in excess of the amount or rate permitted under or
consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower or
any other Credit Party to make any payment of interest or other amount payable
to any Lender in an amount or calculated at a rate that would be prohibited by
any applicable Requirement of Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable Requirements of Law, such adjustment to be effected, to
the extent necessary, by reducing the amount or rate of interest required to be
paid by the Borrower to the affected Lender under Section 2.8.

(d) Rebate of Excess Interest. Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable Requirement of Law, then the Borrower shall be entitled, by notice in
writing to the Administrative Agent to obtain reimbursement from that Lender in
an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by that Lender to the Borrower.

 

92



--------------------------------------------------------------------------------

ARTICLE 6

CONDITIONS PRECEDENT TO EFFECTIVENESS AND INITIAL BORROWING.

The effectiveness of, and the initial Borrowing under, this Agreement on the
Effective Date is subject to the satisfaction of the following conditions
precedent, except as otherwise agreed or waived pursuant to Section 13.1.

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower and Holdings (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include e-mail transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received, on behalf of
itself, the Collateral Agent and the Lenders, a written opinion of Vinson &
Elkins L.L.P., counsel to the Credit Parties, (i) dated the Effective Date,
(ii) addressed to the Administrative Agent, the Collateral Agent, the Lenders
and each Issuing Bank and (iii) in form and substance customary for transactions
of this type. The Borrower, the other Credit Parties and the Administrative
Agent hereby instruct such counsel to deliver such legal opinion.

(c) The Administrative Agent shall have received, in the case of each Credit
Party, Parent and Opco Parent, each of the items referred to in subclauses
(i) and (ii) below:

(i) a copy of the certificate or articles of incorporation or certificate of
formation, including all amendments thereto, of such Person, in each case,
certified as of a recent date by the Secretary of State (or other similar
official) of the jurisdiction of its organization, and a certificate as to the
good standing (to the extent such concept or a similar concept exists under the
laws of such jurisdiction) of each such Person as of a recent date from such
Secretary of State (or other similar official);

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Credit Party, Parent and Opco Parent dated the Effective Date and
certifying:

(A) that attached thereto is a true and complete copy of the bylaws (or limited
liability company agreement or other equivalent governing documents) of such
Person as in effect on the Effective Date and at all times since a date prior to
the date of the resolutions described in clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or managing member or equivalent) of such
Person authorizing the execution, delivery and performance of the Credit
Documents to which such person is a party (and in the case of Parent, the Parent
Guarantee and in the case of Opco Parent ,the Opco Guarantee) and, in the case
of the Borrower, the borrowings hereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect on the
Effective Date,

(C) that the certificate or articles of incorporation or certificate of
formation of such Person has not been amended since the date of the last
amendment thereto disclosed pursuant to subclause (i) above,

(D) as to the incumbency and specimen signature of each officer executing any
Credit Document or any other document delivered in connection herewith on behalf
of such Credit Party, Parent or Opco Parent,

 

93



--------------------------------------------------------------------------------

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Person, and

(F) a certificate of a director or an officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer executing
the certificate pursuant to subclause (ii) above.

(d) (i) The Administrative Agent (or its counsel) shall have received copies of
insurance certificates evidencing the insurance required to be maintained by the
Borrower and the Subsidiaries pursuant to Section 9.3.

(ii) The Administrative Agent (or its counsel) shall have received executed
copies of the Collateral Agreement and the Guarantee, the Parent Guarantee and
the Opco Guarantee, in each case, executed by the Borrower and each Person which
will be a Guarantor on the Effective Date, Parent and Opco Parent (as
applicable), together with, subject to the last paragraph of this Article 6,
evidence that all other actions, recordings and filings required by the Security
Documents as of the Effective Date or that the Collateral Agent may deem
reasonably necessary to (A) create the Liens intended to be created by any
Security Document and perfect such Liens to the extent required by such Security
Document shall have been delivered to the Collateral Agent for filing,
registration or recording and (B) comply with Section 9.11, in each case shall
have been taken, completed or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent.

(iii) The Administrative Agent (or its counsel) shall have received customary
UCC lien searches with respect to the Borrower and the Guarantors in their
applicable jurisdictions of organization.

(iv) The Administrative Agent shall have received unaudited interim financial
statements of Parent, Alta Mesa Eagle, LLC, the Karnes County Business (as
defined in the Proxy Statement), the Giddings Assets (as defined in the Proxy
Statement), the BlackBrush Assets (as defined in the Proxy Statement) and
GulfTex Karnes EFS, LP for each subsequent fiscal quarter ending after
December 31, 2017, together with corresponding information in respect of the
comparable period in the prior fiscal year, to the extent that such unaudited
interim financial statements are or would be required to be set forth in the
Proxy Statement pursuant to the age of financial statement requirements of Rule
3-12 under Regulation S-X of the Securities Act (the “Effective Date Financial
Statements”).

(e) The Acquisition shall have been consummated, or shall be consummated
substantially concurrently with the initial Borrowing under this Agreement. No
provision of either Acquisition Agreement as in effect on March 20, 2018 and
provided to the Lead Arrangers prior to the date hereof shall have been amended
or waived in any material respect by Opco Parent or Parent, as applicable, and
Opco Parent or Parent, as applicable, shall not have granted any consent under
either Acquisition Agreement, in each case, in a manner materially adverse to
the Lenders (in their capacity as such) without the consent of the Lead
Arrangers (not to be unreasonably withheld, delayed, denied or conditioned) (it
being understood that any Borrowings in excess of the minimum Available Debt
Proceeds (as defined in the Contribution Agreement) shall not constitute the
granting of a consent under any Acquisition Agreement), provided that any
amendment or modification to the defined term “Material Adverse Effect”, shall
be deemed to be materially adverse to the Lenders and shall require the consent
of the Lead Arrangers (not to be unreasonably withheld, delayed, denied or
conditioned); provided, further, that any change in the amount of consideration
required to consummate the Acquisition shall be deemed not to be materially
adverse to the Lenders.

 

94



--------------------------------------------------------------------------------

(f) The Contributed Amount, in an aggregate amount not less than $325,000,000,
shall have been contributed to the Borrower, or shall be contributed
substantially concurrently with the Borrowing of the Effective Date Loans
hereunder.

(g) On the Effective Date, the Administrative Agent (or its counsel) shall have
received a solvency certificate substantially in the form of Exhibit J hereto
and signed by a Financial Officer of the Borrower (or, at the sole option of the
Borrower, a third party opinion of a nationally recognized valuation firm as to
the solvency of the Borrower and its Subsidiaries on a consolidated basis).

(h) All fees and expenses required to be paid to the Agents and the Lenders
hereunder on the Effective Date and, in the case of expenses, invoiced at least
three (3) Business Days before the Effective Date (except as otherwise
reasonably agreed by the Borrower) shall have been paid, or shall be paid
concurrently with the Borrowing of the Effective Date Loans, in full in cash
(or, at the Borrower’s option, netted from the proceeds of the Effective Date
Loans).

(i) The Administrative Agent (or its counsel) shall have received at least five
(5) days prior to the Effective Date all documentation and other information
about Holdings, the Borrower, the Guarantors, Parent and Opco Parent required by
regulatory authorities under applicable “know your customer”, anti-money
laundering rules and regulations and Beneficial Ownership Regulation, including
without limitation, the PATRIOT Act and if the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in respect of the Borrower, in each case, that has been
requested in writing by the Administrative Agent or any Lender not less than ten
(10) Business Days prior to the Effective Date.

(j) The Specified Representations and the Specified Acquisition Agreement
Representations shall be true and correct in all material respects, in the case
of the Specified Acquisition Agreement Representations, only to the extent that
the Borrower or its applicable Affiliate has the right to, pursuant to the
applicable Acquisition Agreement, terminate its obligations thereunder or
decline to consummate either Acquisition as a result of a breach of such
Specified Acquisition Agreement Representations.

(k) The Administrative Agent shall have received, in the case of a Borrowing, a
Notice of Borrowing as required by Section 2.3(a)(i) or, in the case of an
extension of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a Letter of Credit Application as
required by Section 3.2(a).

(l) (A) Under the Purchase and Sale Agreement, the sum of (i) all Title Defect
Amounts with respect to Title Defects that individually exceed the Individual
Title Defect Threshold, plus (ii) all Remediation Amounts with respect to
Environmental Defects that individually exceed the Individual Environmental
Threshold (excluding any Remediation Amounts with respect to any Assets excluded
from the transactions contemplated by the Purchase and Sale Agreement pursuant
to Section 12.1(c) of the Purchase and Sale Agreement), plus (iii) all Casualty
Losses (or adjustments to the Purchase Price in respect thereof) as determined
in accordance with Section 11.3 of the Purchase and Sale Agreement, plus
(iv) the Allocated Value of all Assets excluded from the transactions
contemplated hereby pursuant to Section 10.1(b)(iv), Section 11.3(b)(ii)(y),
Section 11.4(a), Section 11.5(a), Section 11.5(b), or Section 12.1(c)(ii) of the
Purchase and Sale Agreement, shall be less than twenty percent (20%) of the Base
Purchase Price. (B) Under the Contribution Agreement, the sum of (i) all Title
Defect Amounts with respect to Title Defects that individually exceed the
Individual Title Defect Threshold, plus (ii) all Remediation Amounts with
respect to Environmental Defects that individually exceed the Individual
Environmental Threshold (excluding any Remediation Amounts with respect to any
Assets excluded from the transactions contemplated by the Contribution Agreement
pursuant to Section 13.1(c) of the Contribution Agreement),

 

95



--------------------------------------------------------------------------------

plus (iii) all Casualty Losses (or adjustments to the Consideration in respect
thereof) as determined in accordance with Section 12.3 of the Contribution
Agreement, plus (iv) the Allocated Value of all Assets excluded from the
transactions contemplated hereby pursuant to Section 11.1(b)(iv),
Section 12.3(b)(ii)(y), Section 12.4(a), Section 12.5(a), Section 12.5(b), or
Section 13.1(c)(ii) of the Contribution Agreement, shall be less than twenty
percent (20%) of the Consideration. For purposes of clause (A), the defined
terms “Title Defect Amounts,” “Title Defects,” “Individual Title Defect
Threshold,”, “Remediation Amounts,” “Environmental Defects,” “Individual
Environmental Threshold,” “Assets,” “Casualty Losses,” and “Base Purchase Price”
shall have the meanings given to such terms in the Purchase and Sale Agreement
as in effect on March 20, 2018. For purposes of clause (B), the defined terms
“Title Defect Amounts,” “Title Defects,” “Individual Title Defect Threshold,”,
“Remediation Amounts,” “Environmental Defects,” “Individual Environmental
Threshold,” “Assets,” “Casualty Losses,” “Consideration,” “Allocated Value,”
shall have the meanings given to such terms in the Contribution Agreement.

(m) The Administrative Agent shall have received a certificate from an
Authorized Officer of the Borrower, certifying:

(i) that the conditions precedent set forth in Section 6(e) and 6(l) have been
met;

(ii) that the Specified Representations are true and correct in all material
respects; and

(iii) the aggregate PV-9 of the Acquired Business included in the Initial
Reserve Report but not acquired under the Acquisition Agreements on the
Effective Date, as a percentage of the Purchase Price or the Consideration
(each, as defined in the applicable Acquisition Agreement as in effect on
March 20, 2018), as applicable.

(n) On the Effective Date, immediately after giving effect to the consummation
of the Transactions, the only outstanding material indebtedness for borrowed
money of the Borrower and its Subsidiaries (other than any capital lease,
purchase money and equipment financings, in each case incurred in the ordinary
course of business) will be the RBL Facility and the Senior Unsecured Notes.

Notwithstanding the foregoing, (I) to the extent any security interest in any
Collateral (other than any a Lien on Collateral that may be perfected solely
(A) by the filing of a financing statement under the UCC or (B) by the delivery
of stock certificates of the Borrower and the Borrower’s applicable domestic
Wholly owned Subsidiaries that are Material Subsidiaries) is not or cannot be
provided and/or perfected on the Effective Date after the Borrower’s use of
commercially reasonable efforts to do so without undue burden or expense, the
provision and/or perfection of security interests in such Collateral shall not
constitute conditions precedent to the effectiveness of, and initial Borrowing
under, this Agreement, but shall be required to be delivered, provided, and/or
perfected (subject to extensions approved by the Administrative Agent in its
reasonable discretion) within the later of (x)(i) in the case of Mortgages
required to be delivered pursuant to the Collateral Coverage Minimum, by the
dates provided in the definition of “Collateral Coverage Minimum” and (ii) in
the case of all other Collateral not otherwise described in the preceding clause
(i), ninety (90) days following the Effective Date and (y) the time periods
specified in Section 9.19 and (II) for the avoidance of doubt, the consummation
of the Ironwood Acquisition shall not constitute a condition precedent to the
effectiveness of, or the initial Borrowing under, this Agreement.

 

96



--------------------------------------------------------------------------------

ARTICLE 7

CONDITIONS PRECEDENT TO ALL SUBSEQUENT CREDIT EVENTS.

The agreement of each Lender to make any Loan requested to be made by it on any
date after the Effective Date (excluding Mandatory Borrowings and Loans required
to be made by the Lenders in respect of Unpaid Drawings pursuant to Sections 3.3
and 3.4), and the obligation of any Issuing Bank to issue Letters of Credit on
any date after the Effective Date, is subject to the satisfaction of the
following conditions precedent:

(a) At the time of each such Credit Event and also after giving effect thereto,
(a) no Default or Event of Default shall have occurred and be continuing and
(b) all representations and warranties made by any Credit Party contained herein
or in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such Credit Event (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date and except that any representation and
warranty that is qualified as to “materiality” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
at such time).

(b) Prior to the making of each Loan (other than any Loan made pursuant to
Section 3.4(a)) and each Swingline Loan, the Administrative Agent shall have
received a Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3(a).

(c) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the applicable Issuing Bank shall have received a Letter of Credit Application
meeting the requirements of Section 3.2(a).

The acceptance of the benefits of each Credit Event after the Effective Date
shall constitute a representation and warranty by each Credit Party to each of
the Lenders that all the applicable conditions specified in Article 7 above have
been satisfied as of that time.

ARTICLE 8

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower makes, on the date of each Credit Event (but solely, on the Effective
Date, to the extent such representations and warranties are required to be true
and correct as a condition to Borrowing pursuant to Article 6), the following
representations and warranties to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans and the issuance of the Letters of Credit:

Section 8.1 Corporate Status. Each of the Borrower and each Material Subsidiary
of the Borrower (a) is a duly organized and validly existing under the laws of
the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact its business as now conducted and (b) has duly qualified and is
authorized to do business and is in good standing (if applicable) in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 8.2 Corporate Power and Authority; Enforceability. Each Credit Party has
the corporate or other organizational power and authority to execute, deliver
and carry out the terms and

 

97



--------------------------------------------------------------------------------

provisions of the Credit Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Credit Documents to which it is a party. Each
Credit Party has duly executed and delivered each Credit Document to which it is
a party and each such Credit Document constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law).

Section 8.3 No Violation. None of the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party will (a) contravene
any Requirement of Law, except to the extent such contravention would not
reasonably be expected to result in a Material Adverse Effect, (b) result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
such Credit Party or any of the Restricted Subsidiaries (other than Liens
created under the Credit Documents and Permitted Liens) pursuant to the terms of
any indenture, loan agreement, lease agreement, mortgage, deed of trust,
agreement or other instrument to which such Credit Party or any of the
Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound (any such term, covenant, condition or provision, a “Contractual
Requirement”) except to the extent such breach, default or Lien that would not
reasonably be expected to result in a Material Adverse Effect or (c) violate any
provision of the Organization Documents of such Credit Party or any of the
Restricted Subsidiaries.

Section 8.4 Litigation. Except as set forth on Schedule 8.4, there are no
actions, suits or proceedings (excluding Environmental Claims) pending or, to
the knowledge of the Borrower, threatened in writing with respect to the
Borrower or any of its Restricted Subsidiaries that would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 8.5 Margin Regulations. Neither the making of any Loan hereunder nor the
use of the proceeds thereof will violate the provisions of Regulation T,
Regulation U or Regulation X of the Board.

Section 8.6 Governmental Approvals. The execution, delivery and performance of
each Credit Document do not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (a) such
as have been obtained or made and are in full force and effect, (b) filings and
recordings in respect of the Liens created pursuant to the Security Documents
and (c) such consents, approvals, registrations, filings or actions the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

Section 8.7 Investment Company Act. No Credit Party is required to be registered
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

Section 8.8 True and Complete Disclosure.

(a) As of the Effective Date, all written factual information delivered on or
prior to the Effective Date (other than the Projections, estimates and
information of a general economic nature or general industry nature) (the
“Information”) concerning Holdings, the Borrower, the Restricted Subsidiaries,
the Transactions and any other transactions contemplated hereby prepared by or
on behalf of the foregoing or their representatives and made available to any
Lenders or the Administrative Agent in connection with the Transactions or the
other transactions contemplated hereby (with respect to any Information relating
to the Acquired Business or the Ironwood Acquired Interests, to Borrower’s
knowledge) did not, taken as a whole, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading, taken as a whole, in light of the
circumstances under which such statements were made (after giving effect to all
supplements and updates thereto).

 

98



--------------------------------------------------------------------------------

(b) The Projections (with respect to any Projections relating to the Acquired
Business or the Ironwood Acquired Interests, to Borrower’s knowledge) have been
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable as of the date thereof (it being understood that actual results may
vary materially from the Projections), as of the date such Projections were
furnished to the Lenders.

Section 8.9 Tax Matters. Except where the failure of which would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, each of the Borrower and the Subsidiaries has filed all federal
income Tax returns and all other Tax returns, domestic and foreign, required to
be filed by it (including in its capacity as withholding agent) and has paid all
Taxes payable by it that have become due, other than those (i) not yet
delinquent or (ii) being contested in good faith by appropriate proceedings and
as to which adequate reserves have been provided to the extent required by and
in accordance with GAAP (or in the case of a Foreign Subsidiary, the comparable
accounting principles in the relevant jurisdiction).

Section 8.10 Compliance with ERISA.

(a) (i) Each Plan (excluding Multiemployer Plans and Foreign Plans) is in
compliance with ERISA, the Code and any applicable Requirement of Law; (ii) none
of the Borrower or any ERISA Affiliate has incurred (or is reasonably likely to
incur) any liability to or on account of a Plan pursuant to Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or
4975 of the Code nor has the Borrower or, to the knowledge of the Borrower, any
ERISA Affiliate, been notified in writing that it will incur any liability under
any of the foregoing Sections with respect to any Plan; and (iii) no ERISA Event
has or is reasonably likely to occur with respect to any Plan, except to the
extent that a breach of any of the representations or warranties in this
Section 8.10(a) would not result, individually or in the aggregate, in an amount
of liability that would be reasonably likely to have a Material Adverse Effect.
No Plan (other than a Multiemployer Plan) has an Unfunded Current Liability that
would, individually or when taken together with any other liabilities referenced
in this Section 8.10(a), be reasonably likely to have a Material Adverse Effect.
With respect to Plans that are Multiemployer Plans, the representations and
warranties in this Section 8.10(a), other than any made with respect to
(i) liability under Section 4201 or 4204 of ERISA or (ii) liability for
“termination” (within the meaning of Title IV of ERISA) of such Plans under
ERISA, are made to the knowledge of the Borrower.

(b) All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 8.11 Subsidiaries. Schedule 8.11 lists each Subsidiary of the Borrower
(and the direct and indirect ownership interest of the Borrower therein), in
each case existing on the Effective Date (after giving effect to the
Transactions). Each Subsidiary Guarantor, Material Subsidiary and Unrestricted
Subsidiary as of the Effective Date (after giving effect to the Transactions)
has been so designated on Schedule 8.11.

 

99



--------------------------------------------------------------------------------

Section 8.12 Intellectual Property. The Borrower and each of the Restricted
Subsidiaries own or have obtained valid rights to use all intellectual property,
free from any burdensome restrictions, that to the knowledge of the Borrower is
reasonably necessary for the operation of their respective businesses as
currently conducted and as proposed to be conducted, except where the failure to
obtain any such rights would not reasonably be expected to have a Material
Adverse Effect.

Section 8.13 Environmental Laws. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) the
Borrower and each of the Subsidiaries are in compliance with all applicable
Environmental Laws; (ii) neither the Borrower nor any Subsidiary has received
written notice of any Environmental Claim other than those matters that have
been fully resolved and for which there is no further outstanding liability of
the Borrower or any of its Subsidiaries; (iii) neither the Borrower nor any
Subsidiary is conducting or has been ordered by a Governmental Agency to conduct
any investigation, removal, remedial or other corrective action pursuant to any
Environmental Law at any location; and (iv) neither the Borrower nor any of the
Subsidiaries has treated, stored, transported, released or disposed or arranged
for disposal or transport for disposal of Hazardous Materials at, on, under or
from any currently or formerly owned or leased facility in a manner that would
reasonably be expected to give rise to liability of the Borrower or any
Subsidiary under Environmental Law. Notwithstanding anything to the contrary
contained herein, this Section 8.13 contains the sole and exclusive
representations and warranties with respect to environmental matters of the
Borrower and its Subsidiaries.

Section 8.14 Properties.

(a) Assuming that all applicable Governmental Authorities have granted
approvals, made recordations and taken such other actions as are necessary in
connection with the Transactions and any assignments made in connection
therewith, except as set forth on Schedule 8.14 hereto, each Credit Party has
good and defensible title to the Borrowing Base Properties evaluated in the most
recently delivered Reserve Report (other than those (i) disposed of in
compliance with Section 10.4 since delivery of such Reserve Report, (ii) leases
that have expired in accordance with their terms and (iii) with title defects
disclosed in writing to the Administrative Agent), and valid title to all its
material personal properties, in each case, free and clear of all Liens other
than Liens permitted by Section 10.2, except in each case where the failure to
have such title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. After giving full effect to the Liens
permitted by Section 10.2, (A) the Borrower or the Restricted Subsidiary
specified as the owner does not fail in any material respects to own the working
interests and net revenue interests attributable to the Hydrocarbon Interests as
such working interests and net revenue interests are reflected in the most
recently delivered Reserve Report and (B) the ownership of such properties shall
not in any material respect obligate the Borrower or such Restricted Subsidiary
to bear the costs and expenses relating to the maintenance, development and
operations of each such property in an amount in excess of the working interest
of each property set forth in the most recently delivered Reserve Report that is
not offset by a corresponding proportionate increase in the Borrower’s or such
Restricted Subsidiary’s net revenue interest in such property.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, except to the extent that any such failure to be valid or
subsisting would not reasonably be expected to have a Material Adverse Effect.

(c) The rights and properties presently owned, leased or licensed by the Credit
Parties including all easements and rights of way, include all rights and
properties necessary to permit the Credit Parties to conduct their respective
businesses as currently conducted, except to the extent any failure to have any
such rights or properties would not reasonably be expected to have a Material
Adverse Effect.

 

100



--------------------------------------------------------------------------------

(d) All of the properties of the Borrower and the Restricted Subsidiaries that
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards, except to the extent any failure to satisfy the foregoing would
reasonably be expected to have a Material Adverse Effect.

Section 8.15 Solvency. On the Effective Date (after giving effect to the
consummation of the Transactions (including the execution and delivery of this
Agreement, the making of the Effective Date Loans and the use of proceeds of
such Effective Date Loans on the Effective Date)), the Borrower on a
consolidated basis with its Subsidiaries will be Solvent.

Section 8.16 Accounts. As of the Effective Date, Schedule 8.16 lists all Deposit
Accounts, Securities Accounts and Commodity Accounts maintained by or for the
benefit of any Credit Party together with the deposit bank or securities or
commodity intermediary for any such account, the account name, the account type,
the account number and whether such account is an Excluded Account (and, if any
such account is listed as an Excluded Account, the subcategory in the “Excluded
Account” definition to which such account applies).

Section 8.17 Gas Imbalances, Prepayments. On the Effective Date, except as set
forth on Schedule 8.17, on a net basis, there are no gas imbalances, take or pay
or other prepayments exceeding 2.5 Bcfe of Hydrocarbon volumes (stated on a gas
equivalent basis) in the aggregate, with respect to the Credit Parties’ Oil and
Gas Properties that would require any Credit Party to deliver Hydrocarbons
either generally or produced from their Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor.

Section 8.18 Marketing of Production. On the Effective Date, except as set forth
on Schedule 8.18, no material agreements exist (which are not cancelable on
sixty (60) days’ notice or less without penalty or detriment) for the sale of
production of the Credit Parties’ Hydrocarbons at a fixed non-index price
(including calls on, or other rights to purchase, production, whether or not the
same are currently being exercised) that (i) represent in respect of such
agreements 2.5% or more of the Borrower’s average monthly production of
Hydrocarbon volumes and (ii) have a maturity or expiry date of longer than six
(6) months from the Effective Date.

Section 8.19 Hedge Agreements. Schedule 8.19 sets forth, as of the Effective
Date, a true and accurate summary of the Credit Parties’ hedging positions.

Section 8.20 PATRIOT Act; OFAC; FCPA. To the extent applicable, each of the
Borrower and the Restricted Subsidiaries are in compliance, in all material
respects, with (i) the USA PATRIOT Act, and (ii) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) and any
other applicable enabling legislation or executive order relating thereto.
Neither Holdings, the Borrower nor any Restricted Subsidiary nor, to the
knowledge of the Borrower, any director, officer or employee of Holdings, the
Borrower or any of the Restricted Subsidiaries, is currently the subject of any
U.S. sanctions (“Sanctions”) administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”). No proceeds of the Loans will
be used by Holdings, the Borrower or any Restricted Subsidiary directly or, to
the knowledge of the Borrower, indirectly, (x) for the purpose of financing
activities of or with any Person, or in any country, that, at the time of such
financing, is the subject of any Sanctions administered by OFAC, except to the
extent licensed or otherwise approved by OFAC or (y) in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

Section 8.21 No Material Adverse Effect. Since the Effective Date, there has
been no event or circumstance that has had or would reasonably be expected to
have a Material Adverse Effect.

 

101



--------------------------------------------------------------------------------

Section 8.22 Well Bores. None of the wells comprising a part of the Oil and Gas
Properties (or properties unitized therewith) of the Borrower or any Restricted
Subsidiary is deviated from the vertical more than the maximum permitted by
Requirement of Law, and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, the Oil and Gas Properties
(or in the case of wells located on properties unitized therewith, such unitized
properties) of the Borrower or such Restricted Subsidiary, except, in each case,
to the extent any failure to satisfy the foregoing would reasonably be expected
to have a Material Adverse Effect.

Section 8.23 Effective Date Financials.

The Effective Date Financial Statements fairly present in all material respects
the financial condition of the Persons or assets identified therein, as
applicable, in each case, as of the date(s) thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, (i) except as otherwise
expressly noted therein and (ii) subject to changes resulting from normal
year-end adjustments and the absence of footnotes.

Section 8.24 Security Documents. Except as otherwise contemplated hereby or
under any other Credit Document and subject to the limitations set forth in the
Collateral Coverage Minimum:

(a) each Security Document will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent intended to be created
thereby and (i) when financing statements and other filings in appropriate form
are filed in the offices specified in the Collateral Agreement and (ii) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent possession or control by the Collateral Agent is required by the
Collateral Agreement), the Liens created by the Security Documents shall
constitute fully perfected Liens on, and security interests in (to the extent
intended to be created thereby), all right, title and interest of the Grantors
in such Collateral to the extent perfection can be obtained by filing financing
statements, possession or control, in each case subject to no Liens other than
Liens permitted under this Agreement; and

(b) upon recording thereof in the appropriate recording office, each Mortgage is
effective to create, in favor of the Collateral Agent, for its benefit and the
benefit of the Secured Parties, legal, valid and enforceable perfected Liens on,
and security interest in, all of the Credit Parties’ right, title and interest
in and to the Mortgaged Properties thereunder and the proceeds thereof, subject
only to Liens permitted under this Agreement, and when such Mortgage is filed in
the appropriate office, such Mortgage shall constitute fully perfected Liens on,
and security interests in, all right, title and interest of the Credit Parties
in the Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other person, other than Liens permitted under this
Agreement.

ARTICLE 9

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Effective Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to each applicable Issuing Bank following the
termination of the Total Commitment) and the Loans, the Swingline Loans and
Unpaid Drawings, together with interest, fees and all other Obligations incurred
hereunder (other than Hedging Obligations under Secured Hedge Agreements, Cash
Management Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full:

 

102



--------------------------------------------------------------------------------

Section 9.1 Information Covenants. The Borrower will furnish to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):

(a) Annual Financial Statements. Within the earlier of (i) one hundred twenty
(120) days after the end of each such fiscal year and (ii) five (5) days after
the date on which such financial statements are required to be filed with the
SEC (after giving effect to any permitted extensions), the audited consolidated
balance sheets of the Borrower and the Subsidiaries and, if different, the
Borrower and the Restricted Subsidiaries, in each case as at the end of such
fiscal year, and the related consolidated statements of operations,
shareholders’ equity and cash flows and a customary “management’s discussion and
analysis” section for such fiscal year setting forth comparative consolidated
figures for the preceding fiscal years (or, in lieu of such audited financial
statements of the Borrower and the Restricted Subsidiaries, a reconciliation,
reflecting such financial information for the Borrower and the Restricted
Subsidiaries, on the one hand, and the Borrower and the Subsidiaries, on the
other hand, reflecting adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements)
prepared in accordance with GAAP, and, except with respect to such
reconciliation, certified by independent certified public accountants of
recognized national standing whose opinion shall not be materially qualified
with a scope of audit or “going concern” or like qualification or exception
(other than with respect to, or resulting from, (x) the occurrence of an
impending maturity date of any Indebtedness, (y) any actual or potential
inability to satisfy a financial maintenance covenant, including the Financial
Performance Covenants or (z) the activities, operations, financial results,
assets or liabilities of any Unrestricted Subsidiary). Notwithstanding the
foregoing, the obligations in this Section 9.1(a) may be satisfied with respect
to financial information of the Borrower and its consolidated Subsidiaries by
furnishing (A) the applicable financial statements of any Parent Entity of the
Borrower or (B) the Borrower’s (or any Parent Entity thereof), as applicable,
filing of a Form 10-K with the SEC; provided that, with respect to each of
clauses (A) and (B), (i) to the extent such information relates to a Parent
Entity of the Borrower, if and for so long as such Parent Entity has Independent
Assets and Operations, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to such Parent Entity and its consolidated Subsidiaries, on
the one hand, and the information relating to the Borrower and its consolidated
Subsidiaries and the Borrower and its consolidated Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under the first sentence of this
Section 9.1(a), such materials are accompanied by an opinion of an independent
registered public accounting firm of recognized national standing, which opinion
shall not be materially qualified with a scope of audit or “going concern” or
like qualification or exception (other than with respect to, or resulting from,
(x) the occurrence of an impending maturity date of any Indebtedness, (y) any
actual or potential inability to satisfy a financial maintenance covenant,
including the Financial Performance Covenants or (z) the activities, operations,
financial results, assets or liabilities of any Unrestricted Subsidiary).

(b) Quarterly Financial Statements. Within the earlier of (i) sixty (60) days
after the end of each such fiscal quarter and (ii) five (5) days after the date
on which such financial statements are required to be filed with the SEC (after
giving effect to any permitted extensions) with respect to each of the first
three (3) quarterly accounting periods in each fiscal year of the Borrower, the
consolidated balance sheets of the Borrower and the Subsidiaries and, if
different, the Borrower and the Restricted Subsidiaries, in each case as at the
end of such quarterly period and the related consolidated statements of
operations, shareholders’ equity and cash flows and a customary “management’s
discussion and analysis” section for such quarterly accounting period and for
the elapsed portion of the fiscal year ended with the last day of such quarterly
period, setting forth comparative consolidated figures for the related periods
in the prior fiscal year or, in the case of such consolidated balance sheet, for
the last day of the prior fiscal year (or, in lieu of such unaudited financial
statements of the Borrower and the Restricted Subsidiaries, a reconciliation
reflecting such financial information for the Borrower and the Restricted
Subsidiaries, on the one hand, and

 

103



--------------------------------------------------------------------------------

the Borrower and the Subsidiaries, on the other hand, reflecting adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements), all of which shall be certified by a
Financial Officer of the Borrower as fairly presenting in all material respects
the financial condition, results of operations, shareholders’ equity and cash
flows, of the Borrower and its consolidated Subsidiaries in accordance with
GAAP, subject to changes resulting from audit and normal year-end audit
adjustments and the absence of footnotes. Notwithstanding the foregoing, the
obligations in this Section 9.1(b) may be satisfied with respect to financial
information of the Borrower and its consolidated Subsidiaries by furnishing
(A) the applicable financial statements of any Parent Entity of the Borrower or
(B) the Borrower’s (or any Parent Entity thereof), as applicable, Form 10-Q
filed with the SEC; provided that, with respect to each of clauses (A) and (B),
to the extent such information relates to a Parent Entity of the Borrower, if
and for so long as such Parent Entity has Independent Assets or Operations, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
Parent Entity and its consolidated Subsidiaries, on the one hand, and the
information relating to the Borrower and its consolidated Subsidiaries and the
Borrower and its consolidated Restricted Subsidiaries on a standalone basis, on
the other.

(c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 9.1(a) and Section 9.1(b), a certificate of a
Financial Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and its Restricted
Subsidiaries were in compliance with the applicable Financial Performance
Covenants as at the end of such fiscal year or period, as the case may be, and
(ii) a specification of any change in the identity of the Restricted
Subsidiaries, Guarantors and Unrestricted Subsidiaries as at the end of such
fiscal year or period, as the case may be, from the Restricted Subsidiaries,
Guarantors and Unrestricted Subsidiaries, respectively, provided to the Lenders
on the Effective Date or the most recent fiscal year or period, as the case may
be.

(d) Notice of Default; Litigation. Promptly after an Authorized Officer of the
Borrower or any of the Restricted Subsidiaries obtains actual knowledge thereof,
notice of (i) the occurrence of any continuing Default or Event of Default,
which notice shall specify the nature thereof and what action the Borrower
proposes to take with respect thereto and (ii) any litigation or governmental
proceeding pending against the Borrower or any of the Subsidiaries that would
reasonably be expected to be determined adversely and, if so determined, to
result in a Material Adverse Effect.

(e) Environmental Matters. Promptly after obtaining actual knowledge of any one
or more of the following environmental matters, unless such environmental
matters would not, individually, or when aggregated with all other such matters,
be reasonably expected to result in a Material Adverse Effect, notice of:

(i) any Environmental Claim brought, filed or threatened in writing against any
Credit Party; and

(ii) the actual release or threatened release of any Hazardous Material on, at,
under or from any facility owned or leased by a Credit Party in violation of
Environmental Laws or as would reasonably be expected to result in liability
under Environmental Laws or the conduct of any investigation, or any removal,
remedial or other corrective action under Environmental Laws in response to the
actual or alleged presence, release or threatened release of any Hazardous
Material on, at, under or from any facility owned or leased by a Credit Party.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, removal or remedial action.

 

104



--------------------------------------------------------------------------------

(f) Other Information. With reasonable promptness, subject to the limitations
set forth in the last sentences of Section 9.2(a) and Section 13.6, such other
information regarding the operations, business affairs and the financial
condition of the Borrower or the Restricted Subsidiaries as the Administrative
Agent on its own behalf or on behalf of any Lender (acting through the
Administrative Agent) may reasonably request in writing from time to time.

(g) Certificate of Authorized Officer—Hedge Agreements. Concurrently with any
delivery of each Reserve Report, a certificate of an Authorized Officer of the
Borrower, setting forth as of the last Business Day of the most recently ended
fiscal year or period, as applicable, a true and complete list of all material
commodity Hedge Agreements of the Borrower and each Credit Party, the material
terms thereof (in respect of the type, term, effective date, termination date
and notional amounts or volumes), the net mark-to-market value thereof (as of
the last Business Day of such fiscal year or period, as applicable and for which
a mark-to-market value is reasonably available), any new credit support
agreements relating thereto not listed on Schedule 8.19 or on any previously
delivered certificate delivered pursuant to this clause (g), any margin required
or supplied under any credit support document and the counterparty to each such
agreement; provided that such certificate shall be required solely to the extent
the foregoing certification is not otherwise included in the applicable Reserve
Report Certificate delivered in connection with such Reserve Report.

(h) Certificate of Authorized Officer—Gas Imbalances. Concurrently with any
delivery of each Reserve Report, a certificate of an Authorized Officer of the
Borrower, certifying that as of the last Business Day of the most recently ended
fiscal year or period, as applicable, except as specified in such certificate,
on a net basis, there are no gas imbalances, ship or pay obligations or other
prepayment obligations exceeding 2.5 Bcfe of Hydrocarbon volumes (stated on a
gas equivalent basis) in the aggregate, with respect to the Credit Parties’ Oil
and Gas Properties that would require any Credit Party to deliver Hydrocarbons
either generally or produced from their Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor; provided that
such certificate shall be required solely to the extent the foregoing
certification is not otherwise included in the applicable Reserve Report
Certificate delivered in connection with such Reserve Report.

(i) Certificate of Authorized Officer—Production Report and Lease Operating
Statement. Concurrently with any delivery of each Reserve Report in connection
with a Scheduled Redetermination, a certificate of an Authorized Officer of the
Borrower, setting forth, for each calendar month during the then current fiscal
year to date, the volume of production of Hydrocarbons and sales attributable to
production of Hydrocarbons (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the
Borrowing Base Properties, and setting forth the related ad valorem, severance
and production taxes and lease operating expenses attributable thereto for each
such calendar month; provided that such certificate shall be required solely to
the extent the foregoing certification is not otherwise included in the
applicable Reserve Report Certificate delivered in connection with such Reserve
Report.

(j) Lists of Purchasers. At the time of the delivery of the financial statements
provided for in Section 9.1(a), a certificate of an Authorized Officer of the
Borrower setting forth a list of Persons purchasing Hydrocarbons from the
Borrower or any other Credit Party which account for greater than 25% of the
revenues resulting from the sale of all Hydrocarbons from the Borrower and such
other Credit Parties during the fiscal year for which such financial statements
relate.

(k) [Reserved].

 

105



--------------------------------------------------------------------------------

(l) Certificate of Authorized Officer—Marketing Agreements. Concurrently with
any delivery of each Reserve Report, a certificate of an Authorized Officer of
the Borrower, setting forth as of the last Business Day of the most recently
ended fiscal year or period, as applicable, a true and complete list of all
material marketing agreements for the sale of production of the Credit Parties’
Hydrocarbons at a fixed non-index price (including calls on, or other parties
rights to purchase, production, whether or not the same are currently being
exercised) that (i) represent in respect of such agreements 2.5% or more of the
Borrower’s average monthly production of Hydrocarbon volumes and (ii) have a
maturity or expiry date of longer than six (6) months from the last day of such
fiscal year or period, as applicable and are not cancellable on sixty (60) days’
notice or less without penalty or detriment; provided that such certificate
shall be required solely to the extent the foregoing certification is not
otherwise included in the applicable Reserve Report Certificate delivered in
connection with such Reserve Report.

(m) Accounts. At the time of the delivery of the financial statements provided
for in Section 9.1(a) and Section 9.1(b), a certificate of an Authorized Officer
of the Borrower setting forth a list of Deposit Accounts, Securities Accounts
and Commodity Accounts that were opened during the fiscal quarter to which such
financial statements relate maintained by or for the benefit of any Credit Party
together with the deposit bank or securities intermediary for any such account,
the account name, the account type, the account number and whether such account
is an Excluded Account.

(n) Notice of the Hedge Agreement Termination. To the extent the Borrower or a
Restricted Subsidiary terminates any commodity-price Hedge Agreement or enters
into a new Hedge Agreement which has the effect of creating an off-setting
position under any such Hedge Agreement since the Last Borrowing Base Hedge
Reduction and the Borrowing Base Value of such terminated and/or offsetting
positions (as reasonably determined by the Borrower) (after taking into account
any other Hedge Agreement executed since the Last Borrowing Base Hedge
Reduction, including those executed substantially concurrently with the taking
of any such action) exceeds in the aggregate 5.0% of the then effective
Borrowing Base, the Borrower will give the Lenders prompt written notice of such
event.

It is understood that documents required to be delivered pursuant to Sections
9.1(a) through (e) and (g) through (n) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 13.2 or
(ii) on which such documents are transmitted by electronic mail to the
Administrative Agent; provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
delivered pursuant to Sections 9.1(a), 9.1(b), 9.1(c) and 9.1(f) to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

Section 9.2 Books, Records and Inspections.

(a) The Borrower will, and will cause each Restricted Subsidiary to, permit
officers and designated representatives of the Administrative Agent or officers
and designated representatives of the Majority Lenders (as accompanied by the
Administrative Agent), to visit and inspect any of the properties or assets of
the Borrower or such Restricted Subsidiary in whomsoever’s possession to the
extent that it is within such party’s control to permit such inspection (and
shall use commercially reasonable efforts to cause such inspection to be
permitted to the extent that it is not within such party’s control to permit
such inspection), and to examine the financial records of the Borrower and any
such Restricted Subsidiary and discuss the affairs, finances, accounts and
condition of the Borrower or any such Restricted Subsidiary with its and their
officers and independent accountants therefor, in each case of the foregoing
upon reasonable

 

106



--------------------------------------------------------------------------------

advance notice to the Borrower, all at such reasonable times and intervals
during normal business hours and to such reasonable extent as the Administrative
Agent or the Majority Lenders may desire (and subject, in the case of any such
meetings or advice from such independent accountants, to such accountants’
customary policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default (i) only the
Administrative Agent on behalf of the Majority Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2 and the
Administrative Agent shall not exercise such rights more than two (2) times
during any calendar year absent a continuing Event of Default, and (ii) only one
such visit per fiscal year shall be at the Borrower’s expense; provided,
further, that when an Event of Default exists, the Administrative Agent (or any
of its representatives or independent contractors) or any representative of the
Majority Lenders may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Majority Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants. Notwithstanding anything to the contrary in Section 9.1(f)
or this Section 9.2, neither the Borrower nor any Restricted Subsidiary will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
any Requirement of Law or any binding agreement or (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product.

(b) The Borrower will, and will cause each of the Restricted Subsidiaries to,
maintain financial reports as may be required in accordance with GAAP.

Section 9.3 Maintenance of Insurance. The Borrower will, and will cause each
Restricted Subsidiary to, at all times maintain in full force and effect,
pursuant to self-insurance arrangements or with insurance companies that the
Borrower believes (in the good faith judgment of the management of the Borrower)
are financially sound and reputable at the time the relevant coverage is placed
or renewed, insurance in at least such amounts (after giving effect to any
self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of management
of the Borrower) is reasonable and prudent in light of the size and nature of
its business; and will furnish to the Administrative Agent, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried. The Secured Parties shall be the additional insureds
on any such liability insurance as their interests may appear and, if property
insurance is obtained, the Collateral Agent shall be the loss payee under any
such property insurance; provided that, so long as no Event of Default has
occurred and is then continuing, the Secured Parties will provide any proceeds
of such property insurance to the Borrower.

Section 9.4 Payment of Taxes. The Borrower shall, and shall cause each
Restricted Subsidiary to, pay, discharge or otherwise satisfy its obligations in
respect of all Tax liabilities, assessments and governmental charges, before the
same shall become delinquent or in default, except where (i) the amount or
validity thereof is being contested in good faith by appropriate proceedings and
the Borrower or a Subsidiary thereof has set aside on its books adequate
reserves therefor in accordance with GAAP (or in the case of a Foreign
Subsidiary, the comparable accounting principles in the relevant jurisdiction)
or (ii) the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Section 9.5 Consolidated Corporate Franchises. The Borrower will do, and will
cause each Restricted Subsidiary to do, or cause to be done, all things
necessary to preserve and keep in full force and effect its existence, corporate
rights and authority, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect; provided, however,
that the Borrower and its Restricted Subsidiaries may consummate any transaction
permitted under Section 10.3, 10.4 or 10.5.

 

107



--------------------------------------------------------------------------------

Section 9.6 Compliance with Statutes, Regulations, Etc. The Borrower will, and
will cause each Restricted Subsidiary to, comply with all Requirements of Law
applicable to it or its property, including all governmental approvals or
authorizations required to conduct its business, and to maintain all such
governmental approvals or authorizations in full force and effect, in each case
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

Section 9.7 ERISA.

(a) Promptly after the Borrower knows or has reason to know of the occurrence of
any of the following events that, individually or in the aggregate (including in
the aggregate such events previously disclosed or exempt from disclosure
hereunder, to the extent the liability therefor remains outstanding), would be
reasonably likely to have a Material Adverse Effect, the Borrower will deliver
to the Administrative Agent a certificate of an Authorized Officer or any other
senior officer of the Borrower setting forth details as to such occurrence and
the action, if any, that the Borrower or such ERISA Affiliate is required or
proposes to take, together with any notices (required, proposed or otherwise)
given to or filed with or by the Borrower, such ERISA Affiliate, the PBGC, a
Plan participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: (i) that the Borrower
or any ERISA Affiliate has incurred or will incur (or has been notified in
writing that it will incur) any liability (including any contingent or secondary
liability) to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code or (ii) that any ERISA Event or similar event has occurred with respect
to a Plan or Foreign Plan.

(b) Promptly following any request therefor, the Borrower will deliver to the
Administrative Agent copies of (i) any documents described in Section 101(k) of
ERISA that the Borrower and any of its Subsidiaries may request with respect to
any Multiemployer Plan and (ii) any notices described in Section 101(l) of ERISA
that the Borrower and any of its Subsidiaries may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its Subsidiaries has
not requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower or the applicable Subsidiaries shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.

Section 9.8 Maintenance of Properties. The Borrower will, and will cause each of
the Restricted Subsidiaries to, except in each case, where the failure to so
comply would not reasonably be expected to result in a Material Adverse Effect
(it being understood that this Section 9.8 shall not restrict any transaction
otherwise permitted by Section 10.3, 10.4 or 10.5):

(a) operate its Oil and Gas Properties and other material properties or cause
such Oil and Gas Properties and other material properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable Contractual Requirements and all
applicable Requirements of Law, including applicable proration requirements and
Environmental Laws, and all applicable Requirements of Law of every other
Governmental Authority from time to time constituted to regulate the development
and operation of its Oil and Gas Properties and the production and sale of
Hydrocarbons and other minerals therefrom;

(b) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
properties, including all equipment, machinery and facilities; and

 

108



--------------------------------------------------------------------------------

(c) to the extent a Credit Party is not the operator of any property, the
Borrower shall use commercially reasonable efforts to cause the operator to
operate such property in accordance with customary industry practices.

Section 9.9 Transactions with Affiliates. The Borrower will conduct, and cause
each of the Restricted Subsidiaries to conduct, all transactions involving
aggregate payments or consideration in excess of $20,000,000 with any of its
Affiliates (other than the Borrower and the Restricted Subsidiaries or any
entity that becomes a Restricted Subsidiary as a result of such transaction) on
terms that are substantially as favorable to the Borrower or such Restricted
Subsidiary as it would obtain at the time in a comparable arm’s-length
transaction with a Person that is not an Affiliate, as determined by the board
of directors or managers of the Borrower or such Restricted Subsidiary in good
faith; provided that the foregoing restrictions shall not apply to:

(a) the consummation of the Transactions, including the payment of Transaction
Expenses;

(b) the issuance of Equity Interests of the Borrower (or any Parent Entity
thereof) to the management of the Borrower (or any Parent Entity thereof) or any
of its Subsidiaries or the Sponsor (or any Parent Entity thereof) or any of its
Subsidiaries;

(c) equity issuances, repurchases, retirements, redemptions or other
acquisitions or retirements of Equity Interests by the Borrower (or any Parent
Entity thereof) permitted under Section 10.6;

(d) the payment of indemnities and reasonable expenses incurred by any Permitted
Holder and its Affiliates in connection with management or monitoring or the
provision of other services rendered to the Borrower (or any parent entity
thereof) or any of its Subsidiaries;

(e) [reserved];

(f) loans, advances and other transactions between or among the Borrower, any
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Equity Interests in such joint
venture or such Subsidiary) to the extent permitted under Article 10;

(g) employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower (or any Parent Entity thereof)
and the Subsidiaries and their respective future, current or former directors,
officers, employees or consultants (including management and employee benefit
plans or agreements, subscription agreements or similar agreements pertaining to
the repurchase of Equity Interests pursuant to put/call rights or similar rights
with future, current or former employees, officers, directors or consultants and
equity option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the board of directors
or managers of the Borrower (or any Parent Entity thereof);

(h) transactions pursuant to and any amounts payable under any Transaction
Agreement;

 

109



--------------------------------------------------------------------------------

(i) transactions pursuant to agreements in existence on the Effective Date set
forth on Schedule 9.9 or any amendment thereto or arrangement similar thereto to
the extent such an amendment or arrangement is not adverse, taken as a whole, to
the Lenders in any material respect (as determined by the Borrower in good
faith);

(j) Restricted Payments, redemptions, repurchases and other actions permitted
under Section 10.6;

(k) payments (including reimbursement of fees and expenses) by the Borrower and
any of its Restricted Subsidiaries to any Permitted Holder made for any
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities (including in connection with
acquisitions or divestitures, whether or not consummated), which payments are
approved by the majority of the members of the board of directors or managers or
a majority of the disinterested members of the board of directors or managers of
the Borrower (or any Parent Entity thereof), in good faith;

(l) any issuance of Equity Interests or other payments, awards or grants in
cash, securities, Equity Interests or otherwise pursuant to, or the funding of,
employment arrangements, equity options and equity ownership plans approved by
the board of directors or board of managers of the Borrower (or any Parent
Entity thereof);

(m) transactions with joint ventures for the purchase or sale of Hydrocarbons,
goods, equipment and services entered into in the ordinary course of business
and in a manner consistent with prudent business practice followed by companies
in the industry of the Borrower and its Subsidiaries;

(n) sales or conveyances of net profits interests for cash at Fair Market Value
allowed under Section 10.4;

(o) the issuance, sale or transfer of Equity Interests of the Borrower to
Holdings in connection with capital contributions by Holdings to the Borrower;

(p) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the board of directors or managers of
the Borrower from an accounting, appraisal or investment banking firm, in each
case of nationally-recognized standing that is in the good faith determination
of the Borrower qualified to render such letter, which letter states that such
transaction is (i) fair, from a financial point of view, to the Borrower or such
Restricted Subsidiary or (ii) on terms, taken as a whole, that are no less
favorable to the Borrower or such Restricted Subsidiary, as applicable, than
would be obtained in a comparable arm’s length transaction with a person that is
not an Affiliate;

(q) transactions undertaken in good faith (as certified by a responsible
financial or accounting officer of the Borrower) for the purpose of improving
the consolidated tax efficiency of the Borrower, Holdings and the Subsidiaries
and not for the purpose of circumventing any covenant set forth in this
Agreement;

(r) customary agreements and arrangements with oil and gas royalty trusts and
master limited partnership agreements that comply with the affiliate transaction
provisions of such royalty trust or master limited partnership agreement;

(s) payments and distributions by Holdings (and any Parent Entity thereof) and
the Subsidiaries to the extent such payments are permitted under Sections
10.6(f)(i) and (v);

(t) Transactions undertaken pursuant to membership in a purchasing consortium;

 

110



--------------------------------------------------------------------------------

(u) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, future, current or former directors,
officers, employees and consultants of Holdings, the Borrower and its Restricted
Subsidiaries or any Parent Entity;

(v) Investments permitted under Section 10.5 (other than Sections 10.5(l), (n),
(x) and (z) thereof);

(w) (i) investments by the Permitted Holders in securities of the Borrower or
any of the Restricted Subsidiaries (and payment of reasonable out-of-pocket
expenses incurred by the Permitted Holders in connection therewith) so long as
(A) the investment is being offered generally to other investors on the same or
more favorable terms and (B) the investment constitutes less than 15% of the
proposed or outstanding issue amount of such class of securities (provided, that
any investments in debt securities by any Debt Fund Affiliates shall not be
subject to the limitation in this clause (B)), and (ii) payments to the
Permitted Holders in respect of securities of the Borrower or any of its
Restricted Subsidiaries contemplated in the foregoing subclause (i) or that were
acquired from Persons other than the Borrower and its Restricted Subsidiaries,
in each case, in accordance with the terms of such securities;

(x) the payment of reasonable out-of-pocket costs and expenses relating to
registration rights and indemnities provided to shareholders of Holdings or any
Parent Entity pursuant to the stockholders agreement or the registration rights
agreement entered into on or after the Effective Date in connection therewith or
similar equity holders’ agreements or limited liability company agreements;

(y) transactions with customers, clients, joint venture partners, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the Borrower and the Restricted Subsidiaries, in the reasonable
determination of the Board of Directors or the senior management of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party;

(z) transactions permitted by Section 10.3 solely for the purpose of (a) forming
a holding company or (b) reincorporating in a new jurisdiction;

(aa) transactions between the Borrower or any of its Restricted Subsidiaries and
any Person that is an Affiliate solely because a director of such Person is also
a director of the Borrower or any direct or indirect parent of the Borrower;
provided, however, that such director abstains from voting as a director of the
Borrower or such direct or indirect parent, as the case may be, on any matter
involving such other Person;

(bb) transactions with a Person (other than an Unrestricted Subsidiary) that is
an Affiliate of the Borrower solely because the Borrower owns, directly or
through a Restricted Subsidiary, an Equity Interest in, or controls, such
Person;

(cc) payments or loans (or cancellation of loans) to officers, directors,
employees or consultants which are approved by a majority of the Board of
Directors of the Borrower in good faith;

(dd) payments to or from, and transactions with, any joint venture or
Unrestricted Subsidiary in the ordinary course of business or consistent with
past practice or industry norms (including, without limitation, any cash
management activities related thereto);

(ee) any lease entered into between the Borrower or any Restricted Subsidiary,
as lessee and any Affiliate of the Borrower, as lessor, which is approved by a
majority of the disinterested members of the Board of Directors in good faith
or, any lease entered into between the Borrower or any Restricted Subsidiary, as
lessee, and any Affiliate of the Borrower, as lessor, in the ordinary course of
business;

 

111



--------------------------------------------------------------------------------

(ff) pledges to any Person that is not an Affiliate of the Borrower or any of
its Restricted Subsidiaries of Equity Interests of Unrestricted Subsidiaries;
and

(gg) the formation and maintenance of any consolidated group or subgroup for
tax, accounting or cash pooling or management purposes in the ordinary course of
business.

Section 9.10 End of Fiscal Years; Fiscal Quarters. The Borrower will, for
financial reporting purposes, cause each of its, and each of its Restricted
Subsidiaries’, fiscal years and fiscal quarters to end on dates consistent with
past practice; provided, however, that the Borrower may, upon written notice to
the Administrative Agent change the financial reporting convention specified
above to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

Section 9.11 Additional Guarantors, Grantors and Collateral.

(a) Subject to any applicable limitations set forth in the Guarantee or the
Security Documents, the Borrower will cause (i) any direct or indirect Domestic
Subsidiary (other than any Excluded Subsidiary) formed or otherwise purchased or
acquired after the Effective Date (including pursuant to a Permitted
Acquisition) and (ii) any Domestic Subsidiary of the Borrower that ceases to be
an Excluded Subsidiary, in each case within forty-five (45) days from the date
of such formation, acquisition or cessation, as applicable (or such longer
period as the Administrative Agent may agree in its reasonable discretion) to
execute (A) a supplement to the Guarantee, substantially in the form of Exhibit
I thereto, in order to become a Guarantor, (B) a supplement to the Collateral
Agreement, substantially in the form of Exhibit I thereto, in order to become a
grantor and a pledgor thereunder, and (C) a joinder to the Intercompany Note.

(b) Subject to any applicable limitations set forth in the Collateral Agreement,
the Borrower will pledge, and, if applicable, will cause each Subsidiary
Guarantor (or Person required to become a Subsidiary Guarantor pursuant to
Section 9.11(a)) to pledge, to the Collateral Agent, for the benefit of the
Secured Parties, (i) all of the Equity Interests (other than any Excluded Equity
Interests) of each Subsidiary directly owned by the Borrower or any Subsidiary
Guarantor (or Person required to become a Guarantor pursuant to
Section 9.11(a)), in each case, formed or otherwise purchased or acquired after
the Effective Date, pursuant to supplements to the Collateral Agreement
substantially in the form of Exhibit I thereto and (ii) except with respect to
intercompany Indebtedness, all evidences of Indebtedness for borrowed money in a
principal amount in excess of $10,000,000 (individually) that is owing to the
Borrower or any Guarantor (or Person required to become a Guarantor pursuant to
Section 9.11(a)) (which shall be evidenced by a promissory note), in each case
pursuant to supplements to the Collateral Agreement substantially in the form of
Exhibit I thereto.

(c) The Borrower agrees that all Indebtedness of the Borrower and each of its
Restricted Subsidiaries that is owing to any Credit Party (or a Person required
to become a Subsidiary Guarantor pursuant to Section 9.11(a)) shall be evidenced
by the Intercompany Note, which promissory note shall be required to be pledged
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
Collateral Agreement.

 

112



--------------------------------------------------------------------------------

(d) In connection with each redetermination (but not any adjustment) of the
Borrowing Base, the Borrower shall review the applicable Reserve Report, if any,
and the list of current Mortgaged Properties (as described in Section 9.14(c)),
to ascertain whether the PV-9 of the Mortgaged Properties (calculated at the
time of redetermination) meets the Collateral Coverage Minimum after giving
effect to exploration and production activities, acquisitions, Dispositions and
production. In the event that the PV-9 of the Mortgaged Properties (calculated
at the time of redetermination) does not meet the Collateral Coverage Minimum,
then the Borrower shall, and shall cause the Credit Parties to, grant, within
seventy-five (75) days of delivery of the certificate required under
Section 9.14(c) (or such longer period as the Administrative Agent may agree in
its reasonable discretion), to the Collateral Agent as security for the
Obligations a Lien (subject to Liens permitted by Section 10.2) on additional
Oil and Gas Properties not already subject to a Lien of the Security Documents
such that, after giving effect thereto, the PV-9 of the Mortgaged Properties
(calculated at the time of redetermination) meets the Collateral Coverage
Minimum. All such Liens will be created and perfected by and in accordance with
the provisions of the Security Documents, including, if applicable, any
additional Mortgages. In order to comply with the foregoing, if any Restricted
Subsidiary places a Lien on its property and such Subsidiary is not a Guarantor,
then it shall become a Guarantor and comply with the provisions of Sections
9.11(a), (b) and (c).

Section 9.12 Use of Proceeds.

(a) The Borrower will use the proceeds of the Effective Date Loans, together
with the net proceeds of the Contributed Amount and proceeds of the Senior
Unsecured Notes, on the Effective Date to consummate the Transactions, including
the Acquisition and the Ironwood Acquisition, the payments of Transaction
Expenses, and for working capital and other general corporate purposes.
Following the Effective Date, the Borrower will use the proceeds of Loans and
any Letters of Credit for the acquisition, development and exploration of Oil
and Gas Properties, and for working capital and other general corporate purposes
of the Borrower and its Subsidiaries (including, without limitation, for
Permitted Acquisitions and any other transaction expressly permitted hereunder).

(b) On the Effective Date, Letters of Credit may be issued to backstop or
replace existing letters of credit of the Acquired Business and its Affiliates
and for general corporate purposes. Following the Effective Date, the Borrower
will use Swingline Loans and Letters of Credit for general corporate purposes
and in the case of Letters of Credit, to support deposits required under
purchase agreements pursuant to which the Borrower or one or more Subsidiaries
may acquire Oil and Gas Properties.

Section 9.13 Further Assurances.

(a) Subject to the applicable limitations set forth in the Security Documents,
the Borrower will, and will cause each other Credit Party to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, assignments of as-extracted collateral arising from
the Borrowing Base Properties, mortgages, deeds of trust and other documents)
that the Collateral Agent or the Required Lenders may reasonably request, in
order to grant, preserve, protect and perfect the validity and priority of the
security interests created or intended to be created by the applicable Security
Documents, all at the expense of the Borrower and the Restricted Subsidiaries.

(b) [Reserved].

(c) Notwithstanding anything herein to the contrary, if the Collateral Agent and
the Borrower reasonably determine in writing that the cost of creating or
perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Lenders thereby, then such property may be excluded from the
Collateral for all purposes of the Credit Documents. In addition,
notwithstanding anything to the contrary in this Agreement, the Collateral
Agreement, or any other Credit Document, (i) the Administrative

 

113



--------------------------------------------------------------------------------

Agent may grant extensions of time for or waivers of the requirements of the
creation or perfection of security interests in or the obtaining of title
opinions or other title information, legal opinions, appraisals, flood insurance
and surveys with respect to particular assets (including extensions beyond the
Effective Date for the perfection of security interests in the assets of the
Credit Parties on such date) where it reasonably determines, in consultation
with the Borrower, that perfection or obtaining of such items is not required by
law or cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the other
Credit Documents, (ii) Liens required to be granted from time to time pursuant
to this Agreement and the Security Documents shall be subject to exceptions and
limitations set forth in the Security Documents and, to the extent appropriate
in any applicable jurisdiction, as otherwise agreed between the Administrative
Agent and the Borrower and (iii) the Administrative Agent and the Borrower may
make such modifications to the Security Documents, and execute and/or consent to
such easements, covenants, rights of way or similar instruments (and
Administrative Agent may agree to subordinate the lien of any mortgage to any
such easement, covenant, right of way or similar instrument or record or may
agree to recognize any tenant pursuant to an agreement in a form and substance
reasonably acceptable to the Administrative Agent), as are reasonable or
necessary and otherwise permitted by this Agreement and the other Credit
Documents.

(d) Notwithstanding the foregoing provisions of this Section 9.13 or anything in
this Agreement or any other Credit Document to the contrary: (A) Liens required
to be granted from time to time shall be subject to exceptions and limitations
set forth in the Collateral Agreement and the other Credit Documents and, to the
extent appropriate in any applicable jurisdictions, as agreed between the
Administrative Agent and the Borrower; (B) the Collateral shall not include any
Excluded Assets; and (C) no actions in any jurisdiction outside of the United
States or that are necessary to comply with any Requirement of Law of any
jurisdiction outside of the United States shall be required in order to create
any security interest in assets located, titled, registered or filed outside of
the United States or to prefect such security interests (it being understood
that there shall be no collateral agreements, security agreements, pledge
agreements, or share charge (or mortgage) agreements governed under the laws of
any jurisdiction outside of the United States); provided that nothing in this
Section 9.13 or any other provision of the Credit Documents shall affect or
impair the Borrower’s obligation to meet the Collateral Coverage Minimum.

Section 9.14 Reserve Reports.

(a) On or before March 1st and September 1st of each year (provided that the
Reserve Report with respect to the first Scheduled Redetermination following the
Effective Date shall not be required to be delivered until October 1st), the
Borrower shall furnish to the Administrative Agent a Reserve Report evaluating,
as of the immediately preceding December 31st and June 30th, respectively, the
Proved Reserves of the Borrower and the Credit Parties located within the
geographic boundaries of the United States and other applicable Oil and Gas
Properties of the Credit Parties that the Borrower desires to have included in
any calculation of the Borrowing Base. Each Reserve Report as of December 31 and
June 30 shall be prepared, at the sole election of the Borrower, (x) by one or
more Approved Petroleum Engineers or (y) by or under the supervision of the
chief engineer of the Borrower or a Restricted Subsidiary; provided that Reserve
Reports as of December 31 of each year that are prepared by or under the
supervision of the chief engineer of the Borrower or a Restricted Subsidiary
shall in each case be accompanied by an audit letter issued by the applicable
Approved Petroleum Engineer that has audited at least 85% of the Proved Reserves
attributable to the Borrowing Base Properties of the Credit Parties by value.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent a Reserve Report prepared by one or more Approved
Petroleum Engineers or prepared under the supervision of the chief engineer of
the Borrower or a Restricted Subsidiary. For any Interim Redetermination
pursuant to Section 2.14(b), the Borrower shall provide such Reserve Report with
an “as of” date as required by the Administrative Agent, as soon as possible,
but in any event no later than thirty (30) days, in the case of any Interim
Redetermination requested by the Borrower or forty-five (45) days, in the case
of any Interim Redetermination requested by the Administrative Agent or the
Lenders, following the receipt of such request.

 

114



--------------------------------------------------------------------------------

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent a Reserve Report Certificate from an Authorized Officer of
the Borrower certifying that in all material respects:

(i) in the case of Reserve Reports prepared by or under the supervision of the
chief engineer of the Borrower or a Restricted Subsidiary (other than
December 31 Reserve Reports), such Reserve Report has been prepared, except as
otherwise specified therein, in accordance with the procedures used in the
immediately preceding December 31 Reserve Report or the Initial Reserve Report,
if no December 31 Reserve Report has been delivered;

(ii) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct in all material respects
(it being understood that projections concerning volumes and production and cost
estimates contained in each Reserve Report are necessarily based upon opinions,
estimates and projections and that neither the Borrower nor such Authorized
Officer warrants that such opinions, estimates and projections will ultimately
prove to have been accurate);

(iii) assuming that all applicable Governmental Authorities have granted
approvals, made recordations and taken such other actions as are necessary in
connection with the Transactions and any assignments made in connection
therewith, except as set forth in an exhibit to such certificate, to the best of
its knowledge, the Borrower or another Credit Party has good and defensible
title to the Borrowing Base Properties evaluated in such Reserve Report (other
than those (x) Disposed of in compliance with Section 10.4 since delivery of
such Reserve Report, (y) leases that have expired in accordance with their terms
and (z) with title defects disclosed in writing to the Administrative Agent) and
such Borrowing Base Properties are free of all Liens except for Liens permitted
by Section 10.2;

(iv) except as set forth on an exhibit to such certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 8.17 with respect to the Credit Parties’ Oil and Gas
Property evaluated in such Reserve Report that would require the Borrower or any
other Credit Party to deliver Hydrocarbons either generally or produced from
such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor;

(v) none of the Borrowing Base Properties have been Disposed of since the date
of the last Borrowing Base determination except those Borrowing Base Properties
listed on such certificate as having been Disposed of; and

(vi) the certificate shall also attach, as schedules thereto, a list of (1) all
material marketing agreements (which are not cancellable on sixty (60) days’
notice or less without penalty or detriment) entered into subsequent to the
later of the Effective Date and the most recently delivered Reserve Report for
the sale of production of the Credit Parties’ Hydrocarbons at a fixed non-index
price (including calls on, or other parties rights to purchase, production,
whether or not the same are currently being exercised) that represent in respect
of such agreements 2.5% or more of the Borrower’s average monthly production of
Hydrocarbon volumes and that have a maturity date or expiry date of longer than
six (6) months from the last day of such fiscal year or period, as applicable
and (2) all Borrowing Base Properties evaluated by such Reserve Report that are
Collateral and demonstrating that the PV-9 of the Collateral (calculated at the
time of delivery of such Reserve Report) meets the Collateral Coverage Minimum.

 

115



--------------------------------------------------------------------------------

Section 9.15 Change in Business. The Borrower and its Restricted Subsidiaries,
taken as a whole, will not fundamentally and substantively alter the character
of their business, taken as a whole, from the business conducted by them on the
Effective Date, Industry Investments by the Borrower and its Restricted
Subsidiaries and other business activities incidental, reasonably related or
ancillary to any of the foregoing and reasonable extensions thereof.

Section 9.16 Title Information.

(a) On or before the date of delivery to the Administrative Agent of each
Reserve Report required by Section 9.14(a) following the Effective Date, the
Borrower will deliver, if reasonably requested by the Administrative Agent,
title information consistent with usual and customary standards for the
geographic regions in which the Borrowing Base Properties are located, taking
into account the size, scope and number of leases and wells of the Borrower and
its Restricted Subsidiaries as is required to demonstrate satisfactory title on
eighty-five percent (85%) of the PV-9 value of the Borrowing Base Properties
included in the most recently delivered Reserve Report.

(b) If, within thirty (30) days of the Administrative Agent’s request therefor
in accordance with Section 9.16(a) (or such longer period as to which the
Administrative Agent may agree in its reasonable discretion), the Borrower does
not comply with the requirement to provide title information on eighty-five
percent (85%) of the PV-9 value of the Borrowing Base Properties included in the
most recently delivered Reserve Report in accordance with Section 9.16(a), such
default shall not be a Default, but instead the Administrative Agent and/or the
Required Lenders shall have the right (which may be exercised in their sole
discretion from time to time, and any failure to so exercise such remedy at any
time shall not be a waiver as to any future exercise of such remedy by the
Administrative Agent or the Lenders) to send a written notice to the Borrower,
the Administrative Agent and/or the other Lenders (as applicable) that the
affected Borrowing Base Property shall not count towards the 85.0% title
requirement and shall be deemed not to have been included in the most recently
delivered Reserve Report and that the then outstanding Borrowing Base shall be
reduced by an amount as determined by the Required Lenders to cause the Borrower
to be in compliance with the requirement to provide title on eighty-five percent
(85%) of the PV-9 value of the Borrowing Base Properties included in the most
recently delivered Reserve Report set forth in Section 9.16(a). This new
Borrowing Base shall become effective immediately after receipt of such notice.

Section 9.17 Holdings Covenant.

(a) Holdings covenants and agrees that on the Effective Date and thereafter,
until the Total Commitment and each Letter of Credit have terminated (unless
such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the relevant Issuing Banks following the termination
of the Total Commitment) and the Loans, the Swingline Loans and Unpaid Drawings,
together with interest, fees and all other Obligations incurred hereunder (other
than Hedging Obligations under Secured Hedge Agreements, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full, unless
the Majority Lenders shall otherwise consent in writing, Holdings will not
engage at any time in any business operating activity other than the following
activities which shall not constitute the operation of a business and shall in
all cases be permitted to the extent not otherwise restricted under the terms of
this Agreement: (i) the ownership of the Equity Interests in the Borrower,
(ii) the entry into and performance of its obligations under and in connection
with the Credit Documents, the Senior Unsecured Notes, the consummation of the
Transactions and the Guarantee and performance of Indebtedness not prohibited by
Section 10.1, (iii) financing activities, including the incurrence and
performance of Indebtedness (provided that neither the Borrower nor any
Subsidiary of the Borrower shall Guarantee any such Indebtedness), the issuance
of securities, the payment of dividends and distribution (including any Tax
distributions not prohibited under

 

116



--------------------------------------------------------------------------------

this Agreement) and making contributions to the capital of the Borrower or any
other Credit Party, (iv) issuing, selling and redeeming its Equity Interests,
(v) filing tax reports, paying taxes and performing other customary obligations
related thereto (including contesting taxes), (vi) holding directors’ and
shareholders’ meetings, preparing corporate and similar records and other
activities required to maintain its corporate or other legal structure
(including the ability to incur fees, costs and expenses relating to such
maintenance and to perform activities relating to its and any of its Parent
Entities’ officers, directors, managers and employees) or to comply with
applicable laws or to participate in tax, accounting or other administrative
matters as a member of the consolidated, combined, unitary or similar group of
the Credit Parties, including compliance with applicable law and legal, tax and
accounting matters related thereto, (vii) preparing reports to, and preparing
and making notices to and filings with, Governmental Authorities and to its
holders of Equity Interests, (viii) receiving, and holding proceeds of,
Restricted Payments from the Borrower and the Subsidiaries and distributing the
proceeds thereof to the extent not prohibited by Section 9.9 or Section 10.6,
(ix) holding any cash and Permitted Investments, (x) the consummation of the
transactions contemplated by or scheduled in the Transaction Agreements,
(xi) the performance of obligations under and compliance with its organizational
documents, any demands or requests from or requirements of a Governmental
Authority or any applicable Law, ordinance, regulation, rule, order, judgment,
decree or permit, including as a result of or in connection with the activities
of its Subsidiaries, (xii) activities in connection with the formation and
maintenance of the existence of any Parent Entity (it being understood that
notwithstanding anything to the contrary herein or in any Credit Document, there
shall be no restriction on the formation of any Parent Entity), (xiii) providing
indemnification to officers and directors, (xiv) activities permitted hereunder
or as otherwise required by Requirements of Law and (xv) the entry into and
performance of obligations with respect to contracts and other arrangements in
connection with, and activities incidental to, the business or activities
described in each foregoing clause of this Section 9.17 or customary for passive
holding companies.

(b) Holdings will not create, incur, assume or suffer to exist any Lien upon any
Equity Interests of the Borrower, whether now owned or hereafter acquired, other
than nonconsensual Liens of a type permitted by Section 10.2 or Liens of a type
permitted by Section 10.2(a), (e) (solely to the extent relating to Liens
incurred under clause (a)) or (u) (solely to the extent relating to Indebtedness
permitted by Section 10.1(p)) and (z).

(c) Notwithstanding the foregoing, so long as no Event of Default has occurred
and is continuing or would result therefrom, Holdings may merge, amalgamate or
consolidate with any other Person; provided that (i) Holdings shall be the
continuing or surviving Person or (ii) if the Person formed by or surviving any
such merger, amalgamation or consolidation is not Holdings or is a Person into
which Holdings has been liquidated (any such Person, the “Successor Holdings”),
(A) the Successor Holdings shall be an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia or any
territory thereof, (B) the Successor Holdings shall expressly assume all the
obligations of Holdings under this Agreement and the other Credit Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Security Document comply with this Agreement and (D) the
Administrative Agent shall have received at least five (5) days prior to the
date of such merger, amalgamation or consolidation all documentation and other
information about Successor Holdings required under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act that has been requested by the Administrative Agent; provided, further, that
if the foregoing are satisfied, the Successor Holdings will succeed to, and be
substituted for, Holdings under this Agreement.

 

117



--------------------------------------------------------------------------------

Section 9.18 Accounts. The Borrower shall, and shall cause each of the other
Credit Parties to, in respect of any Deposit Account or Securities Account (in
each case, other than any Excluded Account) of the Borrower or such Credit Party
(a) in existence on the Effective Date, deliver to the Administrative Agent duly
executed Account Control Agreement on the Control Agreement Delivery Date in
accordance with Section 9.19 and (b) established after the Effective Date,
deliver to the Administrative Agent duly executed Account Control Agreement no
later than the 90th day after the date on which such Deposit Account or
Securities Account is established (or such later date as the Administrative
Agent may reasonably agree).

Section 9.19 Post-Closing Items.

(a) Notwithstanding the requirements set forth in Section 9.18, with respect to
each Deposit Account and Securities Account of the Credit Parties (other than,
in each case, Excluded Accounts) in existence on the Effective Date, the
Borrower and each other Credit Party, as applicable, shall, no later than the
90th day after the Effective Date (or such later date as the Administrative
Agent may reasonably agree) (such date, the “Control Agreement Delivery Date”),
deliver to the Administrative Agent duly executed Account Control Agreements on
all such Deposit Accounts and Securities Accounts (in each case, other than any
Excluded Accounts).

(b) (i) The Credit Parties shall have entered into mortgages encumbering no less
than 50% of the PV-9 value of the Credit Parties total Proved Reserves by the
date that is ninety (90) days following the Effective Date (as such date may be
extended with the consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed, denied or conditioned).

(a) (ii) The Credit Parties shall have entered into mortgages encumbering no
less than 85% of the PV-9 value of the Credit Parties total Proved Reserves by
the date that is one hundred twenty (120) days following the Effective Date (as
such date may be extended with the consent of the Administrative Agent (such
consent not to be unreasonably withheld, delayed, denied or conditioned).

ARTICLE 10

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Effective Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the relevant Issuing Banks following the termination
of the Total Commitment) and the Loans, the Swingline Loans and Unpaid Drawings,
together with interest, fees and all other Obligations incurred hereunder (other
than Hedging Obligations under Secured Hedge Agreements, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full:

Section 10.1 Limitation on Indebtedness. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness other than the following:

(a) Indebtedness arising under the Credit Documents (including pursuant to
Sections 2.16 and 2.17 and any Permitted Refinancing Indebtedness issued or
incurred to Refinance such Indebtedness);

(b) [reserved];

(c) unsecured Indebtedness (including Guarantee Obligations thereunder) in
respect of any the Senior Unsecured Notes (and any fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with the foregoing)
and any unsecured Permitted Refinancing Indebtedness issued or incurred to
Refinance such Indebtedness;

 

118



--------------------------------------------------------------------------------

(d) Indebtedness of (i) the Borrower or any Guarantor owing to the Borrower or
any Subsidiary; provided that any such Indebtedness owing by a Credit Party to a
Subsidiary that is not a Guarantor shall (x) be evidenced by the Intercompany
Note or (y) otherwise be outstanding on the Effective Date so long as such
Indebtedness is evidenced by an Intercompany Note or otherwise subject to
subordination terms substantially identical to the subordination terms set forth
in the Intercompany Note, in each case, to the extent permitted by Requirements
of Law and not giving rise to material adverse tax consequences, (ii) any
Subsidiary that is not a Guarantor owing to any other Subsidiary that is not a
Guarantor and (iii) to the extent permitted by Section 10.5, any Subsidiary that
is not a Guarantor owing to the Borrower or any Guarantor;

(e) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business or consistent with past practice or industry practice
(including in respect of workers compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims);

(f) subject to compliance with Section 10.5, Guarantee Obligations incurred by
(i) Restricted Subsidiaries in respect of Indebtedness or other obligations of
the Borrower or other Restricted Subsidiaries that is permitted to be incurred
under this Agreement (except that a Restricted Subsidiary that is not a Credit
Party may not, by virtue of this Section 10.1(f), guarantee Indebtedness that
such Restricted Subsidiary could not otherwise incur under this Section 10.1)
and (ii) the Borrower in respect of Indebtedness of Restricted Subsidiaries that
is permitted to be incurred under this Agreement; provided that (A) if the
Indebtedness being guaranteed under this Section 10.1(f) is subordinated to the
Obligations, such Guarantee Obligations shall be subordinated to the Guarantee
of the Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such Indebtedness and (B) no guarantee by any
Restricted Subsidiary of any Permitted Additional Debt (or Indebtedness under
clause (c) above) shall be permitted unless such Restricted Subsidiary shall
have also provided a guarantee of the Obligations substantially on the terms set
forth in the Guarantee;

(g) Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors,
licensees or sublicensees or (ii) otherwise constituting Investments permitted
by Sections 10.5(d), (g), (i), (j), (k), (r), (s), (t) and (u);

(h) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred prior to or within three hundred sixty-five (365) days following the
acquisition, construction, lease, repair, replacement, expansion or improvement
of assets (real or personal, and whether through the direct purchase of property
or the Equity Interests of a Person owning such property) to finance the
acquisition, construction, lease, repair, replacement expansion, or improvement
of such assets; (ii) Indebtedness arising under Capital Leases, other than
(A) Capital Leases in effect on the Effective Date and (B) Capital Leases
entered into pursuant to subclause (i) above (provided that, in the case of each
of the foregoing subclauses (i) and (ii), the Borrower shall be in Compliance
with the Leverage Ratio Covenant on a Pro Forma Basis immediately after giving
effect to the incurrence of such Indebtedness (and the use of proceeds thereof);
and (iii) any Permitted Refinancing Indebtedness issued or incurred to Refinance
any such Indebtedness;

(i) Indebtedness outstanding on the Effective Date (provided that any
Indebtedness that is in excess of $1,000,000 individually shall only be
permitted under this clause (i) to the extent such Indebtedness is set forth on
Schedule 10.1) and any Permitted Refinancing Indebtedness issued or incurred to
Refinance such Indebtedness;

(j) Indebtedness in respect of Hedge Agreements, subject to the limitations set
forth in Section 10.10;

 

119



--------------------------------------------------------------------------------

(k) (i) Indebtedness of a Person or Indebtedness attaching to the assets of a
Person that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person or any of its Subsidiaries)
or Indebtedness attaching to the assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case, after the Effective Date as the result of a
Permitted Acquisition or other Investment permitted under Section 10.5; provided
that:

(A) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof,

(B) such Indebtedness is not guaranteed in any respect by the Borrower or any
Restricted Subsidiary (other than any such Person that so becomes a Restricted
Subsidiary or is the survivor of a merger with such Person or any of its
Subsidiaries),

(C) (1) the Equity Interests of such Person are pledged to the Collateral Agent
to the extent required under Section 9.11(b) and (2) such Person executes a
supplement to each of the Guarantee and the Collateral Agreement and a joinder
to the Intercompany Note, in each case to the extent required under
Section 9.11; provided that the assets covered by such pledges and security
interests may, at the option of the Borrower, to the extent permitted by
Section 10.2, equally and ratably secure such Indebtedness assumed with the
Secured Parties subject to a Customary Intercreditor Agreement; provided,
further, that the requirements of this clause (C) shall not apply to any
Indebtedness of the type that could have been incurred under Section 10.1(h),
and

(D) immediately after giving effect to the assumption of any such Indebtedness,
such acquisition and any related transactions, the Borrower shall be in
compliance with the Leverage Ratio Covenant on a Pro Forma Basis; and

(ii) any Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;

(l) (i) Indebtedness incurred to finance a Permitted Acquisition or other
Investment; provided that:

(A) (1) the Equity Interests of such Person acquired in such Permitted
Acquisition or other Investment, if any, is pledged to the Collateral Agent to
the extent required under Section 9.11(b) and (2) such Person executes
supplements to each of the Guarantee and the Collateral Agreement and a joinder
to the Intercompany Note, in each case to the extent required under
Section 9.11;

(B) immediately after giving effect to the incurrence of any such Indebtedness,
such acquisition and any related transactions, the Borrower shall be in
compliance with the Leverage Ratio Covenant on a Pro Forma Basis;

(C) the maturity of such Indebtedness is not earlier than, and no mandatory
repayment or redemption is required prior to, ninety-one (91) days after the
Latest Maturity Date of the Loans (determined at the time of issuance or
incurrence) (other than customary change of control or asset sale offers or upon
any event of default or Indebtedness incurred pursuant to a customary “bridge”
facility); and

 

120



--------------------------------------------------------------------------------

(D) such Indebtedness is not guaranteed in any respect by the Borrower or any
Subsidiary Guarantor except to the extent such guarantee is permitted under
Section 10.5; and

(ii) any Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;

(m) (i) Indebtedness of a Foreign Subsidiary or a Domestic Subsidiary that is
not a Subsidiary Guarantor and (ii) any Permitted Refinancing Indebtedness
issued or incurred to Refinance such Indebtedness; provided, that the aggregate
principal amount of Indebtedness outstanding at any time pursuant to this
Section 10.1(m) shall not at the time of incurrence thereof and immediately
after giving effect thereto on a Pro Forma Basis, exceed the greater of (A)
$100,000,000, and (B) 6.0% of Consolidated Total Assets (subject to
Section 1.12(h) with respect to any Indebtedness incurred pursuant to
Section 10.1(m)(ii), measured as of the date of incurrence of such Indebtedness
based upon the financial statements most recently available prior to such date)
except, in the case of Indebtedness incurred pursuant to Section 10.1(m)(ii), to
the extent permitted pursuant to the definition of Permitted Refinancing
Indebtedness; provided further, that no Credit Party’s assets are used to secure
any such Indebtedness and no Credit Party guarantees such Indebtedness;

(n) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, and obligations in respect of letters of credit, bank
guaranties or instruments related thereto, in each case provided in the ordinary
course of business or consistent with past practice, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business or consistent with past practice or industry practice;

(o) (i) other additional Indebtedness and (ii) any Permitted Refinancing
Indebtedness issued or incurred to Refinance such Indebtedness; provided that
the aggregate principal amount of Indebtedness outstanding at any time pursuant
to this Section 10.1(o) shall not at the time of incurrence thereof and
immediately after giving effect thereto and the use of proceeds thereof on a Pro
Forma Basis, exceed the greater of $150,000,000 and 7.5% of Consolidated Total
Assets (subject to Section 1.12(h) with respect to any Indebtedness incurred
pursuant to Section 10.1(o)(ii), measured as of the date of incurrence of such
Indebtedness based upon the financial statements most recently available prior
to such date) except, in the case of Indebtedness incurred pursuant to
Section 10.1(o)(ii), to the extent permitted pursuant to the definition of
Permitted Refinancing Indebtedness;

(p) (i) Indebtedness in respect of Permitted Additional Debt; provided that
(x) immediately after giving effect to the incurrence or issuance thereof and
the use of proceeds therefrom, the Borrower shall be in compliance with the
Leverage Ratio Covenant on a Pro Forma Basis and (y) the Borrowing Base shall be
adjusted to the extent required by Section 2.14(e) and (ii) any Permitted
Refinancing Indebtedness issued or incurred to Refinance such Indebtedness;

(q) Cash Management Obligations, Cash Management Services and other Indebtedness
in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business;

(r) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

 

121



--------------------------------------------------------------------------------

(s) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case, whether payable with
cash and/or Equity Interests, assumed or entered into in connection with the
Transactions (including, without limitation, any amounts payable under the
Acquisition Agreements and the MIPA), any Permitted Acquisitions, other
Investments permitted by Section 10.5 and the Disposition of any business,
assets or Equity Interests not prohibited hereunder;

(t) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) obligations contained in firm
transportation or supply agreements or other take or pay contracts, in each case
arising in the ordinary course of business;

(u) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower or, to the extent attributable to the
ownership or operation of the Borrower and its Subsidiaries any direct or
indirect parent thereof (it being understood that 100% of such compensation
shall be deemed attributable to the ownership and operation of the Borrower and
its Subsidiaries at all times when Holdings owns no material assets other than
the Equity Interests of the Borrower)) and the Restricted Subsidiaries incurred
in the ordinary course of business or consistent with past practice;

(v) Indebtedness consisting of promissory notes issued by the Borrower or any
Guarantor to current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Equity Interests of the Borrower (or any direct or indirect parent
thereof) permitted by Section 10.6;

(w) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions, Permitted Acquisitions or
any other Investment permitted hereunder;

(x) Indebtedness associated with bonds or surety obligations required by
Requirements of Law or by Governmental Authorities in connection with the
operation of Oil and Gas Properties in the ordinary course of business;

(y) Indebtedness consisting of the undischarged balance of any Volumetric
Production Payment, subject to adjustment of the Borrowing Base as set forth in
Section 2.14(g) to the extent required under Section 10.4(b);

(z) Indebtedness of the Borrower or any Restricted Subsidiary to any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the Cash
Management Services (including with respect to intercompany self-insurance
arrangements) of the Borrower and its Restricted Subsidiaries;

(aa) (i) Indebtedness incurred on behalf of, or Guarantee Obligations in respect
of the Indebtedness of, joint ventures (regardless of the form of legal entity)
that are not Subsidiaries and (ii) any Permitted Refinancing Indebtedness issued
or incurred to Refinance such Indebtedness, in principal amount, when aggregated
with the outstanding principal amount of Indebtedness incurred pursuant to this
Section 10.1(aa), not to exceed, at the time of incurrence thereof, the greater
of $50,000,000 and 3.0% of Consolidated Total Assets (subject to Section 1.12(h)
with respect to any Indebtedness incurred pursuant to Section 10.1(aa)(ii),
measured as of the date of incurrence of such Indebtedness based on the
financial statements most recently available prior to such date) except, in the
case of Indebtedness incurred pursuant to Section 10.1(aa)(ii), to the extent
permitted pursuant to the definition of Permitted Refinancing Indebtedness;

 

122



--------------------------------------------------------------------------------

(bb) (i) Indebtedness in an aggregate principal amount not to exceed 100% of the
net cash proceeds received by the Borrower after the Effective Date from the
issuance and sale of its Equity Interests or in connection with the contribution
of cash to the capital of the Borrower (other than Disqualified Stock, Cure
Amounts and amounts that serve to increase the Applicable Equity Amount);
provided that (A) such Indebtedness is incurred within one hundred eighty
(180) days after such contribution to the Borrower is made and (B) such
Indebtedness is designated as “Contribution Indebtedness” in a certificate from
an Authorized Officer on the date incurred; provided further that such net cash
proceeds shall not increase the Applicable Equity Amount and (ii) any Permitted
Refinancing Indebtedness in respect of any such Indebtedness; and

(cc) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (bb) above.

The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, and the payment of
interest or dividends in the form of additional Indebtedness of the same class,
accretion or amortization of original issue discount or liquidation preference
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies, will, in each case, not be
deemed to be an incurrence of Indebtedness for purposes of this Section 10.1.
The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness or
Disqualified Stock, as applicable, being refinanced, shall be calculated based
on the currency exchange rate applicable to the currencies in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing. The principal amount of any non-interest bearing Indebtedness or
other discount security constituting Indebtedness at any date shall be the
principal amount thereof that would be shown on a balance sheet of the Borrower
dated such date prepared in accordance with GAAP.

Section 10.2 Limitation on Liens. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:

(a) Liens arising under the Credit Documents to secure the Obligations
(including Liens in respect of any Letter of Credit or Letter of Credit
Application or Liens contemplated by Section 3.7) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(b) Permitted Liens;

(c) (x) Liens (including liens arising under Capital Leases to secure Capital
Lease Obligations) securing Indebtedness permitted pursuant to Section 10.1(h);
provided that (i) such Liens attach concurrently with or within three hundred
sixty-five (365) days after the acquisition, lease, repair, replacement,
construction, expansion or improvement (as applicable) financed thereby,
(ii) other than the property financed by such Indebtedness, such Liens do not at
any time encumber any property, except for replacements thereof and accessions
and additions to such property and the proceeds and the products thereof and
customary security deposits and (iii) with respect to Capital Leases, such Liens
do not at any time extend to or cover any assets (except for accessions and
additions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to, or acquired, constructed,
repaired, replaced or improved with the proceeds of, such Indebtedness; provided
that in each case individual financings provided by one lender may be cross
collateralized to other financings provided by such lender (and its Affiliates)
and (y) Liens on the assets of a Restricted Subsidiary that is not a Credit
Party securing Indebtedness of a Restricted Subsidiary that is permitted
pursuant to Section 10.1;

 

123



--------------------------------------------------------------------------------

(d) Liens existing on the Effective Date; provided that any Lien securing
Indebtedness in excess of $5,000,000 individually or $10,000,000 in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (d) that are not listed on Schedule
10.2(d)) shall only be permitted to the extent such Lien is listed on Schedule
10.2(d);

(e) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by this Section 10.2; provided, however, that (x) such new Lien shall
be limited to all or part of the same type of property that secured the original
Indebtedness (plus improvements on and accessions to such property and products
and proceeds thereof) (or upon or in after-acquired property (i) that is affixed
or incorporated into the property covered by such Lien or (ii) if the terms of
such Indebtedness require or include a pledge of after acquired property), (y)
the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the applicable Indebtedness at the time the
original Lien became a Lien permitted hereunder, and (B) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement and (z) on the date of the
incurrence of the Indebtedness secured by such Liens, the grantors of any such
Liens shall not be any different than the grantors of the Liens securing the
debt being refinanced, refunded, extended, renewed or replaced;

(f) Liens existing on the assets of any Person that becomes a Subsidiary, or
existing on assets acquired, pursuant to a Permitted Acquisition or other
Investment permitted by Section 10.5; provided that (1) if the Liens on such
assets secure Indebtedness, such Indebtedness is permitted under Section 10.1
and (2) such Liens attach at all times only to the same assets that such Liens
(or upon or in after-acquired property that is (i) affixed or incorporated into
the property covered by such Lien, (ii) after-acquired property subject to a
Lien securing Indebtedness permitted under Section 10.1, the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(iii) the proceeds and products thereof) attached to, and to the extent such
Liens secure Indebtedness, secure only the same Indebtedness (or any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness) that such
Liens secured, immediately prior to such Permitted Acquisition or other
Investment;

(g) Liens on the Equity Interests of any Person and the assets of such Person,
in each case, that becomes a Restricted Subsidiary pursuant to a Permitted
Acquisition or other Investment permitted by Section 10.5, or the assets of such
a Restricted Subsidiary or its Subsidiaries, in each case, to secure
Indebtedness incurred pursuant to Section 10.1(l); provided that such Liens
attach at all times only to the Equity Interests or assets of such Restricted
Subsidiary and its Subsidiaries;

(h) Liens securing Indebtedness or other obligations (i) of the Borrower or a
Restricted Subsidiary in favor of a Credit Party and (ii) of any Restricted
Subsidiary that is not a Credit Party in favor of any Restricted Subsidiary that
is not a Credit Party;

(i) Liens (i) of a collecting bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) or other funds maintained
with a financial institution (including the right of setoff) and that are within
the general parameters customary in the banking industry or arising pursuant to
such banking institution’s general terms and conditions;

 

124



--------------------------------------------------------------------------------

(j) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a transaction permitted under
Section 10.4, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business
permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;

(m) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage accounts incurred in the ordinary
course of business and not for speculative purposes;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;

(o) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement;

(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(q) Liens in respect of Production Payments and Reserve Sales, subject to
adjustment of the Borrowing Base as set forth in Section 2.14(g) to the extent
required under Section 10.4(b);

(r) the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(s) agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;

(t) [reserved];

(u) Liens securing any Indebtedness permitted by Sections 10.1(f) (solely and to
the same extent that the Indebtedness guaranteed by such Guarantee Obligations
is permitted to be subject to a Lien hereunder), (m) (as long as such Liens
attach only to assets of Foreign Subsidiaries and Domestic Subsidiaries that are
not Subsidiary Guarantors), (n), (p) (provided that, in the case of clause (p),
such Liens are Junior Liens on the Collateral and subject a Customary
Intercreditor Agreement), (q), (s) and (x);

 

125



--------------------------------------------------------------------------------

(v) Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9607(l), or other
Environmental Law, unless such Lien (i) by action of the lienholder, or by
operation of law, takes priority over any Liens arising under the Credit
Documents on the property upon which it is a Lien, and (ii) such Lien materially
impairs the use of the property covered by such Lien for the purposes for which
such property is held;

(w) Liens of not more than $25,000,000 on deposits securing Hedging Obligations
in respect of Hedge Agreements that were not entered into for speculative
purposes;

(x) Liens on Equity Interests in a joint venture securing obligations of such
joint venture so long as the assets of such joint venture do not constitute
Collateral;

(y) any amounts held by a trustee under any indenture or other debt agreement
issued in escrow pursuant to customary escrow arrangements pending the release
thereof, or under any indenture or other debt agreement pursuant to customary
discharge, redemption or defeasance provisions; and

(z) (i) additional Liens on property not constituting Borrowing Base Properties
and (ii) Junior Liens on Collateral so long as in the case of this clause
(z)(ii), the outstanding principal amount of the obligations secured thereby,
when aggregated with the outstanding principal amount of other obligations
secured by Liens permitted under this clause (z)(ii), at the time of the
incurrence thereof and immediately after giving effect thereto and the use of
proceeds thereof on a Pro Forma Basis, does not exceed the greater of
$150,000,000 and 5.0% of Consolidated Total Assets (measured as of the date on
which such Lien or the Indebtedness secured is incurred based upon the financial
statements most recently available prior to such date).

Section 10.3 Limitation on Fundamental Changes. Except as permitted by
Section 10.4 or 10.5, the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all its
business units, assets or other properties, except that:

(a) any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Borrower; provided that (i) the
Borrower shall be the continuing or surviving Person or, in the case of a
merger, amalgamation or consolidation with or into the Borrower, the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than the Borrower) shall be an entity organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof (the Borrower or such Person, as the case may be, being herein referred
to as the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Event of Default has occurred and is continuing at the date of such merger,
amalgamation or consolidation or would result from such consummation of such
merger, amalgamation or consolidation, (iv) such merger, amalgamation or
consolidation does not adversely affect the Collateral in any material respect,
(v) if such merger, amalgamation or consolidation involves the Borrower and a
Person that, prior to the consummation of such merger, amalgamation or
consolidation, is not a Subsidiary of the Borrower (A) the Successor Borrower
shall be in compliance with the Financial Performance Covenant on a Pro Forma
Basis immediately after giving effect to such merger, amalgamation or
consolidation, (B) each Guarantor, unless it is the other party to such merger,
amalgamation or consolidation or unless the Successor Borrower is the Borrower,
shall have by a supplement to the Guarantee confirmed that its Guarantee shall
apply to the Successor Borrower’s obligations under this Agreement, (C) each
Subsidiary grantor and each Subsidiary pledgor, unless it is the other party to
such merger, amalgamation or consolidation or unless the Successor Borrower is
the Borrower, shall have by a supplement to the Credit Documents confirmed that
its

 

126



--------------------------------------------------------------------------------

obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, (D) if requested by the Administrative Agent, each mortgagor of
a Mortgaged Property, unless it is the other party to such merger, amalgamation
or consolidation or unless the Successor Borrower is the Borrower, shall have by
an amendment to or restatement of the applicable Mortgage confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, (E) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate stating that such merger, amalgamation or
consolidation and any supplements to the Credit Documents preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the Security Documents, (F) if reasonably requested by the Administrative
Agent, an opinion of counsel shall be required to be provided to the effect that
such merger, amalgamation or consolidation does not violate this Agreement or
any other Credit Document; provided, further, that if the foregoing are
satisfied, the Successor Borrower (if other than the Borrower) will succeed to,
and be substituted for, the Borrower under this Agreement and (G) such merger,
amalgamation or consolidation shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or is otherwise permitted
under Section 10.5; and (vi) the Administrative Agent shall have received at
least five (5) days prior to the date of such merger, amalgamation or
consolidation all documentation and other information about such Subsidiary or
other Person required under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act that has been
requested by the Administrative Agent;

(b) any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into any one or more Subsidiaries of the
Borrower; provided that (i) in the case of any merger, amalgamation or
consolidation involving one or more Restricted Subsidiaries, (A) a Restricted
Subsidiary shall be the continuing or surviving Person or (B) the Borrower shall
take all steps necessary to cause the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Restricted Subsidiary) to
become a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, unless otherwise permitted by
Section 10.5, a Guarantor shall be the continuing or surviving Person or the
Person formed by or surviving any such merger, amalgamation or consolidation (if
other than a Guarantor) shall execute a supplement to the Guarantee, the
Collateral Agreement and any applicable Mortgage, and a joinder to the
Intercompany Note, each in form and substance reasonably satisfactory to the
Collateral Agent in order for the surviving Person to become a Guarantor, and
pledgor, mortgagor and grantor of Collateral for the benefit of the Secured
Parties and to acknowledge and agree to the terms of the Intercompany Note,
(iii) no Event of Default has occurred and is continuing on the date of such
merger, amalgamation or consolidation or would result from the consummation of
such merger, amalgamation or consolidation, (iv) if such merger, amalgamation or
consolidation involves a Subsidiary and a Person that, prior to the consummation
of such merger, amalgamation or consolidation, is not a Restricted Subsidiary of
the Borrower, (A) the Borrower shall be in compliance with the Financial
Performance Covenants on a Pro Forma Basis immediately after giving effect to
such merger, amalgamation or consolidation, (B) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate stating that such
merger, amalgamation or consolidation and such supplements to any Credit
Document preserve the enforceability of the Guarantee and the perfection and
priority of the Liens under the Collateral Agreement and (C) such merger,
amalgamation or consolidation shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or is otherwise permitted
under Section 10.5; and (v) the Administrative Agent shall have received at
least five (5) days prior to the date of such merger, amalgamation or
consolidation all documentation and other information about such Subsidiary or
other Person required under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act that has been
requested by the Administrative Agent;

(c) any Restricted Subsidiary that is not a Guarantor may (i) merge, amalgamate
or consolidate with or into any other Restricted Subsidiary and (ii) Dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower, a Guarantor or any other Restricted Subsidiary of the Borrower;

 

127



--------------------------------------------------------------------------------

(d) any Subsidiary Guarantor may (i) merge, amalgamate or consolidate with or
into the Borrower or any other Subsidiary Guarantor, (ii) merge, amalgamate or
consolidate with or into any other Subsidiary which is not a Guarantor or
Dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
any other Subsidiary that is not a Guarantor; provided that if such Subsidiary
Guarantor is not the surviving entity, such merger, amalgamation or
consolidation shall be deemed to be, and any such Disposition shall be, an
“Investment” and subject to the limitations set forth in Section 10.5 and
(iii) Dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any other Guarantor;

(e) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise Disposed of or
transferred in accordance with Section 10.4 or 10.5, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution;

(f) the Borrower and its Restricted Subsidiaries may consummate the
Transactions;

(g) the Borrower and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, amalgamation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 10.4
or an Investment permitted by Section 10.5; and

(h) any merger the sole purpose of which is to reincorporate or reorganize a
Credit Party in another jurisdiction in the United States shall be permitted as
long as such merger does not adversely affect the value of the Collateral in any
material respect and the surviving entity assumes all Obligations of the
applicable Credit Parties under the Credit Documents and delivers any applicable
information requested by the Administrative Agent or any Lender under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.

Section 10.4 Limitation on Sale of Assets. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, (x) convey, sell, lease, sell and
leaseback, assign, transfer (including via a Farm-Out Agreement) or otherwise
dispose (each of the foregoing a “Disposition”) of any of its property, business
or assets (including receivables and leasehold interests), whether now owned or
hereafter acquired or (y) sell to any Person (other than the Borrower or a
Guarantor) any shares owned by it of any Restricted Subsidiary’s Equity
Interests, except that:

(a) the Borrower and the Restricted Subsidiaries may Dispose of (i) inventory
and other goods held for sale, including Hydrocarbons, obsolete, worn out, used
or surplus equipment, vehicles and other assets (other than accounts receivable)
in the ordinary course of business, (ii) Permitted Investments, and (iii) assets
for the purposes of charitable contributions or similar gifts to the extent such
assets are not material to the ability of the Borrower and its Restricted
Subsidiaries, taken as a whole, to conduct its business in the ordinary course;

(b) the Borrower and the Restricted Subsidiaries may Dispose of any Oil and Gas
Properties or any interest therein or the Equity Interests of any Restricted
Subsidiary or of any Minority Investment owning Oil and Gas Properties (and
including, but without limitation, Dispositions in respect of Production
Payments and Reserve Sales and in connection with net profits interests,
operating agreements, Farm-In Agreements, Farm-Out Agreements, joint exploration
and development agreements and other agreements customary in the oil and gas
industry for the purpose of developing such Oil and Gas

 

128



--------------------------------------------------------------------------------

Properties); provided that such Disposition is for Fair Market Value; provided,
further, that if such Disposition of Oil and Gas Properties or of any Equity
Interests of any Restricted Subsidiary or Minority Investment owning Oil and Gas
Properties involves Borrowing Base Properties included in the most recently
delivered Reserve Report and the aggregate Borrowing Base Value of all such
Borrowing Base Properties Disposed of since the later of (i) the last
redetermination date and (ii) the last adjustment of the Borrowing Base made
pursuant to Section 2.14(g) exceeds 5.0% of the then-effective Borrowing Base,
then no later than two (2) Business Days after the date of consummation of any
such Disposition, the Borrower shall provide notice to the Administrative Agent
of such Disposition and the Borrowing Base Properties so Disposed and the
Borrowing Base shall be adjusted in accordance with the provisions of
Section 2.14(g); provided, further, that to the extent that the Borrower is
notified by the Administrative Agent that a Loan Limit Deficiency could result
from an adjustment to the Borrowing Base resulting from such Disposition, after
the consummation of such Disposition(s), the Borrower shall have received net
cash proceeds, or shall have cash on hand, sufficient to eliminate any such
potential Loan Limit Deficiency after giving effect to such Disposition;

(c) the Borrower and the Restricted Subsidiaries may Dispose of property or
assets to the Borrower or to a Restricted Subsidiary; provided that if the
transferor of such property is a Credit Party (i) the transferee thereof must
either be a Credit Party or (ii) such transaction is permitted under
Section 10.5;

(d) the Borrower and any Restricted Subsidiary may effect any transaction
permitted by Section 10.2, 10.3, 10.5 (other than Section 10.5(x)) or 10.6;

(e) the Borrower and the Restricted Subsidiaries may lease, sublease, license or
sublicense (on a non-exclusive basis with respect to any intellectual property)
real, personal or intellectual property in the ordinary course of business;

(f) Dispositions (including like-kind exchanges) of property (other than
Borrowing Base Properties) to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Disposition are applied to the purchase price of such
replacement property, in each case under Section 1031 of the Code or otherwise;

(g) Dispositions of Hydrocarbon Interests to which no Proved Reserves are
attributable and Farm-Out Agreements with respect to undeveloped acreage to
which no Proved Reserves are attributable and assignments in connection with
such Farm-Out Agreements;

(h) Dispositions of Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements to the extent the same would be
permitted under Section 10.5(j);

(i) any issuance or sale of Equity Interests in connection with the consummation
of the Transactions;

(j) transfers of property subject to a Casualty Event or in connection with any
condemnation proceeding with respect to Collateral;

(k) Dispositions of accounts receivable in true sale transactions (i) in
connection with the collection or compromise thereof or (ii) to the extent the
proceeds thereof are used to prepay any Loans then outstanding;

 

129



--------------------------------------------------------------------------------

(l) the unwinding of any Hedge Agreement (subject to the terms of
Section 2.14(f));

(m) Dispositions of Oil and Gas Properties or any interest therein or the Equity
Interests of any Restricted Subsidiary or of any Minority Investment owning Oil
and Gas Properties that are not Borrowing Base Properties and other assets not
included in the Borrowing Base;

(n) any issuance or sale of Equity Interests in, or sale of Indebtedness or
other securities of, an Unrestricted Subsidiary (or a Restricted Subsidiary
which owns an Unrestricted Subsidiary, so long as such Restricted Subsidiary
owns no assets other than the Equity Interests of such Unrestricted Subsidiary)
for Fair Market Value;

(o) any swap of assets (other than Permitted Investments) in exchange for assets
of the same type of comparable or greater value or usefulness to the business of
the Borrower and its Subsidiaries as a whole, as determined in good faith by the
management of the Borrower;

(p) (i) the abandonment or lapse of intellectual property that is not material
to the operation of the business of the Borrower and its Restricted Subsidiaries
and (ii) any Disposition of intellectual property licenses, which, in the
aggregate, does not materially impair the operation of the business of the
Borrower and its Restricted Subsidiaries; and

(q) Disposition of any asset between or among the Borrower and/or its Restricted
Subsidiaries as a substantially concurrent interim Disposition in connection
with a transaction permitted by Section 10.3, or in connection with an
Investment otherwise permitted pursuant to Section 10.5 or a Disposition
otherwise permitted pursuant to clauses (a) through (p) above.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 10.4 to any Person other than a Credit Party, such Collateral shall be
sold free and clear of the Liens created by the Credit Documents, and, if
requested by the Administrative Agent, upon the certification by the Borrower
that such Disposition is permitted by this Agreement, the Administrative Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

Section 10.5 Limitation on Investments. The Borrower will not, and will not
permit any of the Restricted Subsidiaries, to (i) purchase or acquire (including
pursuant to any merger, consolidation or amalgamation with a person that is not
a Wholly owned Subsidiary immediately prior to such merger, consolidation or
amalgamation) any Equity Interests, evidences of Indebtedness or other
securities of any other Person, (ii) make any loans or advances to or guarantees
of the Indebtedness of any other Person, or (iii) purchase or otherwise acquire
(in one transaction or a series of related transactions) (x) all or
substantially all of the property and assets or business of another Person or
(y) assets constituting a business unit, line of business or division of such
Person (each, an “Investment”), except:

(a) extensions of trade credit and purchases of assets and services (including
purchases of inventory, supplies and materials) in the ordinary course of
business;

(b) Investments in assets that constituted Permitted Investments at the time
such Investments were made;

(c) loans and advances to officers, directors, employees and consultants of the
Borrower (or any direct or indirect parent thereof) or any of its Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances), (ii) in connection with such Person’s purchase of
Equity Interests of the Borrower (or any direct or indirect parent thereof;
provided that, to the extent such loans and advances

 

130



--------------------------------------------------------------------------------

are made in cash, the amount of such loans and advances used to acquire such
Equity Interests shall be contributed to the Borrower in cash) and (iii) for
purposes not described in the foregoing subclauses (i) and (ii); provided that
the aggregate principal amount outstanding pursuant to subclause (iii) shall not
exceed $10,000,000;

(d) (i) Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Effective Date as set forth on Schedule
10.5(d), (ii) Investments existing on the Effective Date of the Borrower or any
Subsidiary in any other Subsidiary and (iii) any extensions, renewals or
reinvestments thereof, so long as the amount of any Investment made pursuant to
this clause (d) is not increased at any time above the amount of such Investment
set forth on Schedule 10.5(d) (other than (x) pursuant to an increase as
required by the terms of any such Investment as in existence on the Effective
Date or (y) as otherwise permitted under this Section 10.5);

(e) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries: (i) in exchange for any other Investment, accounts receivable or
endorsements for collection or deposit held by the Borrower or any such
Restricted Subsidiary in each case in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of, or settlement of
delinquent accounts and disputes with or judgments against, the issuer of such
other Investment or accounts receivable (including any trade creditor or
customer), (ii) in satisfaction of judgments against other Persons, (iii) as a
result of a foreclosure by the Borrower or any of its Restricted Subsidiaries
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default or (iv) as a result of the settlement,
compromise or resolution of litigation, arbitration or other disputes with
Persons who are not Affiliates;

(f) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of Holdings or a Parent Entity;

(g) Investments (i) by the Borrower in any Guarantor or by any Guarantor in the
Borrower, and (ii) by any Restricted Subsidiary that is not a Guarantor in
Holdings, the Borrower or any other Restricted Subsidiary;

(h) Investment by the Borrower or any Guarantor in any Restricted Subsidiary
that is not a Guarantor, provided that, such Investments (i) are made with
Excluded Contribution Assets within thirty (30) days after the date such assets
were designated as such or (ii) without duplication of the preceding clause
(i) and valued at the Fair Market Value (determined by the Borrower in good
faith) of such Investment at the time each such Investment is made, do not
exceed an aggregate amount outstanding pursuant to this Section 10.5(h)(ii)
equal to the sum of (A) the net cash proceeds received by the Borrower or any of
its Restricted Subsidiaries from a Disposition of Excluded Contribution Assets,
in each case, to the extent not otherwise applied in determining the
permissibility of a transaction under the Credit Documents where such
permissibility was or is (or may have been) contingent on receipt of such amount
or utilization of such amount for a specified purpose, (B) the greater of (I)
$75,000,000 and (II) 4.5% of Consolidated Total Assets (measured as of the date
such Investment is made based upon the financial statements most recently
available prior to such date), (C) the Applicable Equity Amount at such time and
(D) to the extent not otherwise included in the determination of the Applicable
Equity Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such Investment described in this Section 10.5(h) (which amount shall not
exceed the amount of such Investment valued at the Fair Market Value of such
Investment at the time such Investment was made) (it being understood that to
the extent any Investment made pursuant to this Section 10.5(h) was made by
using the Applicable Equity Amount, then the amounts referred to in clause
(D) shall, to the extent of the original usage of the Applicable Equity Amount,
be deemed to reconstitute such amounts);

 

131



--------------------------------------------------------------------------------

(i) Investments constituting Permitted Acquisitions;

(j) Investments (including but not limited to (i) Minority Investments and
Investments in Unrestricted Subsidiaries, (ii) Investments in joint ventures
(regardless of the form of legal entity) or similar Persons that do not
constitute Restricted Subsidiaries, (iii) Investments in Subsidiaries that are
not Credit Parties and (iv) Investments in respect of royalty trusts and master
limited partnerships), in each case valued at the Fair Market Value (determined
by the Borrower acting in good faith) of such Investment at the time each such
Investment is made; provided that, such Investments (i) are made with Excluded
Contribution Assets within thirty (30) days after the date such assets were
designated as such or (ii) without duplication of the preceding clause (i), do
not exceed an aggregate amount outstanding pursuant to this Section 10.5(j)(ii)
equal to the sum of (A) the net cash proceeds received by the Borrower or any of
its Restricted Subsidiaries from a Disposition of Excluded Contribution Assets,
in each case, to the extent not otherwise applied in determining the
permissibility of a transaction under the Credit Documents where such
permissibility was or is (or may have been) contingent on receipt of such amount
or utilization of such amount for a specified purpose, (B) the greater of (I)
$25,000,000 and (II) 5.0% of Consolidated Total Assets (measured as of the date
such Investment is made based upon the financial statements most recently
available prior to such date), (C) the Applicable Equity Amount at such time,
and (D) to the extent not otherwise included in the determination of the
Applicable Equity Amount, an amount equal to any repayments, interest, returns,
profits, distributions, income and similar amounts actually received in cash in
respect of any such Investment described in this Section 10.5(j) (which amount
shall not exceed the amount of such Investment valued at the Fair Market Value
of such Investment at the time such Investment was made) (it being understood
that to the extent any Investment made pursuant to this Section 10.5(j) was made
by using the Applicable Equity Amount, then the amounts referred to in clause
(D) shall, to the extent of the original usage of the Applicable Equity Amount,
be deemed to reconstitute such amounts);

(k) Investments made at any such time during which, immediately after giving
effect to the making of any such Investment on a Pro Forma Basis, (i) no Event
of Default or Loan Limit Deficiency shall have occurred and be continuing and
(ii) Liquidity is not less than 10.0% of the then effective Borrowing Base;

(l) Investments constituting non-cash proceeds of Dispositions of assets to the
extent permitted by Section 10.4 or any other disposition of assets not
constituting a Disposition;

(m) Investments made to repurchase or retire Equity Interests of the Borrower or
any Parent Entity thereof owned by any employee or any stock ownership plan or
key employee stock ownership plan of the Borrower (or any direct or indirect
parent thereof);

(n) Investments consisting of Restricted Payments permitted under Section 10.6
(other than Section 10.6(c));

(o) loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not in excess of the amount of, Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 10.6;

(p) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(q) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

 

132



--------------------------------------------------------------------------------

(r) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;

(s) guarantee obligations of the Borrower or any Restricted Subsidiary of leases
(other than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(t) Investments held by a Person acquired (including by way of merger,
amalgamation or consolidation) after the Effective Date otherwise in accordance
with this Section 10.5 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(u) Investments in Industry Investments and in interests in additional Oil and
Gas Properties and gas gathering systems related thereto or Investments related
to Farm-Out Agreements, Farm-In Agreements, joint operating, joint venture,
joint development or other area of mutual interest agreements, other similar
industry investments, gathering systems, pipelines or other similar oil and gas
exploration and production business arrangements whether through direct
ownership or ownership through a joint venture or similar arrangement;

(v) to the extent constituting Investments, the Transactions and other
transactions contemplated by the Transaction Agreements;

(w) Investments in Hedge Agreements permitted by Section 10.1 and Section 10.10;

(x) Investments consisting of Indebtedness, fundamental changes, Dispositions
and Restricted Payments permitted under Sections 10.1 (other than Sections
10.1(d)(iii) and (g)(ii)), 10.3, 10.4 (other than Section 10.4(d)) and 10.6
(other than 10.6(c));

(y) in the case of the Borrower and its Restricted Subsidiaries, Investments
consisting of (i) intercompany Indebtedness having a term not exceeding three
hundred sixty-four (364) days (inclusive of any roll-over or extensions of
terms) and made in the ordinary course of business and (ii) intercompany current
liabilities in connection with the cash management, tax and accounting
operations of the Borrower and the Restricted Subsidiaries;

(z) Investments resulting from pledges and deposits under clauses (d) and (e) of
the definition of “Permitted Liens” and clauses (j), (o), (w) and (y) of
Section 10.2;

(aa) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or the
relevant Restricted Subsidiary;

(bb) Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons in the ordinary course of
business;

(cc) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contacts and loans or advances made to
distributors in the ordinary course of business;

 

133



--------------------------------------------------------------------------------

(dd) Investments made by any Restricted Subsidiary that is not a Credit Party to
the extent that such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
by this Agreement;

(ee) Investments consisting of the contribution of Equity Interests of any
Foreign Subsidiary or FSHCO to any other Foreign Subsidiary or FSHCO; and

(ff) any Investment constituting a Disposition or transfer of any asset between
or among the Borrower and/or its Restricted Subsidiaries as a substantially
concurrent interim Disposition or transfer in connection with an Investment
otherwise permitted pursuant to clauses (a) through (dd) above or in connection
with a transaction permitted by Section 10.3 or in connection with a Disposition
permitted pursuant to Section 10.4.

Section 10.6 Limitation on Restricted Payments. The Borrower will not directly
or indirectly pay any dividend or make any other distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
Qualified Equity Interests) or redeem, purchase, retire or otherwise acquire for
value any of its Equity Interests or the Equity Interests of any Parent Entity
(other than through the issuance of additional Qualified Equity Interests), or
permit any Restricted Subsidiary to purchase or otherwise acquire for
consideration (except in connection with an Investment permitted under
Section 10.5) any Equity Interests of the Borrower or any Parent Entity, now or
hereafter outstanding (all of the foregoing, “Restricted Payments”); except:

(a) the Borrower may (or may make Restricted Payments to permit any Parent
Entity thereof to) redeem in whole or in part any of its or a Parent Entity’s
Equity Interests in exchange for another class of its (or such Parent Entity’s)
Equity Interests or with proceeds from substantially concurrent equity
contributions or issuances of new Equity Interests; provided that such new
Equity Interests contain terms and provisions at least as advantageous to the
Lenders in all material respects to their interests as those contained in the
Equity Interests redeemed thereby, and the Borrower may pay Restricted Payments
to Holdings payable solely in the Equity Interests (other than Disqualified
Stock not otherwise permitted by Section 10.1) of the Borrower;

(b) the Borrower may (i) (or may make Restricted Payments to permit any Parent
Entity thereof to) redeem, acquire, retire or repurchase shares of its (or such
Parent Entity’s) Equity Interests held by any present or former officer,
manager, consultant, director or employee (or their respective Affiliates,
estates, spouses, former spouses, successors, executors, administrators, heirs,
legatees, distributees or immediate family members) of the Borrower and its
Subsidiaries or any Parent Entity thereof, in connection with the death,
disability, retirement or termination of employment of any such Person or
otherwise in accordance with any equity option or equity appreciation rights
plan, any management, director and/or employee equity ownership, benefit or
incentive plan or agreement, equity subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement;
provided that the aggregate amount of Restricted Payments made under this clause
(b) does not exceed in any calendar year the sum of (A) $10,000,000 (with unused
amounts in any calendar year being carried over to the next two succeeding
calendar years) plus (B) all net cash proceeds obtained by or contributed to the
Borrower during such calendar year from the sales of Equity Interests to other
future, present or former officers, consultants, employees, directors and
managers in connection with any permitted compensation and incentive
arrangements plus (C) all net cash proceeds obtained from any key-man life
insurance policies received during such calendar year plus (D) the amount of any
cash bonuses otherwise payable to members of management, directors or
consultants of Holdings, any Parent Entity, the Borrower or its Subsidiaries in
connection with the Transactions that are foregone in return for the receipt of
Equity Interests; notwithstanding the foregoing, the Borrower may elect to apply
all or any portion of

 

134



--------------------------------------------------------------------------------

the aggregate increase contemplated by clauses (B), (C) and (D) above in any
calendar year and provided, further, that cancellation of Indebtedness owing to
the Borrower or any of its Restricted Subsidiaries from any future, present or
former employees, directors, officers, members of management or consultants (or
their respective Controlled Investment Affiliates or Immediate Family Members),
of the Borrower, any Restricted Subsidiary, any direct or indirect parent
company of the Borrower or any of the Borrower’s Restricted Subsidiaries in
connection with a repurchase of Equity Interests of the Borrower or any of its
direct or indirect parent companies will not be deemed to constitute a
Restricted Payment for purposes of this covenant or any other provision of this
Agreement;

(c) to the extent constituting Restricted Payments, the Borrower may make
Investments permitted by Section 10.5 (other than Sections 10.5(m), (n) and
(o));

(d) to the extent constituting Restricted Payments, the Borrower may consummate
transactions expressly permitted by Section 10.3;

(e) the Borrower may repurchase Equity Interests of the Borrower (or any Parent
Entity thereof) upon exercise of stock options or warrants if such Equity
Interests represents all or a portion of the exercise price of such options or
warrants;

(f) the Borrower may make and pay Restricted Payments to Holdings or any other
Parent Entity of the Borrower:

(i) the proceeds of which will be used to pay (or to make Restricted Payments to
allow Holdings or any other Parent Entity to pay) with respect to any taxable
period (or a portion thereof) (x) for which the Borrower and any of its
subsidiaries are members of a consolidated, combined, affiliated, unitary or
similar income tax group for U.S. federal and/or applicable foreign, state or
local income Tax purposes (each, a “Tax Group”) of which a Parent Entity is the
common parent, or (y) for which the Borrower is a partnership or disregarded
entity for U.S. federal or applicable foreign, state or local income Tax
purposes that is wholly owned (directly or indirectly) by a Person that is
taxable as a corporation for such income Tax purposes, dividends or
distributions by the Borrower or any of its subsidiaries, as applicable, to
Holdings or any Parent Entity of the Borrower in an amount not to exceed the sum
of (A) the amount of any U.S. federal, foreign, state and/or local income Taxes
that the Borrower and/or its subsidiaries that are members of the relevant Tax
Group, as applicable, would have paid for such taxable period had the Borrower
and/or such subsidiaries, as applicable, been a stand-alone corporate taxpayer
or a stand-alone corporate group; provided, taking into account any such income
Taxes directly paid or withheld at the level of the Borrower or such
subsidiaries and (B) such amounts as are needed to pay any amounts owed by a
Parent Entity of the Borrower under any tax receivable agreement with customary
terms for similar transactions relating to any assets acquired by the Borrower
or its subsidiaries after the Effective Date; provided, further that
distributions pursuant to this clause (i) in respect of an Unrestricted
Subsidiary shall be permitted only to the extent that cash distributions were
made by such Unrestricted Subsidiary to the Borrower or any of its Restricted
Subsidiaries for such purpose;

(ii) with respect to any taxable period (or a portion thereof) ending after the
Effective Date during which the Borrower is a pass-through entity (including a
partnership or disregarded entity (other than a partnership or disregarded
entity described in clause (i)(y) above)), dividends or distributions to any
member or partner of the Borrower, on or prior to each estimated Tax payment
date as well as each other applicable due date, on a pro rata basis such that
each such member or partner (or its direct or indirect members or partners, if
applicable) receives, in the aggregate for such period, payments or
distributions not to exceed the sum of (A) such member or partner’s U.S.
federal, state and/or local income Taxes (as applicable) attributable to its
direct or indirect ownership of the Borrower and its pass-through subsidiaries
with respect to such taxable period (assuming that such member or partner is
subject

 

135



--------------------------------------------------------------------------------

to Tax at the highest combined marginal U.S. federal, state, and/or local income
Tax rates (including any Tax rate imposed on “net investment income” by
Section 1411 of the Code) applicable to an individual or, if higher, a
corporation, resident in New York, New York (for the avoidance of doubt,
regardless of the actual rate applicable to such member or partner), determined
by taking into account (I) the deductibility of state and local income Taxes for
U.S. federal income Tax purposes (disregarding any deduction that is subject to
a Dollar limitation), (II) the alternative minimum tax, (III) any U.S. federal,
state and/or local (as applicable) loss carryforwards of such member or partner
available from losses of such member or partner attributable to its direct or
indirect ownership of the Borrower and its subsidiaries for prior taxable
periods ending after the Effective Date to the extent such loss is of a
character that would allow such loss to be available to reduce Taxes in the
current taxable period (taking into account any limitations on the utilization
of such loss to reduce such Taxes and to the extent such loss had not already
been utilized), (IV) the character (e.g. long-term or short-term capital gain or
ordinary or exempt) of the applicable income, (V) any adjustments of such member
or partner by reason of Section 734(b) or Section 743(b) of the Code
attributable to its direct or indirect ownership in the Borrower, and (VI) any
adjustment to such member or partner’s taxable income attributable to its direct
or indirect ownership of the Borrower and its subsidiaries as a result of any
Tax examination, audit or adjustment with respect to any period or portion
thereof ending after the Effective Date and (B) in the case of such member or
partner that is a Parent Entity of the Borrower with an obligation under any tax
receivable agreement with customary terms for similar transactions relating to
any assets acquired by the Borrower or its subsidiaries after the Effective
Date, such amounts as are needed by it during the relevant period in excess of
the amount that will enable it to satisfy all of its U.S. federal, state and
local and foreign Tax liabilities for such taxable period or portion thereof to
pay amounts owed by it under such tax receivable agreement; provided that the
amounts payable under this clause (ii)(B) shall be reduced by any excess
distributions from the Borrower received by the relevant Parent Entity after the
Effective Date over the actual income tax liability of such Parent Entity
attributable to the Borrower to the extent such excess distributions were not
contributed to the Borrower (provided that distributions pursuant to this clause
(ii) in respect of an Unrestricted Subsidiary shall be permitted only to the
extent that cash distributions were made by such Unrestricted Subsidiary to the
Borrower or any of its Restricted Subsidiaries for such purpose);

(iii) the proceeds of which shall be used to allow any Parent Entity to pay its
operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and other professional costs and expenses) to the extent attributable
to the ownership or operation of the Borrower, it being understood that 100% of
the foregoing costs and expenses shall be deemed attributable to the ownership
and operation of the Borrower at all times when such Parent Entity owns no
material assets other than the Equity Interests of the Borrower or any other
Parent Entity;

(iv) the proceeds of which shall be used by such Parent Entities to pay
Restricted Payments contemplated by Section 10.6(b);

(v) the proceeds of which shall be used to make Restricted Payments to allow any
Parent Entity to pay fees and expenses related to any equity issuance or
offering or debt issuance, incurrence or offering, Disposition or acquisition or
investment transaction permitted by this Agreement, whether or not consummated;

(vi) the proceeds of which shall be used to pay fees and expenses (including
real and personal property Taxes, and franchise, excise or similar Taxes)
required to maintain its corporate or legal existence, customary salary, bonus
and other benefits payable to, and indemnities provided on behalf of, officers,
employees and consultants of any Parent Entity, and any payroll, social security
or similar Taxes thereof, to the extent such salaries, bonuses, other benefits
and indemnities are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries, it being understood that 100% of the foregoing
costs and expenses shall be deemed attributable to the ownership and operation
of the Borrower at all times when such Parent Entity owns no material assets
other than the Equity Interests of the Borrower or any other Parent Entity;

 

136



--------------------------------------------------------------------------------

(vii) in the form of Equity Interests of the Borrower (other than Disqualified
Stock not otherwise permitted by Section 10.1);

(viii) to pay interest, principal and/or other payments (including AHYDO
“catch-up payments”) on Indebtedness the proceeds of which have been contributed
to the Borrower or any Restricted Subsidiary and that has been guaranteed by, or
is otherwise, considered Indebtedness of, the Borrower or any Restricted
Subsidiary incurred in accordance with Section 10.1;

(ix) to finance Permitted Acquisitions and other Investments or other
acquisitions in each case otherwise permitted to be made under Section 10.5 if
made by the Borrower; provided, that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment or other
acquisition, (B) such direct or indirect parent company shall, promptly
following the closing thereof, cause (1) all property acquired (whether assets
or Equity Interests) to be contributed to the capital of the Borrower or one of
its Restricted Subsidiaries or (2) the merger, amalgamation, consolidation, or
sale of the Person formed or acquired into the Borrower or one of its Restricted
Subsidiaries (to the extent not prohibited by Section 10.3) in order to
consummate such Investment or other acquisition, (C) such direct or indirect
parent company and its Affiliates (other than the Borrower or a Restricted
Subsidiary) receives no consideration or other payment in connection with such
transaction except to the extent the Borrower or a Restricted Subsidiary could
have given such consideration or made such payment in compliance herewith,
(D) any property received by the Borrower shall not increase the Applicable
Equity Amount and (E) to the extent constituting an Investment, such Investment
shall be deemed to be made by Borrower or such Restricted Subsidiary pursuant to
Section 10.5; and

(x) the proceeds of which shall be used to pay Public Company Costs; and

(xi) the proceeds of which shall be used to pay obligations arising under or
pursuant to the Transaction Agreements;

(g) the Borrower or any of the Restricted Subsidiaries may (i) pay cash in lieu
of fractional shares in connection with (A) any dividend, split or combination
thereof or any Permitted Acquisition or other Investment permitted under
Section 10.5 and (B) any conversion request by a holder of convertible
Indebtedness and (ii) make cash payments in accordance with the terms of
convertible Indebtedness in connection with any conversion request by a holder
thereof so long as, in the case of the foregoing clauses (i)(B) and (ii),
immediately after giving effect thereto on a Pro Forma Basis, (1) no Default or
Event of Default shall have occurred and be continuing and (2) no Loan Limit
Deficiency exists,

(h) the Borrower may pay any dividends or distributions within sixty (60) days
after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of this Agreement;

(i) so long as, immediately after giving effect thereto on a Pro Forma Basis,
together with any concurrent Restricted Payments being paid under
Section 10.6(m), (i) no Event of Default or Loan Limit Deficiency shall have
occurred and be continuing, (ii) Liquidity is not less than 10.0% of the then
effective Borrowing Base (on a Pro Forma Basis immediately after giving effect
to such Restricted Payment) and (iii) the Consolidated Total Debt to EBITDAX
Ratio shall not be greater than 3.00 to 1.00 (on a Pro Forma Basis after giving
effect to such Restricted Payment), the Borrower may declare and pay additional
Restricted Payments without limit in cash or otherwise to the holders of its or
any Parent Entity’s

 

137



--------------------------------------------------------------------------------

Equity Interests; provided that if such Restricted Payment includes Borrowing
Base Properties included in the most recently delivered Reserve Report and the
aggregate Borrowing Base Value of all such Borrowing Base Properties Disposed of
since the later of (i) the last redetermination date and (ii) the last
adjustment of the Borrowing Base made pursuant to Section 2.14(g) exceeds 5.0%
of the then-effective Borrowing Base, then no later than two (2) Business Days
after the date of consummation of any such Restricted Payment, the Borrower
shall provide notice to the Administrative Agent of such Restricted Payment and
the Borrowing Base Properties so Disposed and the Borrowing Base shall be
adjusted in accordance with the provisions of Section 2.14(g);

(j) the Borrower may consummate the Transactions and make Restricted Payments in
connection therewith and transactions related thereto (including payment of the
Parent Stockholder Redemption Amount) (and pay fees and expenses in connection
therewith on or following the Effective Date, including those owed to
Affiliates), and make payments described in Sections 9.9(a), (f), (g), (h), (j)
and (l) (subject to the conditions set out therein);

(k) the distribution, by dividend or otherwise, of Equity Interests of, or
Indebtedness owed to the Borrower or a Restricted Subsidiary by, an Unrestricted
Subsidiary (or a Restricted Subsidiary that owns an Unrestricted Subsidiary);
provided that such Restricted Subsidiary owns no assets other than Equity
Interests of an Unrestricted Subsidiary;

(l) payments and distributions to dissenting stockholders pursuant to applicable
law, pursuant to or in connection with a consolidation, merger, amalgamation or
transfer of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries taken as a whole that complies with the terms of this
Agreement or any other transaction that complies with the terms of this
Agreement;

(m) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may declare and pay Restricted Payments in
an aggregate amount not to exceed the Applicable Equity Amount at the time such
Restricted Payment is paid;

(n) Restricted Payments that are (i) made with Excluded Contribution Assets
within thirty (30) days after the date such assets were designated as such or
(ii) without duplication of the preceding clause (i), the net cash proceeds
received by the Borrower or any of its Restricted Subsidiaries from a
Disposition of Excluded Contribution Assets, in each case, to the extent not
otherwise applied in determining the permissibility of a transaction under the
Credit Documents where such permissibility was or is (or may have been)
contingent on receipt of such amount or utilization of such amount for a
specified purpose; and

(o) other Restricted Payments in an aggregate amount not to exceed $100,000,000.

Section 10.7 Limitations on Debt Payments and Amendments.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to
prepay, repurchase or redeem or otherwise defease prior to its scheduled
maturity any Indebtedness for borrowed money that is expressly subordinated in
right of payment to the Indebtedness incurred hereunder (or any Permitted
Refinancing Indebtedness in respect thereof to the extent constituting Junior
Debt) (such other Indebtedness or any Permitted Refinancing Indebtedness in
respect thereof, “Junior Debt”) (for the avoidance of doubt, it being understood
that payments of regularly-scheduled cash interest in respect of Junior Debt and
any AHYDO payments shall be permitted); provided, however, that the Borrower or
any Restricted Subsidiary may prepay, repurchase, redeem or defease prior to its
scheduled maturity any Junior Debt (i) in exchange for or with the proceeds of
any Permitted Refinancing Indebtedness, (ii) by converting or exchanging any
Junior Debt to Qualified Equity Interests of the Borrower or any Parent Entity,
(iii) so

 

138



--------------------------------------------------------------------------------

long as, immediately after giving effect thereto on a Pro Forma Basis, (A) no
Event of Default has occurred and is continuing, (B) no Loan Limit Deficiency
exists and (C) Liquidity is not less than 10.0% of the then effective Borrowing
Base (on a Pro Forma Basis immediately after giving effect to such prepayment,
repurchase, redemption or defeasance) or (iv) so long as no Event of Default
shall have occurred and be continuing or would result therefrom, in an aggregate
amount not to exceed the Applicable Equity Amount; provided, further, that,
after giving effect to any adjustment of the Borrowing Base made pursuant to
Section 2.14(g) and any repayment of the Loans required in connection therewith,
the Borrower or any Restricted Subsidiary may make mandatory prepayments in
respect of any Junior Debt with the proceeds of the disposition of any assets
that have been pledged to secure such Junior Debt;

(b) The Borrower will not amend or modify the terms of any Junior Debt, other
than amendments or modifications that (A) would not be materially adverse to the
Lenders, taken as a whole (as determined in good faith by the Borrower), (B)
otherwise comply with the definition of “Permitted Refinancing Indebtedness”
that may be incurred to Refinance any such Indebtedness, (C) would have the
effect of converting any Junior Debt to Qualified Equity Interests of the
Borrower or a Parent Entity or (D) to the extent such amendment or modification
would not have been prohibited under this Agreement at the time such Permitted
Refinancing Indebtedness, Junior Debt or documentation was first issued,
incurred or entered into, as applicable; and

(c) Notwithstanding the foregoing and for the avoidance of doubt, nothing in
this Section 10.7 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Borrower and/or the Restricted
Subsidiaries, in either case, unless an Event of Default pursuant to
Section 11.1 or 11.5 has occurred and is continuing and the Borrower has
received a notice from the Collateral Agent instructing it not to make or permit
the Borrower and/or the Restricted Subsidiaries to make any such repayment or
prepayment or (ii) substantially concurrent transfers of credit positions in
connection with intercompany debt restructurings so long as such Indebtedness is
permitted by Section 10.1 after giving effect to such transfer.

Section 10.8 Negative Pledge Agreements. The Borrower will not, and will not
permit any of the Subsidiary Guarantors to, enter into or permit to exist any
Contractual Requirement (other than this Agreement or any other Credit Document)
that limits the ability of the Borrower or any Subsidiary Guarantor to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Secured Parties with respect to the Obligations or under the
Credit Documents; provided that the foregoing shall not apply to each of the
following Contractual Requirements that:

(a) (i) exist on the Effective Date and (to the extent not otherwise permitted
by this Section 10.8) are listed on Schedule 10.8 and (ii) to the extent
Contractual Requirements permitted by subclause (i) are set forth in an
agreement evidencing Indebtedness or other obligations, are set forth in any
agreement evidencing any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness or obligation so long as such Permitted Refinancing
Indebtedness does not expand the scope of such Contractual Requirement in any
material respect;

(b) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Requirements were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower;

(c) [reserved];

(d) arise pursuant to agreements entered into with respect to any sale,
transfer, lease or other Disposition permitted by Section 10.4 and applicable
solely to assets under such sale, transfer, lease or other Disposition;

 

139



--------------------------------------------------------------------------------

(e) are customary provisions in joint venture agreements and other similar
agreements permitted by Section 10.5 and applicable to joint ventures or
otherwise arise in agreements which restrict the Disposition or distribution of
assets or property subject to oil and gas leases, joint operating agreements,
joint exploration and/or development agreements, participation agreements and
other similar agreements entered into in the ordinary course of the oil and gas
exploration and development business and customary provisions in any Agreement
of the type described in the definition of “Industry Investments” entered into
in the ordinary course of business;

(f) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(g) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary;

(h) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(i) restrict the use of cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(j) are imposed by Requirements of Law;

(k) exist under any documentation governing any Permitted Refinancing
Indebtedness incurred to Refinance any Indebtedness but only to the extent such
Contractual Requirement is not materially more restrictive, taken as a whole,
than the Indebtedness being refinanced;

(l) customary net worth provisions contained in real property leases entered
into by any Restricted Subsidiary of the Borrower, so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrower and the Restricted Subsidiaries
to meet their ongoing obligation;

(m) are included in any agreement relating to any Lien, so long as (i) such Lien
is a Permitted Lien and such restrictions or conditions relate only to the
specific asset subject to such Lien and (ii) such restrictions and conditions
are not created for the purpose of avoiding the restrictions imposed by this
Section 10.8;

(n) are restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 10.1 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in the Credit Documents or
documentation with respect to the Senior Unsecured Notes as determined by the
Borrower in good faith;

(o) are restrictions regarding licenses or sublicenses by the Borrower and the
Restricted Subsidiaries of intellectual property in the ordinary course of
business (in which case such restriction shall relate only to such intellectual
property);

(p) are encumbrances or restrictions contained in an agreement or other
instrument of a Person acquired by or merged or consolidated with or into the
Borrower or any Restricted Subsidiary, or of an Unrestricted Subsidiary that is
designated a Restricted Subsidiary, or that is assumed in connection with the
acquisition of assets from such Person, in each case that is in existence at the
time of such transaction (but not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired or
designated; and

 

140



--------------------------------------------------------------------------------

(q) comprise negative pledges or restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 10.1 to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

(r) are encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower’s board of
directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

Section 10.9 Limitation on Subsidiary Distributions. The Borrower will not, and
will not permit any of its Restricted Subsidiaries that are not Subsidiary
Guarantors to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any such Restricted Subsidiary to pay dividends or make any
other distributions to the Borrower or any Restricted Subsidiary on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits or transfer any property to the Borrower or any Restricted
Subsidiary except (in each case) for such encumbrances or restrictions existing
under or by reason of:

(a) contractual encumbrances or restrictions in effect on the Effective Date,
including pursuant to the Credit Documents and any Hedging Obligations;

(b) the Senior Unsecured Notes and the Senior Unsecured Notes Indenture;

(c) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on transferring
the property so acquired;

(d) any applicable Requirement of Law;

(e) any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;

(f) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Equity Interests or assets of such Subsidiary;

(g) secured Indebtedness otherwise permitted to be incurred pursuant to
Section 10.1 and Section 10.2 as it relates to the right of the debtor to
dispose of the assets securing such Indebtedness;

(h) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

 

141



--------------------------------------------------------------------------------

(i) other Indebtedness of (i) Restricted Subsidiaries permitted to be incurred
subsequent to the Effective Date pursuant to Section 10.1 so long as either
(A) the provisions relating to such encumbrance or restriction contained in such
Indebtedness are no less favorable to the Borrower, taken as a whole, as
determined by the board of directors of the Borrower in good faith, than the
provisions contained in this Agreement as in effect on the Effective Date or
(B) any such encumbrance or restriction contained in such Indebtedness does not
prohibit (except upon a default or an event of default thereunder) the payment
of dividends in an amount sufficient, as determined by the board of directors of
the Borrower in good faith, to impair the ability of the Borrower to make
scheduled payments of cash interest on the Loans when due or (ii) Foreign
Subsidiaries as to such Foreign Subsidiaries and their Subsidiaries;

(j) customary provisions in joint venture agreements or agreements governing
property held with a common owner and other similar agreements or arrangements
relating solely to such joint venture or property or are otherwise customary
encumbrances or restrictions imposed pursuant to any agreement of the type
described in the definition of “Industry Investments” entered into in the
ordinary course of business;

(k) customary provisions contained in leases, sub-leases, licenses, sub-licenses
or similar agreements, in each case, entered into in the ordinary course of
business;

(l) any agreements entered into with respect to any sale, transfer, lease or
other Disposition permitted by Section 10.4 and applicable solely to assets
under such sale, transfer, lease or other Disposition; and

(m) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (l) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower’s board of
directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

Section 10.10 Hedge Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Hedge Agreements with any Person other
than:

(a) Hedge Agreements in respect of commodities entered into not for speculative
purposes the net notional volumes for which (when aggregated with other
commodity Hedge Agreements then in effect, other than puts, floors and basis
differential swaps on volumes already hedged pursuant to other Hedge Agreements)
do not exceed, as of the date the latest hedging transaction is entered into
under a Hedge Agreement, 85% of the reasonably anticipated Hydrocarbon
production from the Credit Parties’ total Proved Reserves (as forecast based
upon the Initial Reserve Report or the most recent Reserve Report delivered
pursuant to Section 9.14(a), as applicable) for the sixty-six (66) month period
from the date of creation of such hedging arrangement (the “Ongoing Hedges”). In
addition to the Ongoing Hedges, in connection with a proposed Permitted
Acquisition (a “Proposed Acquisition”), and without limiting the ability of the
Borrower to enter into incremental hedging in connection with a Permitted
Acquisition within the limitations set forth in the first sentence of this
Section 10.10(a), the Credit Parties may also enter into incremental hedging
contracts with respect to the Credit Parties’ reasonably anticipated projected
production from the total Proved Reserves of the Borrower and its Restricted
Subsidiaries as forecast based upon the most recent Reserve Report having
notional volumes not in excess of 15% of the Credit Parties’ existing projected
production prior to the consummation of such Proposed Acquisition for a period
not exceeding forty-two (42) months from the date such hedging arrangement is
created, during the period

 

142



--------------------------------------------------------------------------------

between (1) the date on which such Credit Party signs a definitive acquisition
agreement in connection with a Proposed Acquisition and (2) the earliest of
(a) the date of consummation of such Proposed Acquisition, (b) the date of
termination of such Proposed Acquisition and (c) one-hundred twenty (120) days
after the date of execution of such definitive acquisition agreement (or such
longer period as to which the Administrative Agent may agree); provided,
however, notwithstanding the foregoing, in no event shall the notional volumes
of incremental hedging contracts entered into in connection with a Proposed
Acquisition exceed 85% of the reasonably anticipated Hydrocarbon production from
the total Proved Reserves attributable to the properties to be acquired pursuant
to the Proposed Acquisition, for each of crude oil, natural gas and natural gas
liquids, calculated separately, as forecast based upon a Reserve Report
delivered to the Administrative Agent in connection therewith; provided,
further, that all such incremental hedging contracts entered into with respect
to a Proposed Acquisition must be terminated or unwound within ninety (90) days
following the date of termination of such Proposed Acquisition. It is understood
that (x) the foregoing limitations shall in any event exclude basis differential
swaps, put contracts and floors and (y) commodity Hedge Agreements which may,
from time to time, “hedge” the same volumes, but different elements of commodity
risk thereof, shall not be aggregated together when calculating the foregoing
limitations on notional volumes;

(b) other Hedge Agreements (other than any Hedge Agreements in respect of equity
or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions) entered into not for speculative purposes;

(c) it is understood that for purposes of this Section 10.10, the following
Hedge Agreements shall not be deemed speculative or entered into for speculative
purposes: (i) any commodity Hedge Agreement intended, at inception of execution,
to hedge or manage any of the risks related to existing and/or forecasted
Hydrocarbon production of the Borrower or its Restricted Subsidiaries (whether
or not contracted) and (ii) any Hedge Agreement intended, at inception of
execution, (A) to hedge or manage the interest rate exposure associated with any
debt securities, debt facilities or leases (existing or forecasted) of the
Borrower or its Restricted Subsidiaries, (B) for foreign exchange or currency
exchange management, (C) to manage commodity portfolio exposure associated with
changes in interest rates or (D) to hedge any exposure that the Borrower or its
Restricted Subsidiaries may have to counterparties under other Hedge Agreements
such that the combination of such Hedge Agreements is not speculative taken as a
whole; and

(d) for purposes of entering into or maintaining Ongoing Hedges under
Section 10.10(a), forecasts of reasonably projected Hydrocarbon production
volumes and reasonably anticipated Hydrocarbon production from the Credit
Parties’ total Proved Reserves based upon the Initial Reserve Report or the most
recent Reserve Report delivered pursuant to Section 9.14(a), as applicable,
shall be revised to account for any increase or decrease therein anticipated
because of information obtained by Borrower or any other Credit Party subsequent
to the publication of such Reserve Report including the Borrower’s or any other
Credit Party’s internal forecasts of production decline rates for existing wells
and additions to or deletions from anticipated future production from new wells
and acquisitions coming on stream or failing to come on stream.

Section 10.11 Financial Performance Covenants.

(a) The Borrower will not permit the Consolidated Total Debt to EBITDAX Ratio as
of the last day of any Test Period ending on or after December 31, 2018 to be
greater than 4.00 to 1.00.

(b) If, as of the last day of any Test Period ending on or after December 31,
2018, the Consolidated Total Debt to EBITDAX Ratio is greater than 3.00 to 1.00,
then the Borrower will not permit the Consolidated Current Ratio as of the last
day of such Test Period to be less than 1.00 to 1.00.

 

143



--------------------------------------------------------------------------------

ARTICLE 11

EVENTS OF DEFAULT

Upon the occurrence and during the continuation of any of the following
specified events (each an “Event of Default”):

Section 11.1 Payments. The Borrower shall (a) default in the payment when due of
any principal of the Loans or any Unpaid Drawings or (b) default, and such
default shall continue for five (5) or more consecutive days, in the payment
when due of any interest on the Loans or any Unpaid Drawings, fees or of any
other amounts owing hereunder or under any other Credit Document (other than any
amount referred to in clause (a) above).

Section 11.2 Representations, Etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or any certificate delivered or required to be delivered pursuant hereto or
thereto shall prove to be untrue in any material respect on the date as of which
made or deemed made.

Section 11.3 Covenants . Any Credit Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(d)(i), 9.5 (solely with respect to the
Borrower) or Article 10; or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3) contained in this Agreement or any Security Document and such
default shall continue unremedied for a period of at least thirty
(30) consecutive days after receipt of written notice thereof by the Borrower
from the Administrative Agent.

Section 11.4 Default Under Other Agreements.

(a) The Borrower or any of the Restricted Subsidiaries shall (i) default in any
payment with respect to any Material Indebtedness (other than the Indebtedness
described in Section 11.1) beyond the period of grace, if any, provided in the
instrument of agreement under which such Indebtedness was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (other than (1) with respect to indebtedness in respect of any
Hedge Agreements, termination events or equivalent events pursuant to the terms
of such Hedge Agreements, (2) any event requiring prepayment pursuant to
customary asset sale or change of control provisions and (3) secured
Indebtedness that becomes due as a result of a Disposition (including as a
result of Casualty Event) of the property or assets securing such indebtedness
permitted under this Agreement), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, unless, in
the case of each of the foregoing, such holder or holders shall have (or through
its or their trustee or agent on its or their behalf) waived such default in a
writing to the Borrower, or

(b) Without limiting the provisions of clause (a) above, any such default under
any such Material Indebtedness shall cause such Material Indebtedness to be
declared to be due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment or as a mandatory prepayment (and
(i) with respect to Indebtedness consisting of any Hedge Agreements, other than
due to a

 

144



--------------------------------------------------------------------------------

termination event or equivalent event pursuant to the terms of such Hedge
Agreements, (ii) other than pursuant to customary asset sale or change of
control provisions and (iii) other than secured Indebtedness that becomes due as
a result of a Disposition (including as a result of Casualty Event) of the
property or assets securing such Indebtedness permitted under this Agreement)
prior to the stated maturity thereof.

Section 11.5 Bankruptcy, Etc. Holdings, the Borrower or any Specified Subsidiary
shall commence a voluntary case, proceeding or action concerning itself under
(a) Title 11 of the United States Code entitled “Bankruptcy” or any other
applicable insolvency, debtor relief, or debt adjustment law; or (b) in the case
of any Foreign Subsidiary that is a Specified Subsidiary, any domestic or
foreign law relating to bankruptcy, judicial management, insolvency,
reorganization, administration or relief of debtors in effect in its
jurisdiction of incorporation, in each case as now or hereafter in effect, or
any successor thereto (collectively, the “Bankruptcy Code”); or an involuntary
case, proceeding or action is commenced against Holdings, the Borrower or any
Specified Subsidiary and the petition is not dismissed or stayed within sixty
(60) days after commencement of the case, proceeding or action, Holdings, the
Borrower or the applicable Specified Subsidiary consents to the institution of
such case, proceeding or action prior to such sixty (60)-day period, or any
order of relief or other order approving any such case, proceeding or action is
entered; or a custodian (as defined in the Bankruptcy Code), receiver, receiver
manager, trustee, conservator, liquidator, examiner, rehabilitator,
administrator, or similar person is appointed for, or takes charge of, Holdings,
the Borrower or any Specified Subsidiary or all or any substantial portion of
the property or business thereof; or Holdings, the Borrower or any Specified
Subsidiary suffers any appointment of any custodian, receiver, receiver manager,
trustee, conservator, liquidator, examiner, rehabilitator, administrator, or the
like for it or any substantial part of its property or business to continue
undischarged or unstayed for a period of sixty (60) consecutive days; or
Holdings, the Borrower or any Specified Subsidiary makes a general assignment
for the benefit of creditors.

Section 11.6 ERISA.

(a) (i) The Borrower or any ERISA Affiliate has incurred or is likely to incur a
liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the
Code (including the giving of written notice thereof), or (ii) an ERISA Event
has or is reasonably like to occur; and

(b) there would result from any event or events set forth in clause (a) of this
Section 11.6 the imposition of a lien, the granting of a security interest, or a
liability, or the reasonable likelihood of incurring a lien, security interest
or liability; and

(c) such lien, security interest or liability will or would be reasonably likely
to have a Material Adverse Effect.

Section 11.7 Guarantee. The Guarantee or any material provision thereof shall
cease to be in full force or effect (other than pursuant to the terms hereof and
thereof) or any Guarantor or any other Credit Party shall assert in writing that
any such Guarantor’s obligations under the Guarantee are not to be in effect or
are not to be legal, valid and binding obligations (other than pursuant to the
terms hereof or thereof).

Section 11.8 Security Documents. The Collateral Agreement, Mortgage or any other
Security Document pursuant to which assets of the Borrower and the Credit
Parties with an aggregate fair market value in excess of $75,000,000 are pledged
as Collateral or any material provision thereof shall cease to be in full force
or effect (other than pursuant to the terms hereof or thereof) or any grantor
thereunder or any other Credit Party shall assert in writing that any grantor’s
obligations under the Collateral Agreement, the Mortgage or any other Security
Document are not in effect or not legal, valid and binding obligations (other
than pursuant to the terms hereof or thereof).

 

145



--------------------------------------------------------------------------------

Section 11.9 Judgments. One or more monetary judgments or decrees shall be
entered against the Borrower or any of the Restricted Subsidiaries involving a
liability of $75,000,000 or more in the aggregate for all such judgments and
decrees for the Borrower and the Restricted Subsidiaries (to the extent not paid
or covered by insurance provided by a carrier not disputing coverage), which
judgments are not discharged or effectively waived or stayed for a period of
sixty (60) consecutive days.

Section 11.10 Change of Control. A Change of Control shall have occurred.

Then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may with the consent of and,
upon the written request of the Majority Lenders, shall, by written notice to
the Borrower, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent or any Lender to enforce its claims against
the Borrower or any other Credit Party, except as otherwise specifically
provided for in this Agreement (provided that, if an Event of Default specified
in Section 11.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (a), (b) and (c) below shall occur automatically without the giving
of any such notice): (a) declare the Total Commitment and Swingline Commitment
terminated, whereupon the Commitment of each Lender and the Swingline Lender, as
the case may be, shall forthwith terminate immediately and any fees theretofore
accrued shall forthwith become due and payable without any other notice of any
kind; (b) declare the principal of and any accrued interest and fees in respect
of any or all Loans and any or all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and/or (c) demand cash collateral in respect of
any outstanding Letter of Credit pursuant to Section 3.7(b) in an amount equal
to the aggregate Stated Amount of all Letters of Credit issued and then
outstanding. In addition, after the occurrence and during the continuance of an
Event of Default, the Administrative Agent and the Lenders will have all other
rights and remedies available at law and equity.

Section 11.11 Application of Proceeds. Any amount received by the Administrative
Agent or the Collateral Agent from any Credit Party (or from proceeds of any
Collateral) following any acceleration of the Obligations under this Agreement
or any Event of Default with respect to the Borrower under Section 11.5 shall,
subject to the terms of any applicable Customary Intercreditor Agreement, be
applied:

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 12.7 and amounts payable under Article
2) payable to the Administrative Agent and/or Collateral Agent in such Person’s
capacity as such;

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Banks (including fees,
disbursements and other charges of counsel payable under Section 12.7) arising
under the Credit Documents and amounts payable under Article 2, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans and Unpaid Drawings,
ratably among the Lenders and the Issuing Banks in proportion to the respective
amounts described in this clause Third payable to them;

(d) Fourth, (i) to payment of that portion of the Obligations constituting
unpaid principal of the Loans, the Unpaid Drawings and Obligations then owing
under Secured Hedge Agreements and the Secured Cash Management Agreements and
(ii) to Cash Collateralize that portion of Letters of

 

146



--------------------------------------------------------------------------------

Credit Outstanding comprising the aggregate undrawn amount of Letters of Credit
to the extent not otherwise Cash Collateralized by the Borrower pursuant to
Section 3.7, ratably among the Lenders, the Issuing Banks, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them; provided that (x) any such amounts applied
pursuant to the foregoing clause (ii) shall be paid to the Administrative Agent
for the ratable account of the applicable Issuing Bank to Cash Collateralize
such Letters of Credit Outstanding, (y) subject to Section 3.7, amounts used to
Cash Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
this clause Fourth shall be applied to satisfy drawings under such Letters of
Credit as they occur and (z) upon the expiration of any Letter of Credit, the
pro rata share of Cash Collateral attributable to such expired Letter of Credit
shall be distributed in accordance with this clause Fourth;

(e) Fifth, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Credit Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

(f) Last, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by Requirements of Law.

Subject to Section 3.7, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above. Notwithstanding the
foregoing, no amounts received from any Guarantor or Parent Entity Guarantor
shall be applied to any Excluded Swap Obligations of such Guarantor or Parent
Entity Guarantor.

Section 11.12 Equity Cure.

(a) Notwithstanding anything to the contrary contained in this Article 11 or in
any Credit Document, in the event that the Borrower fails to comply with the
requirements of Section 10.11(a) or Section 10.11(b), then (A) at any time after
the beginning of such fiscal quarter (but, in any event, after the Effective
Date) until the expiration of the tenth Business Day subsequent to the date the
compliance certificate for calculating the Consolidated Total Debt to EBITDAX
Ratio and/or the Consolidated Current Ratio is required to be delivered pursuant
to Section 9.1(c) (the “Cure Deadline”), the Borrower shall have the right to
cure such failure (the “Cure Right”) by receiving cash proceeds (which cash
proceeds shall be received no earlier than the first day of the applicable
fiscal quarter for which there is a failure to comply with the applicable
Financial Performance Covenant and shall not include the Contributed Amount)
from an issuance of Qualified Equity Interests (other than Disqualified Stock)
for cash as a cash capital contribution (or from any other contribution of cash
to capital or issuance or sale of any other Equity Interests on terms reasonably
acceptable to the Administrative Agent), and upon receipt by the Borrower of
such cash proceeds (such cash amount being referred to as the “Cure Amount”)
pursuant to the exercise of such Cure Right, any applicable Financial
Performance Covenant shall be recalculated giving effect to the following pro
forma adjustments:

(i) Consolidated EBITDAX and/or Consolidated Current Assets, as specified by the
Borrower, shall be increased, solely for the purpose of determining the
existence of an Event of Default resulting from a breach of the applicable
Financial Performance Covenant with respect to (A) in the case of an increase in
Consolidated EBITDAX, any Test Period that includes the fiscal quarter for which
the Cure Right was exercised and (B) in the case of an increase in Consolidated
Current Assets, the Test Period then ending and, in all cases, not for any other
purpose under this Agreement, by an amount equal to the Cure Amount; and

 

147



--------------------------------------------------------------------------------

(ii) if, after giving effect to the foregoing recalculations (without giving
effect to any repayment of any Indebtedness with any portion of the Cure Amount
or any portion of the Cure Amount on the balance sheet of Holdings and the
Restricted Subsidiaries, in each case, with respect to such fiscal quarter
only), the Borrower shall then be in compliance with the requirements of the
applicable Financial Performance Covenants, the Borrower shall be deemed to have
satisfied the requirements of such Financial Performance Covenants as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of any such Financial Performance Covenant that had occurred shall be deemed
cured for the purposes of this Agreement; provided that (A) in each period of
four consecutive fiscal quarters there shall be at least two fiscal quarters in
which no Cure Right is exercised, (B) Cure Rights shall not be exercised more
than five times during the term of this Agreement, (C) each Cure Amount shall be
no greater than the amount required to cause the Borrower to be in compliance
with any such applicable Financial Performance Covenant above (such amount, the
“Necessary Cure Amount”; it being understood that, for the avoidance of doubt,
the Necessary Cure Amount required to cure the two separate Financial
Performance Covenants in respect of a fiscal quarter may differ); provided that
if the Cure Right is exercised prior to the date financial statements are
required to be delivered for such fiscal quarter, then the Cure Amount shall be
equal to the amount reasonably determined by the Borrower in good faith that is
required for purposes of complying with the applicable Financial Performance
Covenants for such fiscal quarter (such amount, the “Expected Cure Amount”), (D)
with respect to an increase of Consolidated EBITDAX, in respect of the fiscal
quarter in which such Cure Right was exercised and for each Test Period that
includes such fiscal quarter, all such Cure Amounts shall be disregarded for the
purposes of any financial ratio determination under the Credit Documents other
than for determining compliance with the applicable Financial Performance
Covenants, (E) with respect to an increase in Consolidated Current Assets, in
respect of the fiscal quarter in which such Cure Right was exercised, all such
Cure Amounts shall be disregarded for the purposes of any financial ratio
determination under the Credit Documents other than for determining compliance
with the applicable Financial Performance Covenants, (F) no Lender or Issuing
Bank shall be required to make any extension of credit hereunder during the ten
(10)-Business Day period referred to above, unless the Borrower shall have
received the Cure Amount, and (G) no amounts received pursuant to any exercise
of the Cure Right shall be applied to reduce the Indebtedness of the Borrower
and the Restricted Subsidiaries on a Pro Forma Basis for purposes of determining
compliance with the Financial Performance Covenants for the fiscal quarter in
which such Cure Right was made (provided that to the extent such amounts are
actually applied to prepay Indebtedness, such reduction may be given effect in
determining compliance with the Financial Performance Covenants for fiscal
quarters after the fiscal quarter in which such Cure Right was made); and

(iii) upon receipt by the Administrative Agent of written notice, on or prior to
the Cure Deadline, that the Borrower intends to exercise the Cure Right in
respect of a fiscal quarter, the Lenders shall not be permitted to accelerate
Loans held by them or to exercise remedies against the Collateral on the basis
of a failure to comply with the requirements of the applicable Financial
Performance Covenants, unless such failure is not cured pursuant to the exercise
of the Cure Right on or prior to the Cure Deadline.

(b) Expected Cure Amount. Notwithstanding anything herein to the contrary, to
the extent that the Expected Cure Amount is (i) greater than the Necessary Cure
Amount, then such difference may be used for the purposes of determining the
Applicable Equity Amount and (ii) less than the Necessary Cure Amount, then not
later than the applicable Cure Deadline, the Borrower must receive cash proceeds
from issuance of Equity Interests (other than Disqualified Stock) or a cash
capital contribution (but not including the Contributed Amount), which cash
proceeds received by Borrower shall be equal to the shortfall between such
Expected Cure Amount and such Necessary Cure Amount.

 

148



--------------------------------------------------------------------------------

ARTICLE 12

THE AGENTS

Section 12.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Article 12 (other than
Section 12.1(c) with respect to the Lead Arrangers, and Sections 12.9, 12.11,
12.12 and the last sentence of Section 12.4 with respect to the Borrower) are
solely for the benefit of the Agents and the Lenders, and the Borrower shall not
have rights as third party beneficiary of any such provision. Notwithstanding
any provision to the contrary elsewhere in this Agreement, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against the Administrative Agent.

(b) The Administrative Agent, the Swingline Lender, each Lender and each Issuing
Bank hereby irrevocably designate and appoint the Collateral Agent as the agent
with respect to the Collateral, and each of the Administrative Agent, each
Swingline Lender, each Lender and each Issuing Bank irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Credit Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities except those expressly set forth
herein, or any fiduciary relationship with any of the Administrative Agent, the
Swingline Lender, the Lenders or the Issuing Banks, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Collateral Agent.

(c) Each of the Lead Arrangers, in its capacity as such, shall not have any
obligations, duties or responsibilities under this Agreement but shall be
entitled to all benefits of this Article 12.

Section 12.2 Delegation of Duties. The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other
Credit Documents by or through agents, sub-agents, employees or
attorneys-in-fact (each, a “Subagent”) and shall be entitled to advice of
counsel concerning all matters pertaining to such duties; provided, however,
that no such Subagent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Administrative Agent. If any Subagent, or successor thereto, shall die,
become incapable of acting, resign or be removed, all rights, powers, privileges
and duties of such Subagent, to the extent permitted by law, shall automatically
vest in and be exercised by the Administrative Agent until the appointment of a
new Subagent. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any Subagents selected by it in
the absence of gross negligence or willful misconduct (as determined in the
final judgment of a court of competent jurisdiction).

Section 12.3 Exculpatory Provisions. No Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or

 

149



--------------------------------------------------------------------------------

such Person’s own gross negligence or willful misconduct, as determined in the
final judgment of a court of competent jurisdiction, in connection with its
duties expressly set forth herein) or (b) responsible in any manner to any of
the Lenders or any participant for any recitals, statements, representations or
warranties made by any of the Borrower, any other Credit Party or any officer
thereof contained in this Agreement or any other Credit Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Agent under or in connection with, this Agreement or any
other Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document, or
the perfection or priority of any Lien or security interest created or purported
to be created under the Security Documents or for any failure of the Borrower or
any other Credit Party to perform its obligations hereunder or thereunder. No
Agent shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party or any Affiliate thereof. The
Collateral Agent shall not be under any obligation to the Administrative Agent,
any Lender, the Swingline Lender or any Issuing Bank to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party.

Section 12.4 Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Majority Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans; provided that the Administrative
Agent and Collateral Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable Requirements of Law. For purposes
of determining compliance with the conditions specified in Article 6 and Article
7 on the Effective Date, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

Section 12.5 Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent, as applicable, has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the

 

150



--------------------------------------------------------------------------------

Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement requires that such action be taken only with
the approval or consent of the Majority Lenders, the Required Lenders, each
individual lender or adversely affect Lender, as applicable.

Section 12.6 Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereinafter taken, including any review of the affairs of the Borrower or
any other Credit Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent or Collateral Agent to any Lender, any
Swingline Lender or any Issuing Bank. Each Lender, each Swingline Lender and
each Issuing Bank represents to the Administrative Agent and the Collateral
Agent that it has, independently and without reliance upon the Administrative
Agent, Collateral Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and each other Credit Party and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent, Collateral Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and any other Credit Party. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower or any other Credit Party that may come into the possession of the
Administrative Agent or Collateral Agent any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

Section 12.7 Indemnification. The Lenders severally agree to indemnify the
Administrative Agent and the Collateral Agent, each in its capacity as such (to
the extent not reimbursed by the Credit Parties and without limiting the
obligation of the Credit Parties to do so), ratably according to their
respective portions of the Commitments or Loans, as applicable, outstanding in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their respective
portions of the Total Exposure in effect immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time occur (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against the
Administrative Agent or the Collateral Agent in any way relating to or arising
out of any actual or threatened claim, action, suit litigation investigation or
proceeding (each, a “Proceeding”) relating to the Commitments, this Agreement,
any of the other Credit Documents or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or the Collateral Agent
under or in connection with any Proceeding; provided that no Lender shall be
liable to the Administrative Agent or the Collateral Agent for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Administrative Agent’s or the Collateral Agent’s, as applicable, gross
negligence, bad faith or willful misconduct as determined by a final judgment of
a court of competent jurisdiction; provided, further, that no action taken in
accordance with the directions of the Majority Lenders (or such other number or

 

151



--------------------------------------------------------------------------------

percentage of the Lenders as shall be required by the Credit Documents) shall be
deemed to constitute gross negligence, bad faith or willful misconduct for
purposes of this Section 12.7. In the case of any investigation, litigation or
proceeding giving rise to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time occur (including at any time following the
payment of the Loans), this Section 12.7 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent and the Collateral Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of the Borrower; provided that
such reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; and provided further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s gross negligence, bad faith or willful
misconduct. The agreements in this Section 12.7 shall survive the payment of the
Loans and all other amounts payable hereunder.

Section 12.8 Agents in Its Individual Capacities. Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Borrower and any other Credit Party as though such Agent were
not an Agent hereunder and under the other Credit Documents. With respect to the
Loans made by it, each Agent shall have the same rights and powers under this
Agreement and the other Credit Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

Section 12.9 Successor Agents. Each of the Administrative Agent and Collateral
Agent may at any time give notice of its resignation to the Lenders, the
Swingline Lender, the Issuing Banks and the Borrower. If the Administrative
Agent, any Swingline Lender and/or Collateral Agent becomes a Defaulting Lender,
then such Administrative Agent, Swingline Lender or Collateral Agent, may be
removed as Administrative Agent, Swingline Lender or Collateral Agent, as the
case may be, at the reasonable request of the Borrower or the Majority Lenders.
Upon receipt of any such notice of resignation or removal, as the case may be,
the Majority Lenders shall have the right to appoint a successor, which
successor agent shall be (a) subject to the consent of the Borrower at all times
other than during the existence of an Event of Default under Section 11.1 or
11.5 (which consent of the Borrower shall not be unreasonably withheld or
delayed) and (b) a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States; provided, that in no event
shall any such successor be a Defaulting Lender or a Disqualified Institution.
If, in the case of a resignation of a retiring Agent, no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders, the Swingline
Lender and the Issuing Banks, appoint a successor Agent meeting the
qualifications set forth above (provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Agent on behalf
of the Lenders or Issuing Banks under and Credit Documents,

 

152



--------------------------------------------------------------------------------

the retiring Agent shall continue to hold such collateral security until such
time as a successor Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and Issuing Bank directly, until such time as the
Majority Lenders appoint a successor Agent as provided for above in this
Section 12.9). Upon the acceptance of a successor’s appointment as the
Administrative Agent or Collateral Agent, as the case may be, hereunder, and
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as the Majority Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Security
Documents, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section 12.9). After the retiring Agent’s
resignation hereunder and under the other Credit Documents, the provisions of
this Article 12 (including Section 12.7) and Section 13.5 shall continue in
effect for the benefit of such retiring Agent, its Subagents and their
respective Agent-Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as an Agent.

Any resignation of any Person as Administrative Agent pursuant to this
Section 12.9 shall also constitute its resignation as Issuing Bank and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank, (b) the
retiring Issuing Bank shall be discharged from all of its duties and obligations
hereunder and under the other Credit Documents, and (c) the successor Issuing
Bank shall issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

Section 12.10 Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding tax. If the IRS or
any authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstances that rendered
the exemption from, or reduction of, withholding tax ineffective), such Lender
shall indemnify the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by any applicable Credit Party and without
limiting the obligation of any applicable Credit Party to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including penalties, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Credit Document against any amount due to the
Administrative Agent under this Section 12.10. For the avoidance of doubt, for
purposes of this Section 12.10, the term “Lender” includes any Issuing Bank and
any Swingline Lender.

Section 12.11 Security Documents and Collateral Agent under Security Documents
and Guarantee. Each Secured Party hereby further authorizes the Administrative
Agent or Collateral Agent, as applicable, on behalf of and for the benefit of
Secured Parties, to be the agent for and representative of the Secured Parties
with respect to the Collateral and the Security Documents. Without further
written consent or authorization from any Secured Party, the Administrative
Agent or Collateral Agent, as applicable, is authorized to (x) enter into or
amend the Collateral Agreement on the Effective Date and (y) to amend the
Security Documents to add additional Collateral. Subject to Section 13.1,
without further written consent

 

153



--------------------------------------------------------------------------------

or authorization from any Secured Party, the Administrative Agent or Collateral
Agent, as applicable, may (a) execute any documents or instruments necessary in
connection with a Disposition of assets permitted by this Agreement, (b) release
any Lien encumbering any item of Collateral that is (i) the subject of such
Disposition of assets or otherwise becomes an Excluded Equity Interest, an
Excluded Asset or property of an Excluded Subsidiary, (ii) to the extent the
property constituting Collateral is owned by any Guarantor, upon the release of
such Guarantor from its obligations under the Guarantee in accordance with
Section 5(g) of the Guarantee or otherwise in accordance with this Agreement or
(iii) with respect to which Majority Lenders (or such other Lenders as may be
required to give such consent under Section 13.1) have otherwise consented or
(c) release any applicable Guarantor from the Guarantee in connection with such
Disposition or in connection with such Guarantor becoming an Excluded
Subsidiary, or with respect to which Majority Lenders (or such other Lenders as
may be required to give such consent under Section 13.1) have otherwise
consented. The Lenders and the Issuing Banks (including in their capacities as
potential Cash Management Banks and potential Hedge Banks) irrevocably agree
that (x) the Collateral Agent is authorized and the Collateral Agent agrees it
shall (for the benefit of Borrower), without any further consent of any Lender,
enter into or amend the Customary Intercreditor Agreement or any intercreditor
agreement with the collateral agent or other representatives of the holders of
Indebtedness that is permitted to be secured by a Lien on the Collateral that is
permitted under this Agreement, in each case for the purpose of adding the
holders of such Indebtedness (or their representative) as a party thereto and
otherwise causing such Indebtedness to be subject thereto (it being understood
that any changes may be made to the Customary Intercreditor Agreement or any
applicable intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and with any
material modifications to be reasonably satisfactory to the Administrative
Agent), (y) the Collateral Agent may rely exclusively on a certificate of an
Authorized Officer of the Borrower as to whether any such other Liens are
permitted and (z) any such intercreditor agreement referred to in clause
(x) above, entered into by the Collateral Agent, shall be binding on the Secured
Parties. Furthermore, the Lenders and the Issuing Banks (including in their
capacities as potential Cash Management Bank and potential Hedge Banks) hereby
authorize the Administrative Agent and the Collateral Agent to subordinate any
Lien on any property granted to or held by the Administrative Agent or
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by clause (j) of the definition of “Permitted Liens”
and clauses (c), (e) (with respect to Liens securing Indebtedness permitted
under Section 10.1(f)), (f), (g), (j), (o), (p), (w), (x) and (y) of
Section 10.2 or otherwise permitted to be senior to the Liens of Administrative
Agent or Collateral Agent on such property; provided that prior to any such
request, the Borrower shall have in each case delivered to the Administrative
Agent a certificate of an Authorized Officer of the Borrower certifying that
such subordination is permitted under this Agreement.

Section 12.12 Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Credit Documents to the contrary notwithstanding, the
Borrower, the Agents and each Secured Party hereby agree that (a) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee, it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent, and (b) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Majority Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.

 

154



--------------------------------------------------------------------------------

Section 12.13 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding, constituting an Event of Default under Section 11.5, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid hereunder or under any other Credit Document in respect of the
Loans and all other Indebtedness that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel, to the extent due
under Section 13.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, to the extent due under
Section 13.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE 13

MISCELLANEOUS.

Section 13.1 Amendments, Waivers and Releases.

(a) Except as expressly set forth in this Agreement, neither this Agreement nor
any other Credit Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1. The Majority Lenders may, or, with the written consent of the
Majority Lenders, the Administrative Agent and/or the Collateral Agent shall,
from time to time, (A) enter into with the relevant Credit Party or Credit
Parties written amendments, supplements or modifications hereto and to the other
Credit Documents for the purpose of adding any provisions to this Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Credit Parties hereunder or thereunder or (B) waive in writing, on
such terms and conditions as the Majority Lenders or the Administrative Agent
and/or Collateral Agent, as the case may be, may specify in such instrument, any
of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that each
such waiver and each such amendment, supplement or modification shall be
effective only in the specific instance and for the specific purpose for which
given; provided, further, that no such waiver and no such amendment, supplement
or modification shall (i) forgive or reduce any portion of any Loan or reduce
the stated rate (it being understood that only the consent of the Majority
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the Default Rate or amend Section 2.8(c)), or forgive or reduce any
portion, or extend the

 

155



--------------------------------------------------------------------------------

date for the payment (including the Maturity Date), of any principal, interest
or fee payable hereunder (other than as a result of waiving the applicability of
any post-default increase in interest rates and any change due to a change in
the Borrowing Base or Available Commitment), or extend the final expiration date
of any Lender’s Commitment (provided that (1) any Lender, upon the request of
the Borrower, may extend the final expiration date of its Commitment without the
consent of any other Lender, including the Majority Lenders, and (2) it is being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default shall not constitute an increase of the
Commitments of any Lender) or extend the final expiration date of any Letter of
Credit beyond the L/C Maturity Date, or increase the amount of the Commitment of
any Lender (provided that, any Lender, upon the request of the Borrower, may
increase the amount of its Commitment without the consent of any other Lender,
including the Majority Lenders), or make any Loan, interest, fee or other amount
payable in any currency other than Dollars, in each case without the written
consent of each Lender directly and adversely affected thereby, or (ii) amend,
modify or waive any provision of this Section 13.1 in a manner that would reduce
the voting rights of any Lender, or reduce the percentages specified in the
definitions of the terms “Majority Lenders”, “Required Lenders” or
“Non-Defaulting Lenders” (it being understood that, with the consent of the
Majority Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Majority Lenders, Required Lenders and
all Non-Defaulting Lenders on substantially the same basis as the Loans and
Commitments are included on the Effective Date), consent to the assignment or
transfer by the Borrower of its rights and obligations under any Credit Document
to which it is a party (except as permitted pursuant to Section 10.3), in each
case without the written consent of each Lender directly and adversely affected
thereby, or (iii) amend the provisions of Section 11.11 or any analogous
provision of any Security Document, in a manner that would by its terms alter
the pro rata sharing of payments required thereby, without the prior written
consent of each Lender directly and adversely affected thereby, or (iv) amend,
modify or waive any provision of Article 12 without the written consent of the
then-current Administrative Agent and Collateral Agent, as applicable, or any
other former or current Agent to whom Article 12 then applies in a manner that
directly and adversely affects such Person, or (v) amend, modify or waive any
provision of Article 3 with respect to any Letter of Credit without the written
consent of each Issuing Bank to whom Article 3 then applies in a manner that
directly and adversely affects such Person, or (vi) amend, modify or waive any
provisions hereof relating to Swingline Loans without the written consent of the
Swingline Lender, or (vii) release all or substantially all of the aggregate
value of the Guarantees (except as expressly permitted by the Guarantee or this
Agreement) without the prior written consent of each Lender, or (viii) release
all or substantially all of the Collateral under the Security Documents (except
as expressly permitted by the Security Documents or this Agreement) without the
prior written consent of each Lender, or (ix) amend Section 2.9 so as to permit
Interest Period intervals greater than six (6) months without regard to
availability to Lenders, without the written consent of each Lender directly and
adversely affected thereby, or (x) increase the Borrowing Base without the
written consent of all Non-Defaulting Lenders (provided that no Defaulting
Lender’s share of the Borrowing Base may be increased without its consent),
decrease or maintain the Borrowing Base without the written consent of the
Required Lenders or otherwise modify Section 2.14(b), (c), (d), (e), (f), (g) or
(h) if such modification would have the effect of increasing the Borrowing Base
without the written consent of all Non-Defaulting Lenders; provided that a
Scheduled Redetermination may be postponed by the Required Lenders, or
(xi) affect the rights or duties of, or any fees or other amounts payable to,
any Agent under this Agreement or any other Credit Document without the prior
written consent of such Agent. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the affected Lenders
and shall be binding upon the Borrower, such Lenders, the Administrative Agent
and all future holders of the affected Loans. In the case of any waiver, the
Borrower, the Lenders and the Administrative Agent shall be restored to their
former positions and rights hereunder and under the other Credit Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing; it being understood that no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon. In connection with the foregoing provisions, the Administrative Agent
may, but shall have no obligations to, with the concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of such Lender
whose consent is required hereunder.

 

156



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Defaulting Lender and no such amendment, waiver or consent
shall disproportionately adversely affect such Defaulting Lender without its
consent as compared to other Lenders (it being understood that any Commitments
or Loans held or deemed held by any Defaulting Lender shall be excluded for a
vote of the Lenders hereunder requiring any consent of the Lenders).

(c) Without the consent of any Lender or Issuing Bank, the Credit Parties and
the Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Credit Document) enter into
any amendment, modification or waiver of any Credit Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Credit
Document.

(d) In connection with the incurrence by the Borrower or any of its Restricted
Subsidiaries of additional Indebtedness to be secured by a Lien on any
Collateral permitted by Section 10.2 of this Agreement, at the request of the
Borrower, the Administrative Agent (including in its capacity as “collateral
agent” under the Credit Documents) agrees to enter into the Customary
Intercreditor Agreement, and execute and deliver any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to such agreement (each, an “Intercreditor Agreement Supplement”),
and any amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, any Security Document, and to make or
consent to any filings or take any other actions in connection therewith, as may
be reasonably determined by the Borrower, with the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), to be necessary
or reasonably desirable for any Lien on the Collateral permitted to secure such
additional Indebtedness to become a valid, perfected lien (with such priority as
may be designated by the Borrower, to the extent such priority is permitted by
the Credit Documents) pursuant to the Security Document being so amended,
amended and restated, restated, waived, supplemented or otherwise modified. The
Lenders and each of the Issuing Banks hereby authorize the Administrative Agent
to take any action contemplated by the preceding sentence, and any such
amendment, amendment and restatement, restatement, waiver of or supplement to or
other modification of any such Credit Document shall be effective
notwithstanding the provisions of Section 13.1.

(e) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Majority Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit or debt
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents with the Loans and the Commitments and the accrued interest and fees
in respect thereof and (ii) to include appropriately the Lenders holding such
credit or debt facilities in any determination of the Majority Lenders, the
Required Lenders and all Non-Defaulting Lenders on substantially the same basis
as the Lenders prior to such inclusion.

 

157



--------------------------------------------------------------------------------

(f) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the Replacement Loans (as defined below) to permit the
refinancing of all outstanding Loans of any Class (“Replaced Loans”) with
replacement loans (“Replacement Loans”) hereunder; provided that (i) the
aggregate principal amount of such Replacement Loans shall not exceed the
aggregate principal amount of such Replaced Loans, plus accrued interest, fees,
premiums (if any) and penalties thereon and reasonable fees, expenses, original
issue discount and upfront fees associated with such Replacement Loans, (ii) the
All-In Yield with respect to such Replacement Loans shall not be higher than the
All-In Yield for such Replaced Loans immediately prior to such refinancing
unless the maturity of the Replacement Loans is at least one (1) year later than
the maturity of the Replaced Loans and (iii) all other terms applicable to such
Replacement Loans shall be substantially identical to, or less favorable to the
Lenders providing such Replacement Loans than, those applicable to such Replaced
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the Latest Maturity Date of the Loans in effect
immediately prior to such refinancing. Each amendment to this Agreement
providing for Replacement Loans may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower to effect the provisions of this paragraph, and for the avoidance of
doubt, this paragraph shall supersede any other provisions in this Section 13.1
to the contrary.

(g) Notwithstanding the foregoing, technical and conforming modifications to the
Credit Documents (including any exhibit, schedule or other attachment) may be
made with the consent of the Borrower and the Administrative Agent (i) if such
modifications are not adverse in any material respect to the Lenders, the
Swingline Lender or the Issuing Banks (in which case, the consent of the
Swingline Lender and Issuing Banks shall be required) or (ii) to the extent
necessary (A) to integrate any Incremental Increase or Extended Commitment
contemplated by Sections 2.16 and 2.17, (B) to change the financial reporting
convention in accordance with Section 9.10 or (C) to cure any ambiguity,
omission, mistake, defect or inconsistency so long as, in each case with respect
to this clause (C), the Lenders, the Swingline Lender and the Issuing Banks
shall have received at least five (5) Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
(5) Business Days of the date of such notice to the Lenders, a written notice
from the Majority Lenders stating that the Majority Lenders object to such
amendment.

Section 13.2 Notices. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Credit
Document shall be in writing (including by facsimile transmission). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(a) if to the Borrower, the Administrative Agent, the Collateral Agent, any
Swingline Lender or any Issuing Bank, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 13.2 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Collateral Agent, the Swingline Lender and the Issuing
Banks.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii)(A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after

 

158



--------------------------------------------------------------------------------

deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

Section 13.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent, the Collateral Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Requirements of Law.

Section 13.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder. Such representations and warranties shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than Obligations under Secured Hedge
Agreements, Secured Cash Management Agreements or contingent indemnification
obligations, in any such case, not then due and payable).

Section 13.5 Payment of Expenses; Indemnification.

(a) The Borrower agrees (i) if the Effective Date occurs, to pay or reimburse
the Administrative Agent and the Lead Arranger with “lead left” placement for
all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Credit Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs, which shall be limited to one counsel to the Lead Arranger
with “lead left” placement and one local counsel as reasonably necessary in any
relevant jurisdiction material to the interests of the Lenders taken as a whole
and (ii) after the Effective Date, to pay or reimburse the Administrative Agent
for all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Credit Documents (including all such costs and expenses incurred
during any legal proceeding, including any bankruptcy or insolvency proceeding,
and including all respective Attorney Costs, which shall be limited to Attorney
Costs of one counsel to the Administrative Agent and the Lenders taken as a
whole and one local counsel as reasonably necessary in any relevant jurisdiction
material to the interests of the Lenders taken as a whole and solely in the case
of a conflict of interest, one additional counsel and (if reasonably necessary)
one local counsel in each relevant jurisdiction to the affected Indemnitees
similarly situated). The agreements in this Section 13.5 shall survive the
repayment of all other Obligations. All amounts due under this Section 13.5
shall be paid within thirty (30) days after written demand therefor (together
with backup documentation supporting such reimbursement request); provided that,
with respect to the Effective Date, all amounts due under this Section 13.5
shall be paid on the Effective Date solely to the extent invoiced to the
Borrower within three (3) Business Days prior to the Effective Date. If any
Credit Party fails to pay when due any costs, expenses or other amounts payable
by it hereunder or under any Credit Document, such amount may be paid on behalf
of such Credit Party by the Administrative Agent in its discretion.

 

159



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify and hold harmless each Agent, Lender, Lead
Arranger, Agent-Related Person and their Affiliates, and their respective
officers, directors, employees, partners, agents, advisors and other
representatives of the foregoing (collectively the “Indemnitees”) from and
against any and all liabilities, losses, damages, claims, or out-of-pocket
expenses (including Attorney Costs but limited in the case of legal fees and
expenses to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one counsel to all Indemnitees taken as a whole and, if
reasonably necessary, one local counsel for all Indemnitees taken as a whole in
each relevant jurisdiction, and solely in the case of a conflict of interest,
one additional counsel and (if reasonably necessary) one local counsel in each
relevant jurisdiction to the affected Indemnitees similarly situated) of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (i) the execution, delivery, enforcement, performance or
administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (ii) any Commitment
or Loan or the use or proposed use of the proceeds therefrom, (iii) any actual
or alleged Environmental Claim regarding, or liability or obligation under
Environmental Law of, the Credit Parties or any Subsidiary or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) (a “Proceeding”) and regardless
of whether any Indemnitee is a party thereto or whether or not such Proceeding
is brought by the Borrower or any other Person and, in each case, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee (all of the foregoing, collectively, the “Indemnified Liabilities”);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, losses, damages, claims or out-of-pocket
expenses resulted from (x) the gross negligence, bad faith or willful misconduct
of such Indemnitee or of any of its Related Indemnified Persons, as determined
by a final non-appealable judgment of a court of competent jurisdiction, (y) a
material breach of any obligations under any Credit Document by such Indemnitee
or of any of its Related Indemnified Persons, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (z) any dispute
solely among Indemnitees other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an administrative agent or collateral
agent or arranger or any similar role under this Agreement and other than any
claims arising out of any act or omission of the Borrower or any of its
Affiliates (as determined in a final and non-appealable judgment of a court of
competent jurisdiction). No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement (except for direct (as opposed to indirect, special, punitive or
consequential) damages resulting from the gross negligence, bad faith or willful
misconduct, as determined by a court of competent jurisdiction in a final and
non-appealable judgment, of such Indemnitee), nor shall any Indemnitee,
Agent-Related Parties, Credit Party or any Subsidiary have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Credit Document or arising out of its activities in connection
herewith or therewith (whether before or after the Effective Date) (other than,
in the case of any Credit Party, in respect of any such damages incurred or paid
by an Indemnitee to a third party, or which are included in a third-party claim,
and for any out-of-pocket expenses related thereto). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 13.5 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Credit Party, any
Subsidiary of any Credit Party, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Credit Documents are consummated. All amounts due
under this Section 13.5 shall be paid within thirty (30) days after written
demand therefor (together with backup documentation supporting such
reimbursement request); provided, however, that such Indemnitee shall promptly
refund such amount to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification rights
with respect to such payment pursuant to the express terms of this Section 13.5.
The agreements in this Section 13.5 shall survive the resignation of the
Administrative Agent, the replacement of any Lender and the repayment,
satisfaction or discharge of all the other Obligations. For the avoidance of
doubt, this Section 13.5(b) shall not apply to Taxes, except any Taxes that
represent liabilities, obligations, losses, damages, penalties, claims, demands,
actions, prepayments, suits, costs, expenses and disbursements arising from any
non-Tax claims.

 

160



--------------------------------------------------------------------------------

Section 13.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of each Issuing Bank that issues any
Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except in accordance with this Section 13.6. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of each Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in clause (c) of this Section 13.6) and, to
the extent expressly contemplated hereby, the Agent-Related Parties and each
other Person entitled to indemnification under Section 13.5) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may at any time assign to one or more assignees (other than Holdings, the
Borrower, its Subsidiaries and their respective Affiliates, any natural person,
any Disqualified Institution or any Defaulting Lender) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including participations in L/C Obligations or
Swingline Loans) at the time owing to it) with the prior written consent of:

(A) the Borrower (not to be unreasonably withheld, delayed, denied or
conditioned); provided that no consent of the Borrower shall be required for an
assignment if an Event of Default under Section 11.1 or Section 11.5 with
respect to the Borrower has occurred and is continuing; and

(B) the Administrative Agent, each Swingline Lender and each Issuing Bank (in
each case, not to be unreasonably withheld, delayed, denied or conditioned).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall be in integral multiples of $5,000,000, unless
each of the Borrower, each Issuing Bank and the Administrative Agent otherwise
consents (which consents shall not be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default under Section 11.1 or Section 11.5 with respect to the Borrower has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment and the Administrative Agent shall
enter the relevant information in the Register pursuant to paragraph (b)(iv) of
this Section 13.6; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and applicable Tax forms
(including those described in Sections 5.4(d), (e), (h) and (i), as applicable).

 

161



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 13.6, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.11, 5.4 and 13.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 13.6.

(iv) The Administrative Agent, acting solely for this purpose as a nonfiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders (including any SPVs that
provide all or any part of a Loan pursuant to Section 13.6(g) hereof), and the
Commitments of, and principal amount (and stated interest amounts) of the Loans
and L/C Obligations and any payment made by each Issuing Bank under any
applicable Letter of Credit owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). Further, the Register shall contain the name
and address of the Administrative Agent and the lending office through which
each such Person acts under this Agreement. The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Collateral Agent, each Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Collateral Agent, each Issuing Bank, each Swingline Lender and, solely with
respect to itself, each other Lender, at any reasonable time and from time to
time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by clause
(b) of this Section 13.6, the Administrative Agent shall accept such Assignment
and Assumption and record the information contained therein in the Register.

(vi) The Administrative Agent shall have no duty to ascertain, monitor or
enforce compliance with the restrictions on assignments and participations
related to Disqualified Institutions.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Swingline Lender or any Issuing Bank, sell participations to one or
more banks or other entities other than any Defaulting Lender, any Disqualified
Institution (so long as the Administrative Agent may make the list of
Disqualified Institutions available to any Lender upon request, in each case,
subject to the confidentiality provisions of Section 13.16 and any failure of
the Borrower to respond to any request for

 

162



--------------------------------------------------------------------------------

consent of assignment shall not cause any such Person to cease to constitute a
Disqualified Institution), Holdings, the Borrower or any Subsidiary of the
Borrower or their respective Affiliates or natural persons (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, each Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Credit Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i) or (ii) of the
second proviso of the second sentence of Section 13.1(a) that affects such
Participant, provided that the Participant shall have no right to consent to any
modification to the percentages specified in the definitions of the terms
“Majority Lenders”, “Required Lenders” or “Non-Defaulting Lenders”. Subject to
clause (c)(ii) of this Section 13.6, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.10, 2.11, 3.11 and 5.4 to the
same extent as if it were a Lender (subject to the limitations and requirements
of those Sections and Sections 2.12 and 13.7) as though it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this
Section 13.6). To the extent permitted by Requirements of Law, each Participant
also shall be entitled to the benefits of Section 13.8(b) as though it were a
Lender; provided such Participant agrees to be subject to Section 13.8(a) as
though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.11 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent; provided that the Participant shall be subject
to the provisions in Section 2.12 and Section 13.7 as if it were an assignee
under clauses (a) and (b) of this Section 13.6. Each Lender that sells a
participation or grants an SPV shall, acting solely for this purpose as a
nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant or each SPV and the principal amounts (and
stated interest amounts) of each Participant’s or SPV’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and each party hereto shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation or SPV for all purposes
of this Agreement notwithstanding any notice to the contrary. No Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or SPV or any
information relating to a Participant’s or SPV’s interest in any commitments,
loans, letters of credit or its other obligations under any Credit Document)
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Treasury Regulations Section 5f.103-1(c), proposed Treasury Regulation
Section 1.163-5 or any applicable temporary, final or other successor
regulations or upon the Borrower’s request, to confirm that no Participant is a
Disqualified Institution.

(d) Any Lender may, without the consent of the Borrower, any Swingline Lender,
any Issuing Bank or the Administrative Agent, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section 13.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment or for any other reason, the
Borrower hereby agrees that, upon

 

163



--------------------------------------------------------------------------------

request of any Lender at any time and from time to time after the Borrower has
made its initial borrowing hereunder, the Borrower shall provide to such Lender,
at the Borrower’s own expense, a promissory note, substantially in the form of
Exhibit H-1 or H-2, as the case may be, evidencing the Loans and Swingline
Loans, respectively, owing to such Lender or its registered assigns.

(e) Subject to Section 13.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one (1) year and one (1) day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it shall
not institute against, or join any other person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 13.6, any SPV may (A) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (B) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV. This
Section 13.6(g) may not be amended without the written consent of the SPV.
Notwithstanding anything to the contrary in this Agreement, subject to the
following sentence, each SPV shall be entitled to the benefits of Sections 2.10,
2.11, 3.11 and 5.4 to the same extent as if it were a Lender (subject to the
limitations and requirements of Sections 2.10, 2.11, 3.11 and 5.4 as though it
were a Lender, and Sections 2.12 and 13.7), and had acquired its interest by
assignment pursuant to clause (b) of this Section 13.6. Notwithstanding the
prior sentence, an SPV shall not be entitled to receive any greater payment
under Section 2.10, 2.11, 3.11 or 5.4 than its Granting Lender would have been
entitled to receive absent the grant to such SPV, unless such grant to such SPV
is made with the Borrower’s prior written consent.

 

 

164



--------------------------------------------------------------------------------

(h) Any assignment or participation of a Loan or Commitment by a Lender without
the Borrower’s consent (i) to a Disqualified Institution or (ii) to the extent
the Borrower’s consent is required under this Section 13.6, to any other Person,
shall be null and void, and, in the event of any assignment or participation of
any Loan or Commitment by a Lender in breach of the foregoing, the Borrower
shall be entitled to seek specific performance to unwind any such assignment or
Participation in addition to any other remedies available to the Borrower at law
or in equity. In addition, (A) the Borrower may (x) terminate any Commitment of
such Person and prepay any applicable outstanding Loans at a price equal to the
lesser of par and the amount such Person paid to acquire such Loans, without
premium, penalty, prepayment fee or breakage and/or (y) require such Person to
assign its rights and obligations to one or more permitted assignees under this
Section 13.6 at the price indicated above (which assignment shall not be subject
to any processing and recordation fee) and if such Person does not execute and
deliver to the Administrative Agent a duly executed Assignment and Assumption
reflecting such assignment within five (5) Business Days of the date on which
the assignee Lender executes and delivers such Assignment and Assumption to such
Person, then such Person shall be deemed to have executed and delivered such
Assignment and Assumption without any action on its part, (B) no such Person
shall receive any information, reporting or other materials provided by the
Borrower, the Administrative Agent, the Collateral Agent or any Lender or attend
or participate in any meetings attended by the Lenders and the Administrative
Agent, (C) for purposes of voting, any Loans or Commitments held by such Person
shall be deemed not to be outstanding, and such Person shall have no voting or
consent rights with respect to “Majority Lender”, “Required Lender” or class
votes or consents, (D) for purposes of any matter requiring the vote or consent
of each Lender affected by any amendment or waiver, such Person shall be deemed
to have voted or consented to approve such amendment or waiver if a majority of
the affected class (giving effect to clause (C) above) so approves and (E) such
Person shall not be entitled to any expense reimbursement or indemnification
rights and shall be treated in all other respects as a Defaulting Lender; it
being understood and agreed that the foregoing provisions shall only apply to
the Person specified in clauses (i) or (ii) of the first sentence of this
paragraph and not to any assignee of such Person that becomes a Lender so long
as such assignee becomes an assignee in accordance with the provisions of this
Section 13.6. Nothing in this Agreement shall be deemed to prejudice any right
or remedy that the Borrower may otherwise have at law or equity, including
against any Lender that enters into an assignment, participation or other
transaction (including the disclosure of Confidential Information) with a
Disqualified Institution in contravention of the terms of this Agreement. Each
Lender acknowledges and agrees that the Borrower and its Subsidiaries will
suffer irreparable harm if such Lender breaches any obligation under this
Section 13.6. Additionally, each Lender agrees that the Borrower may seek to
obtain specific performance or other equitable or injunctive relief to enforce
this paragraph against such Lender with respect to such breach without posting a
bond or presenting evidence of irreparable harm.

Section 13.7 Replacements of Lenders under Certain Circumstances.

(a) In the event that any Lender (i) requests reimbursement for amounts owing
pursuant to Section 2.10, 3.11 or 5.4 (other than Section 5.4(b)), (ii) is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken or
(iii) becomes a Defaulting Lender, the Borrower shall be entitled to replace
such Lender or terminate the Commitment of such Lender; provided that (x) in the
case of a replacement (A) such replacement does not conflict with any
Requirement of Law, (B) the replacement bank or institution shall purchase, at
par, all Loans and the Borrower shall pay all other amounts (other than any
disputed amounts), pursuant to Section 2.10, 3.11 or 5.4, as the case may be)
owing to such replaced Lender prior to the date of replacement, (C) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, the Swingline Lender

 

165



--------------------------------------------------------------------------------

and each Issuing Bank (except to the extent such Swingline Lender or Issuing
Banks is, or is an Affiliate of, the Lender being replaced) and (D) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 13.6(b) (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein as long as the
replacement Lender pays such fee) and (y) in the case of a termination, repay
all Obligations (including amounts (other than any disputed amounts), owing
pursuant to Section 2.10, 3.11 or 5.4, as the case may be) owing to such Lender
as of such termination date (and, in the case of an Issuing Bank, cancel or
backstop on terms satisfactory to such Issuing Bank any Letters of Credit issued
by it).

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge, termination or Borrowing Base
determination that pursuant to the terms of Section 13.1 requires the consent of
all of the Lenders affected or the Required Lenders or all Non-Defaulting
Lenders and with respect to which the Majority Lenders shall have granted their
consent, then the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) to (x) replace such Non-Consenting Lender by
requiring such Non-Consenting Lender to assign its Loans and its Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent, the Swingline Lender and each Issuing Bank (except to the extent such
Swingline Lender or Issuing Banks is, or is an Affiliate of, the Lender being
replaced) or (y) terminate the Commitment of such Lender; provided that: (x) in
the case of a replacement, (i) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced (other than principal and interest) shall
be paid in full to such Non-Consenting Lender concurrently with such assignment,
(ii) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon and (iii) the Borrower, the Administrative Agent and
such Non-Consenting Lender shall otherwise comply with Section 13.6 (provided
that the Borrower shall not be obligated to pay the registration and processing
fee referred to therein as long as the replacement Lender pays such fee) and
(y) in the case of a termination, all Obligations owing to such Non-Consenting
Lender shall be paid in full concurrently with such termination.

(c) Notwithstanding anything herein to the contrary (i) each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent, the Swingline Lender, each Issuing Bank and the assignee
and that the Lender making such assignment need not be a party thereto and
(ii) no termination of Commitments may be made pursuant to this Section 13.7
unless the Letter of Credit Exposure and Swingline Exposure of the terminated
Lender is cash collateralized on terms reasonably satisfactory to the Issuing
Bank and Swingline Lender.

(d) Any such Lender replacement or Commitment termination pursuant to this
Section 13.7 shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

Section 13.8 Adjustments; Set-off.

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
in respect of any principal of or interest on all or part of the Loans made by
it, or the participations in Letter of Credit Obligations held by it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 11.5, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender entitled thereto, if any, in respect of
such other Lender’s Loans, or interest thereon, such benefited Lender shall
(i) notify the Administrative Agent of such fact, and (ii) purchase for cash at
face value from the other Lenders a participating interest in such portion of
each such other Lender’s Loans, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause

 

166



--------------------------------------------------------------------------------

such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably in accordance with the aggregate principal of and accrued
interest on their respective Loans and other amounts owing them; provided,
however, that (A) if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest and (B) the provisions of this paragraph shall
not be construed to apply to (1) any payment made by the Borrower or any other
Credit Party pursuant to and in accordance with the terms of this Agreement and
the other Credit Documents, (2) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, Commitments or participations in Drawings to any assignee or participant
or (3) any disproportionate payment obtained by a Lender as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments or any increase in the Applicable Margin in respect of
Loans or Commitments of Lenders that have consented to any such extension. Each
Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Requirements of Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by Requirements of
Law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable Requirements of Law, upon any amount becoming due and payable by the
Borrower hereunder or under any Credit Document (whether at the stated maturity,
by acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower (and the Credit Parties, if applicable)
and the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

Section 13.9 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission, e.g., a “pdf” or a “tif”), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

Section 13.10 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 13.11 Integration. This Agreement and the other Credit Documents
represent the agreement of the Borrower, the Guarantors, the Collateral Agent,
the Administrative Agent and the Lenders with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Borrower, the Guarantors, any Agent nor any Lender relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

Section 13.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

167



--------------------------------------------------------------------------------

Section 13.13 Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York and
the courts of the United States of America for the Southern District of New
York, in each case located in New York County, and appellate courts from any
thereof; provided that nothing contained herein or in any other Credit Document
will prevent any Lender, the Collateral Agent or the Administrative Agent from
bringing any action to enforce any award or judgment or exercise any right under
the Credit Documents or against any Collateral or any other property of any
Credit Party in any other forum in which jurisdiction can be established;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;

(e) without limitation of Sections 12.7 and 13.5, waives, to the maximum extent
not prohibited by law, any right it may have to claim or recover in any legal
action or proceeding referred to in this Section 13.13 any special, exemplary,
punitive or consequential damages (other than, in the case of any Credit Party,
in respect of any such damages incurred or paid by an Indemnitee to a third
party, or which are included in a third-party claim, and for any out-of-pocket
expenses related thereto); and

(f) agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

Section 13.14 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) (i) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower and the other
Credit Parties, on the one hand, and the Administrative Agent, the Lenders and
the other Agents on the other hand, and the Borrower and the other Credit
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each of the Administrative Agent, other Agents and the
Lenders, is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary for any of the Borrower, any other Credit Parties or
any of their respective Affiliates, equity holders, creditors or employees or
any other Person; (iii) neither the

 

168



--------------------------------------------------------------------------------

Administrative Agent, any other Agent, any Lead Arranger, nor any Lender has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower or any other Credit Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Credit Document (irrespective of whether the Administrative Agent or any other
Agent, any Lead Arranger, or any Lender has advised or is currently advising any
of the Borrower, the other Credit Parties or their respective Affiliates on
other matters) and none of the Administrative Agent, any Agent, any Lead
Arranger or any Lender has any obligation to any of the Borrower, the other
Credit Parties or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; (iv) the Administrative Agent and its Affiliates,
each other Agent and each of its Affiliates and each Lender and its Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its respective Affiliates, and none of the
Administrative Agent, any other Agent or any Lender has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) none of the Administrative Agent, any Agent or any Lender
has provided and none will provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Credit
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and each Agent with respect to any
breach or alleged breach of agency or fiduciary duty; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.

Section 13.15 WAIVERS OF JURY TRIAL. THE BORROWER, EACH AGENT, EACH ISSUING BANK
AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

Section 13.16 Confidentiality. The Administrative Agent, each other Agent, any
Issuing Bank, any Swingline Lender and each other Lender shall hold all
information not marked as “public information” and furnished by or on behalf of
the Borrower or any of its Subsidiaries in connection with such Lender’s
evaluation of whether to become a Lender hereunder or obtained by such Lender,
any Swingline Lender, the Administrative Agent, any Issuing Bank or such other
Agent pursuant to the requirements of this Agreement (“Confidential
Information”), confidential in accordance with its customary procedure for
handling confidential information of this nature and in any event may make
disclosure (a) pursuant to the order of any court or administrative agency or
otherwise as required by applicable law or regulation or as requested by a
Governmental Authority (in which case such Agent, Issuing Bank or Lender, as
applicable, to the extent permitted by law, rule or regulation, shall inform the
Borrower promptly thereof), (b) upon the request or demand of any regulatory
authority having jurisdiction over such Agent, Issuing Bank or Lender or any of
its Affiliates (in which case such Person shall inform the Borrower promptly
thereof prior to such disclosure, unless such Person is prohibited by applicable
Law from so informing the Borrower, or except in connection with any request as
part of any regulatory examination), (c) to such Agent’s, Issuing Bank’s or
Lender’s Affiliates and their respective officers, directors, employees,
controlling persons, trustees, managers and advisors, legal counsel, independent
auditors and other experts or agents, in each case who need to know such
information in connection with the administration of the Credit Documents and
are informed of the confidential nature of such information and agree to be
bound by customary confidentiality arrangements, (d) to prospective Lenders,
Participants or assignees (or their respective advisors) or, with the prior
written consent of the Borrower, any potential counterparty to any swap or
derivative transaction

 

169



--------------------------------------------------------------------------------

relating to the Borrower or any of its Subsidiaries or any of their respective
obligations (in each case, other than Disqualified Institutions); provided that
such disclosure shall be made subject to the acknowledgment and acceptance by
such prospective Lender, Participant, assignee or potential counterparty, on
behalf of itself and its advisors, that such information is being disseminated
on a confidential basis (on substantially the terms set forth in this
Section 13.16 or as is otherwise reasonably acceptable to the Borrower and the
Administrative Agent, (e) to the extent that such information is received by
such Agent, Issuing Bank or Lender from a third party that is not, to its
knowledge, subject to confidentiality obligations to the Credit Parties, the
Sellers or the Sponsor or any of their respective Affiliates, (f) to a
nationally recognized ratings agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued with respect to a securitization, (g) to the extent such
Confidential Information becomes public other than by reason of improper
disclosure by such Person or any of its Affiliates, (h) the extent that such
information is independently developed by such Agent, Issuing Bank or Lender or
its respective Affiliates, in each case, so long as not based on information
obtained in a manner that would otherwise violate this Section 13.16, and
(i) for purposes of establishing a “due diligence” defense; provided that no
disclosure shall be made to any Disqualified Institution; provided further that
in no event shall any Lender, the Administrative Agent, any Issuing Bank or any
other Agent be obligated or required to return any materials furnished by the
Borrower or any Subsidiary. In addition, each Lender, the Administrative Agent
and each other Agent may provide Confidential Information to prospective
Transferees or to any pledgee referred to in Section 13.6 or to prospective
direct or indirect contractual counterparties in Hedge Agreements to be entered
into in connection with Loans made hereunder as long as such Person is advised
of and agrees to be bound by the provisions of this Section 13.16 or
confidentiality provisions at least as restrictive as those set forth in the
Section 13.16.

Section 13.17 Release of Collateral and Guarantee Obligations.

(a) The Lenders hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Credit Parties on any Collateral shall be automatically
released (i) in full, as set forth in clause (b) below, (ii) upon the
Disposition of such Collateral (including as part of or in connection with any
other Disposition permitted hereunder) to any Person other than another Credit
Party (other than Holdings), to the extent such Disposition is not prohibited by
the terms of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) upon any Collateral becoming
an Excluded Equity Interest, an Excluded Asset or becoming owned by an Excluded
Subsidiary or becoming subject to Liens pursuant to clauses (d) and (e) of the
definition of “Permitted Liens” or any Lien permitted pursuant to Sections
10.2(f), (g), (j), (m), (o), (p), (w), (x) and (y), in each case, except in
connection with a transaction prohibited hereunder, (iv) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
or expiration of such lease, (v) if the release of such Lien is approved,
authorized or ratified in writing by the Majority Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (vi) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee in accordance with the second succeeding sentence or
Section 5(g) of the Guarantee and (vii) as required by the Collateral Agent to
effect any Disposition of Collateral in connection with any exercise of remedies
of the Collateral Agent pursuant to the Security Documents. Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those being released) upon (or obligations (other than those
being released) of the Credit Parties in respect of) all interests retained by
the Credit Parties, including the proceeds of any Disposition, all of which
shall continue to constitute part of the Collateral except to the extent
otherwise released in accordance with the provisions of the Credit Documents.
Additionally, the Lenders hereby irrevocably agree that (A) Parent and Opco
Parent shall be released from the Parent Guarantee or Opco Guarantee, as
applicable, pursuant to and in accordance with Section 5(g) thereof, as
applicable, (B) any other Person that guarantees the Obligations shall be
released from its guarantee pursuant to and in accordance with the terms of the
documentation governing such guarantee and (C)

 

170



--------------------------------------------------------------------------------

Subsidiary Guarantors shall be released from the Guarantee upon consummation of
any transaction permitted hereunder resulting in such Subsidiary Guarantor
ceasing to constitute a Restricted Subsidiary or otherwise becoming an Excluded
Subsidiary. The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any guarantor or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender. Any
representation, warranty or covenant contained in any Credit Document relating
to any such Collateral or guarantor shall no longer be deemed to be repeated. In
connection with any release hereunder, the Administrative Agent and Collateral
Agent shall promptly (and the Lenders hereby authorize the Administrative Agent
and Collateral Agent to) take such action and execute any such documents as may
be reasonably requested by the Borrower and at the Borrower’s expense in
connection with the release of any Liens created by any Credit Document in
respect of such Subsidiary, property or asset.

(b) Notwithstanding anything to the contrary contained herein or any other
Credit Document, when all Obligations (other than (i) Hedging Obligations in
respect of any Secured Hedge Agreements, (ii) Cash Management Obligations in
respect of any Secured Cash Management Agreements and (iii) any contingent or
indemnification obligations not then due) have been paid in full in cash or
equivalents thereof, all Commitments have terminated or expired and no Letter of
Credit shall be outstanding that is not Cash Collateralized or back-stopped,
upon request of the Borrower, the Administrative Agent and/or Collateral Agent,
as applicable, shall (without notice to, or vote or consent of, any Secured
Party) take such actions as shall be required to release its security interest
in all Collateral, and to release all obligations under any Credit Document,
whether or not on the date of such release there may be any (i) Hedging
Obligations in respect of any Secured Hedge Agreements, (ii) Cash Management
Obligations in respect of any Secured Cash Management Agreements and (iii) any
contingent or indemnification obligations not then due. Any such release of
Obligations shall be deemed subject to the provision that such Obligations shall
be reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

Section 13.18 USA PATRIOT Act. The Agents and each Lender hereby notify the
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Agent and such Lender to identify each
Credit Party in accordance with the PATRIOT Act.

Section 13.19 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

 

171



--------------------------------------------------------------------------------

Section 13.20 Reinstatement. This Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.

Section 13.21 Disposition of Proceeds. The Security Documents contain an
assignment by the Borrower and/or the Grantors unto and in favor of the
Collateral Agent for the benefit of the Lenders of all of the Borrower’s or each
Grantor’s interest in and to their as-extracted collateral in the form of
production and all proceeds attributable thereto which may be produced from or
allocated to the Mortgaged Property. The Security Documents further provide in
general for the application of such proceeds to the satisfaction of the
Obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Documents, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and its Subsidiaries and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Subsidiaries.

Section 13.22 Collateral Matters; Hedge Agreements. The benefit of the Security
Documents and of the provisions of this Agreement relating to any Collateral
securing the Obligations shall also extend to and be available on a pro rata
basis pursuant to terms agreed upon in the Credit Documents to any Person
(a) under any Secured Hedge Agreement, in each case, after giving effect to all
netting arrangements relating to such Hedge Agreements or (b) under any Secured
Cash Management Agreement. No Person shall have any voting rights under any
Credit Document solely as a result of the existence of obligations owed to it
under any such Secured Hedge Agreement or Secured Cash Management Agreement.

Section 13.23 Agency of the Borrower for the Other Credit Parties. Each of the
other Credit Parties hereby appoints the Borrower as its agent for all purposes
relevant to this Agreement and the other Credit Documents, including the giving
and receipt of notices and the execution and delivery of all documents,
instruments and certificates contemplated herein and therein and all
modifications hereto and thereto.

Section 13.24 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

172



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages Follow.]

 

173



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

TPG PACE ENERGY INTERMEDIATE LLC, as Holdings By:  

/s/ Martin Davidson

Name:   Martin Davidson Title:   Chief Financial Officer

MAGNOLIA OIL & GAS OPERATING LLC,

as the Borrower

By:  

/s/ Martin Davidson

Name:   Martin Davidson Title:   Chief Financial Officer



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, Collateral Agent, Issuing Bank and
Swingline Lender By:  

/s/ Cliff Vaz

Name:   Cliff Vaz Title:   Vice President

[Lender Signatures are on file with the Administrative Agent]